Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 1 of 400 PageID 7566




          EXHIBIT 2C1
        Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 2 of 400 PageID 7567


Phil Bock

From:                             Phil Bock
Sent:                             Wednesday, May 18, 2016 9:27 AM
To:                               peter@grillimediation.com
Subject:                          Buccaneers mediation on May 19, 2016 - Plaintiff mediation statement
Attachments:                      16-05-18 - Technology Buccaneers - FINAL mediation statement.pdf


Mr. Grilli -

Attached please find my law firm's confidential mediation statement in advance of tomorrow's mediation at 9:30 a.m.

We represent the plaintiff and have not shared this with the defendant.

Thank you for your assistance with this matter.

Phillip A. Bock
Bock & Hatch, LLC
134 N. La Salle St., Ste. 1000
Chicago, IL 60602
312-658-5501 direct
312-658-5555 fax
847-845-3347 cell




                                                            1
         CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000001
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 3 of 400 PageID 7568




                        Bock, Hatch, Lewis &
                          Oppenheim, LLC
                          134 North La Salle Street, Suite 1000
                                  Chicago, IL 60602
                      312-658-5500 (Phone)  312-658-5555 (Fax)

                                           May 18, 2016

                   C ONFIDENTIAL MEDIATION STATEMENT

Peter J. Grilli
Peter J. Grilli Mediation
3001 West Azeele Street
Tampa, FL 33609

        Re: Technology Training Associates, Inc. v. Buccaneers Limited
            Partnership – TCPA Litigation

Dear Mr. Grilli:

       We represent Technology Training Associates, Inc. (“TTA”), one of thousands
of recipients of advertising facsimiles from the Tampa Bay Buccaneers. Mediation
in this matter is scheduled for Thursday, May 19, 2016, at 9:30 a.m. at your office,
3001 West Azeele Street, Tampa, FL 33609. Following is TTA’s mediation
statement.

                         TTA’S MEDIATION STATEMENT

      The parties are mediating to resolve a controversy about 343,122
advertisements sent by facsimile to 131,011 different fax numbers from July 2009 to
June 2010. Evidence demonstrates that the Buccaneers Limited Partnership
(“BLP”) hired, paid for, and directed a third-party fax broadcaster, FaxQom, to
conduct three fax advertising campaigns about tickets for Bucs’ games. BLP
coordinated the marketing effort, creating the template advertisements to be sent
by fax by FaxQom (and the entities FaxQom used to send out the fax
advertisements), directing what area codes the faxes were sent to, and determining
the amount of faxes sent.

       The Telephone Consumer Protection Act (“TCPA”) imposes statutory
liquidated damages of $500 per fax, and that figure may be increased to $1,500 per



CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                             TTA10262018 000002
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 4 of 400 PageID 7569
Peter J. Grilli
May 18, 2016
Page 2

fax if the court finds that the defendant’s violations were committed “willfully or
knowingly.” 47 U.S.C. § 227 (b) (3). A plaintiff need not prove that the defendant
had knowledge of the TCPA’s provisions in order to establish that the defendant
willfully or knowingly violated the TCPA. See Sengenberger v. Credit Control
Services, Inc., 2010 WL 1791270, at *6 (N.D. Ill. May 5, 2010) (trebling the
statutory damages to $1,500 per violation because defendants “intentionally made
the contested phone calls to Plaintiff”).

      As discussed more fully below, BLP’s liability exposure is $171,561,000 and
subject to possible trebling to $514,683,000.

I.     DISCUSSION

        The Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, is a strict
liability statute. See Alea London Limited v. American Home Services, Inc., 638
F.3d 768, 776 (11th Cir. 2011); Penzer v. Transp. Ins. Co., 545 F.3d 1303, 1311 (11th
Cir.2008); A Fast Sign Co., Inc. v. American Home Servs., Inc., 734 S.E.2d 31, 32
(Ga. 2012); Erie Ins. Exchange v. Lake City Indus. Prods., Inc., 2012 WL 1758706,
*3 (Mich. App. May 17, 2012); Breslow v. Wells Fargo Bank, N.A., 857 F.Supp.2d
1316, 1318 (S.D. Fla. 2012); Harris v. World Fin. Network Nat. Bank, 867
F.Supp.2d 888, 892 (E.D. Mich. 2012); Park University Enterprises, Inc. v.
American Cas. Co. of Reading, PA, 314 F.Supp.2d 1094, 1103 (D. Kan. 2004), aff’d,
442 F.2d 1239 (10th Cir. 2006). A party can be liable under the TCPA for sending an
unsolicited advertisement by facsimile, even if it believed, reasonably and in good
faith, that the recipient wanted and authorized receipt of the fax. Park Univ., 314
F.Supp.2d at 1103.

       The TCPA defines “unsolicited” as material “transmitted to any person
without that person’s prior express invitation or permission.” 47 U.S.C. § 227 (a) (4).
“In ordinary parlance, there is no such thing as ‘implied express consent’—that is an
oxymoron. Giving out one’s [fax] number, … is not ‘express’ consent to besiegement
by” junk advertising faxing. Thrasher-Lyon v. CCS Commercial, LLC, No. 11 C
04473, 2012 WL 3835089, *5 (N.D. Ill. Sept. 4, 2012), appeal dismissed, No. 12-3891
(7th Cir. June 18, 2013). The FCC has stated: “We do not believe that the intent of
the TCPA is to equate mere distribution or publication of a telephone facsimile
number with prior express permission or invitation to receive … advertisements.”
In the Matter of the Telephone Consumer Protection Act of 1991, Memo. Opinion
and Order, ¶ 37, 10 FCC Rcd. 12391 (Aug. 7, 1995).

       Prior express consent is consent that is clearly and unmistakably stated.
Satterfield v. Simon & Schuster, 569 F.3d 946, 955 (9th Cir. 2009). The defendant
bears the burden of proving it had prior express consent to fax. “Express permission
to receive a faxed ad requires that the consumer understand that by providing a fax



CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                TTA10262018 000003
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 5 of 400 PageID 7570
Peter J. Grilli
May 18, 2016
Page 3

number, he or she is agreeing to receive faxed advertisements. We believe the
burden on companies to obtain express permission is warranted when balanced
against the need to protect consumers and businesses from bearing the advertising
costs of those companies.” In re Rules and Regulations Implementing the Telephone
Consumer Protection Act of 1991, 18 F.C.C.R. 14014, 14129-30 (July 3, 2003). In
2006, the FCC codified its view, explaining that “the sender must take reasonable
steps to verify that the recipient consented ….” 71 Fed. Reg. 25967-01, 25968 (italics
added); Spine and Sports, 2014 WL 2946421, *19 n.22.

       TTA expects to show, beyond dispute, that the faxes were unsolicited. Not one
recipient agreed to, much less asked for, advertisements for BLP tickets to be sent
to it by fax. BLP did not contact a single recipient beforehand to obtain permission
to send faxes. Instead, the entity that managed the fax broadcasting on BLP’s
behalf simply purchased database lists of fax numbers for various Florida area
codes.

      On July 11, 2005, Congress passed the Junk Fax Prevention Act of 2005, Pub.
L. No. 109-21, 119 Stat. 359 (2005) (“JFPA”), placing additional restrictions on the
sending of faxed advertisements, including an “opt-out notice” requirement. SOF at
¶¶ 12-12, 16, 20-22. Subsection (b) of the TCPA requires the FCC to “prescribe
regulations to implement the requirements of this subsection”—specifically,
regulations governing opt-out notice requirements. 47 U.S.C. § 227 (b) (2) (D).
Congress required the FCC to implement regulations that:

       [S]hall provide that a notice contained in an unsolicited advertisement
       complies with the requirements under this subparagraph only if—

       (i) the notice is clear and conspicuous and on the first page of the
       unsolicited advertisement; [and]

       (ii) the notice states that the recipient may make a request to the
       sender of the unsolicited advertisement not to send any future
       unsolicited advertisements to a telephone facsimile machine or
       machines and that failure to comply, within the shortest reasonable
       time, as determined by the Commission, with such a request meeting
       the requirements under subparagraph (E) is unlawful.

47 U.S.C. § 227(b) (2) (D).

      Pursuant to this authority, during the relevant time period, the FCC
promulgated regulations requiring an opt-out notice on all advertisements sent by
fax, whether with or without permission. Ira Holtzman, 728 F.3d at 683 (“Because
Top of Mind omitted opt-out notices, it does not matter which recipients consented
or had an established business relation with Turza.”) “The Court notes as well that



CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                               TTA10262018 000004
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 6 of 400 PageID 7571
Peter J. Grilli
May 18, 2016
Page 4

even if the defendants had presented evidence sufficient to raise a fact issue as to
whether any class members consented to the WEI fax, or had an existing business
relationship with WEI, such that sending the fax to them would have been
permissible, summary judgment on this issue would still be warranted because the
[TCPA] requires that an unsolicited advertisement clearly and conspicuously notify
a recipient that it may opt out of receiving any future unsolicited advertisements
from the sender and that the sender’s failure to comply, within 30 days, is
unlawful.” Paldo Sign, 67 F.Supp.3d at 885.

       Effective August 1, 2006, the FCC promulgated regulations applicable here,
including a definition of “sender” of a fax advertisement to include “the person or
entity on whose behalf a facsimile unsolicited advertisement is sent or whose goods
or services are advertised or promoted in the unsolicited advertisement.” In the
Matter of Rules & Regulations Implementing the Tel. Cons. Prt. Act of 1991 Junk
Fax Prevention Act of 2005, 21 FCC Rcd. 3787, 3815-16 (2006). The FCC also
required an opt-out notice on every advertisement sent by fax, even those sent with
prior express consent (“permission-based faxes”). 47 U.S.C. § 227(b) (2) (D).

       Large judgments are common in TCPA blast faxing cases like this one. See,
e.g., A Fast Sign Co., Inc. v. Am. Home Servs., Case No. 2003-CV-77276, 2010 WL
4496651 (Ga. Super. Sept. 15, 2010) (summary judgment entered in amount of
$459,000,000.00, calculated at $1,500 per fax for 306,000 faxes), aff’d by 734 S.E.2d
31 (Ga. 2012); Ira Holtzman, C.P.A. v. Turza, 728 F.3d 682 (7th Cir. 2013)
(affirming award of $4,215,000, calculated at $500 per fax for 8,430 faxes); G.M.
Sign, Inc. v. Group C Communications, Inc., Case No. 1:08-cv-04521 (N.D. Ill. Jan.
10, 2011) (Darrah, J.) (summary judgment for $18,966,000, representing $500 per
fax for 37,932 faxes); National Union Fire Ins. Co. of Pittsburgh v. ESI Ergonomics
Solutions, LLC, 342 F. Supp. 2d 853 (D. Ariz. 2004) (summary judgment entered in
amount of $40,446,580.00, representing $500.00 per fax plus statutory interest);
Hooters of Augusta, Inc. v. American Global Ins. Co., 272 F. Supp. 2d 1365 (S.D. Ga.
2003), aff’d, 157 Fed. Appx. 201 (11th Cir. 2005) (insurer owed duty to indemnify
$11,889,000.00 judgment, representing $1,500.00 per fax).

         Large settlements are common as well:

                                                                       Class
 TCPA/Type    Case                         Jur.       Fund Amount      Members         Eligible relief
 Calls        In re Capital One            NDIL       $75,455,099.00   17,522,049      $39.66 per claimant
 Calls        Hageman v. AT&T Mobility     D.Mont.    $45,000,000.00   N/A             $500/pro rata
 Fax          Sawyer v. Stericycle         IL State   $45,000,000.00   137923          $500.00
 Fax          Fun Services v. Hertz        Kansas     $40,782,000.00   2,000           $500 per fax
 Calls        Wilkins v. HSBC              NDIL       $39,975,000.00   N/A             $110 per claimant
 Calls        Rose v. Bank of America      ND CA      $32,083,905.00   7,723,860       $20-$40 per



CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000005
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 7 of 400 PageID 7572
Peter J. Grilli
May 18, 2016
Page 5

                                                                                           claimant
                                                                                           $292.89
 Fax         Fauley v. Met Life               IL State    $23,000,000.00   2,792,213        per fax
 Fax         GM v. MFG.com                    IL State    $22,536,500.00   494,212         N/A
 Fax         Addison v. Domino                IL State    $17,751,363.81   145,000         N/A
                                                                                           $217.48 per
 Fax         Windmill v. Res-Care             IL State    $17,000,000.00   51,881          claimant
 Fax         Addison v. Rossi                 NDIL        $15,875,000.00   31,004          N/A
 Calls       CVS v. CBRE                      IL State    $13,680,500.00   21893           N/A
 Fax         Brodsky v. NIP                   IL State    $13,500,000.00   1,200,000       $500 per claimant
             A Aventura Chiropractic v. Med
 Fax         Waste                            S.D. Fla.   $10,000,000.00   20,000          N/A
 Fax         Italia v. Sun Tours              IL State    $8,700,000.00    62,450          $94.00
 Fax         Byram                            IL State    $8,550,000.00    31,394          $272.35
 Fax         Medical West v. Food Marketing   Missouri    $8,370,000.00    60,632          $138.05
 Fax         Mt. Lookout v. Quest             IL State    $8,097,000.00    6554            N/A
                                                                                           $638.84 per
 Fax         Goans v. Hard Wok                MO          $6,230,000.00    9,752           claimant
 Fax         Sandusky v. Heel                 ND Oh.      $6,000,000.00    34831           $61.79
 Fax         Zimmer v. Moore                  MO State    $5,516,000.00    5539            $339.06

I I.     SCOPE OF LIABILITY

       The Eleventh Circuit’s decision in Palm Beach Golf Center-Boca, Inc. v.
Sarris, 781 F.3d 1245 (11th Cir. 2015), will play a large role in a Florida court’s
decision about whether BLP is liable for the faxes sent by its agent/contractor.
Although Sarris involves faxes sent before a regulatory change in August 2006, the
Sarris decision reversed the trial court’s prior summary judgment, which was based
on the notion that the plaintiff was required to establish the defendant’s liability
through common law vicarious liability/agency principles. The Eleventh Circuit,
after receiving input from the Federal Communications Commission (“FCC”), held
that TCPA liability is direct (not vicarious) for businesses whose products or
services are promoted via unlawful faxes. Id., generally.

       Specifically, the Eleventh Circuit held that “a person whose services are
advertised in an unsolicited fax transmission, and on whose behalf the fax is
transmitted, may be held liable directly under the TCPA’s ban on the sending of
junk faxes.” Id. at 1254. It noted, “[t]he TCPA makes it unlawful ‘to use any
telephone facsimile machine, computer, or other device to send, to a telephone
facsimile machine, an unsolicited advertisement.’” Id. at 1255. The statute fails to
identify “whether, for purposes of section 227(b) (1) (C), the sender is the advertiser,
a fax broadcasting service hired by the advertiser, the common carrier whose
network is used to send the fax, or whether multiple individuals or entities are
‘senders.’” Id. at 1256. To answer the question, “the FCC stated that the TCPA



CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                               TTA10262018 000006
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 8 of 400 PageID 7573
Peter J. Grilli
May 18, 2016
Page 6

provided for direct liability for an entity on whose behalf goods or services were
promoted by unsolicited fax advertisement.” Id. In so doing, “the FCC has placed
liability at the source of the offending behavior that Congress intended to curtail.”
Id. at 1257.

       Here, the undisputed evidence demonstrates that Matt Kaiser, BLP’s
Director of New Business Development, contracted with and ultimately hired the
fax broadcasting company FaxQom in order to conduct a fax broadcast campaign in
an effort to generate ticket sales in and around Tampa Bay. Defendant ultimately
ordered three different fax blasts from FaxQom: (1) July 14-16, 2009; (2) August 17-
20, 2009; and (3) May 24 - June 9, 2010. BLP paid FaxQom $15,336.80, $7,668.40,
and $14,766.92 respectively for these fax blasts. Furthermore, BLP created the fax
advertisements that FaxQom sent by fax, and directed what area codes the faxes
would be sent to.

       BLP has argued in related litigation that it cannot be held liable for the fax
advertisements because they were sent outside the authority BLP provided to
FaxQom. Most notably, BLP had asked FaxQom if the persons to whom the faxes
were being sent had “opt-ed in” to receiving fax advertisements and if FaxQom’s
business was legal. FaxQom assured BLP that the numbers being used had “opted-
in” to receiving fax advertisements, and even agreed to indemnify BLP. In reality,
the numbers being used never agreed to receive fax advertisements, and indeed,
FaxQom itself never did the actual faxing, as it outsourced the job to third parties
USA Datalink, 127 Highstreet, and Rocket Messaging. Moreover, the person BLP
dealt with at FaxQom – Steven Simms – did not actually exist and was the alias of
Michael Clement. Therefore, according to BLP, because its authorization was based
on deceit, and that it exerted much less control over FaxQom (and its delegates), the
faxes cannot be held to be “on behalf of” BLP, and thus BLP is not liable as the
“sender” of the fax advertisements.

      These defenses, however, cannot prevent BLP from being held liable. As
discussed above, in Palm Beach Golf Center-Boca, Inc., 781 F.3d at 1256, the
Eleventh Circuit found that direct liability attaches to an entity on whose behalf
goods or services were promoted by unsolicited fax advertisement. While the
Eleventh Circuit did not explicitly define the term, “on behalf of,” subsequent courts
have found that, where a party hires a third-party fax broadcaster to conduct a fax
campaign, creates the subject fax, and that fax advertises its goods and services, the
faxes can be deemed to be sent “on behalf of” that party, and thus liable as a
“sender” under the TCPA. See, e.g., City Select Auto Sales, Inc. v. David/Randall
Associates, Inc., 96 F. Supp. 3d 403, 420 (D. N.J. 2015)

       Moreover, other circuits have adopted the approach that a party who hires a
third-party fax broadcaster is liable for the broadcaster’s actions. In Imhoff



CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                               TTA10262018 000007
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 9 of 400 PageID 7574
Peter J. Grilli
May 18, 2016
Page 7

Investment, L.L.C. v. Alfoccino, Inc., 792 F.3d 627, 634 (6th Cir. 2015), the Sixth
Circuit stated that “direct liability attaches to the entity whose goods are
advertised.” Id. “Direct liability may therefore attach to Alfoccino if an unsolicited
advertisement for its goods or services was faxed to an entity with which it had no
existing business relationship.” Id. at 636. “The pertinent FCC regulations are
explicit t hat the party whose goods or services are advertised—and not the
fax broadcaster—is the sender. We therefore find that Alfoccino is a party subject to
direct liability for the unsolicited Alfoccino advertisements B2B transmitted to Avio
in violation of the TCPA.” Id. (emphasis added).

       More recently, in Siding and Insulation Co. v. Alco Vending, Inc., No. 15-
3551, 2016 WL 2620507 (6th Cir. May 9, 2006), the Sixth Circuit held that as of
August 1, 2006, there was a strict-liability standard regarding “any person whose
goods or services are advertised in an offending fax.” Id. at *4-9. As a result, any
entity on whose behalf a facsimile unsolicited advertisement is sent or whose goods
or services are advertised or promoted in the unsolicited advertisement is a “sender”
under the TCPA and is therefore strictly liable. Id.

      Therefore, we expect BLP will ultimately be held liable for all of the actions
of FaxQom and its delegates, but recognize risks in getting to that point.

III.           DEFENSES TO LIABILITY

       As outlined above, in the related action involving the same fax campaigns,
Cin-Q Auto., Inc. v. Buccaneers Ltd. Partnership, 2014 WL 7224943 (M.D. Fla.
2014), the district court rejected both parties’ motions for summary judgment. The
Cin-Q court noted that there was no dispute that BLP hired FaxQom to send out
the fax advertisements, that BLP created the fax advertisements sent, or even that
BLP was aware of complaints about the fax advertisements, yet continued to direct
FaxQom to conduct its fax broadcast campaign. Id. at *8. See Exhibits. A-C (BLP
ordering the three fax campaigns).

       The Cin-Q court did point out, however, that, due to the actions of FaxQom,
BLP was “two or three degrees of connection removed from the transmissions.” Id.
at *2. The Cin-Q court went on to create a set of factors to consider for determining
whether a fax was sent “on behalf of” a party who hired a third party fax
broadcaster.1 BLP may argue that, because of the disconnect between itself and


1 The Cin-Q court holding that these factors include, but are not limited to, “the
degree of input and control over the content of the fax(es), the actual content of the
fax(es), contractual or expressly stated limitations and scope of control between the
parties, privity of the parties involved, approval of the final draft of the fax(es) and




CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                TTA10262018 000008
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 10 of 400 PageID 7575
 Peter J. Grilli
 May 18, 2016
 Page 8

 FaxQom’s actions, the faxes were not sent “on behalf of” BLP, and therefore BLP
 cannot be held liable as the “sender” under the TCPA, as defined by the Eleventh
 Circuit in Palm Beach Golf Center-Boca, Inc.

                A.             The Fax Ads Were Sent on BLP’s Behalf.

       Due to the extent of BLP’s involvement and control over the fax advertising
 campaign, were this case to proceed to trial, a jury could well determine the faxes
 were sent “on behalf of” BLP. BLP does not seriously dispute that its
 representative, Matt Kaiser, hired FaxQom to conduct a fax broadcasting campaign,
 created the fax, directed FaxQom to send the faxes to specific area codes in
 particular time frames, and even monitored the fax broadcast campaign. Nothing in
 the record suggests that FaxQom exceeded its authority or deviated from BLP’s
 instructions as to the sending of the faxes or the target markets. In those respects,
 FaxQom conducted the fax broadcast campaign exactly as directed by BLP. Id.

                 B.           BLP Had Sufficient Information to Know Its Fax Ads Were
                              Illegal.

        BLP contends it did not know its conduct was illegal. But BLP will be unable
 to prove this because Matt Kaiser looked up the TCPA rules before beginning BLP’s
 campaign and the faxes were in violation of the opt-out notice requirement on their
 face. In addition, recipients warned BLP of its fax ads halfway through the
 campaign that they were illegal and in violation of the TCPA, but BLP pressed
 forward sending more fax ads anyway. And it is immaterial whether BLP knew that
 FaxQom was using third party fax broadcasters, because the underlying facts
 remain unchanged – FaxQom acted exactly as BLP directed it to act. The TCPA is a
 strict liability statute, and BLP’s intent (or lack thereof) to break the law is
 inconsequential. See Alea London Ltd., 638 F.3d at 776. Therefore, BLP is facing
 high exposure and the potential for a very large verdict/judgment.

       Moreover, BLP’s faxes did not contain an opt-out notice that strictly satisfied
 the requirements of the TCPA and of 47 C.F.R. § 64.1200 in order to be effective.
 Therefore, neither of two typical TCPA defenses—express consent and established
 business relationship—is especially strong for BLP. Ex. B at p. 8 n.13. See, e.g.,
 Turza, 728 F.3d at 684 (“Because Top of Mind omitted opt-out notices, it does not
 matter which recipients consented or had an established business relation with
 
 its transmission(s), method and structure of payment, overall awareness of the
 circumstances (including access to and control over facsimile lists and transmission
 information), and the existence of measures taken to ensure compliance and/or to
 cure non-compliance with the TCPA.” Cin-Q Auto., Inc., 2014 WL 7224943 at *7.



 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                                                                         TTA10262018 000009
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 11 of 400 PageID 7576
 Peter J. Grilli
 May 18, 2016
 Page 9

 Turza”); Walburg, 715 F.3d at 685 (“the regulation as written requires the senders
 of fax advertisements to employ the above-described opt-out language even if the
 sender received prior express permission to send the fax.”); C-Mart, Inc. v.
 Metropolitan Life Ins. Co., 299 F.R.D. 679, 688-89 (S.D. Fla. 2014); Med Waste,
 2013 WL 3463489; A Aventura Chiropractic Center, Inc. v. Med Waste Management
 LLC, 2013 WL 3463489 at *3-4 (S.D. Fla. July 3, 2013).

        Here, BLP’s three fax templates had deficient opt-out notices. Exhibits D-F.
 The unsolicited fax BLP sent in July 2009 did not contain an opt-out notice on the
 first page, which is improper. 47 C.F.R. § 64.1200 (a) (3) (iii). The opt-out notice
 included on the second page was not clear and conspicuous and it did not state that
 failure to comply with a request to stop sending faxes to a recipient within 30 days
 is unlawful. Exhibit D. Similarly, the unsolicited fax BLP sent in August 2009 also
 fails the “clear and conspicuous test” and failed to state that failure to comply with
 a request to stop sending faxes to a recipient within 30 days is unlawful. Exhibit E.
 Finally, the unsolicited fax BLP sent in May and June 2010 also contained improper
 opt-out notices. Exhibit F. The unsolicited fax BLP sent in May and June 2010,
 failed as it was not clear and conspicuous and it also did not state that failure to
 comply with a request to stop sending faxes to a recipient within 30 days is
 unlawful. 47 C.F.R. § 64.1200 (a) (3) (iii). Full compliance of these regulations are
 required. In re Rules & Regulations Implementing the Telephone Consumer
 Protection Act of 1991; Junk Fax Prevention Act of 2005, CG Docket Nos. 02-278,
 05-338, Order, FCC 14-164 (rel. Oct. 30, 2014) (“FCC Opt-Out Order”). In October
 2014, the FCC made clear that “substantial compliance” was not enough to comply
 with the opt-out notice provisions. Id.

        C.     TTA Has Standing to Sue BLP.

        The recent Supreme Court decision in Spokeo, Inc. v. Robins, No. 13-1339,
 578 U.S. __ (May 16, 2016), precludes any argument that victims of illegally sent
 junk faxes lack standing to pursue claims for statutory damages under the
 Telephone Consumer Protection ACT (“TCPA”), 47 U.S.C § 227(b) (3). Spokeo held
 standing requires two elements. First, the plaintiff must show the statutory
 violation is “particular” to the plaintiff and must affect him in a “personal and
 individual way,” and not just as it affects the public at large. Id., Slip op., p. 7
 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 n.1 (1992)). Second, the
 plaintiff must show the effect on him is “concrete,” not “abstract.” Id. at 8. The
 Court held, however, that “concrete” does not mean “tangible.” Id. at 8-9. Thus, a
 violation may be concrete even though the plaintiff has suffered no real harm and
 the violation only creates a “risk of real harm.” Id. at 9.

       In Spokeo, the plaintiff sued the defendant for violating the Fair Credit
 Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. The plaintiff alleged the defendant



 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                               TTA10262018 000010
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 12 of 400 PageID 7577
 Peter J. Grilli
 May 18, 2016
 Page 10

 willfully posted inaccurate information about him online, entitling him to statutory
 damages of $100 to $1,000 per violation. Slip op., p. 3, 15 U.S.C. § 1681n(a). The
 plaintiff did not, however, allege that anyone had read the inaccurate information
 and used it to his detriment in any way. He only alleged that some unknown person
 at some unknown time had viewed it. Slip op., p. 4. The Court remanded to the
 Ninth Circuit for a determination of whether the “particular procedural violations”
 of FCRA allegedly committed by the defendant in composing its inaccurate profile of
 the plaintiff “entail a degree of risk sufficient to meet the concreteness
 requirement.” Slip op., p. 11.

        In contrast to the FCRA violation alleged in Spokeo, TCPA junk fax
 violations necessarily cause a “particularized” and “concrete” injury to the recipient
 of a fax because they necessarily result in an illegal occupation of the recipient’s
 telephone line. Imhoff Investment, L.L.C. v. Alfoccino, Inc., 792 F.3d 627, 633 (6th
 Cir. 2015) (receipt of a fax in violation of the TCPA was a “concrete, particularized
 and personal injury” to the recipient because it necessarily occupied his telephone
 line in violation of the law). This may be a fleeting and small injury, but as Justice
 Thomas wrote in his concurrence in Spokeo, “Thus, when one man placed his foot on
 another’s property, the property owner needed to show no more to establish a
 traditional case or controversy.” Slip op., p. 2 (Thomas, J. concurring). Likewise
 actual illegal occupation of a telephone line, like the placement of a foot on a lawn,
 may be a small violation, but it is still more “concrete” than the mere “risk of harm”
 test established in Spokeo. Spokeo, thus, forecloses any argument that the recipient
 of a fax sent in violation of the TCPA lacks standing to sue for statutory damages
 for each such fax sent.

 I V.   NUMBER OF VIOLATIONS

        Were a court to find that the subject fax advertisements were sent “on behalf
 of” BLP, and therefore is liable as the “sender,” BLP would be liable for all 343,122
 violations. Plaintiff expects the evidence will show that 131,011 unique fax numbers
 received a combined 343,122 successful error-free fax transmission containing
 advertisements for BLP’s goods and services.

        In sum, if a court enters judgment against BLP for all 343,122 violations of
 the TCPA, then that would carry with it the statutory penalty of imposes statutory
 liquidated damages of $500 per fax, resulting in a verdict of $171,561,000 against
 BLP. 47 U.S.C. § 227 (b) (3). The court has the discretion to increase the award up
 to three times—up to $1,500 per violation—if it first finds that BLP “willfully” or
 “knowingly” violated the TCPA or the relevant FCC regulations, which could result
 in a total award against BLP in the amount of $514,683,000. Id.




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                               TTA10262018 000011
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 13 of 400 PageID 7578
 Peter J. Grilli
 May 18, 2016
 Page 11

 V.     SETTLEMENT NEGOTIATIONS

       We look forward to working with you to reach a class settlement with BLP.
 The attorneys in our firm have many years of experience litigating TCPA claims
 and we will apply that experience in Thursday’s mediation.


                                            Sincerely,
 

                                            

                                            Phillip A. Bock




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                         TTA10262018 000012
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 14 of 400 PageID 7579




          ***




         ***

          ***




  *** = redacted handwritten notes of
  attorney Jonathan B Piper                                     ***
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000022
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 15 of 400 PageID 7580




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000023
      Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 16 of 400 PageID 7581


Phil Bock

From:                             Phil Bock
Sent:                             Wednesday, June 01, 2016 2:25 PM
To:                               francesca@grillimediation.com
Subject:                          TTA v Buccaneers draft mediation term sheet
Attachments:                      16-06-01 - Techology Buccaneers -draft settlement term sheet.docx


Please print 4 copies of the attached document for me?

Phillip A. Bock
Bock, Hatch, Lewis & Oppenheim, LLC
134 N. La Salle St., Ste. 1000
Chicago, IL 60602
312-658-5501 direct
312-658-5555 fax
847-845-3347 cell




                                                          1
       CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000024
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 17 of 400 PageID 7582



 Technology Training Associates, Inc. (“TTA”) v. Buccaneers Limited Partnership (“BLP”)
                          Principal Terms of Class Settlement

1.    The parties will seek court approval of their settlement to resolve all claims regarding
      facsimile advertisements allegedly sent by or on behalf of BLP to the following settlement
      class:

              All persons or entities who were successfully sent one or more faxes during
              the time period from July 2009 through June 2010 offering group or
              individual game tickets for Tampa Bay Buccaneers games, but not stating
              on the first page that the fax recipient may make a request to the sender not
              to send any future ads and that failure to comply, within 30 days, with such
              a request is unlawful.

      The class excludes BLP, any of their parents, subsidiaries, divisions, affiliates, associated
      entities, business units, agents, predecessors, predecessors-in interest, successors, or
      successors-in-interest, each attorney or law firm that has represented any party suing BLP
      regarding fax advertising, and each judge assigned to the litigation, their immediate family
      members, and each judge’s staff and their immediate family members.

      For purposes of this settlement only, the parties agree that the class includes the calendar
      year 2009-2010 users of approximately 131,000 different telephone numbers to which
      approximately 343,000 facsimiles regarding Buccaneers tickets were successfully sent, as
      summarized in Exhibit 7 to the Expert Report of Robert Biggerstaff (dated March 20,
      2014). Such data in said expert report shall be deemed conclusive for purposes of this
      settlement only.

      Settlement approval will be sought in a forum of TTA’s choosing, subject to BLP’s
      consent, which shall not be unreasonably withheld. The parties anticipate seeking approval
      before the judge then assigned to case number 13-01592, pending in the U.S. District Court
      for the Middle District of Florida.

2.    BLP will make available the total sum of $19,500,000.00 (the “Settlement Fund”). BLP
      need not segregate funds or otherwise create special accounts to hold the Settlement Fund
      prior to final court approval of this settlement. BLP will not relinquish control of any
      money until payments are due.

3.    The Settlement Fund will be distributed on a “claims-made” basis as follows:

      (a)     Payments to claiming class members. BLP agrees to pay timely claims submitted
              by members of the settlement class. Approved claimants will be paid their per fax,
              pro rata share of the Settlement Fund for each fax successfully sent to them,
              allocated as follows: (1) $350 for the first fax successfully sent to each of a
              claimant’s unique fax numbers; (2) $100 for the second fax successfully sent to
              said number; (3) $75 for the third fax successfully sent to said number; and (4) $20
              for each subsequent fax successfully sent to said number. The claim form is
              attached to this term sheet.



                                      Term Sheet – page 1
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000025
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 18 of 400 PageID 7583



      (b)     Incentive awards to the class representatives. BLP agrees to pay and will not
              oppose or appeal a request for incentive awards of $20,000 to be paid from the
              Settlement Fund to Technology Training Associates, Inc. for serving as the class
              representative, and $3,000 each to be paid from the Settlement Fund to Spicola
              International, Inc. and Back to Basics Family Chiropractic for serving as additional
              class representatives.

      (c)     Fees and expenses to Class Counsel. BLP agrees to pay and will not oppose or
              appeal a request by Class Counsel (Bock, Hatch, Lewis & Oppenheim, LLC) for
              attorney’s fees in an amount equal to $4,875,000, plus reasonable out-of-pocket
              expenses from the Settlement Fund not to exceed $50,000.

      (d)     Reversion to BLP. After making all required payments, any remainder shall revert
              to and be kept by BLP.

4.    The Settlement Class will release BLP from all claims arising out of or relating to
      advertisements successfully sent by fax regarding Buccaneers tickets during the period
      from July 2009 through June 2010.

5.    If the court preliminarily approves this settlement, the class members will be notified about
      the settlement terms and the class members’ rights and responsibilities in connection with
      the settlement. The parties will request that the court permit the parties to send their agreed
      notice with attached claim form to the class members by mail. The parties will jointly
      select vendors and methods for determining the mailing addresses for the mail notice
      program. The mailing addresses will be updated with the National Change of Address
      Database before mailing and notices will be re-mailed to better addresses when returned as
      undeliverable. Additionally, the parties will select a notice expert to achieve a publication
      notice program that satisfies due process when considered in conjunction with the mailed
      notice program.

6.    BLP will pay all costs associated with class notice and claims administration, including
      retaining an experienced third party claims administrator (including any notice
      consultants/experts/vendors) to develop and issue the class notice, assist the class members
      in completing and submitting claim forms, receive the submitted claim forms, and pay the
      approved claims from the Settlement Fund. These costs shall not be paid out of the
      Settlement Fund.

7.    This term sheet constitutes a binding agreement if accepted. The parties will submit a
      formal written settlement agreement and other papers necessary to obtain the Court’s
      preliminary and final approval of this settlement. Within 14 days after this term sheet is
      signed, TTA’s counsel will draft and provide such documents for BLP’s review, revisions,
      and approval. The parties anticipate seeking preliminary approval from the Court within 28
      days of signing this term sheet.

8.    BLP agrees to notify its insurance carrier about this settlement within 10 days.




                                      Term Sheet – page 2
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000026
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 19 of 400 PageID 7584



BUCCANEERS LIMITED                                 TECHNOLOGY TRAINING
PARTNERSHIP                                        ASSOCIATES, INC. AND THE
                                                   SETTLEMENT CLASS
______________________________

Its: ___________________________                   By: ____________________________
                                                          Michael Higgins
Dated: ________________________
                                                   By: ____________________________
                                                          Phillip A. Bock

                                                   Dated: __________________________




                                     Term Sheet – page 3
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                TTA10262018 000027
     Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 20 of 400 PageID 7585
               CLAIM FORM (Direct Notice) – Tampa Bay Buccaneers TCPA Settlement

You must complete all THREE steps to claim a share of the settlement fund:

1.     You must provide your contact information:

       Name: _______________________________________________________________________

       Company: ____________________________________________________________________

       Address: _____________________________________________________________________

       City/State/Zip Code: ____________________________________________________________

       Fax Number(s): <7 numbers pre-populated by the claims admininstrator: the three-digit telephone
       number prefix (area code) plus the relevant three-digit central office code > ___-___-____.

       _____________________________________________________________________________
            [List all of your fax numbers from June 2009 – July 2010. You may attach and submit a separate
            sheet. If the fax number typed above was not yours in at the time, cross that out.]

2.     You must verify ownership of the fax number(s) listed in #1 above:

       “I declare (or certify, verify, or state) under penalty of perjury that my company, household, or I used
       each of the fax number(s) identified above or attached to this claim form to receive faxes during the
       period from July 14, 2009, through June 9, 2010.”


       Executed on ________________, 2016                 __________________________________________
                     (Insert date)                        (Sign your name here)

       If your company, household, or you used any of those fax number(s) only for some part of the time
       period, rather than the entire period, contact the claims administrator to provide additional information.

3.     You must return this Claim Form by [120 days]_______, 2016:

       a.     Fax this Claim Form to: <fax number for claims >

              OR

       b.     Mail this Claim Form to: [CLAIMS ADMINISTRATOR]

              OR

       c.     Submit this Claim Form electronically at: <website>

If you have a question regarding your claim, please contact the claims administrator at __________. If you have
a question about the notice or the lawsuit, please contact attorney Phillip A. Bock of Bock, Hatch, Lewis &
Oppenheim, LLC, at 312-658-5501 or at Phil@classlawyers.com.


                                              Term Sheet – page 4
       CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000028
     Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 21 of 400 PageID 7586
             CLAIM FORM (Publication Notice) – Tampa Bay Buccaneers TCPA Settlement

You must complete all THREE steps to claim a share of the settlement fund:

1.     You must provide your contact information:

       Name: _______________________________________________________________________

       Company: ____________________________________________________________________

       Address: _____________________________________________________________________

       City/State/Zip Code: ____________________________________________________________

       _____________________________________________________________________________
            [List all of your fax numbers from June 2009 – July 2010. You may attach and submit a separate
            sheet. If the fax number typed above was not yours in at the time, cross that out.]

2.     You must verify ownership of the fax number(s) listed in #1 above:

       “I declare (or certify, verify, or state) under penalty of perjury that my company, household, or I used
       each of the fax number(s) identified above or attached to this claim form to receive faxes during the
       period from July 14, 2009, through June 9, 2010.”


       Executed on ________________, 2016                 __________________________________________
                     (Insert date)                        (Sign your name here)

       If your company, household, or you used any of those fax number(s) only for some part of the time
       period, rather than the entire period, contact the claims administrator to provide additional information.

3.     You must return this Claim Form by [120 days]_______, 2016:

       a.     Fax this Claim Form to: <fax number for claims >

              OR

       b.     Mail this Claim Form to: [CLAIMS ADMINISTRATOR]

              OR

       c.     Submit this Claim Form electronically at: <website>

If you have a question regarding your claim, please contact the claims administrator at __________. If you have
a question about the notice or the lawsuit, please contact attorney Phillip A. Bock of Bock, Hatch, Lewis &
Oppenheim, LLC, at 312-658-5501 or at Phil@classlawyers.com.




                                              Term Sheet – page 5
       CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000029
      Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 22 of 400 PageID 7587


Phil Bock

From:                             Phil Bock
Sent:                             Wednesday, June 01, 2016 2:40 PM
To:                               francesca@grillimediation.com
Subject:                          RE: TTA v Buccaneers draft mediation term sheet
Attachments:                      16-06-01 - Techology Buccaneers -TO PRINT draft settlement term sheet.docx


Please print 10 copies of the attached document.

Phillip A. Bock
Bock, Hatch, Lewis & Oppenheim, LLC
134 N. La Salle St., Ste. 1000
Chicago, IL 60602
312-658-5501 direct
312-658-5555 fax
847-845-3347 cell

From: Phil Bock
Sent: Wednesday, June 01, 2016 2:24 PM
To: francesca@grillimediation.com
Subject: TTA v Buccaneers draft mediation term sheet

Please print 4 copies of the attached document for me?

Phillip A. Bock
Bock, Hatch, Lewis & Oppenheim, LLC
134 N. La Salle St., Ste. 1000
Chicago, IL 60602
312-658-5501 direct
312-658-5555 fax
847-845-3347 cell




                                                          1
       CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000030
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 23 of 400 PageID 7588



 Technology Training Associates, Inc. (“TTA”) v. Buccaneers Limited Partnership (“BLP”)
                          Principal Terms of Class Settlement

1.    The parties will seek court approval of their settlement to resolve all claims regarding
      facsimile advertisements allegedly sent by or on behalf of BLP to the following settlement
      class:

              All persons or entities who were successfully sent one or more faxes during
              the time period from July 2009 through June 2010 offering group or
              individual game tickets for Tampa Bay Buccaneers games, but not stating
              on the first page that the fax recipient may make a request to the sender not
              to send any future ads and that failure to comply, within 30 days, with such
              a request is unlawful.

      The class excludes BLP, any of their parents, subsidiaries, divisions, affiliates, associated
      entities, business units, agents, predecessors, predecessors-in interest, successors, or
      successors-in-interest, each attorney or law firm that has represented any party suing BLP
      regarding fax advertising, and each judge assigned to the litigation, their immediate family
      members, and each judge’s staff and their immediate family members.

      For purposes of this settlement only, the parties agree that the class includes the calendar
      year 2009-2010 users of approximately 131,000 different telephone numbers to which
      approximately 343,000 facsimiles regarding Buccaneers tickets were successfully sent, as
      summarized in Exhibit 7 to the Expert Report of Robert Biggerstaff (dated March 20,
      2014). Such data in said expert report shall be deemed conclusive for purposes of this
      settlement only.

      Settlement approval will be sought in a forum of TTA’s choosing, subject to BLP’s
      consent, which shall not be unreasonably withheld. The parties anticipate seeking approval
      before the judge then assigned to case number 13-01592, pending in the U.S. District Court
      for the Middle District of Florida.

2.    BLP will make available the total sum of $19,500,000.00 (the “Settlement Fund”). BLP
      need not segregate funds or otherwise create special accounts to hold the Settlement Fund
      prior to final court approval of this settlement. BLP will not relinquish control of any
      money until payments are due.

3.    The Settlement Fund will be distributed on a “claims-made” basis as follows:

      (a)     Payments to claiming class members. BLP agrees to pay timely claims submitted
              by members of the settlement class. Approved claimants will be paid their per fax,
              pro rata share of the Settlement Fund for each fax successfully sent to them,
              allocated as follows: (1) $350 for the first fax successfully sent to each of a
              claimant’s unique fax numbers; (2) $100 for the second fax successfully sent to
              said number; (3) $75 for the third fax successfully sent to said number; and (4) $20
              for each subsequent fax successfully sent to said number. The claim form is
              attached to this term sheet.



                                      Term Sheet – page 1
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000031
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 24 of 400 PageID 7589



      (b)     Incentive awards to the class representatives. BLP agrees to pay and will not
              oppose or appeal a request for incentive awards of $20,000 to be paid from the
              Settlement Fund to Technology Training Associates, Inc. for serving as the class
              representative, and $3,000 each to be paid from the Settlement Fund to Spicola
              International, Inc. and Back to Basics Family Chiropractic for serving as additional
              class representatives.

      (c)     Fees and expenses to Class Counsel. BLP agrees to pay and will not oppose or
              appeal a request by Class Counsel (Bock, Hatch, Lewis & Oppenheim, LLC) for
              attorney’s fees in an amount equal to $4,875,000, plus reasonable out-of-pocket
              expenses from the Settlement Fund not to exceed $50,000.

      (d)     Reversion to BLP. After making all required payments, any remainder shall revert
              to and be kept by BLP.

4.    The Settlement Class will release BLP from all claims arising out of or relating to
      advertisements successfully sent by fax regarding Buccaneers tickets during the period
      from July 2009 through June 2010.

5.    If the court preliminarily approves this settlement, the class members will be notified about
      the settlement terms and the class members’ rights and responsibilities in connection with
      the settlement. The parties will request that the court permit the parties to send their agreed
      notice with attached claim form to the class members by mail. The parties will jointly
      select vendors and methods for determining the mailing addresses for the mail notice
      program. The mailing addresses will be updated with the National Change of Address
      Database before mailing and notices will be re-mailed to better addresses when returned as
      undeliverable. Additionally, the parties will select a notice expert to achieve a publication
      notice program that satisfies due process when considered in conjunction with the mailed
      notice program.

6.    BLP will pay all costs associated with class notice and claims administration, including
      retaining an experienced third party claims administrator (including any notice
      consultants/experts/vendors) to develop and issue the class notice, assist the class members
      in completing and submitting claim forms, receive the submitted claim forms, and pay the
      approved claims from the Settlement Fund. These costs shall not be paid out of the
      Settlement Fund.

7.    This term sheet constitutes a binding agreement if accepted. The parties will submit a
      formal written settlement agreement and other papers necessary to obtain the Court’s
      preliminary and final approval of this settlement. Within 14 days after this term sheet is
      signed, TTA’s counsel will draft and provide such documents for BLP’s review, revisions,
      and approval. The parties anticipate seeking preliminary approval from the Court within 28
      days of signing this term sheet.

8.    BLP agrees to notify its insurance carrier about this settlement within 10 days.




                                      Term Sheet – page 2
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000032
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 25 of 400 PageID 7590



BUCCANEERS LIMITED                                 TECHNOLOGY TRAINING
PARTNERSHIP                                        ASSOCIATES, INC. AND THE
                                                   SETTLEMENT CLASS
______________________________

Its: ___________________________                   By: ____________________________
                                                          Michael Higgins
Dated: ________________________
                                                   By: ____________________________
                                                          Phillip A. Bock

                                                   Dated: __________________________




                                     Term Sheet – page 3
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                TTA10262018 000033
     Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 26 of 400 PageID 7591
               CLAIM FORM (Direct Notice) – Tampa Bay Buccaneers TCPA Settlement

You must complete all THREE steps to claim a share of the settlement fund:

1.     You must provide your contact information:

       Name: _______________________________________________________________________

       Company: ____________________________________________________________________

       Address: _____________________________________________________________________

       City/State/Zip Code: ____________________________________________________________

       Fax Number(s): <7 numbers pre-populated by the claims admininstrator: the three-digit telephone
       number prefix (area code) plus the relevant three-digit central office code > ___-___-____.

       _____________________________________________________________________________
            [List all of your fax numbers from June 2009 – July 2010. You may attach and submit a separate
            sheet. If the fax number typed above was not yours in at the time, cross that out.]

2.     You must verify ownership of the fax number(s) listed in #1 above:

       “I declare (or certify, verify, or state) under penalty of perjury that my company, household, or I used
       each of the fax number(s) identified above or attached to this claim form to receive faxes during the
       period from July 14, 2009, through June 9, 2010.”


       Executed on ________________, 2016                 __________________________________________
                     (Insert date)                        (Sign your name here)

       If your company, household, or you used any of those fax number(s) only for some part of the time
       period, rather than the entire period, contact the claims administrator to provide additional information.

3.     You must return this Claim Form by [120 days]_______, 2016:

       a.     Fax this Claim Form to: <fax number for claims >

              OR

       b.     Mail this Claim Form to: [CLAIMS ADMINISTRATOR]

              OR

       c.     Submit this Claim Form electronically at: <website>

If you have a question regarding your claim, please contact the claims administrator at __________. If you have
a question about the notice or the lawsuit, please contact attorney Phillip A. Bock of Bock, Hatch, Lewis &
Oppenheim, LLC, at 312-658-5501 or at Phil@classlawyers.com.


                                              Term Sheet – page 4
       CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000034
     Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 27 of 400 PageID 7592
             CLAIM FORM (Publication Notice) – Tampa Bay Buccaneers TCPA Settlement

You must complete all THREE steps to claim a share of the settlement fund:

1.     You must provide your contact information:

       Name: _______________________________________________________________________

       Company: ____________________________________________________________________

       Address: _____________________________________________________________________

       City/State/Zip Code: ____________________________________________________________

       _____________________________________________________________________________
            [List all of your fax numbers from June 2009 – July 2010. You may attach and submit a separate
            sheet. If the fax number typed above was not yours in at the time, cross that out.]

2.     You must verify ownership of the fax number(s) listed in #1 above:

       “I declare (or certify, verify, or state) under penalty of perjury that my company, household, or I used
       each of the fax number(s) identified above or attached to this claim form to receive faxes during the
       period from July 14, 2009, through June 9, 2010.”


       Executed on ________________, 2016                 __________________________________________
                     (Insert date)                        (Sign your name here)

       If your company, household, or you used any of those fax number(s) only for some part of the time
       period, rather than the entire period, contact the claims administrator to provide additional information.

3.     You must return this Claim Form by [120 days]_______, 2016:

       a.     Fax this Claim Form to: <fax number for claims >

              OR

       b.     Mail this Claim Form to: [CLAIMS ADMINISTRATOR]

              OR

       c.     Submit this Claim Form electronically at: <website>

If you have a question regarding your claim, please contact the claims administrator at __________. If you have
a question about the notice or the lawsuit, please contact attorney Phillip A. Bock of Bock, Hatch, Lewis &
Oppenheim, LLC, at 312-658-5501 or at Phil@classlawyers.com.




                                              Term Sheet – page 5
       CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000035
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 28 of 400 PageID 7593




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000036
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 29 of 400 PageID 7594




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000037
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 30 of 400 PageID 7595




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000038
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 31 of 400 PageID 7596




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000039
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 32 of 400 PageID 7597




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000040
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 33 of 400 PageID 7598




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000041
Gmail - TTA v. BLP
          Case   8:13-cv-01592-AEP          Document 258-6 Filedhttps://mail.google.com/mail/u/0?ik=9b44b57233&view=pt&se...
                                                                 11/15/19 Page 34 of 400 PageID 7599



                                                                         Daniel Cohen <danieljaycohen209@gmail.com>



         TTA v. BLP
         Daniel Cohen <danieljaycohen209@gmail.com>                                              Sun, Jun 5, 2016 at 4:42 PM
         To: Mark Mester <mark.mester@lw.com>
         Cc: Daniel Cohen <danieljaycohen209@gmail.com>

          Mark,

          When the mediation concluded on Wednesday, it was our understanding that we had reached agreement on
          all material terms of a settlement as reflected in the draft term sheet and Mr. Grilli's notes, and that your team
          was preparing final settlement documents. Mr. Grilli indicated that we would receive these documents by the
          end of last week, but we have not yet received them. For multiple reasons, we perceive a significant time
          sensitivity to this matter. When will you send draft settlement documents?

          Dan

          --
          Daniel J. Cohen
          Law Offices of Daniel J. Cohen
          P.O. Box 432040
          St. Louis, Missouri 63143
          Phone: 314.497.6352
          Fax: 314.932.1185
          Email: danieljaycohen209@gmail.com

          CONFIDENTIALITY NOTICE
          You are hereby notified that 1) e-mail communication is not a secure method of communication; 2) any e-mail
          that is sent to you or by you may be copied and held by various computers it passes through as it goes from
          me to you or vice versa; 3) persons not participating in our communication may intercept our communication
          by improperly accessing your computer or my computer or even some computer unconnected to either of us
          which the e-mail passed through. I am communicating to you via e-mail because you have consented to
          receive communications via this medium. If you change your mind and want future communications to be sent
          in a different fashion, please let me know at once.

          The information contained in this e-mail transmission is legally privileged and confidential information
          intended only for the use of the individual or entity named above. If the reader of this transmission is not the
          intended recipient, you are hereby notified that any dissemination, distribution or copying of this transmission
          is strictly prohibited. If you have received this transmission in error, please call 314.497.6352.

          The information contained in this electronic message may be attorney client privileged, confidential and
          exempt from disclosure under applicable law and is intended only for the use of the individual (s) to whom this
          electronic message is addressed. If the reader of this message is not the intended recipient, or the employee
          or agent responsible to deliver it to the intended recipient, you are hereby notified that any dissemination,
          distribution or copying of this electronic communication or any attachment thereto is strictly prohibited.




           CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                      TTA10262018 000042
1 of 1                                                                                                                 10/25/18 4:47 PM
Gmail - RE:Case
            TTA v.8:13-cv-01592-AEP
                   BLP                      Document 258-6 Filedhttps://mail.google.com/mail/u/0?ik=9b44b57233&view=pt&se...
                                                                 11/15/19 Page 35 of 400 PageID 7600



                                                                         Daniel Cohen <danieljaycohen209@gmail.com>



         RE: TTA v. BLP
         mark.mester@lw.com <mark.mester@lw.com>                                                 Sun, Jun 5, 2016 at 4:48 PM
         To: danieljaycohen209@gmail.com

          As I think we made clear to Jon and the mediator, we are hoping to get a draft to you early this week.

          ________________________________
          From: Daniel Cohen <danieljaycohen209@gmail.com>
          Sent: Sunday, June 5, 2016 2:42:37 PM
          To: Mester, Mark (CH)
          Cc: Daniel Cohen
          Subject: TTA v. BLP

          Mark,

          When the mediation concluded on Wednesday, it was our understanding that we had reached agreement on
          all material terms of a settlement as reflected in the draft term sheet and Mr. Grilli's notes, and that your team
          was preparing final settlement documents. Mr. Grilli indicated that we would receive these documents by the
          end of last week, but we have not yet received them. For multiple reasons, we perceive a significant time
          sensitivity to this matter. When will you send draft settlement documents?

          Dan

          --
          Daniel J. Cohen
          Law Offices of Daniel J. Cohen
          P.O. Box 432040
          St. Louis, Missouri 63143
          Phone: 314.497.6352
          Fax: 314.932.1185
          Email: danieljaycohen209@gmail.com<mailto:danieljaycohen209@gmail.com>

          CONFIDENTIALITY NOTICE
          You are hereby notified that 1) e-mail communication is not a secure method of communication; 2) any e-mail
          that is sent to you or by you may be copied and held by various computers it passes through as it goes from
          me to you or vice versa; 3) persons not participating in our communication may intercept our communication
          by improperly accessing your computer or my computer or even some computer unconnected to either of us
          which the e-mail passed through. I am communicating to you via e-mail because you have consented to
          receive communications via this medium. If you change your mind and want future communications to be sent
          in a different fashion, please let me know at once.

          The information contained in this e-mail transmission is legally privileged and confidential information
          intended only for the use of the individual or entity named above. If the reader of this transmission is not the
          intended recipient, you are hereby notified that any dissemination, distribution or copying of this transmission
          is strictly prohibited. If you have received this transmission in error, please call 314.497.6352.

          The information contained in this electronic message may be attorney client privileged, confidential and
          exempt from disclosure under applicable law and is intended only for the use of the individual (s) to whom this
          electronic message is addressed. If the reader of this message is not the intended recipient, or the employee


           CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                      TTA10262018 000043
1 of 2                                                                                                                 10/25/18 4:48 PM
Gmail - RE:Case
            TTA v.8:13-cv-01592-AEP
                   BLP                              Document 258-6 Filedhttps://mail.google.com/mail/u/0?ik=9b44b57233&view=pt&se...
                                                                         11/15/19 Page 36 of 400 PageID 7601


         or agent responsible to deliver it to the intended recipient, you are hereby notified that any dissemination,
         distribution or copying of this electronic communication or any attachment thereto is strictly prohibited.
         ------------------------------------------------------------------------------
         This email may contain material that is confidential, privileged and/or attorney work product for the sole use of
         the intended recipient. Any review, reliance or distribution by others or forwarding without express permission
         is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.

         Latham & Watkins LLP
         ------------------------------------------------------------------------------




          CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                      TTA10262018 000044
2 of 2                                                                                                               10/25/18 4:48 PM
Gmail - TTA v BLP8:13-cv-01592-AEP
          Case                             Document 258-6 Filedhttps://mail.google.com/mail/u/0?ik=9b44b57233&view=pt&se...
                                                                11/15/19 Page 37 of 400 PageID 7602



                                                                        Daniel Cohen <danieljaycohen209@gmail.com>



         TTA v BLP
         Daniel Cohen <danieljaycohen209@gmail.com>                                            Tue, Jun 7, 2016 at 11:12 AM
         To: Mark Mester <mark.mester@lw.com>
         Cc: Daniel Cohen <danieljaycohen209@gmail.com>

          Mark,

          At the conclusion of our first mediation session, we requested and the mediator notified us that you agreed
          that your client would not negotiate with anyone else unless and/or until our negotiations concluded/
          terminated. The only exception to your client's agreement in that regard was in the event the federal court
          granted your motion for a settlement conference. That has not happened.

          We understand that you have been ordered to one final mediation session with Wanca and that it must take
          place by no later than June 20. However, it is our understanding that your agreement that you will not
          negotiate with Wanca while we are still negotiating, and now really just waiting on you to forward draft
          paperwork confirming the terms of the settlement agreement that we reached, remains in place. Can you
          please confirm that our understanding in that regard is correct?

          Dan


          --
          Daniel J. Cohen
          Law Offices of Daniel J. Cohen
          P.O. Box 432040
          St. Louis, Missouri 63143
          Phone: 314.497.6352
          Fax: 314.932.1185
          Email: danieljaycohen209@gmail.com

          CONFIDENTIALITY NOTICE
          You are hereby notified that 1) e-mail communication is not a secure method of communication; 2) any e-mail
          that is sent to you or by you may be copied and held by various computers it passes through as it goes from
          me to you or vice versa; 3) persons not participating in our communication may intercept our communication
          by improperly accessing your computer or my computer or even some computer unconnected to either of us
          which the e-mail passed through. I am communicating to you via e-mail because you have consented to
          receive communications via this medium. If you change your mind and want future communications to be sent
          in a different fashion, please let me know at once.

          The information contained in this e-mail transmission is legally privileged and confidential information
          intended only for the use of the individual or entity named above. If the reader of this transmission is not the
          intended recipient, you are hereby notified that any dissemination, distribution or copying of this transmission
          is strictly prohibited. If you have received this transmission in error, please call 314.497.6352.

          The information contained in this electronic message may be attorney client privileged, confidential and
          exempt from disclosure under applicable law and is intended only for the use of the individual (s) to whom this
          electronic message is addressed. If the reader of this message is not the intended recipient, or the employee
          or agent responsible to deliver it to the intended recipient, you are hereby notified that any dissemination,
          distribution or copying of this electronic communication or any attachment thereto is strictly prohibited.


           CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                    TTA10262018 000045
1 of 2                                                                                                                10/25/18 4:49 PM
Gmail - TTA v BLP8:13-cv-01592-AEP
          Case                        Document 258-6 Filedhttps://mail.google.com/mail/u/0?ik=9b44b57233&view=pt&se...
                                                           11/15/19 Page 38 of 400 PageID 7603




          CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000046
2 of 2                                                                                                 10/25/18 4:49 PM
Gmail - RE:Case
            TTA v8:13-cv-01592-AEP
                 BLP                      Document 258-6 Filedhttps://mail.google.com/mail/u/0?ik=9b44b57233&view=pt&se...
                                                               11/15/19 Page 39 of 400 PageID 7604



                                                                       Daniel Cohen <danieljaycohen209@gmail.com>



         RE: TTA v BLP
         mark.mester@lw.com <mark.mester@lw.com>                                            Tue, Jun 7, 2016 at 11:20 AM
         To: danieljaycohen209@gmail.com
         Cc: Kathleen.Lally@lw.com

          Dan - As I think we made clear to Mr. Grilli at the second mediation session and as we understand Mr. Grilli
          conveyed to Jon Piper and the others present on your team, we have, consistent with the directive of Judge
          Porcelli, scheduled a mediation session with Magistrate Judge Bobrick on June 17th. Our hope and
          expectation, however, is that we can and will finalize our settlement agreement with you before that date so
          that we do not need to go forward with the mediation with Judge Bobrick. I can also confirm that there have
          not been and will not be any negotiations with the Wanca firm in the interim.

          Best regards.

          ________________________________
          From: Daniel Cohen <danieljaycohen209@gmail.com>
          Sent: Tuesday, June 7, 2016 9:12:38 AM
          To: Mester, Mark (CH)
          Cc: Daniel Cohen
          Subject: TTA v BLP

          Mark,

          At the conclusion of our first mediation session, we requested and the mediator notified us that you agreed
          that your client would not negotiate with anyone else unless and/or until our negotiations
          concluded/terminated. The only exception to your client's agreement in that regard was in the event the
          federal court granted your motion for a settlement conference. That has not happened.

          We understand that you have been ordered to one final mediation session with Wanca and that it must take
          place by no later than June 20. However, it is our understanding that your agreement that you will not
          negotiate with Wanca while we are still negotiating, and now really just waiting on you to forward draft
          paperwork confirming the terms of the settlement agreement that we reached, remains in place. Can you
          please confirm that our understanding in that regard is correct?

          Dan


          --
          Daniel J. Cohen
          Law Offices of Daniel J. Cohen
          P.O. Box 432040
          St. Louis, Missouri 63143
          Phone: 314.497.6352
          Fax: 314.932.1185
          Email: danieljaycohen209@gmail.com<mailto:danieljaycohen209@gmail.com>

          CONFIDENTIALITY NOTICE
          You are hereby notified that 1) e-mail communication is not a secure method of communication; 2) any e-mail
          that is sent to you or by you may be copied and held by various computers it passes through as it goes from


           CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000047
1 of 2                                                                                                             10/25/18 4:49 PM
Gmail - RE:Case
            TTA v8:13-cv-01592-AEP
                 BLP                                Document 258-6 Filedhttps://mail.google.com/mail/u/0?ik=9b44b57233&view=pt&se...
                                                                         11/15/19 Page 40 of 400 PageID 7605


         me to you or vice versa; 3) persons not participating in our communication may intercept our communication
         by improperly accessing your computer or my computer or even some computer unconnected to either of us
         which the e-mail passed through. I am communicating to you via e-mail because you have consented to
         receive communications via this medium. If you change your mind and want future communications to be sent
         in a different fashion, please let me know at once.

         The information contained in this e-mail transmission is legally privileged and confidential information
         intended only for the use of the individual or entity named above. If the reader of this transmission is not the
         intended recipient, you are hereby notified that any dissemination, distribution or copying of this transmission
         is strictly prohibited. If you have received this transmission in error, please call 314.497.6352.

         The information contained in this electronic message may be attorney client privileged, confidential and
         exempt from disclosure under applicable law and is intended only for the use of the individual (s) to whom this
         electronic message is addressed. If the reader of this message is not the intended recipient, or the employee
         or agent responsible to deliver it to the intended recipient, you are hereby notified that any dissemination,
         distribution or copying of this electronic communication or any attachment thereto is strictly prohibited.

         ------------------------------------------------------------------------------
         This email may contain material that is confidential, privileged and/or attorney work product for the sole use of
         the intended recipient. Any review, reliance or distribution by others or forwarding without express permission
         is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.

         Latham & Watkins LLP
         ------------------------------------------------------------------------------




          CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                      TTA10262018 000048
2 of 2                                                                                                               10/25/18 4:49 PM
Gmail - Re:Case
           TTA v 8:13-cv-01592-AEP
                 BLP                       Document 258-6 Filedhttps://mail.google.com/mail/u/0?ik=9b44b57233&view=pt&se...
                                                                11/15/19 Page 41 of 400 PageID 7606



                                                                       Daniel Cohen <danieljaycohen209@gmail.com>



         Re: TTA v BLP
         Daniel Cohen <danieljaycohen209@gmail.com>                                          Wed, Jun 8, 2016 at 6:17 PM
         To: Mark Mester <mark.mester@lw.com>
         Cc: Kathleen.Lally@lw.com, Daniel Cohen <danieljaycohen209@gmail.com>

          Mark,

          As we await receipt of your first draft of the settlement documents I wanted to let you know that our team was
          unaware of the June 17th mediation scheduled in the CinQ case. Hence the reason for my previous inquiry.
          Thanks.

          Dan

          On Tue, Jun 7, 2016 at 11:20 AM, <mark.mester@lw.com> wrote:
            Dan - As I think we made clear to Mr. Grilli at the second mediation session and as we understand Mr. Grilli
            conveyed to Jon Piper and the others present on your team, we have, consistent with the directive of Judge
            Porcelli, scheduled a mediation session with Magistrate Judge Bobrick on June 17th. Our hope and
            expectation, however, is that we can and will finalize our settlement agreement with you before that date so
            that we do not need to go forward with the mediation with Judge Bobrick. I can also confirm that there have
            not been and will not be any negotiations with the Wanca firm in the interim.

             Best regards.

             ________________________________
             From: Daniel Cohen <danieljaycohen209@gmail.com>
             Sent: Tuesday, June 7, 2016 9:12:38 AM
             To: Mester, Mark (CH)
             Cc: Daniel Cohen
             Subject: TTA v BLP

             Mark,

             At the conclusion of our first mediation session, we requested and the mediator notified us that you agreed
             that your client would not negotiate with anyone else unless and/or until our negotiations
             concluded/terminated. The only exception to your client's agreement in that regard was in the event the
             federal court granted your motion for a settlement conference. That has not happened.

             We understand that you have been ordered to one final mediation session with Wanca and that it must take
             place by no later than June 20. However, it is our understanding that your agreement that you will not
             negotiate with Wanca while we are still negotiating, and now really just waiting on you to forward draft
             paperwork confirming the terms of the settlement agreement that we reached, remains in place. Can you
             please confirm that our understanding in that regard is correct?

             Dan


             --
             Daniel J. Cohen
             Law Offices of Daniel J. Cohen


           CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000049
1 of 3                                                                                                              10/25/18 4:50 PM
Gmail - Re:Case
           TTA v 8:13-cv-01592-AEP
                 BLP                               Document 258-6 Filedhttps://mail.google.com/mail/u/0?ik=9b44b57233&view=pt&se...
                                                                        11/15/19 Page 42 of 400 PageID 7607


           P.O. Box 432040
           St. Louis, Missouri 63143
           Phone: 314.497.6352
           Fax: 314.932.1185
           Email: danieljaycohen209@gmail.com<mailto:danieljaycohen209@gmail.com>

           CONFIDENTIALITY NOTICE
           You are hereby notified that 1) e-mail communication is not a secure method of communication; 2) any
           e-mail that is sent to you or by you may be copied and held by various computers it passes through as it
           goes from me to you or vice versa; 3) persons not participating in our communication may intercept our
           communication by improperly accessing your computer or my computer or even some computer
           unconnected to either of us which the e-mail passed through. I am communicating to you via e-mail
           because you have consented to receive communications via this medium. If you change your mind and
           want future communications to be sent in a different fashion, please let me know at once.

           The information contained in this e-mail transmission is legally privileged and confidential information
           intended only for the use of the individual or entity named above. If the reader of this transmission is not the
           intended recipient, you are hereby notified that any dissemination, distribution or copying of this
           transmission is strictly prohibited. If you have received this transmission in error, please call 314.497.6352.

           The information contained in this electronic message may be attorney client privileged, confidential and
           exempt from disclosure under applicable law and is intended only for the use of the individual (s) to whom
           this electronic message is addressed. If the reader of this message is not the intended recipient, or the
           employee or agent responsible to deliver it to the intended recipient, you are hereby notified that any
           dissemination, distribution or copying of this electronic communication or any attachment thereto is strictly
           prohibited.

           ------------------------------------------------------------------------------
           This email may contain material that is confidential, privileged and/or attorney work product for the sole use
           of the intended recipient. Any review, reliance or distribution by others or forwarding without express
           permission is strictly prohibited. If you are not the intended recipient, please contact the sender and delete
           all copies.

           Latham & Watkins LLP
           ------------------------------------------------------------------------------




         --
         Daniel J. Cohen
         Law Offices of Daniel J. Cohen
         P.O. Box 432040
         St. Louis, Missouri 63143
         Phone: 314.497.6352
         Fax: 314.932.1185
         Email: danieljaycohen209@gmail.com

         CONFIDENTIALITY NOTICE
         You are hereby notified that 1) e-mail communication is not a secure method of communication; 2) any e-mail
         that is sent to you or by you may be copied and held by various computers it passes through as it goes from
         me to you or vice versa; 3) persons not participating in our communication may intercept our communication
         by improperly accessing your computer or my computer or even some computer unconnected to either of us
         which the e-mail passed through. I am communicating to you via e-mail because you have consented to
         receive communications via this medium. If you change your mind and want future communications to be sent


          CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                     TTA10262018 000050
2 of 3                                                                                                               10/25/18 4:50 PM
Gmail - Re:Case
           TTA v 8:13-cv-01592-AEP
                 BLP                      Document 258-6 Filedhttps://mail.google.com/mail/u/0?ik=9b44b57233&view=pt&se...
                                                               11/15/19 Page 43 of 400 PageID 7608


         in a different fashion, please let me know at once.

         The information contained in this e-mail transmission is legally privileged and confidential information
         intended only for the use of the individual or entity named above. If the reader of this transmission is not the
         intended recipient, you are hereby notified that any dissemination, distribution or copying of this transmission
         is strictly prohibited. If you have received this transmission in error, please call 314.497.6352.

         The information contained in this electronic message may be attorney client privileged, confidential and
         exempt from disclosure under applicable law and is intended only for the use of the individual (s) to whom this
         electronic message is addressed. If the reader of this message is not the intended recipient, or the employee
         or agent responsible to deliver it to the intended recipient, you are hereby notified that any dissemination,
         distribution or copying of this electronic communication or any attachment thereto is strictly prohibited.




          CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                    TTA10262018 000051
3 of 3                                                                                                               10/25/18 4:50 PM
Gmail - RE:Case
            TTA v8:13-cv-01592-AEP
                 BLP                      Document 258-6 Filedhttps://mail.google.com/mail/u/0?ik=9b44b57233&view=pt&se...
                                                               11/15/19 Page 44 of 400 PageID 7609



                                                                       Daniel Cohen <danieljaycohen209@gmail.com>



         RE: TTA v BLP
         mark.mester@lw.com <mark.mester@lw.com>                                             Wed, Jun 8, 2016 at 6:34 PM
         To: danieljaycohen209@gmail.com
         Cc: Kathleen.Lally@lw.com, danieljaycohen209@gmail.com

          Dan - I apologize for that. Our understanding was that the mediator had discussed that date and the
          mediation with you. In any event, however, we have an update and good news on that front. Due to
          scheduling issues that arose today involving the deposition of Robert Biggerstaff, it looks like the mediation
          will not be going forward on the 17th and, instead, we will be deposing Biggerstaff on the 15th in Charleston.
          A new date has not been chosen for the mediation, but we are now looking at dates in early July. We will let
          you know once a new date has been chosen.

          ________________________________
          From: Daniel Cohen <danieljaycohen209@gmail.com>
          Sent: Wednesday, June 8, 2016 4:17:40 PM
          To: Mester, Mark (CH)
          Cc: Lally, Kathleen (CH); Daniel Cohen
          Subject: Re: TTA v BLP

          Mark,

          As we await receipt of your first draft of the settlement documents I wanted to let you know that our team was
          unaware of the June 17th mediation scheduled in the CinQ case. Hence the reason for my previous inquiry.
          Thanks.

          Dan

          On Tue, Jun 7, 2016 at 11:20 AM, <mark.mester@lw.com<mailto:mark.mester@lw.com>> wrote:
          Dan - As I think we made clear to Mr. Grilli at the second mediation session and as we understand Mr. Grilli
          conveyed to Jon Piper and the others present on your team, we have, consistent with the directive of Judge
          Porcelli, scheduled a mediation session with Magistrate Judge Bobrick on June 17th. Our hope and
          expectation, however, is that we can and will finalize our settlement agreement with you before that date so
          that we do not need to go forward with the mediation with Judge Bobrick. I can also confirm that there have
          not been and will not be any negotiations with the Wanca firm in the interim.

          Best regards.

          ________________________________
          From: Daniel Cohen <danieljaycohen209@gmail.com<mailto:danieljaycohen209@gmail.com>>
          Sent: Tuesday, June 7, 2016 9:12:38 AM
          To: Mester, Mark (CH)
          Cc: Daniel Cohen
          Subject: TTA v BLP

          Mark,

          At the conclusion of our first mediation session, we requested and the mediator notified us that you agreed
          that your client would not negotiate with anyone else unless and/or until our negotiations
          concluded/terminated. The only exception to your client's agreement in that regard was in the event the


           CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000052
1 of 3                                                                                                             10/25/18 4:51 PM
Gmail - RE:Case
            TTA v8:13-cv-01592-AEP
                 BLP                                Document 258-6 Filedhttps://mail.google.com/mail/u/0?ik=9b44b57233&view=pt&se...
                                                                         11/15/19 Page 45 of 400 PageID 7610


         federal court granted your motion for a settlement conference. That has not happened.

         We understand that you have been ordered to one final mediation session with Wanca and that it must take
         place by no later than June 20. However, it is our understanding that your agreement that you will not
         negotiate with Wanca while we are still negotiating, and now really just waiting on you to forward draft
         paperwork confirming the terms of the settlement agreement that we reached, remains in place. Can you
         please confirm that our understanding in that regard is correct?

         Dan


         --
         Daniel J. Cohen
         Law Offices of Daniel J. Cohen
         P.O. Box 432040
         St. Louis, Missouri 63143
         Phone: 314.497.6352<tel:314.497.6352>
         Fax: 314.932.1185<tel:314.932.1185>
         Email: danieljaycohen209@gmail.com<mailto:danieljaycohen209@gmail.com><mailto:danieljaycoh
         en209@gmail.com<mailto:danieljaycohen209@gmail.com>>

         CONFIDENTIALITY NOTICE
         You are hereby notified that 1) e-mail communication is not a secure method of communication; 2) any e-mail
         that is sent to you or by you may be copied and held by various computers it passes through as it goes from
         me to you or vice versa; 3) persons not participating in our communication may intercept our communication
         by improperly accessing your computer or my computer or even some computer unconnected to either of us
         which the e-mail passed through. I am communicating to you via e-mail because you have consented to
         receive communications via this medium. If you change your mind and want future communications to be sent
         in a different fashion, please let me know at once.

         The information contained in this e-mail transmission is legally privileged and confidential information
         intended only for the use of the individual or entity named above. If the reader of this transmission is not the
         intended recipient, you are hereby notified that any dissemination, distribution or copying of this transmission
         is strictly prohibited. If you have received this transmission in error, please call
         314.497.6352<tel:314.497.6352>.

         The information contained in this electronic message may be attorney client privileged, confidential and
         exempt from disclosure under applicable law and is intended only for the use of the individual (s) to whom this
         electronic message is addressed. If the reader of this message is not the intended recipient, or the employee
         or agent responsible to deliver it to the intended recipient, you are hereby notified that any dissemination,
         distribution or copying of this electronic communication or any attachment thereto is strictly prohibited.

         ------------------------------------------------------------------------------
         This email may contain material that is confidential, privileged and/or attorney work product for the sole use of
         the intended recipient. Any review, reliance or distribution by others or forwarding without express permission
         is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.

         Latham & Watkins LLP
         ------------------------------------------------------------------------------




         --
         Daniel J. Cohen


          CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                      TTA10262018 000053
2 of 3                                                                                                               10/25/18 4:51 PM
Gmail - RE:Case
            TTA v8:13-cv-01592-AEP
                 BLP                                Document 258-6 Filedhttps://mail.google.com/mail/u/0?ik=9b44b57233&view=pt&se...
                                                                         11/15/19 Page 46 of 400 PageID 7611


         Law Offices of Daniel J. Cohen
         P.O. Box 432040
         St. Louis, Missouri 63143
         Phone: 314.497.6352
         Fax: 314.932.1185
         Email: danieljaycohen209@gmail.com<mailto:danieljaycohen209@gmail.com>

         CONFIDENTIALITY NOTICE
         You are hereby notified that 1) e-mail communication is not a secure method of communication; 2) any e-mail
         that is sent to you or by you may be copied and held by various computers it passes through as it goes from
         me to you or vice versa; 3) persons not participating in our communication may intercept our communication
         by improperly accessing your computer or my computer or even some computer unconnected to either of us
         which the e-mail passed through. I am communicating to you via e-mail because you have consented to
         receive communications via this medium. If you change your mind and want future communications to be sent
         in a different fashion, please let me know at once.

         The information contained in this e-mail transmission is legally privileged and confidential information
         intended only for the use of the individual or entity named above. If the reader of this transmission is not the
         intended recipient, you are hereby notified that any dissemination, distribution or copying of this transmission
         is strictly prohibited. If you have received this transmission in error, please call 314.497.6352.

         The information contained in this electronic message may be attorney client privileged, confidential and
         exempt from disclosure under applicable law and is intended only for the use of the individual (s) to whom this
         electronic message is addressed. If the reader of this message is not the intended recipient, or the employee
         or agent responsible to deliver it to the intended recipient, you are hereby notified that any dissemination,
         distribution or copying of this electronic communication or any attachment thereto is strictly prohibited.
         ------------------------------------------------------------------------------
         This email may contain material that is confidential, privileged and/or attorney work product for the sole use of
         the intended recipient. Any review, reliance or distribution by others or forwarding without express permission
         is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.

         Latham & Watkins LLP
         ------------------------------------------------------------------------------




          CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                      TTA10262018 000054
3 of 3                                                                                                               10/25/18 4:51 PM
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 47 of 400 PageID 7612


  From:             Kathleen.Lally@lw.com
  To:               Jon Piper
  Subject:          Buccaneers
  Date:             Wednesday, June 08, 2016 6:54:25 PM



  Jon,

         I have pushed as hard as I can today and I think we are close, but the agreement will likely
  come tomorrow. I promise to continue to keep you posted.

  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000055
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 48 of 400 PageID 7613


  From:            Jon Piper
  To:              Kathleen.Lally@lw.com
  Subject:         Re: Buccaneers
  Date:            Wednesday, June 08, 2016 6:56:24 PM



  Please let me know in the morning what time you think you can send it.

  Sent from my Verizon 4G LTE Droid
  On Jun 8, 2016 6:54 PM, Kathleen.Lally@lw.com wrote:
    Jon,



           I have pushed as hard as I can today and I think we are close, but the agreement will likely
    come tomorrow. I promise to continue to keep you posted.



    Kate



    Kathleen P. Lally




    LATHAM & WATKINS LLP
    330 North Wabash Avenue, Suite 2800
    Chicago, IL 60611
    Direct Dial: +1.312.777.7005
    Fax: +1.312.993.9767
    Email: kathleen.lally@lw.com
    http://www.lw.com


    This email may contain material that is confidential, privileged and/or attorney work product for the
    sole use of the intended recipient. Any review, reliance or distribution by others or forwarding without
    express permission is strictly prohibited. If you are not the intended recipient, please contact the
    sender and delete all copies.

    Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                 TTA10262018 000056
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 49 of 400 PageID 7614


  From:               Kathleen.Lally@lw.com
  To:                 Jon Piper
  Subject:            RE: Buccaneers
  Date:               Wednesday, June 08, 2016 7:06:12 PM



  Also, it does now look like the 17 th mediation is off. We will keep you posted.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Wednesday, June 08, 2016 6:56 PM
  To: Lally, Kathleen (CH)
  Subject: Re: Buccaneers

  Please let me know in the morning what time you think you can send it.

  Sent from my Verizon 4G LTE Droid
  On Jun 8, 2016 6:54 PM, Kathleen.Lally@lw.com wrote:

  Jon,



          I have pushed as hard as I can today and I think we are close, but the agreement will
  likely come tomorrow. I promise to continue to keep you posted.



  Kate



  Kathleen P. Lally




  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000057
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 50 of 400 PageID 7615


  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000058
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 51 of 400 PageID 7616


  From:             Kathleen.Lally@lw.com
  To:               Jon Piper
  Cc:               mark.mester@lw.com
  Subject:          Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release
  Date:             Thursday, June 09, 2016 2:13:07 PM
  Attachments:      Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release(7719933_10_NY).DOCX



  Jon,

           Attached please find a draft settlement agreement for your review. Our client is still digesting
  this, but we know that you have been patient (and we really thank you for that) so we wanted to get
  this in your hands as soon as we could. We are working on the ancillary documents and will get those
  to you as soon as possible. I have a final approval hearing tomorrow afternoon, but will otherwise try
  to make myself available to you at your convenience if you would like to discuss.

  Thanks,
  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000059
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 52 of 400 PageID 7617



                              SETTLEMENT AGREEMENT AND RELEASE

          This Settlement Agreement and Release is entered into between Plaintiffs Technology

 Training Associates, Inc., Spicola International, Inc. and Larry E. Schwanke, D.C. d/b/a Back to

 Basics Family Chiropractic and Defendant Buccaneers Limited Partnership in order to effect a

 full and final settlement and dismissal with prejudice of all claims against Buccaneers Limited

 Partnership as alleged in the case captioned ________________________________________ on

 the terms set forth below and to the full extent reflected herein, subject to approval of the Court.

 Capitalized terms shall have the meaning ascribed to them in Section II of this Settlement

 Agreement.

                                                   I.       RECITALS

          A.        On or about May 6, 2016, Plaintiff Technology Training Associates, Inc. filed a

 complaint in the Circuit Court of the 13th Judicial Circuit in and for Hillsborough County,

 Florida alleging that in 2009 and 2010 BLP improperly sent advertisements by facsimile.

 Technology Training Associates, Inc. sought actual damages and statutory damages under the

 TCPA on behalf of itself and a proposed class of “[a]ll persons who, from July 1, 2009, to

 present, were sent one or more facsimile advertisements offering group or individual game

 tickets for Tampa Bay Buccaneer games, but not stating on the first page that the fax recipient

 may make a request to the sender not to send any future ads and that failure to comply, within 30

 days, with such a request is unlawful.”

          B.        The complaint filed by Technology Training Associates, Inc. addressed the same

 conduct and sought to represent the same class as a case pending in the United States District

 Court for the Middle District of Florida before Magistrate Judge Anthony E. Porcelli, captioned

 Cin-Q Automobiles, Inc., et al. v. Buccaneers Limited Partnership, et al., Case No. 8:13-cv-

 01592-AEP (“Cin-Q”). The parties in Cin-Q had been engaged in mediation and attempting to


 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000060
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 53 of 400 PageID 7618



 reach a settlement for more than eight (8) months, but had been unsuccessful. Indeed, on April

 18, 2016, BLP had filed a motion for a settlement conference in Cin-Q, offering to waive the

 mediation privilege, relying on the Court’s supervisory authority under Fed. R. Civ. P. 23(g) and

 requesting that the Court or its designee hold a settlement conference. The Cin-Q plaintiffs and

 their counsel, however, opposed any settlement conference before the Court or its designee,

 insisted that the mediator in the prior mediation declare an impasse (which he did) and flatly

 refused to waive the mediation privilege.

          C.        After the complaint on behalf of Technology Training Associates, Inc. was filed,

 Class Counsel contacted BLP Counsel and indicated that they were aware of and had reviewed

 the motion for a settlement conference filed by BLP in Cin-Q and understood that Cin-Q’s

 counsel had opposed that motion and had filed a notice of impasse. Class Counsel then asked if

 BLP would have any interest in an early mediation of the new case, pointing out that the parties

 in that case would apparently be required to engage in alternative dispute resolution under the

 applicable court rules. The Parties agreed to a mediation and scheduled an initial mediation

 session for May 19, 2016.

          D.        Prior to the May 19, 2016 mediation, however, Plaintiff Technology Training

 Associates, Inc. dismissed, without prejudice, the complaint filed in Hillsborough County,

 Florida due to efforts by counsel for the plaintiffs in Cin-Q to interfere with the Parties’

 mediation and settlement discussion. Class Counsel indicated to BLP, however, that they were

 maintaining the claims and that they intended to formally re-file that complaint once settlement

 discussions had concluded, whether or not those discussions resulted in a settlement.




                                                                2
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000061
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 54 of 400 PageID 7619



          E.        Thereafter, the Parties participated in a full-day mediation on May 19, 2016 in

 Tampa, Florida before mediator Peter Grilli. The Parties were not able to reach a settlement

 during that mediation, but made progress and agreed to continue negotiations.

          F.        Over the next two (2) weeks, the Parties continued their settlement discussions,

 which culminated in a second full-day mediation session on June 1, 2016 in Tampa, Florida with

 Mr. Grilli. At the end of that mediation session, the Parties had reached an agreement in

 principal that would resolve the claims in Plaintiffs’ Complaint on a class-wide basis, subject to

 finalization of a mutually-agreeable settlement agreement and subject to court approval.

          G.        On or about ___________, Plaintiffs filed their Complaint in the

 _________________, alleging that in 2009 and 2010 BLP improperly sent advertisements by

 facsimile, seeking actual damages, as well as statutory damages under the TCPA on behalf of

 themselves and a proposed class of “_____________________________.”

          H.        BLP denies all material allegations in the Litigation and have asserted a variety of

 affirmative defenses. BLP specifically denies that they have engaged in any wrongdoing

 whatsoever, that they have any liability in connection with the claims asserted or that could have

 been asserted in the Litigation and further deny that the claims in the Litigation can properly be

 maintained as a class action, other than for the purposes of settlement.

          I.        Plaintiffs and Class Counsel have conducted an examination of the facts and

 documents relating to the Litigation, including documents and information produced by BLP

 prior to and during mediation, and have concluded that this Settlement provides substantial

 benefits to Plaintiffs and the Settlement Class and resolves all issues that were or could have

 been raised in the Litigation without prolonged litigation and the risks and uncertainties inherent




                                                                3
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000062
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 55 of 400 PageID 7620



 in litigation. Plaintiffs, Class Counsel and Mr. Grilli have further concluded that this Settlement

 is fair, reasonable, adequate and in the best interest of the Settlement Class.

          J.        BLP denies each and every allegation of wrongdoing, liability and damages that

 were or could have been asserted in the Litigation and further deny that the claims in the

 Litigation would be appropriate for class treatment if the Litigation were to proceed through

 litigation and trial. Nonetheless, without admitting or conceding any wrongdoing, liability or

 damages or the appropriateness of Plaintiffs’ claims or similar claims for class treatment, BLP

 consents to the Settlement solely to avoid the expense, inconvenience and inherent risk of

 litigation as well as continued disruption of their business operations.

          K.        Nothing in this Settlement or Settlement Agreement shall be construed as an

 admission or concession by BLP of the truth of any allegations raised in the Litigation or of any

 fault, wrongdoing, liability or damages of any kind.

          L.        This Settlement Agreement, its terms, documents related to it and the negotiations

 or proceedings connected with it shall not be offered or received into evidence in the Litigation

 or in any other action or proceeding to establish any liability or admission by BLP.

          NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,

 promises and general releases set forth below and subject to preliminary and final approval of the

 Court, the Parties hereby agree as follows:

                                                II.       DEFINITIONS

          As used herein, the following terms have the meanings set forth below.

          A.        “Attorneys’ Fee Award” means the Court-approved award to Class Counsel as

 defined in Section __, Paragraph __ and payable from the Net Settlement Fund.

          B.        “Available Award Total” means the amount of money in the Net Settlement Fund

 available to pay such Awards.

                                                                4
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000063
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 56 of 400 PageID 7621



           C.       “Award” means the cash compensation that Settlement Class Members who

 submit Valid Claims shall be entitled to receive as detailed in Section __ and payable from the

 Net Settlement Fund.

           D.       “BLP” shall mean Defendant Buccaneers Limited Partnership.

           E.       “BLP Counsel” means Latham & Watkins LLP and Holland & Knight.

           F.       “CAFA Notices” means the notice of this settlement to be served upon State and

 Federal regulatory authorities as required by the Class Action Fairness Act of 2005, 28 U.S.C.

 § 1715.

           G.       “Claim Deadline” means the date by which Class Members must submit Claims

 Forms to be eligible for the benefits described herein, which date will be specified in the Class

 Notice.

           H.       “Claim Form” means the claim form that Settlement Class Members must

 complete and submit on or before the Claim Deadline to be eligible for the benefits described

 herein, which document shall be submitted to the Court when the Parties seek preliminary

 approval of the Settlement. Claim Forms will be processed after the Effective Date.

           I.       “Class Counsel” means Phillip A. Bock, Jonathan B. Piper and Daniel J. Cohen of

 Bock, Hatch, Lewis & Oppenheim, LLC.

           J.       “Class Notice” means the Court-approved forms of notice to the Settlement Class,

 which will notify members of the Settlement Class of entry of the Preliminary Approval Order

 and the scheduling of the Fairness Hearing, among other things.

           K.       “Court” means the United States District Court for the Middle District of Florida.

           L.       “Days” means calendar days, except that when computing any period of time

 prescribed or allowed by this Settlement Agreement, the day of the act, event or default from



                                                                5
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000064
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 57 of 400 PageID 7622



 which the designated period of time begins to run shall not be included. Furthermore, when

 computing any period of time prescribed or allowed by this Settlement Agreement, the last day

 of the period so computed shall be included, unless it is a Saturday, a Sunday or a Federal or

 State of Florida legal holiday, in which event the period runs until the end of the next day which

 is not a Saturday, Sunday or Federal or State of Florida legal holiday.

          M.        “Effective Date” means the date defined in Section __.

          N.        “Fairness Hearing” means the hearing at which the Court orders final approval of

 the Settlement.

          O.        “Final” means final as defined in Section __, Paragraph __.

          P.        “Final Order and Judgment” means a final order entered by the Court after the

 Fairness Hearing, granting approval of the Settlement as further described in Section __.

          Q.        “Incentive Award” means the Court-approved award, if any, to the individual

 class representative as defined in Section __, Paragraph __ and payable from the Net Settlement

 Fund.

          R.        “Litigation” means the action captioned ________________________________.

          S.        “Mailed Notice” shall mean the notice of the settlement provided to the

 Settlement Class by first class mail, postage pre-paid, which shall be without material alteration

 from Exhibit __.

          T.        “Net Settlement Fund” means the Settlement Fund, less the amounts paid for the

 Attorneys’ Fee Award and Incentive Awards, as described in more detail in Section __.

          U.        “Notice And Administration Costs” means the reasonable and authorized costs

 and expenses of the Settlement Class Notice Program and all reasonable and authorized costs and

 expenses incurred by the Settlement Administrator or BLP in administering the Settlement,



                                                                6
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000065
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 58 of 400 PageID 7623



 including but not limited to costs and expenses associated with assisting members of the

 Settlement Class, processing claims, escrowing funds, issuing and mailing the benefits provided

 by the Settlement and other reasonable and authorized fees and expenses of the Settlement

 Administrator.

          V.        “Notice Date” means the first day on which the Settlement Administrator begins

 disseminating the Class Notice.

          W.        “Opt-Out” shall refer to a member of the Settlement Class who properly and

 timely submits a request for exclusion from the Settlement Class as set forth in Section __,

 Paragraph __. An Opt-Out may rescind a request for exclusion by submitting a Claim Form to

 the Settlement Administrator to obtain benefits under the Settlement.

          X.        “Opt-Out List” shall refer to the list compiled by the Settlement Administrator

 identifying those who properly and timely submit a request for exclusion from the Settlement

 Class and become Opt-Outs.

          Y.         “Opt-Out and Objection Date” means the date by which a request for exclusion

 must be filed with the Settlement Administrator in order for a member of the Settlement Class to

 be excluded from the Settlement Class, and the date by which Settlement Class Members must

 file objections, if any, to the Settlement.

          Z.        “Parties” means Plaintiffs and Settlement Class Members together with BLP.

 Plaintiffs and Settlement Class Members shall be collectively referred to as one “Party,” with

 BLP as the other “Party.”

          AA.       “Person” means an individual, corporation, partnership, limited partnership,

 limited liability company, association, member, joint stock company, estate, legal representative,




                                                                7
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000066
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 59 of 400 PageID 7624



 trust, unincorporated association, any business or legal entity and such individual’s or entity’s

 spouse, heirs, predecessors, successors, representatives and assignees.

          BB.       “Plaintiffs” means Technology Training Associates, Inc., Spicola International,

 Inc. and Larry E. Schwanke, D.C. d/b/a Back to Basics Family Chiropractic.

          CC.       “Preliminary Approval Date” means the date the Preliminary Approval Order has

 been executed and entered by the Court and received by counsel for the Parties.

          DD.       “Preliminary Approval Order” means the order defined in Section __ and entered

 by the Court preliminary approving the Settlement.

          EE.       “Published Notice” shall mean the notice published as part of the Settlement Class

 Notice Program, which shall be without material alteration from Exhibit __.

          FF.       “Release” means the release and discharge, as of the Effective Date, by Plaintiffs

 and all Settlement Class Members (and their respective present, former and future administrators,

 agents, assigns, attorneys, executors, heirs, partners, predecessors-in-interest and successors),

 who have not excluded themselves from the Settlement Class, of the Released Persons and shall

 include the agreement and commitment by Plaintiffs and all Settlement Class Members to not

 now or hereafter initiate, maintain or assert against the Released Persons or any of them any and

 all causes of action, claims, rights, demands, actions, claims for damages, equitable, legal and/or

 administrative relief, interest, demands or rights, including without limitation, claims for

 damages of any kind, including those in excess of actual damages, whether based on federal,

 state or local law, statute, ordinance, regulation, contract, common law or any other sources that

 have been, could have been, may be or could be alleged or asserted now or in the future by

 Plaintiffs or any Settlement Class Members against the Released Persons, or any of them, in the

 Litigation or in any other court action or before any administrative body (including any



                                                                8
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000067
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 60 of 400 PageID 7625



 regulatory entity or organization), tribunal, arbitration panel or other adjudicating body arising

 out of or related to the Released Claims.

          GG.       “Released Claims” means any and all claims, actions, causes of action, rights,

 demands, suits, debts, liens, contracts, agreements, offsets or liabilities, including but not limited

 to statutory consumer protection claims, tort claims, conversion claims, negligence claims,

 claims for breach of contract, breach of the duty of good faith and fair dealing, breach of

 statutory duties, actual or constructive fraud, misrepresentations, fraudulent inducement,

 statutory and consumer fraud, breach of fiduciary duty, unfair business or trade practices,

 conversion, restitution, rescission, compensatory and punitive damages, injunctive or declaratory

 relief, attorneys’ fees, interests, costs, penalties and any other claims, whether known or

 unknown, alleged or not alleged in the Litigation, suspected or unsuspected, contingent or

 matured, under federal, state or local law, which Plaintiffs and/or any Settlement Class Member

 had, now have or may in the future have with respect to any conduct, act, omissions, facts,

 matters, transactions or oral or written statements or occurrences on or prior to the Preliminary

 Approval Date arising from or relating to facsimiles sent by and/or on behalf of the Released

 Persons to the Releasing Persons, including, without limitation, the causes of action and

 allegations made by Plaintiffs in the Litigation as well as claims and allegations that the Released

 Persons violated any consumer protection, deceptive trade practices acts, privacy laws, the

 TCPA and/or and common law of any state or the District of Columbia.

          HH.       “Released Persons” means BLP, its affiliates, past, present and future direct and

 indirect predecessors, successors, assigns, parents, subsidiaries, affiliates, joint venturers,

 partnerships, limited liability companies, corporations, unincorporated entities, divisions, groups,

 directors, officers, shareholders, members, employees, partners, agents, insurers and attorneys.



                                                                9
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000068
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 61 of 400 PageID 7626



          II.       “Releasing Persons” means Plaintiffs and all Settlement Class Members, and the

 respective present, former and future administrators, agents, assigns, attorneys, executors, heirs,

 partners, predecessors-in-interest and successors of each of Plaintiffs and Settlement Class

 Members.

          JJ.       “Settlement” means the settlement set forth in this Settlement Agreement.

          KK.       “Settlement Administrator” means the independent professional service company

 to be selected by the Parties, subject to approval of the Court, which will administer Class

 Notice, administer the Settlement in accordance with this Settlement Agreement and engage in

 any other tasks directed by the Court, Class Counsel or BLP Counsel.

          LL.       “Settlement Agreement” or “Agreement” means this Settlement Agreement and

 Release, including all exhibits hereto.

          MM.        “Settlement Class” means all Persons who fall within the definition of the class

 identified in Section ___, Paragraph __.

          NN.       “Settlement Class Members” means all Persons in the Settlement Class who do

 not exclude themselves (i.e., become Opt-Outs) pursuant to Section __, Paragraph __.

          OO.       “Settlement Class Notice Program” means the process devised by the Parties and

 the Settlement Administrator, and approved by the Court, for notifying the Settlement Class of

 the Settlement and Settlement Agreement.

          PP.       “Settlement Fund” means $19,500,000 as described in Section __, Paragraph __.

          QQ.       “TCPA” means the Telephone Consumer Protection Act of 1991, 47 U.S.C.

 § 227.

          RR.       “Valid Claim” means a timely and fully completed Claim Form submitted by a

 Settlement Class Member as more fully described in Section __.



                                                               10
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000069
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 62 of 400 PageID 7627



          SS.       The plural of any defined term includes the singular, and vice versa, as made

 necessary in context.

                   III.      PROPOSED CLASS FOR SETTLEMENT PURPOSES

          A.        Pursuant to Fed. R. Civ. P. 23, the Parties hereto agree to certification, for

 settlement purposes only, of the following Settlement Class:

          All persons who, from July 1, 2009 to present, received one or more facsimile
          advertisements sent by or on behalf of BLP.

          Specifically excluded from the Settlement Class are the following Persons:

          (i)       BLP and its respective parents, subsidiaries, divisions, affiliates,
                    associated entities, business units, predecessors in interest, successors,
                    successors in interest and representatives and each of their respective
                    immediate family members;

          (ii)      Class Counsel; and

          (iii)     The judges who have presided over the Litigation and any related cases.

          B.        Solely for the purpose of implementing this Settlement Agreement and

 effectuating the Settlement, the Parties stipulate to the entry of an order preliminarily certifying

 the Settlement Class, appointing Plaintiffs as representative of the Settlement Class and

 appointing the following as counsel for the Settlement Class:

                                        Phillip A. Bock
                                        Jonathan B. Piper
                                        Daniel J. Cohen
                                        Bock, Hatch, Lewis & Oppenheim, LLC
                                        134 North La Salle Street, Suite 1000
                                        Chicago, Illinois 60602
                                        Telephone: (312) 658-5500
                                        Facsimile: (312) 658-5555

          C.        Solely for the purpose of implementing this Settlement Agreement and

 effectuating the Settlement, the Parties stipulate to the Court entering an order preliminarily

 finding that Plaintiffs and Class Counsel are adequate representatives of the Settlement Class.



                                                               11
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000070
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 63 of 400 PageID 7628



          D.        In the event that the Settlement Agreement is terminated pursuant to its terms or is

 not approved in any material respect (including with respect to the Settlement Class Notice

 Program) by the Court, or such approval is reversed, vacated or modified in any material respect

 by the Court or by any other court, the certification of the Settlement Class shall be deemed

 vacated, the Litigation shall proceed as if the Settlement Class had never been certified and no

 reference to the Settlement Class, this Settlement Agreement or any other Settlement documents,

 shall be made for any purpose in the Litigation or in any other action or proceeding.

                                      IV.       BENEFITS TO THE CLASS

          A.        Pursuant to the terms and conditions set forth below in Section __, Paragraph __,

 BLP agrees to fund a Settlement Fund of up to $19,500,000, which will be used to pay all

 Awards, Attorneys’ Fee Awards and Incentive Awards.

          B.        Subject to the terms of this Agreement, Settlement Class Members who received

 one or more unsolicited facsimile advertisements sent by or on behalf of BLP and who submit a

 Valid Claim shall be eligible to receive up to:

                    (i)       $350 for the first such facsimile;

                    (ii)      $100 for the second such facsimile;

                    (iii)     $75 for the third such facsimile;

                    (iv)      $20 for the fourth such facsimile; and

                    (v)       $20 for the fifth such facsimile.

          C.        Without admitting wrongdoing or liability and solely to avoid the cost and

 disruption of further litigation, BLP further agrees to not send any unsolicited, facsimile

 advertisements that do not otherwise comply with the TCPA.




                                                               12
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000071
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 64 of 400 PageID 7629



                                       V.       THE SETTLEMENT FUND

          A.        BLP shall have no obligation to make any payments under this Settlement

 Agreement until the Court enters a Preliminary Approval Order. Once the Court enters a

 Preliminary Approval Order, BLP shall pay reasonable Notice and Administration Costs arising

 under this Settlement Agreement by making such payments directly to the Settlement

 Administrator (or to such other party incurring such costs) as those costs are incurred and

 payment becomes due.

          B.        Within forty-five (45) Days of the Effective Date, BLP will cause an amount

 sufficient to cover all Valid Claims, Attorneys’ Fees and Costs and Incentive Awards, but not to

 exceed $19,500,000, to be transferred into an interest-bearing bank account (the “Settlement

 Account”) designated by the Settlement Administrator. Any interest that accrues on the

 Settlement Fund in the Settlement Account will be added to the Settlement Fund.

          C.        Any amounts remaining in the Settlement Fund following disbursement of all

 Awards, Attorneys’ Fee Award and Incentive Awards shall revert in full to BLP.

          D.        Under no circumstances shall BLP be obligated to pay more under this Settlement

 Agreement than $19,500,000 to the Settlement Fund and for Notice and Administration Costs.

             VI.       ATTORNEYS’ FEES AND COSTS AND INCENTIVE AWARD

          A.        Class Counsel will apply to the Court for an aggregate award of attorneys’ fees

 and reimbursement of costs in an amount not to exceed in total 25% of the Settlement Fund and

 to be paid from the Settlement Fund. BLP will not oppose Class Counsel’s application for said

 award of fees, costs and expenses. Class Counsel agree that once BLP has funded the Settlement

 Fund, BLP’s obligations to Class Counsel shall be fully satisfied and discharged, Class Counsel

 shall have no further or other claim against BLP, including but not limited to any attorneys’ lien



                                                               13
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000072
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 65 of 400 PageID 7630



 claim, and that BLP shall have fully discharged their obligation to pay fees, costs and expenses

 to any lawyers claiming to represent the interests of the Settlement Class.

          B.        Plaintiffs will apply for Incentive Awards in an amount to be paid from the

 Settlement Fund. Plaintiff Technology Training Associates shall apply for an award of $20,000

 and Plaintiffs Spicola International, Inc. and Larry E. Schwanke, D.C. d/b/a Back to Basics

 Family Chiropractic shall apply for $3,000 each. Plaintiffs agree that once BLP has funded the

 Settlement Fund and paid Notice and Administration Costs, BLP’s obligations to Plaintiffs and

 the Settlement Class shall be fully satisfied and discharged, and Plaintiffs and the Settlement

 Class shall have no further or other claim against BLP.

          C.        Any order or proceedings relating to the applications for the Attorneys’ Fee

 Award and the Incentive Awards, or any appeal from any order relating thereto or reversal or

 modification thereof, will not operate to terminate or cancel this Agreement or affect or delay the

 finality of Final Order and Judgment approving the Settlement Agreement and the Settlement.

                           VII.    SETTLEMENT CLASS NOTICE PROGRAM

          A.        The Parties agree the following Settlement Class Notice Program provides

 reasonable notice to the Settlement Class.

          B.        BLP will bear all Notice and Administration Costs.

          C.        The Parties have agreed to have __________________ serve as the Settlement

 Administrator and will request that the Court appoint __________________ as Settlement

 Administrator. Once approved by the Court, the Settlement Administrator will be an agent of the

 Court and will be subject to the Court’s supervision and direction as circumstances may require.

 The Settlement Administrator will be responsible for administering:

                    (i)       The CAFA Notice as required by statute;

                    (ii)      The Settlement Class Notice Program as set forth below; and

                                                               14
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000073
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 66 of 400 PageID 7631



                    (iii)     The claims’ process set forth in Section __ as well as any

          additional processes agreed to by Class Counsel and BLP Counsel and subject to

          the Court’s supervision and direction as circumstances may require.

          D.        Within ten (10) Days of the Preliminary Approval Date, the Parties shall provide

 to the Settlement Administrator records identifying the fax numbers to which the unsolicited

 facsimile advertisements offering group or individual game tickets for Tampa Bay Buccaneer

 games were sent. The Settlement Administrator will then use these records to determine the

 mailing addresses for as many members of the Settlement Class as possible. The Parties will

 work cooperatively with the Settlement Administrator to mutually-agree upon the most

 practicable methods under the circumstances by which the addresses of the members of the

 Settlement Class can be derived. The mailing addresses will be updated with the National

 Change of Address Database maintained by the United States Postal Service before mailing.

          E.        No later than sixty (60) Days after the Preliminary Approval Date, the Settlement

 Administrator will mail the Court-approved Mailed Notice (Exhibit __) to all members of the

 Settlement Class whose addresses were derived as part of the process described in Paragraph __

 above.

          F.        No later than sixty (60) Days after the Preliminary Approval Date, the Settlement

 Administrator will cause the Published Notice (Exhibit __) to be published in a manner that

 satisfies due process when considered in conjunction with the mailed notice portion of the

 Settlement Class Notice Program discussed in Paragraph __ above.

          G.        Prior to the Fairness Hearing, the Settlement Administrator shall provide to the

 Court documentation reflecting that the Settlement Class Notice Program has been executed in

 accordance with the Settlement Agreement and Preliminary Approval Order.



                                                               15
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000074
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 67 of 400 PageID 7632



          H.        The Settlement Administrator, Class Counsel or any Person acting on behalf of

 Class Counsel shall not provide or publish any form of notice other than the agreed-upon Class

 Notice without prior written approval of the content of any such notice by BLP Counsel.

VIII.      CLAIMS PROCESS AND PAYMENTS TO SETTLEMENT CLASS MEMBERS

          A.        Class Notice shall be sent to all Settlement Class Members for whom the

 Settlement Administrator is able to determine a mailing address.

          B.        To file a Valid Claim, Settlement Class Members must:

                    (i)       Complete a Claim Form, providing all of the information required

          by the Settlement Agreement and the Claim Form;

                    (ii)      Sign the Claim Form and state under penalty of perjury that they

          received one or more unsolicited facsimile advertisements sent by or on behalf of

          BLP at the telephone number provided by the Settlement Class Member on the

          Claim Form; and

                    (iii)     Return the completed and signed Claim Form to the Settlement

          Administrator on or before the Claim Deadline.

 Only Settlement Class Members who submit Valid Claims shall be entitled to an Award.

          C.        The Settlement Administrator shall be responsible for reviewing all claims to

 determine their validity.

                    (i)       Any claim that is not substantially in compliance with the

          instructions on the Claim Form or the terms of this Settlement Agreement or is

          postmarked later than the Claim Deadline shall be rejected.

                    (ii)      Following the Claim Deadline, the Settlement Administrator shall

          provide a report of any rejected claims to BLP Counsel and Class Counsel. If

          Class Counsel do not agree with the rejection of a claim, they shall bring it to the

                                                               16
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000075
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 68 of 400 PageID 7633



          attention of BLP Counsel, and the Parties shall meet and confer and attempt, in

          good faith, to resolve any dispute regarding the rejected claim. Following their

          meet and confer, the Parties will provide the Settlement Administrator with their

          positions regarding the disputed, rejected claim. The Settlement Administrator,

          after considering the positions of the Parties and, if appropriate, seeking any

          additional information from the Settlement Class Member, will make the final

          decision in its sole discretion, subject only to review by the Court.

          D.        BLP shall have the right to audit Claim Forms for validity and fraud. In the event

 that BLP determines that a Claim Form is invalid or fraudulent and should be rejected, they shall

 bring it to the attention of Class Counsel, and the Parties shall meet and confer and attempt, in

 good faith, to resolve any dispute regarding the rejected claim. Following their meet and confer,

 the Parties will provide the Settlement Administrator with their positions regarding the disputed,

 rejected claim. The Settlement Administrator, after considering the positions of the Parties and,

 if appropriate, seeking any additional information from the Settlement Class Member, will make

 the final decision in its sole discretion, subject only to review by the Court.

          E.        At any time during the claims’ process, if the Settlement Administrator has a

 reasonable suspicion of fraud, the Settlement Administrator shall immediately notify both Class

 Counsel and BLP Counsel of that fact and the basis for its suspicion. Class Counsel and BLP

 Counsel shall endeavor to reach an agreed-upon solution to any suspected fraud and, if

 necessary, BLP may suspend the claims’ process, and the Parties will promptly seek assistance

 from the Court.

          F.        No later than seven (7) Days after the Parties have resolved any disputes

 regarding rejected claims, the Settlement Administrator will provide Class Counsel and BLP



                                                               17
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000076
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 69 of 400 PageID 7634



 Counsel with a report identifying the total of the Awards and the amount of money in the Net

 Settlement Fund available to pay such Awards (“Available Award Total”). If the Awards exceed

 the Available Award Total, the Awards to the Settlement Class Members who submitted Valid

 Claims will be reduced on a pro rata basis until the Awards equal the Available Award Total.

          G.        Within forty-five (45) Days after the Effective Date, or another such time as the

 Parties agree upon, the Settlement Administrator shall cause the Awards in the form of checks to

 be distributed to members of the Settlement Class, and shall remit the Attorneys’ Fee Award and

 Incentive Award as approved by the Court.

                             IX.       OBJECTIONS AND OPT-OUT RIGHTS

          A.        Any Settlement Class Member who intends to object must do so on or before the

 Opt-Out and Objection Date. In order to object, the Settlement Class Member must include in

 the objection submitted to the Court and served on Class Counsel and BLP Counsel the

 following:

                    (i)       The name, address, telephone number of the Person objecting and,

          if represented by counsel, of his/her counsel;

                    (ii)      A signed declaration stating that he or she is a member of the

          Settlement Class and between July 1, 2009 to present, received one or more

          facsimile advertisements sent by or on behalf of BLP;

                    (iii)     A statement of all objections to the Settlement; and

                    (iv)      A statement of whether he or she intends to appear at the Fairness

          Hearing, either with or without counsel, and if with counsel, the name of his or

          her counsel who will attend. Any Settlement Class Member who fails to file and

          serve a timely written objection and notice of his or her intent to appear at the

          Fairness Hearing pursuant to this Paragraph and as detailed in the Class Notice

                                                               18
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000077
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 70 of 400 PageID 7635



          shall not be permitted to object to the approval of the Settlement at the Fairness

          Hearing and shall be foreclosed from seeking any review of the Settlement or the

          terms of the Settlement Agreement by appeal or other means.

          B.        A member of the Settlement Class who wishes to opt out of the Settlement Class

 must complete and send to the Settlement Administrator a request for exclusion that is post-

 marked no later than the Opt-Out and Objection Date. The request for exclusion must be

 personally signed by the member of the Settlement Class requesting exclusion, contain a

 statement that indicates his or her desire to be excluded from the Settlement Class and contain a

 statement that he or she is otherwise a member of the Settlement Class. A member of the

 Settlement Class may opt-out on an individual basis only. So-called “mass” or “class” opt-outs,

 whether filed by third parties on behalf of a “mass” or “class” of class members or multiple class

 members where no personal statement has been signed by each and every individual class

 members, shall not be allowed.

          C.        Except for those members of the Settlement Class who timely and properly file a

 request for exclusion, all members of the Settlement Class will be deemed to be Settlement Class

 Members for all purposes under the Settlement Agreement, and upon the Effective Date, will be

 bound by its terms, regardless of whether they file a Claim Form or receive any monetary relief.

          D.        Any member of the Settlement Class who properly opts out of the Settlement

 Class shall not: (i) be bound by any orders or judgments entered in the Litigation or relating to

 the Settlement; (ii) be entitled to relief under, or be affected by, the Settlement Agreement;

 (iii) gain any rights by virtue of the Settlement Agreement; or (iv) be entitled to object to any

 aspect of the Settlement.




                                                               19
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000078
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 71 of 400 PageID 7636



          E.        The Settlement Administrator shall provide Class Counsel and BLP Counsel with

 the Opt-Out List within seven (7) Days after the Opt-Out and Objection Date.

             X.       PRELIMINARY APPROVAL PROCESS AND CLASS NOTICE

          After execution of this Settlement Agreement, Class Counsel shall promptly move the

 Court for a Preliminary Approval Order preliminarily approving the Settlement and the

 Settlement Class Notice Program. The Preliminary Approval Order will:

          A.        Preliminarily approve this Settlement Agreement.

          B.        Preliminarily certify the Settlement Class.

          C.        Find that the proposed Settlement is sufficiently fair, reasonable and adequate to

 warrant providing notice to the Settlement Class, which notice will: (i) describe the essential

 terms of the Settlement; (ii) disclose any special benefits or incentives to the Class

 Representatives; (iii) provide information regarding the Attorneys’ Fee Award; (iv) indicate the

 time and place of the hearing to consider final approval of the Settlement, and the method for

 objection to and/or opting out of the Settlement; (v) explain the procedures for allocating and

 distributing the Settlement Fund; and (vi) prominently display the address of Class Counsel and

 the procedure for making inquiries.

          D.        Schedule a Fairness Hearing on final approval of this Settlement and Settlement

 Agreement to consider the fairness, reasonableness and adequacy of the proposed Settlement and

 whether it should be finally approved by the Court.

          E.        Appoint the Settlement Administrator.

          F.        Approve the Class Notice, and directs the Settlement Administrator to

 disseminate the Class Notice in accordance with the Settlement Class Notice Program.

          G.        Find that the Settlement Class Notice Program: (i) is the best practicable notice;

 (ii) is reasonably calculated, under the circumstances, to apprise the Settlement Class of the

                                                               20
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000079
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 72 of 400 PageID 7637



 pendency of the Litigation and of their right to object to or to exclude themselves from the

 proposed settlement; (iii) is reasonable and constitutes due, adequate and sufficient notice to all

 Persons entitled to receive notice; and (iv) meets all requirements of applicable law.

          H.        Require the Settlement Administrator to file proof of compliance with the

 Settlement Class Notice Program at or before the Fairness Hearing.

          I.        Approve the Claim Form and sets a Claim Deadline.

          J.        Require any member of the Settlement Class who wishes to exclude himself or

 herself from the Settlement Class to submit an appropriate, timely request for exclusion,

 postmarked no later than the Opt-Out and Objection Date, or as the Court may otherwise direct,

 to the Settlement Administrator at the address on the Class Notice.

          K.        Order that any member of the Settlement Class who does not submit a timely,

 written request for exclusion from the Settlement Class (i.e., becomes an Opt-Out) will be bound

 by all proceedings, orders and judgments in the Litigation, even if such Settlement Class

 Member has previously initiated or subsequently initiates individual litigation or other

 proceedings encompassed by the Release.

          L.        Require any Settlement Class Member who does not become an Opt-Out and who

 wishes to object to the fairness, reasonableness or adequacy of this Settlement or Settlement

 Agreement to file with the Court and serve on Class Counsel and BLP Counsel no later than the

 Opt-Out and Objection Date, or as the court may otherwise direct, a statement of the objection

 signed by the Settlement Class Member containing all of the following information:

                    (i)       The objector’s name, address, telephone number and, if

          represented by counsel, of his/her counsel;




                                                               21
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000080
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 73 of 400 PageID 7638



                    (ii)      A declaration stating that he or she is a member of the Settlement

          Class and received one or more unsolicited facsimile advertisements offering

          group or individual game tickets for Tampa Bay Buccaneer games;

                    (iii)     A statement of all objections to the Settlement; and

                    (iv)      A statement of whether the objector intends to appear at the

          Fairness Hearing, either with or without counsel, and if with counsel, the name of

          counsel who will attend.

          M.        Order that any response to an objection shall be filed with the Court no later than

 seven (7) Days prior to the Fairness Hearing.

          N.        Specify that any Settlement Class Member who does not file a timely written

 objection to the Settlement or who fails to otherwise comply with applicable requirements shall

 be foreclosed from seeking any adjudication or review of this Settlement by appeal or otherwise.

          O.        Require that any attorney, hired by a Settlement Class Member for the purpose of

 objecting to the proposed Settlement, the Attorneys’ Fee Award or the Incentive Award and who

 intends to make an appearance at the Fairness Hearing, shall provide to the Settlement

 Administrator (who shall forward it to Class Counsel and BLP Counsel) and file with the Clerk

 of the Court a notice of intention to appear no later than the Opt-Out and Objection Date or as

 the Court may otherwise direct.

          P.        Require any Settlement Class Member who files and serves a written objection

 and who intends to make an appearance at the Fairness Hearing shall so state in their objection

 papers or as the Court otherwise may direct.

          Q.        Direct the Settlement Administrator to establish a post office box in the name of

 the Settlement Administrator to be used for receiving requests for exclusion and any other



                                                               22
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000081
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 74 of 400 PageID 7639



 communications, and providing that only the Settlement Administrator, Class Counsel, BLP

 Counsel, the Court, the Clerk of the Court and their designated agents shall have access to this

 post office box, except as otherwise provided in this Settlement Agreement.

          R.        Direct that Class Counsel shall file their applications for the Attorneys’ Fee

 Award and Plaintiffs’ Incentive Award at least fourteen (14) Days prior to the Opt-Out and

 Objection Date.

          S.        Order the Settlement Administrator to provide the Opt-Out List to Class Counsel

 and BLP Counsel no later than seven (7) Days after the Opt-Out and Objection Date and then file

 with the Court the Opt-Out List with an affidavit attesting to the completeness and accuracy

 thereof no later than five (5) Days thereafter or on such other date as the Parties may direct.

          T.        Preliminarily enjoin all members of the Settlement Class unless and until they

 have timely excluded themselves from the Settlement Class from (i) filing, commencing,

 prosecuting, intervening in or participating as plaintiff, claimant or class member in any other

 lawsuit or administrative, regulatory, arbitration or other proceeding in any jurisdiction based on,

 relating to or arising out of the claims and causes of action or the facts and circumstances giving

 rise to the Litigation and/or the Released Claims; (ii) filing, commencing, participating in or

 prosecuting a lawsuit or administrative, regulatory, arbitration or other proceeding as a class

 action on behalf of any member of the Settlement Class who has not timely excluded himself or

 herself (including by seeking to amend a pending complaint to include class allegations or

 seeking class certification in a pending action), based on, relating to or arising out of the claims

 and causes of action or the facts and circumstances giving rise to the Litigation and/or the

 Released Claims; and (iii) attempting to effect Opt-Outs of a class of individuals in any lawsuit

 or administrative, regulatory, arbitration or other proceeding based on, relating to or arising out



                                                               23
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000082
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 75 of 400 PageID 7640



 of the claims and causes of action or the facts and circumstances giving rise to the Litigation

 and/or the Released Claims. Any Person who knowingly violates such injunction shall pay the

 attorneys’ fees and costs incurred by BLP, any other Released Person and Class Counsel as a

 result of the violation. This Settlement Agreement is not intended to prevent members of the

 Settlement Class from participating in any action or investigation initiated by a state or federal

 agency.

          U.        Contain any additional provisions agreeable to the Parties that might be necessary

 or advisable to implement the terms of this Settlement Agreement and the proposed settlement.

                    XI.       FINAL ORDER AND JUDGMENT AND RELEASES

          A.        If this Settlement Agreement (including any modification thereto made with the

 consent of the Parties as provided for herein) is approved by the Court following the Fairness

 Hearing scheduled by the Court in its Preliminary Approval Order, the Parties shall request the

 Court to enter a Final Order and Judgment pursuant to the Federal Rules of Civil Procedure and

 all applicable laws that, among other things:

                    (i)       Finds that the Court has personal jurisdiction over Plaintiffs and all

          Settlement Class Members and that the Court has subject matter jurisdiction to

          approve this Settlement and Settlement Agreement and all exhibits thereto;

                    (ii)      Certifies a Settlement Class solely for purposes of this Settlement;

                    (iii)     Grants final approval to this Settlement Agreement as being fair,

          reasonable and adequate as to all Parties and consistent and in compliance with all

          requirements of due process and applicable law, as to and in the best interests of

          all Parties and directs the Parties and their counsel to implement and consummate

          this Settlement Agreement in accordance with its terms and provisions;



                                                               24
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000083
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 76 of 400 PageID 7641



                    (iv)      Declares this Settlement Agreement and the Final Order and

          Judgment to be binding on and have res judicata and preclusive effect in all

          pending and future lawsuits or other proceedings encompassed by the Release

          maintained by or on behalf of Plaintiffs and all Settlement Class Members, as well

          as their respective present, former and future administrators, agents, assigns,

          attorneys, executors, heirs, partners, predecessors-in-interest and successors;

                    (v)       Finds that the Settlement Class Notice Program: (1) constituted

          the best practicable notice; (2) constituted notice that was reasonably calculated

          under the circumstances to apprise the Settlement Class of the pendency of the

          Litigation, of their right to object to or exclude themselves from the proposed

          Settlement, of their right to appear at the Fairness Hearing and of their right to

          seek monetary and other relief; (3) constituted reasonable, due, adequate and

          sufficient notice to all Persons entitled to receive notice; and (4) met all

          requirements of due process and any other applicable law;

                    (vi)      Approves the Claim Form that was distributed to the Settlement

          Class;

                    (vii)     Finds that Class Counsel and Plaintiffs adequately represented the

          Settlement Class for purposes of entering into and implementing the Settlement

          and Settlement Agreement;

                    (viii) Dismisses the Litigation now pending before the Court on the

          merits and with prejudice and without fees or costs except as provided herein, in

          accordance with the terms of the Final Order and Judgment;




                                                               25
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000084
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 77 of 400 PageID 7642



                    (ix)      Adjudges that Plaintiffs and the Settlement Class have

          conclusively compromised, settled, dismissed and released any and all Released

          Claims against BLP and the Released Persons;

                    (x)       Approves payment of the Attorneys’ Fee Award and Incentive

          Awards as determined by the Court;

                    (xi)      Without affecting the finality of the Final Order and Judgment for

          purposes of appeal, reserves jurisdiction over the Settlement Administrator, BLP,

          Plaintiffs and the Settlement Class Members as to all matters relating to the

          administration, consummation, enforcement and interpretation of the terms of the

          Settlement, the Settlement Agreement and Final Order and Judgment and for any

          other necessary purposes;

                    (xii)     Provides that upon the Effective Date, Plaintiffs and all Settlement

          Class Members, whether or not they return a Claim Form within the time and in

          the manner provided for, shall be barred from asserting any Released Claims

          against BLP and/or any Released Persons, and any such Settlement Class

          Members shall have released any and all Released Claims as against BLP and all

          Released Persons;

                    (xiii) Determines that the Settlement Agreement and the Settlement

          provided for therein and any proceedings taken pursuant thereto are not and

          should not in any event be offered or received as evidence of, a presumption,

          concession or an admission of liability or of any misrepresentation or omission in

          any statement or written document approved or made by BLP or any Released

          Persons or of the suitability of these or similar claims to class treatment in active



                                                               26
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000085
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 78 of 400 PageID 7643



          litigation and trial; provided, however, that reference may be made to this

          Settlement Agreement and the Settlement provided for therein in such

          proceedings solely as may be necessary to effectuate the Settlement Agreement;

                    (xiv)     Bars and permanently enjoins all Settlement Class Members from

          (1) filing, commencing, prosecuting, intervening in or participating (as class

          members or otherwise) in any other lawsuit or administrative, regulatory,

          arbitration or other proceeding in any jurisdiction based on, relating to or arising

          out of the claims and causes of action or the facts and circumstances giving rise to

          the Litigation and/or the Released Claims; and (2) organizing Settlement Class

          Members who have not excluded themselves from the Settlement Class into a

          separate class for purposes of pursuing as a purported class action any lawsuit or

          arbitration or other proceeding (including by seeking to amend a pending

          complaint to include class allegations or seeking class certification in a pending

          action) based on, relating to or arising out of the claims and causes of action or

          the facts and circumstances giving rise to the Litigation and/or the Released

          Claims, except that Settlement Class Members are not precluded from

          participating in any investigation or suit initiated by a state or federal agency;

                    (xv)      States that any Person who knowingly violates such injunction

          shall pay the attorneys’ fees and costs incurred by BLP and/or any other Released

          Persons and Class Counsel as a result of the violation;

                    (xvi)     Approves the Opt-Out List and determines that the Opt-Out List is

          a complete list of all members of the Settlement Class who have timely requested

          exclusion from the Settlement Class and, accordingly, shall neither share in nor be



                                                               27
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000086
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 79 of 400 PageID 7644



          bound by the Final Order and Judgment, except for Opt-Outs who subsequently

          elect to submit Claim Forms during the Claim Period; and

                    (xvii) Authorizes the Parties, without further approval from the Court, to

          agree to and adopt such amendments, modifications and expansions of this

          Settlement Agreement and all exhibits hereto as (1) shall be consistent in all

          material respects with the Final Order and Judgment; and (2) do not limit the

          rights of the Parties or Settlement Class Members.

          B.        As of the Effective Date, the Releasing Persons are deemed to have fully released

 and forever discharged the Released Persons of and from all Released Claims by operation of

 entry of the Final Order and Judgment.

                    (i)       Subject to Court approval, all Settlement Class Members who have

          not excluded themselves from the Settlement Class shall be bound by this

          Settlement Agreement and the Release and all of their claims shall be dismissed

          with prejudice and released, irrespective of whether they received actual notice of

          the Litigation or this Settlement.

                    (ii)      Without in any way limiting the scope of the Release, this Release

          covers any and all claims for attorneys’ fees, costs or disbursements incurred by

          Class Counsel or any other counsel representing Plaintiffs or Settlement Class

          Members, or any of them, in connection with or related in any manner to the

          Litigation, the Settlement, the administration of such Settlement and/or the

          Released Claims as well as any and all claims for the Incentive Award to

          Plaintiffs and the Attorneys’ Fee Award to Class Counsel.




                                                               28
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000087
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 80 of 400 PageID 7645



                    (iii)     The Releasing Persons and the Released Persons expressly

          acknowledge that they are familiar with principles of law such as Section 1542 of

          the Civil Code of the State of California, which provides:

          A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
          CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
          HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
          IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY
          AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

 Notwithstanding California or other law, the Releasing Persons and the Released Persons hereby

 expressly agree that the provisions, rights and benefits of Section 1542 and all similar federal or

 state laws, rights, rules or legal principles of any other jurisdiction that may be applicable herein

 are hereby knowingly and voluntarily waived, released and relinquished to the fullest extent

 permitted by law solely in connection with unknown claims that are the same as, substantially

 similar to, or overlap the Released Claims, and the Releasing Persons and the Released Persons

 hereby agree and acknowledge that this is an essential term of the Releases. In connection with

 the Release, the Releasing Persons and the Released Persons acknowledge that they are aware

 that they may hereafter discover claims presently unknown and unsuspected or facts in addition

 to or different from those which they now know or believe to be true with respect to matters

 released herein, and that such claims, to the extent that they are the same as, substantially similar

 to, or overlap the Released Claims, are hereby released, relinquished and discharged.

                    (iv)      Nothing in the Releases shall preclude any action to enforce the

          terms of this Settlement Agreement, including participation in any of the

          processes detailed herein.




                                                               29
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000088
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 81 of 400 PageID 7646



          XII.       WITHDRAWAL FROM OR TERMINATION OF SETTLEMENT

          A.        Within fifteen (15) Days after the occurrence of any of the following events and

 upon written notice to counsel for all Parties, a Party shall have the right to withdraw from the

 Settlement and terminate this Settlement Agreement:

                    (i)       If the Court fails to approve the Settlement Agreement as written

          or if on appeal the Court’s approval is reversed or modified;

                    (ii)      If the Court materially alters any of the terms of the Settlement

          Agreement, except that a reduction in the Attorneys’ Fee Award or the Incentive

          Awards shall not be deemed to be a material alteration; or

                    (iii)     If the Preliminary Approval Order or the Final Order and Judgment

          is not entered by the Court or is reversed or modified on appeal, or otherwise fails

          for any reason.

          B.        If, at any time prior to Final Order and Judgment, legislation is enacted or a

 controlling judicial or regulatory decision or other administrative guidance or action is rendered

 or undertaken that impacts or addresses this Litigation, then BLP shall have the right to withdraw

 from the Settlement and terminate this Settlement Agreement.

          C.        In the event of a withdrawal pursuant to Paragraphs __ or ___ above, any

 certification of a Settlement Class will be vacated, without prejudice to any Party’s position on

 the issue of class certification and the amenability of the claims asserted in the Litigation to class

 treatment, and the Parties shall be restored to their litigation position existing immediately before

 the execution of this Settlement Agreement.

          D.        If members of the Settlement Class properly and timely submit requests for

 exclusion from the Settlement Class thereby becoming Opt-Outs in a number exceeding the

 number submitted to the Court under seal by the Parties, then BLP may elect in their sole

                                                               30
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000089
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 82 of 400 PageID 7647



 discretion to withdraw from the Settlement and terminate this Settlement Agreement. In that

 event, all of BLP’s obligations under this Agreement shall cease to be of any force and effect; the

 certification of the Settlement Class shall be vacated without prejudice to BLP’s position on the

 issue of class certification; and BLP shall be restored to their litigation position existing

 immediately before the execution of this Settlement Agreement.

                    (i)       In order to elect to withdraw from the Settlement and terminate

          this Settlement Agreement on the basis set forth above, BLP must notify Class

          Counsel in writing of their election to do so within fourteen (14) Days after the

          Opt-Out List has been served on the Parties.

                    (ii)      In the event that BLP exercises such right, Class Counsel shall

          have fourteen (14) Days or such longer period as agreed to by the Parties to

          address the concerns of the Opt-Outs. If through such efforts the total number on

          the Opt-Out List subsequently becomes and remains fewer than the number

          submitted to the Court under seal at the time of filing the Motion For Preliminary

          Approval, BLP shall withdraw their election to withdraw from the Settlement and

          terminate the Settlement Agreement. In no event, however, shall BLP have any

          further obligation under this Agreement to any Opt-Out unless he or she

          withdraws his or her request for exclusion.

                    (iii)     For purposes of this Paragraph, Opt-Outs shall not include

          (1) Persons who are specifically excluded from the Settlement Class definition;

          (2) Opt-Outs who elect to withdraw their request for exclusion; and (3) Opt-Outs

          who agree to sign an undertaking that they will not pursue an individual claim,




                                                               31
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000090
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 83 of 400 PageID 7648



          class claim or any other claim that would otherwise be a Released Claim as

          defined in this Settlement Agreement.

          E.        In the event of withdrawal by any Party in accordance with the terms set forth in

 this Section, the Settlement Agreement shall be null and void, shall have no further force and

 effect with respect to any Party in the Litigation and shall not be offered in evidence or used in

 any litigation for any purpose, including the existence, certification or maintenance of any

 proposed or existing class or the amenability of these or similar claims to class treatment. In the

 event of such withdrawal, this Settlement Agreement and all negotiations, proceedings,

 documents prepared and statements made in connection herewith shall be without prejudice to

 BLP, Plaintiffs and the Settlement Class Members and shall not be deemed or construed to be an

 admission or confession in any way by any Party of any fact, matter or proposition of law and

 shall not be used in any manner for any purpose, and the Parties to the Litigation shall stand in

 the same position as if this Settlement Agreement had not been negotiated, made or filed with the

 Court.

                                           XIII.      EFFECTIVE DATE

          A.        The Effective Date of this Settlement Agreement shall be the date when each and

 all of the following conditions have occurred:

                    (i)       This Settlement Agreement has been fully executed by all Parties

          and their counsel;

                    (ii)      Orders have been entered by the Court certifying the Settlement

          Class, granting preliminary approval of this Settlement and approving the forms

          of Class Notice and Claim Form, all as provided above;

                    (iii)     The Settlement Class Notice Program has been executed in

          accordance with the Preliminary Approval Order;

                                                               32
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000091
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 84 of 400 PageID 7649



                    (iv)      The Court has entered a Final Order and Judgment finally

          approving this Agreement, as provided above; and

                    (v)       The Final Order and Judgment has become Final as defined in

          Paragraph __ below.

          B.        “Final,” when referring to a judgment or order means that (i) the judgment is a

 final, appealable judgment; and (ii) either (1) no appeal has been taken from the judgment as of

 the date on which all deadlines to appeal therefrom have expired; or (2) an appeal or other

 review proceeding of the judgment having been commenced, the date by which such appeal or

 other review is finally concluded and no longer is subject to review by any court, whether by

 appeal, petitions or rehearing or re-argument, petitions for rehearing en banc, petitions for writ of

 certiorari, or otherwise, and such appeal or other review has been finally resolved in a manner

 that affirms the Final Order and Judgment in all material respects.

          C.        If, for any reason, this Settlement Agreement fails to become Final pursuant to the

 foregoing Paragraph __, the orders, judgment and dismissal to be entered pursuant to this

 Settlement Agreement shall be vacated, and the Parties will be returned to the status quo ante

 with respect to the Litigation as if this Settlement Agreement had never been entered into.

                                                  XIV.       NOTICES

          A.        All Notices (other than the Class Notice and CAFA Notices) required by the

 Settlement Agreement shall be made in writing and communicated by mail to the following

 addresses:

          All Notices to the Settlement Class or Class Counsel shall be sent to Class Counsel, c/o:




                                                               33
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000092
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 85 of 400 PageID 7650



                                        Phillip A. Bock
                                        Jonathan B. Piper
                                        Daniel J. Cohen
                                        Bock, Hatch, Lewis & Oppenheim, LLC
                                        134 North La Salle Street, Suite 1000
                                        Chicago, Illinois 60602
                                        Telephone: (312) 658-5500
                                        Facsimile: (312) 658-5555

           All Notices to BLP or BLP Counsel provided herein shall be sent to BLP Counsel, c/o:

                                        Mark S. Mester
                                        Kathleen P. Lally
                                        Latham & Watkins LLP
                                        330 North Wabash Avenue, Suite 2800
                                        Chicago, Illinois 60611
                                        Telephone: (312) 876-7700
                                        Facsimile: (312) 993-9767

           B.       The notice recipients and addresses designated above may be changed by written

 notice.

           C.       Upon the request of any of the Parties, the Parties agree to promptly provide each

 other with copies of comments, objections, requests for exclusion, or other documents or filings

 received as a result of the Class Notice.

                                 XV.       MISCELLANEOUS PROVISIONS

           A.       Interpretation. This Settlement Agreement contains the entire agreement among

 the Parties hereto and supersedes any prior discussions, agreements or understandings among

 them as well as any and all prior drafts of this Settlement Agreement. All terms are contractual.

 For the purpose of construing or interpreting this Settlement Agreement, the Parties agree that

 the Settlement Agreement is to be deemed to have been drafted equally by all Parties hereto and

 shall not be construed strictly for or against any Party, and the Parties further agree that any prior

 drafts may not be used to construe or interpret this Settlement Agreement.




                                                               34
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000093
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 86 of 400 PageID 7651



          B.        Binding Effect. The terms are and shall be binding upon each of the Parties

 hereto, their administrators, agents, assigns, attorneys, executors, heirs, partners, representatives,

 predecessors-in-interest and successors as well as upon all other Persons claiming any interest in

 the subject matter hereto through any of the Parties hereto including any Settlement Class

 Members.

          C.        Headings. The headings contained in this Settlement Agreement are for

 reference purposes only and shall not affect in any way the meaning or interpretation of this

 Settlement Agreement.

          D.        No Rescission on Grounds of Mistake. The Parties acknowledge that they have

 made their own investigations of the matters covered by this Settlement Agreement to the extent

 they have deemed it necessary to do so. Therefore, the Parties agree that they will not seek to set

 aside any part of the Settlement Agreement on the grounds of mistake. Moreover, the Parties

 understand, agree and expressly assume the risk that any fact not recited, contained, or embodied

 in the Settlement Agreement may turn out hereinafter to be other than, different from, or contrary

 to the facts now known to them or believed by them to be true, and further agree that the

 Settlement Agreement shall be effective in all respects notwithstanding and shall not be subject

 to termination, modification, or rescission by reason of any such difference in facts.

          E.        Amendment. This Settlement Agreement may be amended or modified only by a

 written instrument signed by the Parties or their counsel. Amendments and modifications may

 be made without notice to the Settlement Class unless notice is required by law or by the Court.

          F.        Integration Of Exhibits. Any exhibits to this Settlement Agreement are hereby

 incorporated and made a part of the Settlement Agreement.




                                                               35
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000094
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 87 of 400 PageID 7652



          G.        Jurisdiction. The United States District Court for the Middle District of Florida

 has jurisdiction over the Parties to this Settlement Agreement and the Settlement Class.

          H.        No Admission. Neither this Settlement Agreement nor any of its provisions, its

 exhibits or related documents (including but not limited to drafts of the Settlement Agreement,

 the Preliminary Approval Order or the Final Order and Judgment), its negotiation or any

 proceedings relating in any way to the Settlement shall be construed as or deemed to be evidence

 of an admission or concession by any person, including BLP, and shall not be offered or received

 in evidence, or subject to discovery, in this or any other action or proceeding except in an action

 brought to enforce its terms or except as may be required by law or Court order. The provisions

 of this Paragraph shall become effective when this Settlement Agreement has been signed by the

 Parties and shall be binding on the Parties and their counsel regardless of whether the Settlement

 Agreement is approved by this Court or any other court and regardless of whether the Settlement

 Agreement is otherwise rendered null and void.

          I.        Governing Law. This Settlement Agreement shall be governed by and construed

 in accordance with the internal laws (as opposed to the conflicts of law provisions) of the State

 of Florida.

          J.        Counterparts. This Settlement Agreement may be executed in counterparts and

 may be executed by facsimile, and as so executed shall constitute one agreement.

          K.        No Media Statements. Plaintiffs, Class Counsel and all other counsel of record

 for Plaintiffs agree not to issue any press releases regarding this settlement or publicize it in any

 way and further agree not to engage in any communications with the media or the press, on the

 internet, or in any public forum, orally or in writing, that relate to this Settlement or the

 Litigation other than statements that are fully consistent with the Mailed Notice and Published



                                                               36
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000095
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 88 of 400 PageID 7653



 Notice. Notwithstanding the foregoing, nothing in this Settlement Agreement shall preclude

 Plaintiffs or Class Counsel from making a public statement in support of the Settlement. For

 example, Plaintiffs or Class Counsel may state that the Settlement is a good result for the Class.

 In addition, nothing in this Settlement Agreement shall preclude Plaintiffs or Class Counsel from

 making a public statement that is consistent with the language of the Settlement Agreement or

 any motions submitted for approval of the Settlement.

          L.        Confidentiality. All agreements made and orders entered during the course of

 the Litigation relating to the confidentiality of information shall survive this Settlement

 Agreement.

          M.        Return Of Material. Within thirty (30) Days after the Effective Date, Class

 Counsel and BLP Counsel will return all material produced by one to the other in discovery or

 otherwise in connection with the Litigation.

          N.        No Assignment. Plaintiffs represent and warrant that no portion of any claim,

 right, demand, action, or cause of action against the Released Persons that Plaintiffs have or may

 have arising out of any allegations made in any of the actions comprising the Litigation or

 pertaining to any of the Released Claims, and no portion of any recovery or settlement to which

 Plaintiffs may be entitled, has been assigned, transferred, or conveyed by or for Plaintiffs in any

 manner; and no Person other than Plaintiffs have any legal or equitable interest in the claims,

 demands, actions, or causes of action referred to in this Agreement as those of Plaintiffs.

          O.        Stay. The Parties stipulate to stay all proceedings in the Litigation until the

 approval of this Settlement Agreement has been finally determined, except the stay of

 proceedings shall not prevent the filing of any motions, affidavits and other matters necessary to

 obtain and preserve final judicial approval of this Settlement Agreement.



                                                               37
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000096
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 89 of 400 PageID 7654



          P.        Best Efforts. In the event that there are any developments in the effectuation and

 administration of this Agreement that are not dealt with by the terms of this Agreement, then

 such matters shall be dealt with as agreed upon by the Parties, and failing agreement, as shall be

 ordered by the Court. The Parties shall execute all documents and use their best efforts to

 perform all acts necessary and proper to promptly effectuate the terms of this Agreement and to

 take all necessary or appropriate actions to obtain judicial approval of this Agreement in order to

 give this Agreement full force and effect. The execution of documents must take place prior to

 the date scheduled for the Preliminary Approval Hearing.




                                                               38
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000097
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 90 of 400 PageID 7655



          IN WITNESS WHEREOF, the Parties have executed and caused this Agreement to be

 executed by their duly authorized representatives below.

 Plaintiffs:

 Technology Training Associates, Inc.


 By:


 Spicola International, Inc.


 By:


 Larry E. Schwanke, D.C. d/b/a
 Back to Basics Family Chiropractic


 By:


 Approved as to form:                                       BOCK, HATCH, LEWIS & OPPENHEIM, LLC


                                                            By:
                                                                  Phillip A. Bock
                                                                  Jonathan B. Piper
                                                                  Daniel J. Cohen
                                                                  Bock, Hatch, Lewis & Oppenheim, LLC
                                                                  134 North La Salle Street, Suite 1000
                                                                  Chicago, Illinois 60602
                                                                  Telephone: (312) 658-5500
                                                                  Facsimile: (312) 658-5555




                                                               39
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000098
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 91 of 400 PageID 7656



 Defendant:

 BUCCANEERS LIMITED PARTNERSHIP


 By:

 Its:




 Approved as to form:                                     LATHAM & WATKINS LLP


                                                            By:
                                                                  Mark S. Mester
                                                                  Kathleen P. Lally
                                                                  Latham & Watkins LLP
                                                                  330 North Wabash Avenue, Suite 2800
                                                                  Chicago, Illinois 60611
                                                                  Telephone: (312) 876-7700
                                                                  Facsimile: (312) 993-9767




                                                               40
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 10-09-2018 18:47 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000099
Gmail - (noCase
           subject)8:13-cv-01592-AEP                 Document 258-6 Filedhttps://mail.google.com/mail/u/0?ik=9b44b57233&view=pt&se...
                                                                          11/15/19 Page 92 of 400 PageID 7657



                                                                                           Daniel Cohen <danieljaycohen209@gmail.com>



         (no subject)
         mark.mester@lw.com <mark.mester@lw.com>                                                             Sat, Jun 11, 2016 at 2:52 PM
         To: danieljaycohen209@gmail.com
         Cc: Kathleen.Lally@lw.com

          Dan - I wanted to update you on the status of the Biggerstaff deposition and the mediation with Judge
          Bobrick. As indicated in my last email, Ryan Kelly had initially insisted that we depose Biggerstaff on the 15th
          and that we postpone the Bobrick mediation (originally scheduled for the 17th). Due to Dave Canfield's health
          situation, however, we asked that the Biggerstaff deposition on the 15th occur in Philadelphia instead of
          Charelston, and Kelly was unwilling to even consider that request. At the same time, Ross Good insisted
          yesterday that we put the mediation with Judge Bobrick back on the calendar for the 17th given the fact that
          the Biggerstaff deposition is not going forward on the 15th. We don't yet know for sure whether Judge
          Bobrick is still available on the 17th, but if he is, we feel like we need to attend the mediation on the 17th,
          given the pending order we have from Judge Porcelli to mediate with Wanca and Addison. As we learn
          more, however, we will keep you updated.

          I am out in Palo Alto for a graduation of one of my kids from Stanford, so I will have very limited availability
          this weekend and on Monday, when I am traveling back to Chicago. Please let us know, however, if you
          have any other questions.

          Best regards.

          ------------------------------------------------------------------------------
          This email may contain material that is confidential, privileged and/or attorney work product for the sole use of
          the intended recipient. Any review, reliance or distribution by others or forwarding without express permission
          is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.

          Latham & Watkins LLP
          ------------------------------------------------------------------------------




           CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                 TTA10262018 000102
1 of 1                                                                                                                            10/25/18 4:53 PM
Gmail - TTA v. BLP
          Case   8:13-cv-01592-AEP         Document 258-6 Filedhttps://mail.google.com/mail/u/0?ik=9b44b57233&view=pt&se...
                                                                11/15/19 Page 93 of 400 PageID 7658



                                                                         Daniel Cohen <danieljaycohen209@gmail.com>



         TTA v. BLP
         Daniel Cohen <danieljaycohen209@gmail.com>                                            Sat, Jun 11, 2016 at 11:28 PM
         To: Mark Mester <mark.mester@lw.com>
         Cc: Kathleen.Lally@lw.com, Daniel Cohen <danieljaycohen209@gmail.com>

          Mark,

          Please allow this email to confirm my receipt of your email of earlier today advising that the date for the court-
          ordered mediation with Wanca's group -- originally scheduled for June 17th and then moved to sometime in
          July -- has been moved back to June 17th (provided the mediator still has that date available).

          This scheduling change adds urgency to Jon Piper's discussions with Kate Lally regarding the final form of
          the settlement paperwork, because if the final form is not agreed to and signed by both sides before June
          17th, we will have no alternative but to withdraw from all negotiations, and immediately notify Wanca that we
          are no longer involved and will not be involved in the future.

          The need to withdraw in that event and immediately notify Wanca would be to ensure against a reverse
          auction where Wanca could feel pressure to reduce his settlement position to something lower than we have
          already negotiated with you. That kind of race to the bottom is the very essence of a reverse auction, and we
          could not be a part of it. For this reason, if we don't have a signed settlement agreement before June 17th,
          then Wanca needs to know that we have permanently withdrawn so that his negotiations with you are not
          tainted by reverse-auction pressure.

          Please let me know if you have questions or concerns in the foregoing regard.

          Dan

          --
          Daniel J. Cohen
          Law Offices of Daniel J. Cohen
          P.O. Box 432040
          St. Louis, Missouri 63143
          Phone: 314.497.6352
          Fax: 314.932.1185
          Email: danieljaycohen209@gmail.com

          CONFIDENTIALITY NOTICE
          You are hereby notified that 1) e-mail communication is not a secure method of communication; 2) any e-mail
          that is sent to you or by you may be copied and held by various computers it passes through as it goes from
          me to you or vice versa; 3) persons not participating in our communication may intercept our communication
          by improperly accessing your computer or my computer or even some computer unconnected to either of us
          which the e-mail passed through. I am communicating to you via e-mail because you have consented to
          receive communications via this medium. If you change your mind and want future communications to be sent
          in a different fashion, please let me know at once.

          The information contained in this e-mail transmission is legally privileged and confidential information
          intended only for the use of the individual or entity named above. If the reader of this transmission is not the
          intended recipient, you are hereby notified that any dissemination, distribution or copying of this transmission
          is strictly prohibited. If you have received this transmission in error, please call 314.497.6352.


           CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                     TTA10262018 000103
1 of 2                                                                                                                 10/25/18 4:54 PM
Gmail - TTA v. BLP
          Case   8:13-cv-01592-AEP       Document 258-6 Filedhttps://mail.google.com/mail/u/0?ik=9b44b57233&view=pt&se...
                                                              11/15/19 Page 94 of 400 PageID 7659



         The information contained in this electronic message may be attorney client privileged, confidential and
         exempt from disclosure under applicable law and is intended only for the use of the individual (s) to whom this
         electronic message is addressed. If the reader of this message is not the intended recipient, or the employee
         or agent responsible to deliver it to the intended recipient, you are hereby notified that any dissemination,
         distribution or copying of this electronic communication or any attachment thereto is strictly prohibited.




          CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000104
2 of 2                                                                                                             10/25/18 4:54 PM
Gmail - RE:Case
            TTA v.8:13-cv-01592-AEP
                   BLP                     Document 258-6 Filedhttps://mail.google.com/mail/u/0?ik=9b44b57233&view=pt&se...
                                                                11/15/19 Page 95 of 400 PageID 7660



                                                                         Daniel Cohen <danieljaycohen209@gmail.com>



         RE: TTA v. BLP
         mark.mester@lw.com <mark.mester@lw.com>                                              Sun, Jun 12, 2016 at 12:40 AM
         To: danieljaycohen209@gmail.com
         Cc: Kathleen.Lally@lw.com, danieljaycohen209@gmail.com

          Dan - I really think this is an over-reaction to what is an obligation we have by virtue of the directive we have
          from Judge Porcelli to mediate with Wanca. We have no intention of engaging in a reverse auction or doing
          anything to undercut the tentative agreement we reached during the second session with Mr. Grilli and are
          now in the process of documenting. I agree it would be preferable to finalize the settlement agreement we
          are working on before the mediation, and we will certainly continue to work toward that end. Based on
          Wanca's past behavior, however, I think there is zero chance he will put the interests of the class ahead of his
          own in the event the mediation with Judge Bobrick goes forward.

          ________________________________
          From: Daniel Cohen <danieljaycohen209@gmail.com>
          Sent: Saturday, June 11, 2016 9:28:23 PM
          To: Mester, Mark (CH)
          Cc: Lally, Kathleen (CH); Daniel Cohen
          Subject: TTA v. BLP

          Mark,

          Please allow this email to confirm my receipt of your email of earlier today advising that the date for the court-
          ordered mediation with Wanca's group -- originally scheduled for June 17th and then moved to sometime in
          July -- has been moved back to June 17th (provided the mediator still has that date available).

          This scheduling change adds urgency to Jon Piper's discussions with Kate Lally regarding the final form of
          the settlement paperwork, because if the final form is not agreed to and signed by both sides before June
          17th, we will have no alternative but to withdraw from all negotiations, and immediately notify Wanca that we
          are no longer involved and will not be involved in the future.

          The need to withdraw in that event and immediately notify Wanca would be to ensure against a reverse
          auction where Wanca could feel pressure to reduce his settlement position to something lower than we have
          already negotiated with you. That kind of race to the bottom is the very essence of a reverse auction, and we
          could not be a part of it. For this reason, if we don't have a signed settlement agreement before June 17th,
          then Wanca needs to know that we have permanently withdrawn so that his negotiations with you are not
          tainted by reverse-auction pressure.

          Please let me know if you have questions or concerns in the foregoing regard.

          Dan

          --
          Daniel J. Cohen
          Law Offices of Daniel J. Cohen
          P.O. Box 432040
          St. Louis, Missouri 63143
          Phone: 314.497.6352
          Fax: 314.932.1185


           CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                     TTA10262018 000105
1 of 2                                                                                                                 10/25/18 4:55 PM
Gmail - RE:Case
            TTA v.8:13-cv-01592-AEP
                   BLP                              Document 258-6 Filedhttps://mail.google.com/mail/u/0?ik=9b44b57233&view=pt&se...
                                                                         11/15/19 Page 96 of 400 PageID 7661


         Email: danieljaycohen209@gmail.com<mailto:danieljaycohen209@gmail.com>

         CONFIDENTIALITY NOTICE
         You are hereby notified that 1) e-mail communication is not a secure method of communication; 2) any e-mail
         that is sent to you or by you may be copied and held by various computers it passes through as it goes from
         me to you or vice versa; 3) persons not participating in our communication may intercept our communication
         by improperly accessing your computer or my computer or even some computer unconnected to either of us
         which the e-mail passed through. I am communicating to you via e-mail because you have consented to
         receive communications via this medium. If you change your mind and want future communications to be sent
         in a different fashion, please let me know at once.

         The information contained in this e-mail transmission is legally privileged and confidential information
         intended only for the use of the individual or entity named above. If the reader of this transmission is not the
         intended recipient, you are hereby notified that any dissemination, distribution or copying of this transmission
         is strictly prohibited. If you have received this transmission in error, please call 314.497.6352.

         The information contained in this electronic message may be attorney client privileged, confidential and
         exempt from disclosure under applicable law and is intended only for the use of the individual (s) to whom this
         electronic message is addressed. If the reader of this message is not the intended recipient, or the employee
         or agent responsible to deliver it to the intended recipient, you are hereby notified that any dissemination,
         distribution or copying of this electronic communication or any attachment thereto is strictly prohibited.
         ------------------------------------------------------------------------------
         This email may contain material that is confidential, privileged and/or attorney work product for the sole use of
         the intended recipient. Any review, reliance or distribution by others or forwarding without express permission
         is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.

         Latham & Watkins LLP
         ------------------------------------------------------------------------------




          CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                      TTA10262018 000106
2 of 2                                                                                                               10/25/18 4:55 PM
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 97 of 400 PageID 7662


  From:             Jon Piper
  To:               Kathleen.Lally@lw.com
  Cc:               mark.mester@lw.com; Dan Cohen - External Email; Phil Bock
  Subject:          RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release
  Date:             Sunday, June 12, 2016 9:22:32 PM



  Kate -

  Just checking in on the status. We still have not yet received the draft exhibits to the settlement
  agreement. Will you be sending those in the morning?

  I'm also looking forward to your responses to the comments we discussed Friday. Can we set up a time
  tomorrow morning to discuss them?

  Jon


  From: Kathleen.Lally@lw.com [Kathleen.Lally@lw.com]
  Sent: Thursday, June 09, 2016 2:13 PM
  To: Jon Piper
  Cc: mark.mester@lw.com
  Subject: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Jon,

           Attached please find a draft settlement agreement for your review. Our client is still digesting
  this, but we know that you have been patient (and we really thank you for that) so we wanted to get
  this in your hands as soon as we could. We are working on the ancillary documents and will get those
  to you as soon as possible. I have a final approval hearing tomorrow afternoon, but will otherwise try
  to make myself available to you at your convenience if you would like to discuss.

  Thanks,
  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                 TTA10262018 000107
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 98 of 400 PageID 7663


  From:               Kathleen.Lally@lw.com
  To:                 Jon Piper
  Cc:                 mark.mester@lw.com; Dan Cohen - External Email; Phil Bock
  Subject:            RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release
  Date:               Monday, June 13, 2016 10:46:18 AM



  Jon,

             We are talking with the client again today and will provide additional information as soon as
  I can.

  Kate

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Sunday, June 12, 2016 9:23 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH); Dan Cohen - External Email; Phil Bock
  Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Kate -

  Just checking in on the status. We still have not yet received the draft exhibits to the settlement
  agreement. Will you be sending those in the morning?

  I'm also looking forward to your responses to the comments we discussed Friday. Can we set up a time
  tomorrow morning to discuss them?

  Jon


  From: Kathleen.Lally@lw.com [Kathleen.Lally@lw.com]
  Sent: Thursday, June 09, 2016 2:13 PM
  To: Jon Piper
  Cc: mark.mester@lw.com
  Subject: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Jon,

           Attached please find a draft settlement agreement for your review. Our client is still digesting
  this, but we know that you have been patient (and we really thank you for that) so we wanted to get
  this in your hands as soon as we could. We are working on the ancillary documents and will get those
  to you as soon as possible. I have a final approval hearing tomorrow afternoon, but will otherwise try
  to make myself available to you at your convenience if you would like to discuss.

  Thanks,
  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000108
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 99 of 400 PageID 7664


  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000109
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 100 of 400 PageID 7665


   From:               Kathleen.Lally@lw.com
   To:                 Jon Piper
   Subject:            RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release
   Date:               Monday, June 13, 2016 6:04:43 PM



  Jon,

           Can we talk tomorrow at 9:30? My discussions with the client were a bit delayed but we are
  talking to them early tomorrow and should be able to send a draft to you prior to the 9:30 call.

  Kate

  From: Lally, Kathleen (CH)
  Sent: Monday, June 13, 2016 10:46 AM
  To: 'Jon Piper'
  Cc: Mester, Mark (CH); Dan Cohen - External Email; Phil Bock
  Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Jon,

              We are talking with the client again today and will provide additional information as soon as
  I can.

  Kate

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Sunday, June 12, 2016 9:23 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH); Dan Cohen - External Email; Phil Bock
  Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Kate -

  Just checking in on the status. We still have not yet received the draft exhibits to the settlement
  agreement. Will you be sending those in the morning?

  I'm also looking forward to your responses to the comments we discussed Friday. Can we set up a time
  tomorrow morning to discuss them?

  Jon


  From: Kathleen.Lally@lw.com [Kathleen.Lally@lw.com]
  Sent: Thursday, June 09, 2016 2:13 PM
  To: Jon Piper
  Cc: mark.mester@lw.com
  Subject: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Jon,

           Attached please find a draft settlement agreement for your review. Our client is still digesting
  this, but we know that you have been patient (and we really thank you for that) so we wanted to get
  this in your hands as soon as we could. We are working on the ancillary documents and will get those


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                    TTA10262018 000110
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 101 of 400 PageID 7666


  to you as soon as possible. I have a final approval hearing tomorrow afternoon, but will otherwise try
  to make myself available to you at your convenience if you would like to discuss.

  Thanks,
  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000111
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 102 of 400 PageID 7667


   From:           Jon Piper
   To:             Kathleen.Lally@lw.com
   Cc:             Dan Cohen - External Email; Phil Bock
   Subject:        RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release
   Date:           Monday, June 13, 2016 6:08:54 PM



  Yes. That works.

  Sent from my Verizon 4G LTE Droid
  On Jun 13, 2016 6:04 PM, Kathleen.Lally@lw.com wrote:

     Jon,



                 Can we talk tomorrow at 9:30? My discussions with the client were a
     bit delayed but we are talking to them early tomorrow and should be able to send
     a draft to you prior to the 9:30 call.



     Kate




     From: Lally, Kathleen (CH)
     Sent: Monday, June 13, 2016 10:46 AM
     To: 'Jon Piper'
     Cc: Mester, Mark (CH); Dan Cohen - External Email; Phil Bock
     Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release




     Jon,



                We are talking with the client again today and will provide additional
     information as soon as I can.



     Kate




     From: Jon Piper [mailto:jon@classlawyers.com]
     Sent: Sunday, June 12, 2016 9:23 PM
     To: Lally, Kathleen (CH)
     Cc: Mester, Mark (CH); Dan Cohen - External Email; Phil Bock
     Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                TTA10262018 000112
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 103 of 400 PageID 7668



    Kate -

    Just checking in on the status. We still have not yet received the draft exhibits to the settlement
    agreement. Will you be sending those in the morning?

    I'm also looking forward to your responses to the comments we discussed Friday. Can we set up a
    time tomorrow morning to discuss them?

    Jon


    From: Kathleen.Lally@lw.com [Kathleen.Lally@lw.com]
    Sent: Thursday, June 09, 2016 2:13 PM
    To: Jon Piper
    Cc: mark.mester@lw.com
    Subject: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

    Jon,



             Attached please find a draft settlement agreement for your review. Our client is still digesting
    this, but we know that you have been patient (and we really thank you for that) so we wanted to get
    this in your hands as soon as we could. We are working on the ancillary documents and will get
    those to you as soon as possible. I have a final approval hearing tomorrow afternoon, but will
    otherwise try to make myself available to you at your convenience if you would like to discuss.



    Thanks,

    Kate



    Kathleen P. Lally




    LATHAM & WATKINS LLP
    330 North Wabash Avenue, Suite 2800
    Chicago, IL 60611
    Direct Dial: +1.312.777.7005
    Fax: +1.312.993.9767
    Email: kathleen.lally@lw.com
    http://www.lw.com


    This email may contain material that is confidential, privileged and/or attorney work product for the
    sole use of the intended recipient. Any review, reliance or distribution by others or forwarding
    without express permission is strictly prohibited. If you are not the intended recipient, please contact
    the sender and delete all copies.

    Latham & Watkins LLP


    This email may contain material that is confidential, privileged and/or attorney work product for the


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000113
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 104 of 400 PageID 7669


    sole use of the intended recipient. Any review, reliance or distribution by others or forwarding without
    express permission is strictly prohibited. If you are not the intended recipient, please contact the
    sender and delete all copies.

    Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                 TTA10262018 000114
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 105 of 400 PageID 7670


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Cc:              mark.mester@lw.com
   Subject:         Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release
   Date:            Tuesday, June 14, 2016 9:18:15 AM
   Attachments:     NY-7719933-v11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release.docx
                    CP_Redline - NY-7719933-v10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and
                    Release and NY-7719933-v11 Technology Training.pdf



  Jon,

          Per my email yesterday, here are our revisions to the settlement agreement based on our
  discussions last week. We did not make any changes in this draft with respect to the two major issues
  that you flagged, but I am prepared to discuss them on our call this morning.

  Thanks,
  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                               TTA10262018 000118
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 106 of 400 PageID 7671



                             SETTLEMENT AGREEMENT AND RELEASE

          This Settlement Agreement and Release is entered into between Plaintiffs Technology

 Training Associates, Inc., Spicola International, Inc. and Larry E. Schwanke, D.C. d/b/a Back

 to Basics Family Chiropractic and Defendant Buccaneers Limited Partnership in order to effect

 a full and final settlement and dismissal with prejudice of all claims against Buccaneers Limited

 Partnership as alleged in the case captioned ________________________________________

 on the terms set forth below and to the full extent reflected herein, subject to approval of the

 Court. Capitalized terms shall have the meaning ascribed to them in Section II of this

 Settlement Agreement.

                                                  I.       RECITALS

          A.        On or about May 6, 2016, Plaintiff Technology Training Associates, Inc. filed a

 complaint in the Circuit Court of the 13th Judicial Circuit in and for Hillsborough County,

 Florida alleging that in 2009 and 2010 BLP improperly sent advertisements by facsimile.

 Technology Training Associates, Inc. sought actual damages and statutory damages under the

 TCPA on behalf of itself and a proposed class of “[a]ll persons who, from July 1, 2009, to

 present, were sent one or more facsimile advertisements offering group or individual game

 tickets for Tampa Bay Buccaneer games, but not stating on the first page that the fax recipient

 may make a request to the sender not to send any future ads and that failure to comply, within

 30 days, with such a request is unlawful.”

          B.        The complaint filed by Technology Training Associates, Inc. addressed the same

 conduct and sought to represent essentially the same class as a case pending in the United

 States District Court for the Middle District of Florida before Magistrate Judge Anthony E.

 Porcelli, captioned Cin-Q Automobiles, Inc., et al. v. Buccaneers Limited Partnership, et al.,




 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000119
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 107 of 400 PageID 7672



 Case No. 8:13-cv-01592-AEP (“Cin-Q”). The parties in Cin-Q had been engaged in mediation

 and attempting to reach a settlement for more than eight (8) months, but had been

 unsuccessful. Indeed, on April 18, 2016, BLP had filed a motion for a settlement conference

 in Cin-Q, offering to waive the mediation privilege, relying on the Court’s supervisory authority

 under Fed. R. Civ. P. 23(g) and requesting that the Court or its designee hold a settlement

 conference. The Cin-Q plaintiffs and their counsel, however, opposed any settlement

 conference before the Court or its designee, insisted that the mediator in the prior mediation

 declare an impasse (which he did) and flatly refused to waive the mediation privilege.

          C.        After the complaint on behalf of Technology Training Associates, Inc. was filed,

 Class Counsel contacted BLP Counsel and indicated that they were aware of and had reviewed

 the motion for a settlement conference filed by BLP in Cin-Q and understood that Cin-Q’s

 counsel had opposed that motion and had filed a notice of impasse. Class Counsel then asked

 if BLP would have any interest in an early mediation of the new case, pointing out that the

 parties in that case would apparently be required to engage in alternative dispute resolution

 under the applicable court rules. The Parties agreed to a mediation and scheduled an initial

 mediation session for May 19, 2016.

          D.        Prior to the May 19, 2016 mediation, however, Plaintiff Technology Training

 Associates, Inc. dismissed, without prejudice, the complaint filed in Hillsborough County,

 Florida due to efforts by counsel for the plaintiffs in Cin-Q to interfere with the Parties’

 mediation and settlement discussion. Class Counsel indicated to BLP, however, that they were

 maintaining the claims and that they intended to formally re-file that complaint once settlement

 discussions had concluded, whether or not those discussions resulted in a settlement.




                                                              2
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000120
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 108 of 400 PageID 7673



          E.        Thereafter, the Parties participated in a full-day mediation on May 19, 2016 in

 Tampa, Florida before mediator Peter Grilli. The Parties were not able to reach a settlement

 during that mediation, but made progress and agreed to continue negotiations.

          F.        Over the next two (2) weeks, the Parties continued their settlement discussions,

 which culminated in a second full-day mediation session on June 1, 2016 in Tampa, Florida

 with Mr. Grilli. At the end of that mediation session, the Parties had reached an agreement in

 principalprinciple that would resolve the claims in Plaintiffs’ Complaint on a class-wide basis,

 subject to finalization of a mutually-agreeable settlement agreement and subject to court

 approval.

          G.        On or about ___________, Plaintiffs filed their Complaint in the

 _________________, alleging that in 2009 and 2010 BLP improperly sent advertisements by

 facsimile, seeking actual damages, as well as statutory damages under the TCPA on behalf of

 themselves and a proposed class of “_____________________________.”

          H.        BLP denies all material allegations in the Litigation and have asserted a variety

 of affirmative defenses. BLP specifically denies that they haveit has engaged in any

 wrongdoing whatsoever, that they haveit has any liability in connection with the claims

 asserted or that could have been asserted in the Litigation and further deny that the claims in

 the Litigation can properly be maintained as a class action, other than for the purposes of

 settlement.

          I.        Plaintiffs and Class Counsel have conducted an examination of the facts and

 documents relating to the Litigation, including documents and information produced by BLP

 prior to and during mediation, and have concluded that this Settlement provides substantial

 benefits to Plaintiffs and the Settlement Class and resolves all issues that were or could have


                                                              3
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000121
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 109 of 400 PageID 7674



 been raised in the Litigation without prolonged litigation and the risks and uncertainties

 inherent in litigation. Plaintiffs, Class Counsel and Mr. Grilli have further concluded that this

 Settlement is fair, reasonable, adequate and in the best interest of the Settlement Class.

          J.        BLP denies each and every allegation of wrongdoing, liability and damages that

 were or could have been asserted in the Litigation and further deny that the claims in the

 Litigation would be appropriate for class treatment if the Litigation were to proceed through

 litigation and trial. Nonetheless, without admitting or conceding any wrongdoing, liability or

 damages or the appropriateness of Plaintiffs’ claims or similar claims for class treatment, BLP

 consents to the Settlement solely to avoid the expense, inconvenience and inherent risk of

 litigation as well as continued disruption of their business operations.

          K.        Nothing in this Settlement or Settlement Agreement shall be construed as an

 admission or concession by BLP of the truth of any allegations raised in the Litigation or of

 any fault, wrongdoing, liability or damages of any kind.

          L.        This Settlement Agreement, its terms, documents related to it and the

 negotiations or proceedings connected with it shall not be offered or received into evidence in

 the Litigation or in any other action or proceeding to establish any liability or admission by

 BLP.

          NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,

 promises and general releases set forth below and subject to preliminary and final approval of

 the Court, the Parties hereby agree as follows:

                                               II.      DEFINITIONS

          As used herein, the following terms have the meanings set forth below.




                                                              4
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000122
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 110 of 400 PageID 7675



           A.       “Attorneys’ Fee Award” means the Court-approved award to Class Counsel as

 defined in Section __, Paragraph __ and payable from the Net Settlement Fund.

           B.       “Available Award Total” means the amount of money in the Net Settlement

 Fund available to pay such Awards.

           C.       “Award” means the cash compensation that Settlement Class Members who

 submit Valid Claims shall be entitled to receive as detailed in Section __ and payable from the

 Net Settlement Fund.

           D.       “BLP” shall mean Defendant Buccaneers Limited Partnership.

           E.       “BLP Counsel” means Latham & Watkins LLP and Holland & Knight.

           F.       “CAFA Notices” means the notice of this settlement to be served upon State

 and Federal regulatory authorities as required by the Class Action Fairness Act of 2005, 28

 U.S.C. § 1715.

           G.       “Claim Deadline” means the date by which Class Members must submit Claims

 Forms to be eligible for the benefits described herein, which date will be specified in the Class

 Notice.

           H.       “Claim Form” means the claim form that Settlement Class Members must

 complete and submit on or before the Claim Deadline to be eligible for the benefits described

 herein, which document shall be submitted to the Court when the Parties seek preliminary

 approval of the Settlement. Claim Forms will be processed after the Effective Date.

           I.       “Class Counsel” means Phillip A. Bock, Jonathan B. Piper and Daniel J. Cohen

 of Bock, Hatch, Lewis & Oppenheim, LLC.




                                                              5
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000123
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 111 of 400 PageID 7676



          J.        “Class Notice” means the Court-approved forms of notice to the Settlement

 Class, which will notify members of the Settlement Class of entry of the Preliminary Approval

 Order and the scheduling of the Fairness Hearing, among other things.

          K.        “Court” means the United States District Court for the Middle District of

 Florida.

          L.        “Days” means calendar days, except that when computing any period of time

 prescribed or allowed by this Settlement Agreement, the day of the act, event or default from

 which the designated period of time begins to run shall not be included. Furthermore, when

 computing any period of time prescribed or allowed by this Settlement Agreement, the last day

 of the period so computed shall be included, unless it is a Saturday, a Sunday or a Federal or

 State of Florida legal holiday, in which event the period runs until the end of the next day

 which is not a Saturday, Sunday or Federal or State of Florida legal holiday.

          M.        “Effective Date” means the date defined in Section __.

          N.        “Fairness Hearing” means the hearing at which the Court orders final approval

 of the Settlement.

          O.        “Final” means final as defined in Section __, Paragraph __.

          P.        “Final Order and Judgment” means a final order entered by the Court after the

 Fairness Hearing, granting approval of the Settlement as further described in Section __.

          Q.        “Incentive Award” means the Court-approved award, if any, to the individual

 class representative as defined in Section __, Paragraph __ and payable from the Net

 Settlement Fund.

          R.        “Litigation” means the action captioned ________________________________.




                                                              6
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000124
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 112 of 400 PageID 7677



          S.        “Mailed Notice” shall mean the notice of the settlement provided to the

 Settlement Class by first class mail, postage pre-paid, which shall be without material alteration

 from Exhibit __.

          T.        “Net Settlement Fund” means the Settlement Fund, less the amounts paid for the

 Attorneys’ Fee Award and Incentive Awards, as described in more detail in Section __.

          U.        “Notice And Administration Costs” means the reasonable and authorized costs

 and expenses of the Settlement Class Notice Program and all reasonable and authorized costs

 and expenses incurred by the Settlement Administrator or BLP in administering the Settlement,

 including but not limited to costs and expenses associated with assisting members of the

 Settlement Class, processing claims, escrowing funds, issuing and mailing the benefits provided

 by the Settlement and other reasonable and authorized fees and expenses of the Settlement

 Administrator.

          V.        “Notice Date” means the first day on which the Settlement Administrator begins

 disseminating the Class Notice.

          W.        “Opt-Out” shall refer to a member of the Settlement Class who properly and

 timely submits a request for exclusion from the Settlement Class as set forth in Section __,

 Paragraph __. An Opt-Out may rescind a request for exclusion by submitting a Claim Form to

 the Settlement Administrator to obtain benefits under the Settlement.

          X.        “Opt-Out List” shall refer to the list compiled by the Settlement Administrator

 identifying those who properly and timely submit a request for exclusion from the Settlement

 Class and become Opt-Outs.

          Y.         “Opt-Out and Objection Date” means the date by which a request for exclusion

 must be filed with the Settlement Administrator in order for a member of the Settlement Class


                                                              7
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000125
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 113 of 400 PageID 7678



 to be excluded from the Settlement Class, and the date by which Settlement Class Members

 must file objections, if any, to the Settlement.

          Z.        “Parties” means Plaintiffs and Settlement Class Members together with BLP.

 Plaintiffs and Settlement Class Members shall be collectively referred to as one “Party,” with

 BLP as the other “Party.”

          AA.       “Person” means an individual, corporation, partnership, limited partnership,

 limited liability company, association, member, joint stock company, estate, legal representative,

 trust, unincorporated association, any business or legal entity and such individual’s or entity’s

 spouse, heirs, predecessors, successors, representatives and assignees.

          BB.       “Plaintiffs” means Technology Training Associates, Inc., Spicola International,

 Inc. and Larry E. Schwanke, D.C. d/b/a Back to Basics Family Chiropractic.

          CC.       “Preliminary Approval Date” means the date the Preliminary Approval Order has

 been executed and entered by the Court and received by counsel for the Parties.

          DD.       “Preliminary Approval Order” means the order defined in Section __ and entered

 by the Court preliminary approving the Settlement.

          EE.       “Published Notice” shall mean the notice published as part of the Settlement

 Class Notice Program and on the Settlement Website, which shall be without material

 alteration from Exhibit __.

          FF.       “Release” means the release and discharge, as of the Effective Date, by Plaintiffs

 and all Settlement Class Members (and their respective present, former and future

 administrators, agents, assigns, attorneys, executors, heirs, partners, predecessors-in-interest and

 successors), who have not excluded themselves from the Settlement Class, of the Released

 Persons and shall include the agreement and commitment by Plaintiffs and all Settlement Class


                                                              8
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000126
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 114 of 400 PageID 7679



 Members to not now or hereafter initiate, maintain or assert against the Released Persons or

 any of them any and all causes of action, claims, rights, demands, actions, claims for damages,

 equitable, legal and/or administrative relief, interest, demands or rights, including without

 limitation, claims for damages of any kind, including those in excess of actual damages,

 whether based on federal, state or local law, statute, ordinance, regulation, contract, common

 law or any other sources that have been, could have been, may be or could be alleged or

 asserted now or in the future by Plaintiffs or any Settlement Class Members against the

 Released Persons, or any of them, in the Litigation or in any other court action or before any

 administrative body (including any regulatory entity or organization), tribunal, arbitration panel

 or other adjudicating body arising out of or related to the Released Claims.

          GG.       “Released Claims” means any and all claims, actions, causes of action, rights,

 demands, suits, debts, liens, contracts, agreements, offsets or liabilities, including but not

 limited to statutory consumer protection claims, tort claims, conversion claims, negligence

 claims, claims for breach of contract, breach of the duty of good faith and fair dealing, breach

 of statutory duties, actual or constructive fraud, misrepresentations, fraudulent inducement,

 statutory and consumer fraud, breach of fiduciary duty, unfair business or trade practices,

 conversion, restitution, rescission, compensatory and punitive damages, injunctive or

 declaratory relief, attorneys’ fees, interests, costs, penalties and any other claims, whether

 known or unknown, alleged or not alleged in the Litigation, suspected or unsuspected,

 contingent or matured, under federal, state or local law, which Plaintiffs and/or any Settlement

 Class Member had, now have or may in the future have with respect to any conduct, act,

 omissions, facts, matters, transactions or oral or written statements or occurrences on or prior

 to the Preliminary Approval Date arising from or relating to facsimilesf facsimile


                                                              9
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000127
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 115 of 400 PageID 7680



 advertisements offering group or individual game tickets for Tampa Bay Buccaneer

 games sent by and/or on behalf of the Released Persons, FaxQom and/or any entities hired

 by FaxQom to the Releasing Persons, including, without limitation, the causes of action and

 allegations made by Plaintiffs in the Litigation as well as claims and allegations that the

 Released Persons violated any consumer protection, deceptive trade practices acts, privacy

 laws, the TCPA and/or and common law of any state or the District of Columbia.

          HH.       “Released Persons” means BLP, its affiliates, past, present and future direct and

 indirect predecessors, successors, assigns, parents, subsidiaries, affiliates, joint venturers,

 partnerships, limited liability companies, corporations, unincorporated entities, divisions, groups,

 directors, officers, shareholders, members, employees, partners, agents, insurers and attorneys.

 Released Persons does not include FaxQom or any entities hired by FaxQom to send

 facsimile advertisements offering group or individual game tickets for Tampa Bay

 Buccaneer games.

          II.       “Releasing Persons” means Plaintiffs and all Settlement Class Members, and the

 respective present, former and future administrators, agents, assigns, attorneys, executors, heirs,

 partners, predecessors-in-interest and successors of each of Plaintiffs and Settlement Class

 Members.

          JJ.       “Settlement” means the settlement set forth in this Settlement Agreement.

          KK.       “Settlement Administrator” means the independent professional service company

 to be selected by the Parties, subject to approval of the Court, which will administer Class

 Notice, administer the Settlement in accordance with this Settlement Agreement, maintain the

 Settlement Website and engage in any other tasks directed by the Court, Class Counsel or

 BLP Counsel.


                                                             10
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000128
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 116 of 400 PageID 7681



          LL.       “Settlement Agreement” or “Agreement” means this Settlement Agreement and

 Release, including all exhibits hereto.

          MM.        “Settlement Class” means all Persons who fall within the definition of the class

 identified in Section ___, Paragraph __.

          NN.       “Settlement Class Members” means all Persons in the Settlement Class who do

 not exclude themselves (i.e., become Opt-Outs) pursuant to Section __, Paragraph __.

          OO.       “Settlement Class Notice Program” means the process devised by the Parties and

 the Settlement Administrator, and approved by the Court, for notifying the Settlement Class of

 the Settlement and Settlement Agreement.

          PP.       “Settlement Fund” means $19,500,000 as described in Section __, Paragraph __.

          QQ.       “Settlement Website” means the dedicated website created and maintained

 by the Settlement Administrator, which will contain relevant documents and information

 about the Settlement, including this Settlement Agreement, the Class Notice and the

 Claim Form.

          RR.       QQ. “TCPA” means the Telephone Consumer Protection Act of 1991, 47

 U.S.C. § 227.

          SS.       RR. “Valid Claim” means a timely and fully completed Claim Form submitted by

 a Settlement Class Member as more fully described in Section __.

          TT.       SS. The plural of any defined term includes the singular, and vice versa, as made

 necessary in context.

                  III.      PROPOSED CLASS FOR SETTLEMENT PURPOSES

          A.        Pursuant to Fed. R. Civ. P. 23, the Parties hereto agree to certification, for

 settlement purposes only, of the following Settlement Class:


                                                             11
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000129
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 117 of 400 PageID 7682



          All persons who, from July 1, 2009 to present, received one or more facsimile
          advertisements sent by or on behalf of BLP and offering group or individual
          game tickets for Tampa Bay Buccaneer games.

          Specifically excluded from the Settlement Class are the following Persons:

          (i)       BLP and its respective parents, subsidiaries, divisions, affiliates,
                    associated entities, business units, predecessors in interest, successors,
                    successors in interest and representatives and each of their respective
                    immediate family members;

          (ii)      Class Counsel; and

          (iii)     The judges who have presided over the Litigation and any related cases.

          B.        Solely for the purpose of implementing this Settlement Agreement and

 effectuating the Settlement, the Parties stipulate to the entry of an order preliminarily certifying

 the Settlement Class, appointing Plaintiffs as representative of the Settlement Class and

 appointing the following as counsel for the Settlement Class:

                                       Phillip A. Bock
                                       Jonathan B. Piper
                                       Daniel J. Cohen
                                       Bock, Hatch, Lewis & Oppenheim, LLC
                                       134 North La Salle Street, Suite 1000
                                       Chicago, Illinois 60602
                                       Telephone: (312) 658-5500
                                       Facsimile: (312) 658-5555

          C.        Solely for the purpose of implementing this Settlement Agreement and

 effectuating the Settlement, the Parties stipulate to the Court entering an order preliminarily

 finding that Plaintiffs and Class Counsel are adequate representatives of the Settlement Class.

          D.        In the event that the Settlement Agreement is terminated pursuant to its terms

 or is not approved in any material respect (including with respect to the Settlement Class

 Notice Program) by the Court, or such approval is reversed, vacated or modified in any

 material respect by the Court or by any other court, the certification of the Settlement Class



                                                             12
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000130
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 118 of 400 PageID 7683



 shall be deemed vacated, the Litigation shall proceed as if the Settlement Class had never been

 certified and no reference to the Settlement Class, this Settlement Agreement or any other

 Settlement documents, shall be made for any purpose in the Litigation or in any other action or

 proceeding.

                                     IV.      BENEFITS TO THE CLASS

          A.        Pursuant to the terms and conditions set forth below in Section __, Paragraph

 __, BLP agrees to fund a Settlement Fund of up to $19,500,000, which will be used to pay all

 Awards, Attorneys’ Fee Awards and Incentive Awards.

          B.        Subject to the terms of this Agreement, Settlement Class Members who received

 one or more unsolicited facsimile advertisements sent by or on behalf of BLP and who submit

 a Valid Claim shall be eligible to receive up to:

                    (i)      $350 for the first such facsimile;

                    (ii)     $100 for the second such facsimile;

                    (iii)    $75 for the third such facsimile;

                    (iv)     $20 for the fourth such facsimile; and

                    (v)      $20 for the fifth such facsimile.

          C.        No later than seven (7) Days after the Parties have resolved any disputes

 regarding rejected claims, the Settlement Administrator will provide Class Counsel and

 BLP Counsel with a report identifying the total of the Awards and the amount of money

 in the Net Settlement Fund available to pay such Awards (“Available Award Total”). If

 the Awards exceed the Available Award Total, the Awards to the Settlement Class

 Members who submitted Valid Claims will be reduced on a pro rata basis until the

 Awards equal the Available Award Total.


                                                             13
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000131
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 119 of 400 PageID 7684



          D.        C. Without admitting wrongdoing or liability and solely to avoid the cost and

 disruption of further litigation, BLP further agrees to not send any unsolicited, facsimile

 advertisements that do not otherwise comply with the TCPA.

                                      V.       THE SETTLEMENT FUND

          A.        BLP shall have no obligation to make any payments under this Settlement

 Agreement until the Court enters a Preliminary Approval Order. Once the Court enters a

 Preliminary Approval Order, BLP shall pay reasonable Notice and Administration Costs arising

 under this Settlement Agreement by making such payments directly to the Settlement

 Administrator (or to such other party incurring such costs) as those costs are incurred and

 payment becomes due.

          B.        Within forty-five (45) Days of the Effective Date, BLP will cause an amount

 sufficient to cover all Valid Claims, Attorneys’ Fees and Costs and Incentive Awards, but not

 to exceed $19,500,000, to be transferred into an interest-bearing bank account (the “Settlement

 Account”) designated by the Settlement Administrator. Any interest that accrues on the

 Settlement Fund in the Settlement Account will be added to the Settlement Fund.

          C.        Any amounts remaining in the Settlement Fund following disbursement of all

 Awards, Attorneys’ Fee Award and Incentive Awards shall revert in full to BLP.

          D.        Under no circumstances shall BLP be obligated to pay more under this

 Settlement Agreement than $19,500,000 to the Settlement Fund and for Notice and

 Administration Costs.

            VI.       ATTORNEYS’ FEES AND COSTS AND INCENTIVE AWARD

          A.        Class Counsel will apply to the Court for an aggregate award of attorneys’ fees

 and reimbursement of costs in an amount not to exceed in total 25% of the Settlement Fund



                                                             14
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000132
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 120 of 400 PageID 7685



 and to be paid from the Settlement Fund. BLP will not oppose Class Counsel’s application for

 said award of fees, costs and expenses. Class Counsel agree that once BLP has funded the

 Settlement Fund, BLP’s obligations to Class Counsel shall be fully satisfied and discharged,

 Class Counsel shall have no further or other claim against BLP, including but not limited to

 any attorneys’ lien claim, and that BLP shall have fully discharged their obligation to pay fees,

 costs and expenses to any lawyers claiming to represent the interests of the Settlement Class.

          B.        Plaintiffs will apply for Incentive Awards in an amount to be paid from the

 Settlement Fund. Plaintiff Technology Training Associates shall apply for an award of $20,000

 and Plaintiffs Spicola International, Inc. and Larry E. Schwanke, D.C. d/b/a Back to Basics

 Family Chiropractic shall apply for $3,000 each. Plaintiffs agree that once BLP has funded the

 Settlement Fund and paid Notice and Administration Costs, BLP’s obligations to Plaintiffs and

 the Settlement Class shall be fully satisfied and discharged, and Plaintiffs and the Settlement

 Class shall have no further or other claim against BLP.

          C.        Any order or proceedings relating to the applications for the Attorneys’ Fee

 Award and the Incentive Awards, or any appeal from any order relating thereto or reversal or

 modification thereof, will not operate to terminate or cancel this Agreement or affect or delay

 the finality of Final Order and Judgment approving the Settlement Agreement and the

 Settlement.

                        VII.      SETTLEMENT CLASS NOTICE PROGRAM

          A.        The Parties agree the following Settlement Class Notice Program provides

 reasonable notice to the Settlement Class.

          B.        BLP will bear all Notice and Administration Costs.




                                                             15
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000133
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 121 of 400 PageID 7686



          C.        The Parties have agreed to have __________________ serve as the Settlement

 Administrator and will request that the Court appoint __________________ as Settlement

 Administrator. Once approved by the Court, the Settlement Administrator will be an agent of

 the Court and will be subject to the Court’s supervision and direction as circumstances may

 require. The Settlement Administrator will be responsible for administering:

                    (i)      The CAFA Notice as required by statute;

                    (ii)     The Settlement Class Notice Program as set forth below; and

                    (iii)    The Settlement Website; and

                    (iv)     (iii) The claims’ process set forth in Section __ as well as any

          additional processes agreed to by Class Counsel and BLP Counsel and subject

          to the Court’s supervision and direction as circumstances may require.

          D.        Within ten (10) Days of the Preliminary Approval Date, the Parties shall provide

 to the Settlement Administrator records identifying the fax numbers to which the unsolicited

 facsimile advertisements offering group or individual game tickets for Tampa Bay Buccaneer

 games were sent. The Settlement Administrator will then use these records to determine the

 mailing addresses for as many members of the Settlement Class as possible. The Parties will

 work cooperatively with the Settlement Administrator to mutually-agree upon the most

 practicable methods under the circumstances by which the addresses of the members of the

 Settlement Class can be derived. The mailing addresses will be updated with the National

 Change of Address Database maintained by the United States Postal Service before mailing.

          E.        No later than 30 Days after the Preliminary Approval Date, the Settlement

 Administrator shall create the Settlement Website. The Settlement Website shall provide

 information and relevant documents related to this Settlement, including but not limited


                                                             16
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000134
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 122 of 400 PageID 7687



 to, the following: applicable deadlines; Published Notice; Mailed Notice; a downloadable

 Claim Form that may be submitted by U.S. Mail; FAQs and answers; orders of the

 Court pertaining to the Settlement; this Agreement; and contact address for questions.

 The Settlement Website shall be rendered inactive five (5) Days after the Claim Deadline

 has passed. Class Counsel and the BLP Counsel shall agree on all information and

 documents to be posted on the Settlement Website.

          F.        E. No later than sixty (60) Days after the Preliminary Approval Date, the

 Settlement Administrator will mail the Court-approved Mailed Notice (Exhibit __) to all

 members of the Settlement Class whose addresses were derived as part of the process

 described in Paragraph __ above.

          G.        F. No later than sixty (60) Days after the Preliminary Approval Date, the

 Settlement Administrator will cause the Published Notice (Exhibit __) to be published in a

 manner that satisfies due process when considered in conjunction with the mailed notice

 portion of the Settlement Class Notice Program discussed in Paragraph __ above.

          H.        G. Prior to the Fairness Hearing, the Settlement Administrator shall provide to

 the Court documentation reflecting that the Settlement Class Notice Program has been

 executed in accordance with the Settlement Agreement and Preliminary Approval Order.

          I.        H. The Settlement Administrator, Class Counsel or any Person acting on behalf

 of Class Counsel shall not provide or publish any form of notice other than the agreed-upon

 Class Notice without prior written approval of the content of any such notice by BLP Counsel.

VIII.     CLAIMS PROCESS AND PAYMENTS TO SETTLEMENT CLASS MEMBERS

          A.        Class Notice shall be sent to all Settlement Class Members for whom the

 Settlement Administrator is able to determine a mailing address.


                                                             17
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000135
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 123 of 400 PageID 7688



          B.        To file a Valid Claim, Settlement Class Members must:

                    (i)      Complete a Claim Form, providing all of the information required

          by the Settlement Agreement and the Claim Form;

                    (ii)     Sign the Claim Form and state under penalty of perjury that they

          received one or more unsolicited facsimile advertisements sent by or on behalf of

          BLP at the telephone number provided by the Settlement Class Member on the

          Claim Form; and

                    (iii)    Return the completed and signed Claim Form to the Settlement

          Administrator on or before the Claim Deadline.

 Only Settlement Class Members who submit Valid Claims shall be entitled to an Award.

          C.        The Settlement Administrator shall be responsible for reviewing all claims to

 determine their validity.

                    (i)      Any claim that is not substantially in compliance with the

          instructions on the Claim Form or the terms of this Settlement Agreement or is

          postmarked later than the Claim Deadline shall be rejected.

                    (ii)     Following the Claim Deadline, the Settlement Administrator shall

          provide a report of any rejected claims to BLP Counsel and Class Counsel. If

          Class Counsel do not agree with the rejection of a claim, they shall bring it to

          the attention of BLP Counsel, and the Parties shall meet and confer and attempt,

          in good faith, to resolve any dispute regarding the rejected claim. Following

          their meet and confer, the Parties will provide the Settlement Administrator with

          their positions regarding the disputed, rejected claim. The Settlement

          Administrator, after considering the positions of the Parties and, if appropriate,


                                                             18
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000136
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 124 of 400 PageID 7689



          seeking any additional information from the Settlement Class Member, will make

          the final decision in its sole discretion, subject only to review by the Court.

          D.        BLP shall have the right to audit Claim Forms for validity and fraud. In the

 event that BLP determines that a Claim Form is invalid or fraudulent and should be rejected,

 they shall bring it to the attention of Class Counsel, and the Parties shall meet and confer and

 attempt, in good faith, to resolve any dispute regarding the rejected claim. Following their

 meet and confer, the Parties will provide the Settlement Administrator with their positions

 regarding the disputed, rejected claim. The Settlement Administrator, after considering the

 positions of the Parties and, if appropriate, seeking any additional information from the

 Settlement Class Member, will make the final decision in its sole discretion, subject only to

 review by the Court.

          E.        At any time during the claims’ process, if the Settlement Administrator has a

 reasonable suspicion of fraud, the Settlement Administrator shall immediately notify both Class

 Counsel and BLP Counsel of that fact and the basis for its suspicion. Class Counsel and BLP

 Counsel shall endeavor to reach an agreed-upon solution to any suspected fraud and, if

 necessary, BLP may suspend the claims’ process, and the Parties will promptly seek assistance

 from the Court.

          F. No later than seven (7) Days after the Parties have resolved any disputes

 regarding rejected claims, the Settlement Administrator will provide Class Counsel and

 BLP Counsel with a report identifying the total of the Awards and the amount of money

 in the Net Settlement Fund available to pay such Awards (“Available Award Total”). If

 the Awards exceed the Available Award Total, the Awards to the Settlement Class




                                                             19
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000137
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 125 of 400 PageID 7690



 Members who submitted Valid Claims will be reduced on a pro rata basis until the

 Awards equal the Available Award Total.

          F.        G. Within forty-five (45) Days after the Effective Date, or another such time as

 the Parties agree upon, the Settlement Administrator shall cause the Awards in the form of

 checks to be distributed to members of the Settlement Class, and shall remit the Attorneys’ Fee

 Award and Incentive Award as approved by the Court.

                            IX.       OBJECTIONS AND OPT-OUT RIGHTS

          A.        Any Settlement Class Member who intends to object must do so on or before

 the Opt-Out and Objection Date. In order to object, the Settlement Class Member must

 include in the objection submitted to the Court and served on Class Counsel and BLP Counsel

 the following:

                    (i)      The name, address, telephone number of the Person objecting

          and, if represented by counsel, of his/her counsel;

                    (ii)     A signed declaration stating that he or she is a member of the

          Settlement Class and between July 1, 2009 to present, received one or more

          facsimile advertisements sent by or on behalf of BLP;

                    (iii)    A statement of all objections to the Settlement; and

                    (iv)     A statement of whether he or she intends to appear at the

          Fairness Hearing, either with or without counsel, and if with counsel, the name

          of his or her counsel who will attend. Any Settlement Class Member who fails

          to file and serve a timely written objection and notice of his or her intent to

          appear at the Fairness Hearing pursuant to this Paragraph and as detailed in the

          Class Notice shall not be permitted to object to the approval of the Settlement


                                                             20
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000138
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 126 of 400 PageID 7691



          at the Fairness Hearing and shall be foreclosed from seeking any review of the

          Settlement or the terms of the Settlement Agreement by appeal or other means.

          B.        A member of the Settlement Class who wishes to opt out of the Settlement

 Class must complete and send to the Settlement Administrator a request for exclusion that is

 post-marked no later than the Opt-Out and Objection Date. The request for exclusion must be

 personally signed by the member of the Settlement Class requesting exclusion, contain a

 statement that indicates his or her desire to be excluded from the Settlement Class and contain

 a statement that he or she is otherwise a member of the Settlement Class. A member of the

 Settlement Class may opt-out on an individual basis only. So-called “mass” or “class” opt-

 outs, whether filed by third parties on behalf of a “mass” or “class” of class members or

 multiple class members where no personal statement has been signed by each and every

 individual class members, shall not be allowed.

          C.        Except for those members of the Settlement Class who timely and properly file a

 request for exclusion, all members of the Settlement Class will be deemed to be Settlement

 Class Members for all purposes under the Settlement Agreement, and upon the Effective Date,

 will be bound by its terms, regardless of whether they file a Claim Form or receive any

 monetary relief.

          D.        Any member of the Settlement Class who properly opts out of the Settlement

 Class shall not: (i) be bound by any orders or judgments entered in the Litigation or relating

 to the Settlement; (ii) be entitled to relief under, or be affected by, the Settlement Agreement;

 (iii) gain any rights by virtue of the Settlement Agreement; or (iv) be entitled to object to any

 aspect of the Settlement.




                                                             21
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000139
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 127 of 400 PageID 7692



          E.        The Settlement Administrator shall provide Class Counsel and BLP Counsel

 with the Opt-Out List within seven (7) Days after the Opt-Out and Objection Date.

            X.       PRELIMINARY APPROVAL PROCESS AND CLASS NOTICE

          After execution of this Settlement Agreement, Class Counsel shall promptly move the

 Court for a Preliminary Approval Order preliminarily approving the Settlement and the

 Settlement Class Notice Program. The Preliminary Approval Order will:

          A.        Preliminarily approve this Settlement Agreement.

          B.        Preliminarily certify the Settlement Class.

          C.        Find that the proposed Settlement is sufficiently fair, reasonable and adequate to

 warrant providing notice to the Settlement Class, which notice will: (i) describe the essential

 terms of the Settlement; (ii) disclose any special benefits or incentives to the Class

 Representatives; (iii) provide information regarding the Attorneys’ Fee Award; (iv) indicate the

 time and place of the hearing to consider final approval of the Settlement, and the method for

 objection to and/or opting out of the Settlement; (v) explain the procedures for allocating and

 distributing the Settlement Fund; and (vi) prominently display the address of Class Counsel and

 the procedure for making inquiries.

          D.        Schedule a Fairness Hearing on final approval of this Settlement and Settlement

 Agreement to consider the fairness, reasonableness and adequacy of the proposed Settlement

 and whether it should be finally approved by the Court.

          E.        Appoint the Settlement Administrator.

          F.        Approve the Class Notice, and directs the Settlement Administrator to

 disseminate the Class Notice in accordance with the Settlement Class Notice Program.




                                                             22
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000140
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 128 of 400 PageID 7693



          G.        Find that the Settlement Class Notice Program: (i) is the best practicable notice;

 (ii) is reasonably calculated, under the circumstances, to apprise the Settlement Class of the

 pendency of the Litigation and of their right to object to or to exclude themselves from the

 proposed settlement; (iii) is reasonable and constitutes due, adequate and sufficient notice to all

 Persons entitled to receive notice; and (iv) meets all requirements of applicable law.

          H.        Require the Settlement Administrator to file proof of compliance with the

 Settlement Class Notice Program at or before the Fairness Hearing.

          I.        Approve the Claim Form and sets a Claim Deadline.

          J.        Require any member of the Settlement Class who wishes to exclude himself or

 herself from the Settlement Class to submit an appropriate, timely request for exclusion,

 postmarked no later than the Opt-Out and Objection Date, or as the Court may otherwise

 direct, to the Settlement Administrator at the address on the Class Notice.

          K.        Order that any member of the Settlement Class who does not submit a timely,

 written request for exclusion from the Settlement Class (i.e., becomes an Opt-Out) will be

 bound by all proceedings, orders and judgments in the Litigation, even if such Settlement Class

 Member has previously initiated or subsequently initiates individual litigation or other

 proceedings encompassed by the Release.

          L.        Require any Settlement Class Member who does not become an Opt-Out and

 who wishes to object to the fairness, reasonableness or adequacy of this Settlement or

 Settlement Agreement to file with the Court and serve on Class Counsel and BLP Counsel no

 later than the Opt-Out and Objection Date, or as the court may otherwise direct, a statement

 of the objection signed by the Settlement Class Member containing all of the following

 information:


                                                             23
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000141
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 129 of 400 PageID 7694



                    (i)      The objector’s name, address, telephone number and, if

          represented by counsel, of his/her counsel;

                    (ii)     A declaration stating that he or she is a member of the Settlement

          Class and received one or more unsolicited facsimile advertisements offering

          group or individual game tickets for Tampa Bay Buccaneer games;

                    (iii)    A statement of all objections to the Settlement; and

                    (iv)     A statement of whether the objector intends to appear at the

          Fairness Hearing, either with or without counsel, and if with counsel, the name

          of counsel who will attend.

          M.        Order that any response to an objection shall be filed with the Court no later

 than seven (7) Days prior to the Fairness Hearing.

          N.        Specify that any Settlement Class Member who does not file a timely written

 objection to the Settlement or who fails to otherwise comply with applicable requirements shall

 be foreclosed from seeking any adjudication or review of this Settlement by appeal or

 otherwise.

          O.        Require that any attorney, hired by a Settlement Class Member for the purpose

 of objecting to the proposed Settlement, the Attorneys’ Fee Award or the Incentive Award and

 who intends to make an appearance at the Fairness Hearing, shall provide to the Settlement

 Administrator (who shall forward it to Class Counsel and BLP Counsel) and file with the Clerk

 of the Court a notice of intention to appear no later than the Opt-Out and Objection Date or

 as the Court may otherwise direct.




                                                             24
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000142
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 130 of 400 PageID 7695



          P.        Require any Settlement Class Member who files and serves a written objection

 and who intends to make an appearance at the Fairness Hearing shall so state in their objection

 papers or as the Court otherwise may direct.

          Q.        Direct the Settlement Administrator to establish a post office box in the name of

 the Settlement Administrator to be used for receiving requests for exclusion and any other

 communications, and providing that only the Settlement Administrator, Class Counsel, BLP

 Counsel, the Court, the Clerk of the Court and their designated agents shall have access to this

 post office box, except as otherwise provided in this Settlement Agreement.

          R.        Direct that Class Counsel shall file their applications for the Attorneys’ Fee

 Award and Plaintiffs’ Incentive Award at least fourteen (14) Days prior to the Opt-Out and

 Objection Date.

          S.        Order the Settlement Administrator to provide the Opt-Out List to Class

 Counsel and BLP Counsel no later than seven (7) Days after the Opt-Out and Objection Date

 and then file with the Court the Opt-Out List with an affidavit attesting to the completeness

 and accuracy thereof no later than five (5) Days thereafter or on such other date as the Parties

 may direct.

          T.        Preliminarily enjoin all members of the Settlement Class unless and until they

 have timely excluded themselves from the Settlement Class from (i) filing, commencing,

 prosecuting, intervening in or participating as plaintiff, claimant or class member in any other

 lawsuit or administrative, regulatory, arbitration or other proceeding in any jurisdiction based

 on, relating to or arising out of the claims and causes of action or the facts and circumstances

 giving rise to the Litigation and/or the Released Claims; (ii) filing, commencing, participating in

 or prosecuting a lawsuit or administrative, regulatory, arbitration or other proceeding as a class


                                                             25
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000143
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 131 of 400 PageID 7696



 action on behalf of any member of the Settlement Class who has not timely excluded himself or

 herself (including by seeking to amend a pending complaint to include class allegations or

 seeking class certification in a pending action), based on, relating to or arising out of the claims

 and causes of action or the facts and circumstances giving rise to the Litigation and/or the

 Released Claims; and (iii) attempting to effect Opt-Outs of a class of individuals in any lawsuit

 or administrative, regulatory, arbitration or other proceeding based on, relating to or arising out

 of the claims and causes of action or the facts and circumstances giving rise to the Litigation

 and/or the Released Claims. Any Person who knowingly violates such injunction shall pay the

 attorneys’ fees and costs incurred by BLP, any other Released Person and Class Counsel as a

 result of the violation. This Settlement Agreement is not intended to prevent members of the

 Settlement Class from participating in any action or investigation initiated by a state or federal

 agency.

          U.        Contain any additional provisions agreeable to the Parties that might be

 necessary or advisable to implement the terms of this Settlement Agreement and the proposed

 settlement.

                   XI.       FINAL ORDER AND JUDGMENT AND RELEASES

          A.        If this Settlement Agreement (including any modification thereto made with the

 consent of the Parties as provided for herein) is approved by the Court following the Fairness

 Hearing scheduled by the Court in its Preliminary Approval Order, the Parties shall request the

 Court to enter a Final Order and Judgment pursuant to the Federal Rules of Civil Procedure

 and all applicable laws that, among other things:




                                                             26
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000144
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 132 of 400 PageID 7697



                    (i)      Finds that the Court has personal jurisdiction over Plaintiffs and

          all Settlement Class Members and that the Court has subject matter jurisdiction

          to approve this Settlement and Settlement Agreement and all exhibits thereto;

                    (ii)     Certifies a Settlement Class solely for purposes of this Settlement;

                    (iii)    Grants final approval to this Settlement Agreement as being fair,

          reasonable and adequate as to all Parties and consistent and in compliance with

          all requirements of due process and applicable law, as to and in the best

          interests of all Parties and directs the Parties and their counsel to implement and

          consummate this Settlement Agreement in accordance with its terms and

          provisions;

                    (iv)     Declares this Settlement Agreement and the Final Order and

          Judgment to be binding on and have res judicata and preclusive effect in all

          pending and future lawsuits or other proceedings encompassed by the Release

          maintained by or on behalf of Plaintiffs and all Settlement Class Members, as

          well as their respective present, former and future administrators, agents,

          assigns, attorneys, executors, heirs, partners, predecessors-in-interest and

          successors;

                    (v)      Finds that the Settlement Class Notice Program: (1) constituted

          the best practicable notice; (2) constituted notice that was reasonably calculated

          under the circumstances to apprise the Settlement Class of the pendency of the

          Litigation, of their right to object to or exclude themselves from the proposed

          Settlement, of their right to appear at the Fairness Hearing and of their right to

          seek monetary and other relief; (3) constituted reasonable, due, adequate and


                                                             27
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000145
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 133 of 400 PageID 7698



          sufficient notice to all Persons entitled to receive notice; and (4) met all

          requirements of due process and any other applicable law;

                    (vi)     Approves the Claim Form that was distributed to the Settlement

          Class;

                    (vii)    Finds that Class Counsel and Plaintiffs adequately represented the

          Settlement Class for purposes of entering into and implementing the Settlement

          and Settlement Agreement;

                    (viii)   Dismisses the Litigation now pending before the Court on the

          merits and with prejudice and without fees or costs except as provided herein, in

          accordance with the terms of the Final Order and Judgment;

                    (ix)     Adjudges that Plaintiffs and the Settlement Class have

          conclusively compromised, settled, dismissed and released any and all Released

          Claims against BLP and the Released Persons;

                    (x)      Approves payment of the Attorneys’ Fee Award and Incentive

          Awards as determined by the Court;

                    (xi)     Without affecting the finality of the Final Order and Judgment for

          purposes of appeal, reserves jurisdiction over the Settlement Administrator,

          BLP, Plaintiffs and the Settlement Class Members as to all matters relating to

          the administration, consummation, enforcement and interpretation of the terms of

          the Settlement, the Settlement Agreement and Final Order and Judgment and for

          any other necessary purposes;

                    (xii)    Provides that upon the Effective Date, Plaintiffs and all

          Settlement Class Members, whether or not they return a Claim Form within the


                                                             28
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000146
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 134 of 400 PageID 7699



          time and in the manner provided for, shall be barred from asserting any Released

          Claims against BLP and/or any Released Persons, and any such Settlement Class

          Members shall have released any and all Released Claims as against BLP and all

          Released Persons;

                    (xiii)   Determines that the Settlement Agreement and the Settlement

          provided for therein and any proceedings taken pursuant thereto are not and

          should not in any event be offered or received as evidence of, a presumption,

          concession or an admission of liability or of any misrepresentation or omission in

          any statement or written document approved or made by BLP or any Released

          Persons or of the suitability of these or similar claims to class treatment in active

          litigation and trial; provided, however, that reference may be made to this

          Settlement Agreement and the Settlement provided for therein in such

          proceedings solely as may be necessary to effectuate the Settlement Agreement;

                    (xiv)    Bars and permanently enjoins all Settlement Class Members from

          (1) filing, commencing, prosecuting, intervening in or participating (as class

          members or otherwise) in any other lawsuit or administrative, regulatory,

          arbitration or other proceeding in any jurisdiction based on, relating to or arising

          out of the claims and causes of action or the facts and circumstances giving rise

          to the Litigation and/or the Released Claims; and (2) organizing Settlement

          Class Members who have not excluded themselves from the Settlement Class

          into a separate class for purposes of pursuing as a purported class action any

          lawsuit or arbitration or other proceeding (including by seeking to amend a

          pending complaint to include class allegations or seeking class certification in a


                                                             29
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000147
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 135 of 400 PageID 7700



          pending action) based on, relating to or arising out of the claims and causes of

          action or the facts and circumstances giving rise to the Litigation and/or the

          Released Claims, except that Settlement Class Members are not precluded from

          participating in any investigation or suit initiated by a state or federal agency;

                    (xv)     States that any Person who knowingly violates such injunction

          shall pay the attorneys’ fees and costs incurred by BLP and/or any other

          Released Persons and Class Counsel as a result of the violation;

                    (xvi)    Approves the Opt-Out List and determines that the Opt-Out List

          is a complete list of all members of the Settlement Class who have timely

          requested exclusion from the Settlement Class and, accordingly, shall neither

          share in nor be bound by the Final Order and Judgment, except for Opt-Outs

          who subsequently elect to submit Claim Forms during the Claim Period; and

                    (xvii) Authorizes the Parties, without further approval from the Court,

          to agree to and adopt such amendments, modifications and expansions of this

          Settlement Agreement and all exhibits hereto as (1) shall be consistent in all

          material respects with the Final Order and Judgment; and (2) do not limit the

          rights of the Parties or Settlement Class Members.

          B.        As of the Effective Date, the Releasing Persons are deemed to have fully

 released and forever discharged the Released Persons of and from all Released Claims by

 operation of entry of the Final Order and Judgment.

                    (i)      Subject to Court approval, all Settlement Class Members who

          have not excluded themselves from the Settlement Class shall be bound by this

          Settlement Agreement and the Release and all of their claims shall be dismissed


                                                             30
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000148
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 136 of 400 PageID 7701



          with prejudice and released, irrespective of whether they received actual notice

          of the Litigation or this Settlement.

                    (ii)     Without in any way limiting the scope of the Release, this Release

          covers any and all claims for attorneys’ fees, costs or disbursements incurred by

          Class Counsel or any other counsel representing Plaintiffs or Settlement Class

          Members, or any of them, in connection with or related in any manner to the

          Litigation, the Settlement, the administration of such Settlement and/or the

          Released Claims as well as any and all claims for the Incentive Award to

          Plaintiffs and the Attorneys’ Fee Award to Class Counsel.

                    (iii)    The Releasing Persons and the Released Persons expressly

          acknowledge that they are familiar with principles of law such as Section 1542

          of the Civil Code of the State of California, which provides:

          A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
          THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
          OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
          WHICH IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY
          AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

 Notwithstanding California or other law, the Releasing Persons and the Released Persons

 hereby expressly agree that the provisions, rights and benefits of Section 1542 and all similar

 federal or state laws, rights, rules or legal principles of any other jurisdiction that may be

 applicable herein are hereby knowingly and voluntarily waived, released and relinquished to the

 fullest extent permitted by law solely in connection with unknown claims that are the same as,

 substantially similar to, or overlap the Released Claims, and the Releasing Persons and the

 Released Persons hereby agree and acknowledge that this is an essential term of the Releases.

 In connection with the Release, the Releasing Persons and the Released Persons acknowledge


                                                             31
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000149
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 137 of 400 PageID 7702



 that they are aware that they may hereafter discover claims presently unknown and unsuspected

 or facts in addition to or different from those which they now know or believe to be true with

 respect to matters released herein, and that such claims, to the extent that they are the same as,

 substantially similar to, or overlap the Released Claims, are hereby released, relinquished and

 discharged.

                    (iv)     Nothing in the Releases shall preclude any action to enforce the

          terms of this Settlement Agreement, including participation in any of the

          processes detailed herein.

          XII.      WITHDRAWAL FROM OR TERMINATION OF SETTLEMENT

          A.        Within fifteen (15) Days after the occurrence of any of the following events and

 upon written notice to counsel for all Parties, a Party shall have the right to withdraw from the

 Settlement and terminate this Settlement Agreement:

                    (i)      If the Court failsdeclines to approve the Settlement Agreement

          as written or if on appeal the Court’s approval is reversed or modified;

                    (ii)     If the Court materially alters any of the terms of the Settlement

          Agreement, except that a reduction in the Attorneys’ Fee Award or the

          Incentive Awards shall not be deemed to be a material alteration; or

                    (iii)    If the Preliminary Approval Order or the Final Order and

          Judgment is not entered by the Court or is reversed or modified on appeal, or

          otherwise fails for any reason.

          B.        If, at any time prior to Final Order and Judgment, legislation is enacted or a

 controlling judicial or regulatory decision or other administrative guidance or action is rendered




                                                             32
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000150
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 138 of 400 PageID 7703



 or undertaken that impacts or addresses this Litigation, then BLP shall have the right to

 withdraw from the Settlement and terminate this Settlement Agreement.

          C.        In the event of a withdrawal pursuant to Paragraphs __ or ___ above, any

 certification of a Settlement Class will be vacated, without prejudice to any Party’s position on

 the issue of class certification and the amenability of the claims asserted in the Litigation to

 class treatment, and the Parties shall be restored to their litigation position existing immediately

 before the execution of this Settlement Agreement.

          D.        If members of the Settlement Class properly and timely submit requests for

 exclusion from the Settlement Class thereby becoming Opt-Outs in a number exceeding the

 number submitted to the Court under seal by the Parties, then BLP may elect in their sole

 discretion to withdraw from the Settlement and terminate this Settlement Agreement. In that

 event, all of BLP’s obligations under this Agreement shall cease to be of any force and effect;

 the certification of the Settlement Class shall be vacated without prejudice to BLP’s position

 on the issue of class certification; and BLP shall be restored to their litigation position existing

 immediately before the execution of this Settlement Agreement.

                    (i)      In order to elect to withdraw from the Settlement and terminate

          this Settlement Agreement on the basis set forth above, BLP must notify Class

          Counsel in writing of their election to do so within fourteen (14) Days after the

          Opt-Out List has been served on the Parties.

                    (ii)     In the event that BLP exercises such right, Class Counsel shall

          have fourteen (14) Days or such longer period as agreed to by the Parties to

          address the concerns of the Opt-Outs. If through such efforts the total number

          on the Opt-Out List subsequently becomes and remains fewer than the number


                                                             33
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000151
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 139 of 400 PageID 7704



          submitted to the Court under seal at the time of filing the Motion For

          Preliminary Approval, BLP shall withdraw their election to withdraw from the

          Settlement and terminate the Settlement Agreement. In no event, however, shall

          BLP have any further obligation under this Agreement to any Opt-Out unless he

          or she withdraws his or her request for exclusion.

                    (iii)    For purposes of this Paragraph, Opt-Outs shall not include

          (1) Persons who are specifically excluded from the Settlement Class definition;

          (2) Opt-Outs who elect to withdraw their request for exclusion; and (3) Opt-

          Outs who agree to sign an undertaking that they will not pursue an individual

          claim, class claim or any other claim that would otherwise be a Released Claim

          as defined in this Settlement Agreement.

          E.        In the event of withdrawal by any Party in accordance with the terms set forth

 in this Section, the Settlement Agreement shall be null and void, shall have no further force and

 effect with respect to any Party in the Litigation and shall not be offered in evidence or used in

 any litigation for any purpose, including the existence, certification or maintenance of any

 proposed or existing class or the amenability of these or similar claims to class treatment. In

 the event of such withdrawal, this Settlement Agreement and all negotiations, proceedings,

 documents prepared and statements made in connection herewith shall be without prejudice to

 BLP, Plaintiffs and the Settlement Class Members and shall not be deemed or construed to be

 an admission or confession in any way by any Party of any fact, matter or proposition of law

 and shall not be used in any manner for any purpose, and the Parties to the Litigation shall

 stand in the same position as if this Settlement Agreement had not been negotiated, made or

 filed with the Court.


                                                             34
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000152
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 140 of 400 PageID 7705



                                          XIII.      EFFECTIVE DATE

          A.        The Effective Date of this Settlement Agreement shall be the date when each

 and all of the following conditions have occurred:

                    (i)      This Settlement Agreement has been fully executed by all Parties

          and their counsel;

                    (ii)     Orders have been entered by the Court certifying the Settlement

          Class, granting preliminary approval of this Settlement and approving the forms

          of Class Notice and Claim Form, all as provided above;

                    (iii)    The Settlement Class Notice Program has been executed in

          accordance with the Preliminary Approval Order;

                    (iv)     The Court has entered a Final Order and Judgment finally

          approving this Agreement, as provided above; and

                    (v)      The Final Order and Judgment has become Final as defined in

          Paragraph __ below.

          B.        “Final,” when referring to a judgment or order means that (i) the judgment is a

 final, appealable judgment; and (ii) either (1) no appeal has been taken from the judgment as of

 the date on which all deadlines to appeal therefrom have expired; or (2) an appeal or other

 review proceeding of the judgment having been commenced, the date by which such appeal or

 other review is finally concluded and no longer is subject to review by any court, whether by

 appeal, petitions or rehearing or re-argument, petitions for rehearing en banc, petitions for writ

 of certiorari, or otherwise, and such appeal or other review has been finally resolved in a

 manner that affirms the Final Order and Judgment in all material respects.




                                                             35
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000153
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 141 of 400 PageID 7706



           C.       If, for any reason, this Settlement Agreement fails to become Final pursuant to

 the foregoing Paragraph __, the orders, judgment and dismissal to be entered pursuant to this

 Settlement Agreement shall be vacated, and the Parties will be returned to the status quo ante

 with respect to the Litigation as if this Settlement Agreement had never been entered into.

                                                 XIV.       NOTICES

           A.       All Notices (other than the Class Notice and CAFA Notices) required by the

 Settlement Agreement shall be made in writing and communicated by mail to the following

 addresses:

           All Notices to the Settlement Class or Class Counsel shall be sent to Class Counsel,

 c/o:

                                       Phillip A. Bock
                                       Jonathan B. Piper
                                       Daniel J. Cohen
                                       Bock, Hatch, Lewis & Oppenheim, LLC
                                       134 North La Salle Street, Suite 1000
                                       Chicago, Illinois 60602
                                       Telephone: (312) 658-5500
                                       Facsimile: (312) 658-5555

           All Notices to BLP or BLP Counsel provided herein shall be sent to BLP Counsel, c/o:

                                       Mark S. Mester
                                       Kathleen P. Lally
                                       Latham & Watkins LLP
                                       330 North Wabash Avenue, Suite 2800
                                       Chicago, Illinois 60611
                                       Telephone: (312) 876-7700
                                       Facsimile: (312) 993-9767

           B.       The notice recipients and addresses designated above may be changed by written

 notice.




                                                             36
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000154
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 142 of 400 PageID 7707



          C.        Upon the request of any of the Parties, the Parties agree to promptly provide

 each other with copies of comments, objections, requests for exclusion, or other documents or

 filings received as a result of the Class Notice.

                                XV.       MISCELLANEOUS PROVISIONS

          A.        Interpretation. This Settlement Agreement contains the entire agreement

 among the Parties hereto and supersedes any prior discussions, agreements or understandings

 among them as well as any and all prior drafts of this Settlement Agreement. All terms are

 contractual. For the purpose of construing or interpreting this Settlement Agreement, the

 Parties agree that the Settlement Agreement is to be deemed to have been drafted equally by

 all Parties hereto and shall not be construed strictly for or against any Party, and the Parties

 further agree that any prior drafts may not be used to construe or interpret this Settlement

 Agreement.

          B.        Binding Effect. The terms are and shall be binding upon each of the Parties

 hereto, their administrators, agents, assigns, attorneys, executors, heirs, partners,

 representatives, predecessors-in-interest and successors as well as upon all other Persons

 claiming any interest in the subject matter hereto through any of the Parties hereto including

 any Settlement Class Members.

          C.        Headings. The headings contained in this Settlement Agreement are for

 reference purposes only and shall not affect in any way the meaning or interpretation of this

 Settlement Agreement.

          D.        No Rescission on Grounds of Mistake. The Parties acknowledge that they

 have made their own investigations of the matters covered by this Settlement Agreement to the

 extent they have deemed it necessary to do so. Therefore, the Parties agree that they will not


                                                             37
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000155
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 143 of 400 PageID 7708



 seek to set aside any part of the Settlement Agreement on the grounds of mistake. Moreover,

 the Parties understand, agree and expressly assume the risk that any fact not recited, contained,

 or embodied in the Settlement Agreement may turn out hereinafter to be other than, different

 from, or contrary to the facts now known to them or believed by them to be true, and further

 agree that the Settlement Agreement shall be effective in all respects notwithstanding and shall

 not be subject to termination, modification, or rescission by reason of any such difference in

 facts.

          E.        Amendment. This Settlement Agreement may be amended or modified only by

 a written instrument signed by the Parties or their counsel. Amendments and modifications

 may be made without notice to the Settlement Class unless notice is required by law or by the

 Court.

          F.        Integration Of Exhibits. Any exhibits to this Settlement Agreement are hereby

 incorporated and made a part of the Settlement Agreement.

          G.        Jurisdiction. The United States District Court for the Middle District of

 Florida has jurisdiction over the Parties to this Settlement Agreement and the Settlement Class.

          H.        No Admission. Neither this Settlement Agreement nor any of its provisions, its

 exhibits or related documents (including but not limited to drafts of the Settlement Agreement,

 the Preliminary Approval Order or the Final Order and Judgment), its negotiation or any

 proceedings relating in any way to the Settlement shall be construed as or deemed to be

 evidence of an admission or concession by any person, including BLP, and shall not be offered

 or received in evidence, or subject to discovery, in this or any other action or proceeding

 except in an action brought to enforce its terms or except as may be required by law or Court

 order. The provisions of this Paragraph shall become effective when this Settlement


                                                             38
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000156
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 144 of 400 PageID 7709



 Agreement has been signed by the Parties and shall be binding on the Parties and their counsel

 regardless of whether the Settlement Agreement is approved by this Court or any other court

 and regardless of whether the Settlement Agreement is otherwise rendered null and void.

          I.        Governing Law. This Settlement Agreement shall be governed by and

 construed in accordance with the internal laws (as opposed to the conflicts of law provisions)

 of the State of Florida.

          J.        Counterparts. This Settlement Agreement may be executed in counterparts and

 may be executed by facsimile, and as so executed shall constitute one agreement.

          K.        No Media Statements. BLP, BLP Counsel, Plaintiffs, Class Counsel and all

 other counsel of record for Plaintiffs agree not to issue any press releases regarding this

 settlement or publicize it in any way and further agree not to engage in any communications

 with the media or the press, on the internet, or in any public forum, orally or in writing, that

 relate to this Settlement or the Litigation other than statements that are fully consistent with

 the Mailed Notice and Published Notice. Notwithstanding the foregoing, nothing in this

 Settlement Agreement shall preclude Plaintiffs or Class Counsela Party from making a public

 statement in support of the Settlement. For example, Plaintiffs or Class Counsel may state that

 the Settlement is a good result for the Class. In addition, nothing in this Settlement Agreement

 shall preclude Plaintiffs or Class Counsel from making a public statement that is consistent with

 the language of the Settlement Agreement or any motions submitted for approval of the

 Settlement.

          L.        Confidentiality. All agreements made and orders entered during the course of

 the Litigation relating to the confidentiality of information shall survive this Settlement

 Agreement.


                                                             39
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000157
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 145 of 400 PageID 7710



          M.        Return Of Material. Within thirty (30) Days after the Effective Date, Class

 Counsel and BLP Counsel will return all material produced by one to the other in discovery or

 otherwise in connection with the Litigation.

          N.        No Assignment. Plaintiffs represent and warrant that no portion of any claim,

 right, demand, action, or cause of action against the Released Persons that Plaintiffs have or

 may have arising out of any allegations made in any of the actions comprising the Litigation or

 pertaining to any of the Released Claims, and no portion of any recovery or settlement to

 which Plaintiffs may be entitled, has been assigned, transferred, or conveyed by or for Plaintiffs

 in any manner; and no Person other than Plaintiffs have any legal or equitable interest in the

 claims, demands, actions, or causes of action referred to in this Agreement as those of

 Plaintiffs.

          O.        Stay. The Parties stipulate to stay all proceedings in the Litigation until the

 approval of this Settlement Agreement has been finally determined, except the stay of

 proceedings shall not prevent the filing of any motions, affidavits and other matters necessary

 to obtain and preserve final judicial approval of this Settlement Agreement.

          P.        Best Efforts. In the event that there are any developments in the effectuation

 and administration of this Agreement that are not dealt with by the terms of this Agreement,

 then such matters shall be dealt with as agreed upon by the Parties, and failing agreement, as

 shall be ordered by the Court. The Parties shall execute all documents and use their best

 efforts to perform all acts necessary and proper to promptly effectuate the terms of this

 Agreement and to take all necessary or appropriate actions to obtain judicial approval of this

 Agreement in order to give this Agreement full force and effect. The execution of documents

 must take place prior to the date scheduled for the Preliminary Approval Hearing.


                                                             40
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000158
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 146 of 400 PageID 7711



          IN WITNESS WHEREOF, the Parties have executed and caused this Agreement to be

 executed by their duly authorized representatives below.

 Plaintiffs:

 Technology Training Associates, Inc.


 By:


 Spicola International, Inc.


 By:


 Larry E. Schwanke, D.C. d/b/a
 Back to Basics Family Chiropractic


 By:


 Approved as to form:                                     BOCK, HATCH, LEWIS & OPPENHEIM,
                                                          LLC


                                                          By:
                                                                Phillip A. Bock
                                                                Jonathan B. Piper
                                                                Daniel J. Cohen
                                                                Bock, Hatch, Lewis & Oppenheim,
                                                                LLC
                                                                134 North La Salle Street, Suite 1000
                                                                Chicago, Illinois 60602
                                                                Telephone: (312) 658-5500
                                                                Facsimile: (312) 658-5555




                                                             41
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000159
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 147 of 400 PageID 7712



 Defendant:

 BUCCANEERS LIMITED PARTNERSHIP


 By:

 Its:




 Approved as to form:                                    LATHAM & WATKINS LLP


                                                          By:
                                                                Mark S. Mester
                                                                Kathleen P. Lally
                                                                Latham & Watkins LLP
                                                                330 North Wabash Avenue, Suite 2800
                                                                Chicago, Illinois 60611
                                                                Telephone: (312) 876-7700
                                                                Facsimile: (312) 993-9767




                                                             42
 NY\7719933.107719933.11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT    056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                     TTA10262018 000160
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 148 of 400 PageID 7713




                                     Summary report:
            Litéra® Change-Pro TDC 7.5.0.145 Document comparison done on
                                  6/14/2016 9:07:30 AM
        Style name: L&W without Moves
        Intelligent Table Comparison: Active
        Original DMS:iw://US-DOCS/NY/7719933/10
        Modified DMS: iw://US-DOCS/NY/7719933/11
        Changes:
        Add                                                  33
        Delete                                               24
        Move From                                            0
        Move To                                              0
        Table Insert                                         0
        Table Delete                                         0
        Table moves to                                       0
        Table moves from                                     0
        Embedded Graphics (Visio, ChemDraw, Images etc.)     0
        Embedded Excel                                       0
        Format changes                                       0
        Total Changes:                                       57




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                           TTA10262018 000161
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 149 of 400 PageID 7714


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Cc:              mark.mester@lw.com
   Subject:         Postcard Notice - Buccaneers.DOCX;Detailed Class Notice - Buccaneers.DOCX
   Date:            Tuesday, June 14, 2016 4:22:49 PM
   Attachments:     Postcard Notice - Buccaneers(7720795_2_NY).DOCX
                    Detailed Class Notice - Buccaneers(7720796_4_NY).DOCX



  Jon,

        Attached please find the draft notices. Please let us know if you have any questions or
  comments.

  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                       TTA10262018 000214
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 150 of 400 PageID 7715

              UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA

        If You Received A Facsimile Advertising Allegedly Sent By Or On Behalf
          Of BLP Between July 1, 2009 And [PA], You May Be Part Of A Class
                                  Action Settlement
                                         IMPORTANT
                              PLEASE READ THIS NOTICE CAREFULLY
          THIS NOTICE RELATES TO THE PENDENCY OF A CLASS ACTION
           LAWSUIT AND, IF YOU ARE A MEMBER OF THE SETTLEMENT
           CLASS, CONTAINS IMPORTANT INFORMATION ABOUT YOUR
                      RIGHTS UNDER THE SETTLEMENT 1
        A federal court directed this notice. This is not a solicitation from a lawyer. You are not being sued.

x   A Settlement has been reached in a class action lawsuit alleging that the Buccaneers Limited Partnership
    (“BLP”) improperly sent advertisements by facsimile. BLP denies the allegations in the lawsuit, and the
    Court has not decided who is right.

x   Settlement Class Members who submit Valid Claims will be entitled to an Award.

x   Your legal rights are affected whether you act or do not act. Read this notice carefully.

                              YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:
        SUBMIT A CLAIM          Submit a Claim Form seeking payment.
        FORM                    Give up your right to be part of another lawsuit, arbitration or proceeding
        (________, 201_)        against BLP for the same legal claims resolved by this Settlement.
        OPT OUT OF THE          Request to be excluded and receive no benefits from the Settlement. This is the
        SETTLEMENT              only option that allows you to start or continue your own lawsuit against BLP
        (________, 201_)        for the claims at issue in the Settlement.

        OBJECT                  Remain in the Settlement and write to the Court about why you do not like the
        (________, 201_)        Settlement. If you would like benefits from the Settlement, you will need to file
                                a Valid Claim.
                                Give up your right to be part of another lawsuit, arbitration or proceeding
                                against BLP for the same legal claims resolved by this Settlement.
        GO TO A HEARING         Remain in the Settlement and ask to speak in Court about the fairness of the
        (________, 201_)        Settlement.
                                Give up your right to be part of another lawsuit, arbitration or proceeding
                                against BLP for the same legal claims resolved by this Settlement.
        DO NOTHING              Get no benefits.
                                Give up your right to be part of another lawsuit, arbitration or proceeding
                                against BLP for the same legal claims resolved by this Settlement.

x   These rights and options—and the deadlines to exercise them—are explained in this notice.
x   The Court still has to decide whether to approve the Settlement. If it does, and after any appeals are
    resolved, benefits will be distributed to those who submit qualifying claim forms. Please be patient.

    1
     Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Settlement
    Agreement and Release (“Settlement Agreement”) available from Class Counsel or by visiting the Settlement
    Website. If this notice conflicts with the Settlement Agreement, the Settlement Agreement will control.
                     QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                   TTA10262018 000215
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 151 of 400 PageID 7716




                                                WHAT THIS NOTICE CONTAINS


  BASIC INFORMATION .............................................................................................................................. PAGE 4
         1. Why is there a notice?
         2. What is this litigation about?
         3. What is the Telephone Consumer Protection Act?
         4. Why is this a class action?
         5. Why is there a settlement?

  WHO IS PART OF THE SETTLEMENT ...................................................................................................... PAGE 5
         6. Who is included in the Settlement?
         7. What if I am not sure whether I am included in the Settlement?

  THE SETTLEMENT BENEFITS................................................................................................................... PAGE 5
         8. What does the Settlement provide?
         9. How do I file a Claim?
         10. When will I receive my payment?

  EXCLUDING YOURSELF FROM THE SETTLEMENT ............................................................................... PAGE 6
        11. How do I get out of the Settlement?
        12. If I do not exclude myself, can I sue the Defendant for the same thing later?
        13. What am I giving up to stay in the Settlement Class?
        14. If I exclude myself, can I still get a payment?

  THE LAWYERS REPRESENTING YOU..................................................................................................... PAGE 7
        15. Do I have a lawyer in the case?
        16. How will the lawyers be paid?

  OBJECTING TO THE SETTLEMENT .......................................................................................................... PAGE 8
         17. How do I tell the Court if I do not like the Settlement?
         18. What is the difference between objecting and asking to be excluded?

  THE FAIRNESS HEARING ........................................................................................................................ PAGE 9
         19. When and where will the Court decide whether to approve the Settlement?
         20. Do I have to attend the hearing?
         21. May I speak at the hearing?

  IF YOU DO NOTHING ................................................................................................................................ PAGE 9
          22. What happens if I do nothing at all?

  GETTING MORE INFORMATION ............................................................................................................PAGE 10
         23. How do I get more information?




                      QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                              2
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                                           TTA10262018 000216
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 152 of 400 PageID 7717


                                     BASIC INFORMATION
 1. Why is there a notice?

This Notice is to inform you of the proposed Settlement of a class action lawsuit and about all of your
rights and options before the Court decides whether to approve it. This Notice describes the lawsuit,
the proposed Settlement, your legal rights, what benefits are available and who can get them.
Magistrate Judge Anthony Porcelli of the United States District Court for the Middle District of
Florida is overseeing the proposed Settlement in the matter of [ ] (the “Litigation”). The proposed
Settlement will resolve the claims made against BLP in the Litigation. The people who sued are
called the “Plaintiffs.” BLP is the “Defendant.”

 2. What is this Litigation about?

The Litigation alleges that in 2009 and 2010 BLP improperly sent advertisements by facsimile and
seeks actual damages, as well as statutory damages under the Telephone Consumer Protection Act of
1991, 47 U.S.C. § 227 (“TCPA”) on behalf of a proposed class of all persons who received one or
more facsimile advertisements from or on behalf of BLP from July 1, 2009 to [PA Date].
BLP denies each and every allegation of wrongdoing, liability and damages that were or could have
been asserted in the Litigation and further denies that the claims in the Litigation would be
appropriate for class treatment if the Litigation were to proceed through trial.
The Settlement resolves the lawsuit. The Court has not decided who is right.

 3. What is the Telephone Consumer Protection Act?

The TCPA is a federal law that restricts telephone solicitations and the use of certain automated
telephone equipment, such as automatic dialing systems, artificial or prerecorded voice messages,
SMS text messages, and fax machines.

 4. Why is this a class action?

In a class action, one or more people called “Class Representatives” (in this case, Plaintiffs
Technology Training Associates, Inc. and Larry E. Schwanke, D.C. d/b/a Back to Basics Family
Chiropractic) sue on behalf of themselves and other similarly situated people. Together, all the
people with similar claims are members of a “Settlement Class.”

 5. Why is there a Settlement?

The Court has not decided in favor of Plaintiffs or BLP. Instead, both sides have agreed to a
settlement. By agreeing to the Settlement, the parties avoid the costs and uncertainty of a trial, and if
the Settlement is approved by the Court, Settlement Class Members will receive the benefits
described in this notice. The proposed Settlement does not mean that any law was broken or that
BLP did anything wrong. BLP denies all legal claims in this case. Plaintiffs and their lawyers think
the proposed Settlement is best for everyone who is affected.


                QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                        3
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000217
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 153 of 400 PageID 7718


                          WHO IS PART OF THE SETTLEMENT
 6. Who is included in the Settlement?

The Settlement includes all persons who, from July 1, 2009 to the [PA Date], received one or more
facsimile advertisements sent by or on behalf of BLP. These people are called the “Settlement
Class.”

Excluded from the Settlement Class are (a) BLP and its respective parents, subsidiaries, divisions,
affiliates, associated entities, business units, predecessors in interest, successors, successors in
interest and representatives and each of their respective immediate family members; (b) Class
Counsel; and (c) the Judges who have presided over the Litigation and any related cases.

 7. What if I am not sure whether I am included in the Settlement?

If you are not sure whether you are in the Settlement Class, or have any other questions about the
Settlement, call the toll free number, 1-8XX-XXX-XXXX, visit the Settlement
Website, www.__________, or send questions to the Settlement Administrator at
________________, PO Box XXXX, [City], [State] XXXXX-XXXX. You may also call Class
Counsel at the number listed in Question 17.

                               THE SETTLEMENT BENEFITS
 8. What does the Settlement provide?

BLP has agreed to pay up to $19.5 million to create a “Settlement Fund.” The Settlement Fund will
be used to pay Awards, the Attorneys’ Fee Awards, and Incentive Awards to Plaintiffs. Awards will
be distributed to Settlement Class Members who submit Valid Claims. Each Settlement Class
Member who received one or more unsolicited facsimile advertisements sent by or on behalf of BLP
and who submit a Valid Claim shall be eligible to receive up to: (i) $350 for the first such facsimile;
(ii) $100 for the second such facsimile; (iii) $75 for the third such facsimile; (iv) $20 for the fourth
such facsimile; and (v) $20 for the fifth such facsimile.

 9. How do I file a Claim?

To receive a payment, you must submit a Valid Claim. To submit a Valid Claim, you must timely
and fully complete and submit a Claim Form by mail on or before Month DD, 201_.
You can submit your Claim Form via regular mail. Claim Forms submitted by mail must be
postmarked on or before Month Day, 2016 to:
                                   ________ Settlement Administrator
                                             PO Box XXX
                                      City, State XXXXX-XXXX
Please read the Claim Form carefully and provide all the information required.




                QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                        4
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000218
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 154 of 400 PageID 7719



 10. When will I receive my payment?

Payments for Valid Claims will be made only after the Court enters a Final Order and Judgment
granting approval of the Settlement and after any appeals are resolved (see “Fairness Hearing”
below). If there are appeals, resolving them can take time. Please be patient.

                 EXCLUDING YOURSELF FROM THE SETTLEMENT

 11. How do I get out of the Settlement?

If you do not want benefits from the Settlement, and you want to keep any right you might have to
sue BLP about the issues in this case, then you must take steps to exclude yourself from the
Settlement. This is called “opting-out” of the Settlement Class.
To exclude yourself from the Settlement, you must send a letter or other written document by mail to:
                                  __________ Settlement Administrator
                                            PO Box XXXX
                                      City, State XXXXX-XXXX
Your request to be excluded from the Settlement must be personally signed by you and contain a
statement that you are a member of the Settlement Class but desire to be excluded from it.
Your exclusion request must be postmarked no later than Month Day, 2016. You cannot ask to be
excluded on the phone, by email or in any other manner.
You may opt-out of the Settlement Class only for yourself. So-called “mass” or “class” opt outs,
whether filed by third parties on behalf of a “mass” or “class” of members of the Settlement Class or
multiple members of the Settlement Class where no personal statement has been signed by each and
every individual member of the Settlement Class, are not allowed.

 12. If I do not exclude myself, can I sue the Defendant for the same thing later?

No. Unless you exclude yourself, you give up any right you might have to sue BLP for legal claims
that the Settlement resolves. You must exclude yourself from the Settlement Class in order to try to
maintain your own lawsuit. If you start your own lawsuit, you will have to hire your own lawyer and
you will have to prove your claims.

 13. What am I giving up to stay in the Settlement Class?

Unless you exclude yourself from the Settlement, you cannot sue or be part of any other lawsuit
against BLP about the issues in this case, including any existing litigation, arbitration, or proceeding.
Unless you exclude yourself, all of the decisions and judgments by the Court will bind you. If you
file a Claim Form for benefits or do nothing at all, you will be releasing BLP from all of the claims
described and identified in Section [ ] of the Settlement Agreement.
The Settlement Agreement is available by calling [SA Number] or writing to [SA ADDRESS]. The
Settlement Agreement provides more detail regarding the release and describes the released claims
with specific descriptions in necessary, accurate legal terminology, so read it carefully. You can talk

                QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                        5
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000219
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 155 of 400 PageID 7720


to the law firm seeking to represent the Settlement Class and listed in Question 15 for free or you can,
at your own expense, talk to your own lawyer if you have any questions about the released claims or
what they mean.

 14. If I exclude myself, can I still get a payment?

No. You will not get a payment from the Settlement Fund if you exclude yourself from the
settlement.

                          THE LAWYERS REPRESENTING YOU
 15. Do I have a lawyer in the case?

The Court has appointed Phillip A. Bock, Jonathan B. Piper, Daniel J. Cohen of Bock, Hatch, Lewis
& Oppenheim, LLC as “Class Counsel” to represent all members of the Settlement Class.
You will not be charged for this lawyer’s services. The Attorneys’ Fee Awards will be paid directly
from the Settlement Fund. If you want to be represented by another lawyer, you may hire one to
appear in Court for you at your own expense.

 16. How will the lawyers be paid?

Class Counsel intend to request up to twenty-five percent (25%) (approximately $4,875,000) of the
Settlement Fund for attorneys’ fees and reasonable, actual out-of-pocket expenses incurred in the
Litigation. The fees and expenses awarded by the Court will be paid out of the Settlement Fund. The
Court will decide the amount of fees and expenses to award.
Plaintiffs will apply for Incentive Awards in an amount to be paid from the Settlement Fund.
Plaintiff Technology Training Associates will apply for an award of $20,000 and Plaintiff Larry E.
Schwanke, D.C. d/b/a Back to Basics Family Chiropractic will apply for $3,000.

                            OBJECTING TO THE SETTLEMENT
 17. How do I tell the Court if I do not like the Settlement?

If you are a Settlement Class Member (and do not exclude yourself from the Settlement Class), you
can object to any part of the Settlement. To object, you must submit a letter or other written
document that includes the following:
   1) A heading that includes the case name and case number - [ ].
   2) Your name, address, telephone number and, if represented by counsel, the name, bar number,
      address and telephone number of your counsel;
   3) A signed declaration stating that you are a member of the Settlement Class and between July
      1, 2009 to present, received one or more facsimile advertisements sent by or on behalf of
      BLP;
   4) A statement of all your objections to the Settlement; and


                QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                        6
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000220
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 156 of 400 PageID 7721


   5) A statement of whether you intend to appear at the Fairness Hearing, either with or without
      counsel, and if with counsel, the name, bar number, address, and telephone number of your
      counsel who will attend.
You must file your objection with the Court and mail or email your objection to each of the following
postmarked or emailed by Month Day, 2016:

   Settlement Administrator          Class Counsel                    Defendant’s Counsel

                                     Phillip A. Bock                  Mark S. Mester
                                     Jonathan B. Piper                Kathleen P. Lally
                                     Daniel J. Cohen                  Latham & Watkins LLP
                                     Bock, Hatch, Lewis &             330 N. Wabash Avenue
                                     Oppenheim, LLC                   Suite 2800
                                     134 North La Salle Street,       Chicago, Illinois 60611
                                     Suite 1000
                                     Chicago, Illinois 60602

 18. What is the difference between objecting and asking to be excluded?

Objecting is simply telling the Court that you do not like something about the Settlement. You can
object to the Settlement only if you do not exclude yourself. Excluding yourself is telling the Court
that you do not want to be part of the Settlement. If you exclude yourself, you have no basis to object
to the Settlement because it no longer affects you.

                                 THE FAIRNESS HEARING
The Court will hold a hearing to decide whether to approve the Settlement and any requests for fees
and expenses (“Fairness Hearing”).

 19. When and where will the Court decide whether to approve the Settlement?

The Court has scheduled a Fairness Hearing on Month Day, 2016 at __:__ _m, at the [address]. The
hearing may be moved to a different date or time without additional notice. At this hearing, the Court
will consider whether the Settlement is fair, reasonable, and adequate. The Court will also consider
the requests by Class Counsel for Attorneys’ Fee Award and for Inventive Awards to the Class
Representatives. If there are objections, the Court will consider them at that time. After the hearing,
the Court will decide whether to approve the Settlement. It is unknown how long these decisions will
take.

 20. Do I have to attend the hearing?

No. Class Counsel will answer any questions the Court may have. But, you are welcome to attend
the hearing at your own expense. If you send an objection, you do not have to come to Court to talk
about it. As long as you submitted your written objection on time, to the proper addresses, and it
complies with the other requirements set forth above, the Court will consider it. You also may pay
your own lawyer to attend the hearing, but it is not necessary.


                QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                        7
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000221
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 157 of 400 PageID 7722



 21. May I speak at the hearing?

You may ask the Court for permission to speak at the Fairness Hearing. To do so, your filed
objection must include a statement of whether you intend to appear at the Fairness Hearing (See
question 17 above).
You cannot speak at the hearing if you exclude yourself from the Settlement.

                                    IF YOU DO NOTHING
 22. What happens if I do nothing at all?

If you are a member of the Settlement Class and do nothing, you will not get benefits from the
Settlement. And, unless you exclude yourself, you will be bound by the judgment entered by the Court.
This means you will not be able to start a lawsuit, continue with a lawsuit, or be part of any other
lawsuit or proceeding against BLP about the claims at issue in this case.

                              GETTING MORE INFORMATION
 23. How do I get more information?

This notice summarizes the proposed Settlement. More details are in the Settlement Agreement. For
a complete, definitive statement of the settlement terms visit the Settlement Website at ___________,
write with questions to the Settlement Administrator at ___________ Settlement Administrator, PO
Box XXXX, City, State XXXXX-XXXX, or call the toll-free number, 1-8XX-XXX-XXXX.




                QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                        8
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000222
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 158 of 400 PageID 7723
                                   DRAFT POSTCARD NOTICE

      If You Received A Facsimile Advertising Allegedly Sent By Or On Behalf Of BLP
       Between July 1, 2009 And [PA], You May Be Part Of A Class Action Settlement.

     A Settlement has been reached in a class action lawsuit alleging that the Buccaneers
     Limited Partnership (“BLP”) improperly sent advertisements by facsimile. BLP denies
     the allegations in the lawsuit, and the Court has not decided who is right.

     Who’s Included? The Settlement includes all persons who, from July 1, 2009 to [PA
     DATE], received one or more facsimile advertisements sent by or on behalf of BLP.

     What Are the Settlement Terms? A Settlement Fund of up to $19.5 million has been
     established to pay all Valid Claims, the Attorneys’ Fee Award and Plaintiffs’ Incentive
     Awards.

     How can I receive a Payment? To receive a payment, you must submit a Claim Form
     by mail on or before Month DD, 201_. Settlement Class Members who received one or
     more unsolicited facsimile advertisements sent by or on behalf of BLP and who submit a
     Valid Claim shall be eligible to receive up to: (i) $350 for the first such facsimile; (ii)
     $100 for the second such facsimile; (iii) $75 for the third such facsimile; (iv) $20 for the
     fourth such facsimile; and (v) $20 for the fifth such facsimile.

     Your Other Options. If you Stay In the Settlement Class, you will be legally bound by
     the Settlement’s terms and you will release your claims against BLP, regardless of
     whether you file a Valid Claim. If you do not want to be legally bound by the Settlement,
     you must Opt Out of the Settlement by Month DD, 201_. If you Opt Out, you will not
     be entitled to any payments, but you will retain the ability to file your own claim against
     BLP. If you do not Opt Out, you may Object to the Settlement by Month DD, 201_. The
     detailed notice available on the Settlement Website explains how to Opt Out or Object.
     The Court will hold a Hearing on Month DD, 201_ to consider whether to approve the
     Settlement and a request for attorneys’ fees of up to 25% of the Settlement Fund
     (approximately $4,875,000) and Incentive Awards of $23,000 to be divided among the
     Plaintiffs. You may appear at the hearing, either on your own behalf or through an
     attorney hired by you, but you don’t have to. For more information, call the number or
     write to the address below.

             1-(8XX) XXX-XXX [ADDRESS OF ADMINISTRATOR] [WEBSITE]




    NY\7720795.2 Postcard Notice - Buccaneers                               DRAFT 10-09-2018 18:48
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000223
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 159 of 400 PageID 7724


   From:            Jon Piper
   To:              Kathleen.Lally@lw.com
   Cc:              mark.mester@lw.com
   Subject:         Re: Postcard Notice - Buccaneers.DOCX;Detailed Class Notice - Buccaneers.DOCX
   Date:            Tuesday, June 14, 2016 6:17:28 PM



  When will we get the rest of the exhibits?

  Sent from my Verizon 4G LTE Droid
  On Jun 14, 2016 4:22 PM, Kathleen.Lally@lw.com wrote:
     Jon,



           Attached please find the draft notices. Please let us know if you have any questions or
     comments.


     Kate



     Kathleen P. Lally




     LATHAM & WATKINS LLP
     330 North Wabash Avenue, Suite 2800
     Chicago, IL 60611
     Direct Dial: +1.312.777.7005
     Fax: +1.312.993.9767
     Email: kathleen.lally@lw.com
     http://www.lw.com


     This email may contain material that is confidential, privileged and/or attorney work product for the
     sole use of the intended recipient. Any review, reliance or distribution by others or forwarding without
     express permission is strictly prohibited. If you are not the intended recipient, please contact the
     sender and delete all copies.

     Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                           TTA10262018 000224
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 160 of 400 PageID 7725


   From:              mark.mester@lw.com
   To:                Jon Piper
   Cc:                Kathleen.Lally@lw.com
   Subject:           FW: Technology Training v. Bucs -- Proof of Claim.DOCX
   Date:              Tuesday, June 14, 2016 6:18:58 PM
   Attachments:       Technology Training v. Bucs -- Proof of Claim(7720495_15_NY).DOCX




  Jon - We sincerely apologize for the delay in getting this to you. As we alluded to this morning, our
  client has insisted on carefully reviewing this and all other settlement documents. Our client also asked
  that we provide a number of other sample claim forms used in other TCPA fax class actions, which we
  did.

  I am certain there are issues in this claim form that you are going to want to discuss with Kate and I,
  and we will make ourselves available at your convenience tomorrow to do so. In particular, you will
  note that this draft of the claim form contains the pared down verification you proposed this morning
  (omitting the verification of the number of faxes received). From the outset, we have have been clear
  I think that our client was very concerned about the potential for fraud, and the elimination of the
  verification of the number of faxes coupled with the lack of reliable records typically available in these
  sorts of cases makes elimination of that element of verification very problematic for our client. To
  address that concern, our client asked us to delete the pre-population of fax numbers in this draft and
  pointedly noted that of the 20 or so samples we provided, only 2 used pre-population, which does
  suggest I think it is less essential than might otherwise be claimed. We remain willing, however, to
  discuss this and any other issues with you.

  Best regards.

  ________________________________
  From: Lally, Kathleen (CH)
  Sent: Tuesday, June 14, 2016 4:03:57 PM
  To: Mester, Mark (CH)
  Subject: Technology Training v. Bucs -- Proof of Claim.DOCX



  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com<mailto://kathleen.lally@lw.com>
  http://www.lw.com
  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000225
     Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 161 of 400 PageID 7726
                                                   PROOF OF CLAIM
                                                    [CASE CAPTION]
                                      BLP FAX MARKETING SETTLEMENT
                                C/O [SETTLEMENT ADMINISTRATOR ADDRESS]
                                 Your Signed Claim Form Must Be Completed, Mailed
                                  And Postmarked No Later Than [________, 201_].
                            If You Do Not Submit A Claim Form By [________, 201_], You
                             Will Not Receive The Benefits Described In The Class Notice.
                                       Please Read This Entire Form Carefully.

You Must Complete All Steps to Claim a Share of the Settlement Fund:
1.   You Must Provide Your Contact Information.
     Name:
     Company:
     Address:
     City/State/Zip Code:
     Fax Number(s):
                      List all numbers on which you received faxes sent by or on behalf of BLP.
                      Attach an additional sheet if necessary. The Settlement Administrator will verify that the fax
                      number(s) appears in the existing records related to the case before approving your claim.
     If you believe you received more than one fax to the number(s) listed above, please indicate how many you believe
     you received at each number:


2.   You Must Verify Ownership Of The Fax Number(S) Listed In #1 Above:
     (a) The fax number(s) identified above or attached to this Proof of Claim was/were registered to me or a company I
         owned or operated from July 1, 2009 to present.
                OR
     (b) The fax number(s) identified in No. 1 above or attached to this Proof of Claim was not/were not registered to
         me or a company I owned or operated throughout the period from July 1, 2009 to present. Explain when you
         obtained the fax number(s) identified in No. 1 above and how you received the faxes at issue:
         __________________________________________________________________________________________


3.   Requested Information If The Settlement Administrator Needs To Contact You:
     Daytime Phone Number:                                       Email Address:
4.   Certification:
     Pursuant to 28 U.S. § 1746, I hereby state under penalty of perjury punishable by fine and/or imprisonment
     that I/my company owned and/or used the fax number(s) specified above and that I/my company received one
     (1) or more faxes sent by or on behalf of the Buccaneers to the specified fax number(s) for which I/my
     company did not consent. I further state that the information in this claim form is true and correct. I
     understand that the Settlement Administrator has the right to verify my responses and dispute any claims
     that are based in inaccurate responses.

Signature:                                                        Date:
Print Name:
Partial records exist of faxes allegedly sent by or on behalf of BLP, and BLP has the right to audit this claim form
and verify your statements and dispute any claims that are based on inaccurate responses.
        CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                 TTA10262018 000226
    Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 162 of 400 PageID 7727
If the Settlement is granted Final Approval and your claim is accepted, you will be mailed a check representing
your share of the Settlement Fund. This process takes time, so please be patient. Please keep a copy of your
completed Claim Form for your records and ensure that you keep your current address on file with the Settlement
Administrator.




       CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000227
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 163 of 400 PageID 7728


   From:              mark.mester@lw.com
   To:                Jon Piper; Kathleen.Lally@lw.com
   Subject:           RE: Postcard Notice - Buccaneers.DOCX;Detailed Class Notice - Buccaneers.DOCX
   Date:              Tuesday, June 14, 2016 6:21:15 PM




  Just sent you the claim form. What else are you waiting for? I may well have missed something.

  ________________________________
  From: Jon Piper <jon@classlawyers.com>
  Sent: Tuesday, June 14, 2016 4:17:27 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: Re: Postcard Notice - Buccaneers.DOCX;Detailed Class Notice - Buccaneers.DOCX

  When will we get the rest of the exhibits?

  Sent from my Verizon 4G LTE Droid
  On Jun 14, 2016 4:22 PM, Kathleen.Lally@lw.com wrote:

  Jon,



        Attached please find the draft notices. Please let us know if you have any questions or
  comments.

  Kate



  Kathleen P. Lally



  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com<mailto://kathleen.lally@lw.com>
  http://www.lw.com

  ________________________________
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ________________________________
  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                             TTA10262018 000228
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 164 of 400 PageID 7729


   From:            Kathleen.Lally@lw.com
   To:              mark.mester@lw.com; Jon Piper
   Subject:         RE: Postcard Notice - Buccaneers.DOCX;Detailed Class Notice - Buccaneers.DOCX
   Date:            Tuesday, June 14, 2016 6:24:57 PM



  Those are the only exhibits I note in the Settlement Agreement.

  From: Mester, Mark (CH)
  Sent: Tuesday, June 14, 2016 6:21 PM
  To: Jon Piper; Lally, Kathleen (CH)
  Subject: RE: Postcard Notice - Buccaneers.DOCX;Detailed Class Notice - Buccaneers.DOCX

  Just sent you the claim form. What else are you waiting for? I may well have missed
  something.

  From: Jon Piper <jon@classlawyers.com>
  Sent: Tuesday, June 14, 2016 4:17:27 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: Re: Postcard Notice - Buccaneers.DOCX;Detailed Class Notice - Buccaneers.DOCX

  When will we get the rest of the exhibits?

  Sent from my Verizon 4G LTE Droid
  On Jun 14, 2016 4:22 PM, Kathleen.Lally@lw.com wrote:

  Jon,



        Attached please find the draft notices. Please let us know if you have any questions or
  comments.


  Kate



  Kathleen P. Lally




  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without

 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                           TTA10262018 000229
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 165 of 400 PageID 7730


  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                   TTA10262018 000230
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 166 of 400 PageID 7731


   From:            Jon Piper
   To:              Kathleen.Lally@lw.com
   Cc:              mark.mester@lw.com
   Subject:         RE: Postcard Notice - Buccaneers.DOCX;Detailed Class Notice - Buccaneers.DOCX
   Date:            Tuesday, June 14, 2016 6:27:00 PM



  No orders?

  Sent from my Verizon 4G LTE Droid
  On Jun 14, 2016 6:24 PM, Kathleen.Lally@lw.com wrote:

     Those are the only exhibits I note in the Settlement Agreement.




     From: Mester, Mark (CH)
     Sent: Tuesday, June 14, 2016 6:21 PM
     To: Jon Piper; Lally, Kathleen (CH)
     Subject: RE: Postcard Notice - Buccaneers.DOCX;Detailed Class Notice - Buccaneers.DOCX




     Just sent you the claim form. What else are you waiting for? I may well have
     missed something.


     From: Jon Piper <jon@classlawyers.com>
     Sent: Tuesday, June 14, 2016 4:17:27 PM
     To: Lally, Kathleen (CH)
     Cc: Mester, Mark (CH)
     Subject: Re: Postcard Notice - Buccaneers.DOCX;Detailed Class Notice -
     Buccaneers.DOCX



     When will we get the rest of the exhibits?



     Sent from my Verizon 4G LTE Droid

     On Jun 14, 2016 4:22 PM, Kathleen.Lally@lw.com wrote:
     Jon,



           Attached please find the draft notices. Please let us know if you have any questions or
     comments.


     Kate




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                           TTA10262018 000231
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 167 of 400 PageID 7732


    Kathleen P. Lally




    LATHAM & WATKINS LLP
    330 North Wabash Avenue, Suite 2800
    Chicago, IL 60611
    Direct Dial: +1.312.777.7005
    Fax: +1.312.993.9767
    Email: kathleen.lally@lw.com
    http://www.lw.com


    This email may contain material that is confidential, privileged and/or attorney work product for the
    sole use of the intended recipient. Any review, reliance or distribution by others or forwarding
    without express permission is strictly prohibited. If you are not the intended recipient, please contact
    the sender and delete all copies.

    Latham & Watkins LLP


    This email may contain material that is confidential, privileged and/or attorney work product for the
    sole use of the intended recipient. Any review, reliance or distribution by others or forwarding without
    express permission is strictly prohibited. If you are not the intended recipient, please contact the
    sender and delete all copies.

    Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000232
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 168 of 400 PageID 7733


   From:           Kathleen.Lally@lw.com
   To:             Jon Piper
   Cc:             mark.mester@lw.com
   Subject:        RE: Postcard Notice - Buccaneers.DOCX;Detailed Class Notice - Buccaneers.DOCX
   Date:           Tuesday, June 14, 2016 6:28:28 PM



  I don’t typically attach orders to the agreement, instead make them part of Plaintiff’s approval
  papers. The terms are all spelled out in the agreement, however.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 14, 2016 6:27 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: RE: Postcard Notice - Buccaneers.DOCX;Detailed Class Notice - Buccaneers.DOCX

  No orders?

  Sent from my Verizon 4G LTE Droid
  On Jun 14, 2016 6:24 PM, Kathleen.Lally@lw.com wrote:

  Those are the only exhibits I note in the Settlement Agreement.




  From: Mester, Mark (CH)
  Sent: Tuesday, June 14, 2016 6:21 PM
  To: Jon Piper; Lally, Kathleen (CH)
  Subject: RE: Postcard Notice - Buccaneers.DOCX;Detailed Class Notice -
  Buccaneers.DOCX



  Just sent you the claim form. What else are you waiting for? I may well have missed
  something.


  From: Jon Piper <jon@classlawyers.com>
  Sent: Tuesday, June 14, 2016 4:17:27 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: Re: Postcard Notice - Buccaneers.DOCX;Detailed Class Notice - Buccaneers.DOCX



  When will we get the rest of the exhibits?



  Sent from my Verizon 4G LTE Droid

  On Jun 14, 2016 4:22 PM, Kathleen.Lally@lw.com wrote:

 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                          TTA10262018 000233
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 169 of 400 PageID 7734


  Jon,



        Attached please find the draft notices. Please let us know if you have any questions
  or comments.


  Kate



  Kathleen P. Lally




  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com


  This email may contain material that is confidential, privileged and/or attorney work product
  for the sole use of the intended recipient. Any review, reliance or distribution by others or
  forwarding without express permission is strictly prohibited. If you are not the intended
  recipient, please contact the sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000234
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 170 of 400 PageID 7735


   From:           Jon Piper
   To:             Kathleen.Lally@lw.com
   Cc:             mark.mester@lw.com
   Subject:        RE: Postcard Notice - Buccaneers.DOCX;Detailed Class Notice - Buccaneers.DOCX
   Date:           Tuesday, June 14, 2016 7:01:47 PM



  That works...

  Sent from my Verizon 4G LTE Droid
  On Jun 14, 2016 6:28 PM, Kathleen.Lally@lw.com wrote:

     I don’t typically attach orders to the agreement, instead make them part of Plaintiff’s
     approval papers. The terms are all spelled out in the agreement, however.




     From: Jon Piper [mailto:jon@classlawyers.com]
     Sent: Tuesday, June 14, 2016 6:27 PM
     To: Lally, Kathleen (CH)
     Cc: Mester, Mark (CH)
     Subject: RE: Postcard Notice - Buccaneers.DOCX;Detailed Class Notice - Buccaneers.DOCX




     No orders?



     Sent from my Verizon 4G LTE Droid

     On Jun 14, 2016 6:24 PM, Kathleen.Lally@lw.com wrote:

     Those are the only exhibits I note in the Settlement Agreement.




     From: Mester, Mark (CH)
     Sent: Tuesday, June 14, 2016 6:21 PM
     To: Jon Piper; Lally, Kathleen (CH)
     Subject: RE: Postcard Notice - Buccaneers.DOCX;Detailed Class Notice -
     Buccaneers.DOCX



     Just sent you the claim form. What else are you waiting for? I may well have
     missed something.


     From: Jon Piper <jon@classlawyers.com>
     Sent: Tuesday, June 14, 2016 4:17:27 PM
     To: Lally, Kathleen (CH)
     Cc: Mester, Mark (CH)


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                          TTA10262018 000235
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 171 of 400 PageID 7736


    Subject: Re: Postcard Notice - Buccaneers.DOCX;Detailed Class Notice -
    Buccaneers.DOCX



    When will we get the rest of the exhibits?



    Sent from my Verizon 4G LTE Droid

    On Jun 14, 2016 4:22 PM, Kathleen.Lally@lw.com wrote:

    Jon,



            Attached please find the draft notices. Please let us know if you have any
    questions or comments.


    Kate


    Kathleen P. Lally




    LATHAM & WATKINS LLP
    330 North Wabash Avenue, Suite 2800
    Chicago, IL 60611
    Direct Dial: +1.312.777.7005
    Fax: +1.312.993.9767
    Email: kathleen.lally@lw.com
    http://www.lw.com


    This email may contain material that is confidential, privileged and/or attorney
    work product for the sole use of the intended recipient. Any review, reliance or
    distribution by others or forwarding without express permission is strictly
    prohibited. If you are not the intended recipient, please contact the sender and
    delete all copies.

    Latham & Watkins LLP


    This email may contain material that is confidential, privileged and/or attorney work product for the
    sole use of the intended recipient. Any review, reliance or distribution by others or forwarding
    without express permission is strictly prohibited. If you are not the intended recipient, please contact
    the sender and delete all copies.

    Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000236
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 172 of 400 PageID 7737


    This email may contain material that is confidential, privileged and/or attorney work product for the
    sole use of the intended recipient. Any review, reliance or distribution by others or forwarding without
    express permission is strictly prohibited. If you are not the intended recipient, please contact the
    sender and delete all copies.

    Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                 TTA10262018 000237
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 173 of 400 PageID 7738


   From:              Jon Piper
   To:                mark.mester@lw.com
   Cc:                Kathleen.Lally@lw.com; Phil Bock; danieljaycohen209@gmail.com
   Subject:           RE: Technology Training v. Bucs -- Proof of Claim.DOCX
   Date:              Wednesday, June 15, 2016 8:28:51 AM




  Mark -

  In light of your client's new position on the claim form, which is a step backward from what had
  previously been agreed, we view this mediation as having reached impasse and we are withdrawing
  from negotiations.

  We intend to advise Brian Wanca of the termination of our negotiations in writing tomorrow (Thursday)
  morning.

  Jonathan Piper
  ________________________________________
  From: mark.mester@lw.com [mark.mester@lw.com]
  Sent: Tuesday, June 14, 2016 6:18 PM
  To: Jon Piper
  Cc: Kathleen.Lally@lw.com
  Subject: FW: Technology Training v. Bucs -- Proof of Claim.DOCX

  Jon - We sincerely apologize for the delay in getting this to you. As we alluded to this morning, our
  client has insisted on carefully reviewing this and all other settlement documents. Our client also asked
  that we provide a number of other sample claim forms used in other TCPA fax class actions, which we
  did.

  I am certain there are issues in this claim form that you are going to want to discuss with Kate and I,
  and we will make ourselves available at your convenience tomorrow to do so. In particular, you will
  note that this draft of the claim form contains the pared down verification you proposed this morning
  (omitting the verification of the number of faxes received). From the outset, we have have been clear
  I think that our client was very concerned about the potential for fraud, and the elimination of the
  verification of the number of faxes coupled with the lack of reliable records typically available in these
  sorts of cases makes elimination of that element of verification very problematic for our client. To
  address that concern, our client asked us to delete the pre-population of fax numbers in this draft and
  pointedly noted that of the 20 or so samples we provided, only 2 used pre-population, which does
  suggest I think it is less essential than might otherwise be claimed. We remain willing, however, to
  discuss this and any other issues with you.

  Best regards.

  ________________________________
  From: Lally, Kathleen (CH)
  Sent: Tuesday, June 14, 2016 4:03:57 PM
  To: Mester, Mark (CH)
  Subject: Technology Training v. Bucs -- Proof of Claim.DOCX



  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com<mailto://kathleen.lally@lw.com>


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000238
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 174 of 400 PageID 7739


  http://www.lw.com
  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000239
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 175 of 400 PageID 7740


   From:            mark.mester@lw.com
   To:              Jon Piper
   Cc:              Kathleen.Lally@lw.com; Phil Bock; Dan Cohen - External Email
   Subject:         RE: Technology Training v. Bucs -- Proof of Claim.DOCX
   Date:            Wednesday, June 15, 2016 8:34:45 AM




  Jon - As I tried to make clear in my email below, that modification (which I acknowledge varies from
  what was agreed to at the last mediation) was the result of what we believe was an unnecessary
  restriction on the verification. Before we call it quits, however, we really should discuss this, as I
  suggested below. We are by no means ruling out the use of pre-populated forms but would like to
  discuss it with you.

  Both sides have put far too much effort in to reaching agreement to let this fall apart over an issue
  such as this. I have a call with the NCAA at 9:00 am, which should last no more than a half hour, but I
  am available for the balance of the morning and all afternoon to discuss this and any other issues with
  you. I sincerely hope you will reconsider your position.

  ________________________________
  From: Jon Piper <jon@classlawyers.com>
  Sent: Wednesday, June 15, 2016 6:28:49 AM
  To: Mester, Mark (CH)
  Cc: Lally, Kathleen (CH); Phil Bock; Dan Cohen - External Email
  Subject: RE: Technology Training v. Bucs -- Proof of Claim.DOCX

  Mark -

  In light of your client's new position on the claim form, which is a step backward from what had
  previously been agreed, we view this mediation as having reached impasse and we are withdrawing
  from negotiations.

  We intend to advise Brian Wanca of the termination of our negotiations in writing tomorrow (Thursday)
  morning.

  Jonathan Piper
  ________________________________________
  From: mark.mester@lw.com [mark.mester@lw.com]
  Sent: Tuesday, June 14, 2016 6:18 PM
  To: Jon Piper
  Cc: Kathleen.Lally@lw.com
  Subject: FW: Technology Training v. Bucs -- Proof of Claim.DOCX

  Jon - We sincerely apologize for the delay in getting this to you. As we alluded to this morning, our
  client has insisted on carefully reviewing this and all other settlement documents. Our client also asked
  that we provide a number of other sample claim forms used in other TCPA fax class actions, which we
  did.

  I am certain there are issues in this claim form that you are going to want to discuss with Kate and I,
  and we will make ourselves available at your convenience tomorrow to do so. In particular, you will
  note that this draft of the claim form contains the pared down verification you proposed this morning
  (omitting the verification of the number of faxes received). From the outset, we have have been clear
  I think that our client was very concerned about the potential for fraud, and the elimination of the
  verification of the number of faxes coupled with the lack of reliable records typically available in these
  sorts of cases makes elimination of that element of verification very problematic for our client. To
  address that concern, our client asked us to delete the pre-population of fax numbers in this draft and
  pointedly noted that of the 20 or so samples we provided, only 2 used pre-population, which does
  suggest I think it is less essential than might otherwise be claimed. We remain willing, however, to
  discuss this and any other issues with you.



 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000240
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 176 of 400 PageID 7741


  Best regards.

  ________________________________
  From: Lally, Kathleen (CH)
  Sent: Tuesday, June 14, 2016 4:03:57 PM
  To: Mester, Mark (CH)
  Subject: Technology Training v. Bucs -- Proof of Claim.DOCX



  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com<mailto://kathleen.lally@lw.com>
  http://www.lw.com
  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------
  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000241
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 177 of 400 PageID 7742


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Cc:              mark.mester@lw.com
   Subject:         Technology Training v. Bucs -- Proof of Claim.DOCX
   Date:            Wednesday, June 15, 2016 8:51:15 AM
   Attachments:     Technology Training v. Bucs -- Proof of Claim(7720495_15_NY).DOCX



  Jon,

          We have revised the claim form to include the pre-population of the fax number. As Mark
  indicated in both his email last night and this morning, we are open to discussing other aspects of the
  form that you would like to discuss, and are generally available today.

  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000242
      Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 178 of 400 PageID 7743
                                                            PROOF OF CLAIM
                                                             [CASE CAPTION]
                                            BLP FAX MARKETING SETTLEMENT
                                      C/O [SETTLEMENT ADMINISTRATOR ADDRESS]
                                      Your Signed Claim Form Must Be Completed, Mailed
                                       And Postmarked No Later Than [________, 201_].
                                 If You Do Not Submit A Claim Form By [________, 201_], You
                                  Will Not Receive The Benefits Described In The Class Notice.
                                            Please Read This Entire Form Carefully.

You Must Complete All Steps to Claim a Share of the Settlement Fund:
1.   You Must Provide Your Contact Information.
      Name:
      Company:
      Address:
      City/State/Zip Code:
      Fax Number(s): XXX-XXX-___ ___ ___ ___

                            List all numbers on which you received faxes sent by or on behalf of BLP. 1 Attach an additional
                            sheet if necessary. The Settlement Administrator will verify that the fax number(s) appears in the
                            existing records related to the case before approving your claim.
      If you believe you received more than one fax to the number(s) listed above, please indicate how many you believe
      you received at each number:


2.   You Must Verify Ownership Of The Fax Number(S) Listed In #1 Above:
     (a) The fax number(s) identified above or attached to this Proof of Claim was/were registered to me or a company I
           owned or operated from July 1, 2009 to present.
                   OR
     (b) The fax number(s) identified in No. 1 above or attached to this Proof of Claim was not/were not registered to
           me or a company I owned or operated throughout the period from July 1, 2009 to present. Explain when you
           obtained the fax number(s) identified in No. 1 above and how you received the faxes at issue:
           __________________________________________________________________________________________


3.   Requested Information If The Settlement Administrator Needs To Contact You:
      Daytime Phone Number:                                                  Email Address:
4.   Certification:
      Pursuant to 28 U.S. § 1746, I hereby state under penalty of perjury punishable by fine and/or imprisonment
      that I/my company owned and/or used the fax number(s) specified above and that I/my company received one
      (1) or more faxes sent by or on behalf of the Buccaneers to the specified fax number(s) for which I/my
      company did not consent. I further state that the information in this claim form is true and correct. I
      understand that the Settlement Administrator has the right to verify my responses and dispute any claims
      that are based in inaccurate responses.

1
    If applicable, the partial phone number listed above is based on existing records of faxes allegedly sent by or on behalf of BLP. In order to
submit a valid claim, you/your company need to supply the last four digits of the fax number you/your company held and on which faxes were
received that were allegedly sent by or on behalf of BLP. If the partial number(s) listed above is incorrect for you/your company, however, provide
the correct number in the space provided.
         CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                  TTA10262018 000243
     Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 179 of 400 PageID 7744
Signature:                                                   Date:
Print Name:
Partial records exist of faxes allegedly sent by or on behalf of BLP, and BLP has the right to audit this claim form
and verify your statements and dispute any claims that are based on inaccurate responses.
If the Settlement is granted Final Approval and your claim is accepted, you will be mailed a check representing
your share of the Settlement Fund. This process takes time, so please be patient. Please keep a copy of your
completed Claim Form for your records and ensure that you keep your current address on file with the Settlement
Administrator.




       CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000244
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 180 of 400 PageID 7745


   From:              mark.mester@lw.com
   To:                Kathleen.Lally@lw.com; Jon Piper
   Subject:           RE: Technology Training v. Bucs -- Proof of Claim.DOCX
   Date:              Wednesday, June 15, 2016 8:53:03 AM




  Jon - To be clear, we would have to discuss this with our client, but I can assure you that we would do
  our damndest to get authority to put the pre-population back in if it is as important to you as it appears
  to be.

  ________________________________
  From: Lally, Kathleen (CH)
  Sent: Wednesday, June 15, 2016 6:51:07 AM
  To: Jon Piper
  Cc: Mester, Mark (CH)
  Subject: Technology Training v. Bucs -- Proof of Claim.DOCX

  Jon,

           We have revised the claim form to include the pre-population of the fax number. As Mark
  indicated in both his email last night and this morning, we are open to discussing other aspects of the
  form that you would like to discuss, and are generally available today.

  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com<mailto://kathleen.lally@lw.com>
  http://www.lw.com
  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000245
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 181 of 400 PageID 7746


   From:              Jon Piper
   To:                mark.mester@lw.com; Kathleen.Lally@lw.com
   Cc:                danieljaycohen209@gmail.com; Phil Bock
   Subject:           RE: Technology Training v. Bucs -- Proof of Claim.DOCX
   Date:              Wednesday, June 15, 2016 10:18:32 AM




  Mark -

  Thanks for reaching out to see if we can close this gap. I would like to emphasize that the claim form
  issues include not only the prepopulation but also the receipt verification. I can talk by phone this
  morning, either at 10:45 or 11:30. Here are issues we'd like you and Kate to be prepared to discuss and
  hopefully resolve at that time.

  1. Claim Form - prepopulation and receipt issues.
  2. Confirm language for change of law clause.
  3. Confirm Class Definition.
  4. Waiver of statute of limitations.
  5. Notices - we'd like them to have the words "Tampa Bay Buccaneers" prominent in the title or first
  paragraph so that people have some idea what fax we're talking about.

  Please let me know what time is convenient for you.

  Jonathan

  ________________________________________
  From: mark.mester@lw.com [mark.mester@lw.com]
  Sent: Wednesday, June 15, 2016 8:52 AM
  To: Kathleen.Lally@lw.com; Jon Piper
  Subject: RE: Technology Training v. Bucs -- Proof of Claim.DOCX

  Jon - To be clear, we would have to discuss this with our client, but I can assure you that we would do
  our damndest to get authority to put the pre-population back in if it is as important to you as it appears
  to be.

  ________________________________
  From: Lally, Kathleen (CH)
  Sent: Wednesday, June 15, 2016 6:51:07 AM
  To: Jon Piper
  Cc: Mester, Mark (CH)
  Subject: Technology Training v. Bucs -- Proof of Claim.DOCX

  Jon,

           We have revised the claim form to include the pre-population of the fax number. As Mark
  indicated in both his email last night and this morning, we are open to discussing other aspects of the
  form that you would like to discuss, and are generally available today.

  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com<mailto://kathleen.lally@lw.com>
  http://www.lw.com


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000246
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 182 of 400 PageID 7747


  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000247
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 183 of 400 PageID 7748


   From:            mark.mester@lw.com
   To:              Jon Piper; Kathleen.Lally@lw.com
   Cc:              Dan Cohen - External Email; Phil Bock
   Subject:         RE: Technology Training v. Bucs -- Proof of Claim.DOCX
   Date:            Wednesday, June 15, 2016 10:27:58 AM




  Jon - Thanks. I appreciate it.      Let's talk at 11:30. Kate can and will circulate a dial-in number.

  ________________________________
  From: Jon Piper <jon@classlawyers.com>
  Sent: Wednesday, June 15, 2016 8:18:31 AM
  To: Mester, Mark (CH); Lally, Kathleen (CH)
  Cc: Dan Cohen - External Email; Phil Bock
  Subject: RE: Technology Training v. Bucs -- Proof of Claim.DOCX

  Mark -

  Thanks for reaching out to see if we can close this gap. I would like to emphasize that the claim form
  issues include not only the prepopulation but also the receipt verification. I can talk by phone this
  morning, either at 10:45 or 11:30. Here are issues we'd like you and Kate to be prepared to discuss and
  hopefully resolve at that time.

  1. Claim Form - prepopulation and receipt issues.
  2. Confirm language for change of law clause.
  3. Confirm Class Definition.
  4. Waiver of statute of limitations.
  5. Notices - we'd like them to have the words "Tampa Bay Buccaneers" prominent in the title or first
  paragraph so that people have some idea what fax we're talking about.

  Please let me know what time is convenient for you.

  Jonathan

  ________________________________________
  From: mark.mester@lw.com [mark.mester@lw.com]
  Sent: Wednesday, June 15, 2016 8:52 AM
  To: Kathleen.Lally@lw.com; Jon Piper
  Subject: RE: Technology Training v. Bucs -- Proof of Claim.DOCX

  Jon - To be clear, we would have to discuss this with our client, but I can assure you that we would do
  our damndest to get authority to put the pre-population back in if it is as important to you as it appears
  to be.

  ________________________________
  From: Lally, Kathleen (CH)
  Sent: Wednesday, June 15, 2016 6:51:07 AM
  To: Jon Piper
  Cc: Mester, Mark (CH)
  Subject: Technology Training v. Bucs -- Proof of Claim.DOCX

  Jon,

           We have revised the claim form to include the pre-population of the fax number. As Mark
  indicated in both his email last night and this morning, we are open to discussing other aspects of the
  form that you would like to discuss, and are generally available today.

  Kate



 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                     TTA10262018 000248
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 184 of 400 PageID 7749


  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com<mailto://kathleen.lally@lw.com>
  http://www.lw.com
  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------

  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000249
     Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 185 of 400 PageID 7750


Jon Piper

From:                          Jon Piper
Sent:                          Wednesday, June 15, 2016 11:25 AM
To:                            Kathleen.Lally@lw.com
Subject:                       Accepted: Call re Buccaneers







                                                      1
       CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000250
     Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 186 of 400 PageID 7751


Jon Piper

From:                          Jon Piper
Sent:                          Wednesday, June 15, 2016 11:25 AM
To:                            Kathleen.Lally@lw.com
Subject:                       Accepted: Discuss Settlement Issues







                                                       1
       CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000251
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 187 of 400 PageID 7752


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Cc:              mark.mester@lw.com
   Subject:         Settlement -- Language re Change of Law
   Date:            Wednesday, June 15, 2016 1:20:40 PM



  Jon,

           We just got off the phone with the client and we will get back to you about everything else as
  soon as possible. In the meantime, however, we wanted to get you the change in law provision. You
  will note that we called out the TCPA claims. We don’t intend to make any change in common law
  claims subject to the same provision.



  If, at any time prior to Final Order and Judgment, legislation is enacted, a controlling judicial

  opinion is rendered or regulatory agency action is undertaken that would entitle BLP to

  summary judgment on Plaintiffs’ claims under the TCPA, then subject to Court approval,

  BLP shall have the right to withdraw from the Settlement and terminate this Settlement

  Agreement.


  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000252
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 188 of 400 PageID 7753


   From:            Jon Piper
   To:              Kathleen.Lally@lw.com
   Cc:              mark.mester@lw.com
   Subject:         RE: Settlement -- Language re Change of Law
   Date:            Wednesday, June 15, 2016 1:57:00 PM



  Is there a way to make explicit that the opt out waiver would not constitute regulatory action?

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Wednesday, June 15, 2016 1:21 PM
  To: Jon Piper
  Cc: mark.mester@lw.com
  Subject: Settlement -- Language re Change of Law

  Jon,

           We just got off the phone with the client and we will get back to you about everything else as
  soon as possible. In the meantime, however, we wanted to get you the change in law provision. You
  will note that we called out the TCPA claims. We don’t intend to make any change in common law
  claims subject to the same provision.



  If, at any time prior to Final Order and Judgment, legislation is enacted, a controlling judicial

  opinion is rendered or regulatory agency action is undertaken that would entitle BLP to

  summary judgment on Plaintiffs’ claims under the TCPA, then subject to Court approval,

  BLP shall have the right to withdraw from the Settlement and terminate this Settlement

  Agreement.


  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000253
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 189 of 400 PageID 7754


   From:              mark.mester@lw.com
   To:                Jon Piper; Kathleen.Lally@lw.com
   Subject:           RE: Settlement -- Language re Change of Law
   Date:              Wednesday, June 15, 2016 2:17:05 PM




  Sure. We can do that.

  ________________________________
  From: Jon Piper <jon@classlawyers.com>
  Sent: Wednesday, June 15, 2016 12:01:16 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: RE: Settlement -- Language re Change of Law

  Is there a way to make explicit that the opt out waiver would not constitute regulatory action?

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Wednesday, June 15, 2016 1:21 PM
  To: Jon Piper
  Cc: mark.mester@lw.com
  Subject: Settlement -- Language re Change of Law

  Jon,

           We just got off the phone with the client and we will get back to you about everything else as
  soon as possible. In the meantime, however, we wanted to get you the change in law provision. You
  will note that we called out the TCPA claims. We don't intend to make any change in common law
  claims subject to the same provision.

  If, at any time prior to Final Order and Judgment, legislation is enacted, a controlling judicial opinion is
  rendered or regulatory agency action is undertaken that would entitle BLP to summary judgment on
  Plaintiffs' claims under the TCPA, then subject to Court approval, BLP shall have the right to withdraw
  from the Settlement and terminate this Settlement Agreement.


  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com<mailto://kathleen.lally@lw.com>
  http://www.lw.com
  ________________________________
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ________________________________
  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.



 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                     TTA10262018 000254
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 190 of 400 PageID 7755


  Latham & Watkins LLP
  ------------------------------------------------------------------------------




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000255
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 191 of 400 PageID 7756


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Subject:         Are you available for a call?
   Date:            Wednesday, June 15, 2016 2:42:21 PM




  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000256
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 192 of 400 PageID 7757


   From:            Jon Piper
   To:              Kathleen.Lally@lw.com
   Subject:         Re: Are you available for a call?
   Date:            Wednesday, June 15, 2016 2:44:53 PM



  In 5 minutes

  Sent from my Verizon 4G LTE Droid
  On Jun 15, 2016 2:42 PM, Kathleen.Lally@lw.com wrote:




     Kathleen P. Lally




     LATHAM & WATKINS LLP
     330 North Wabash Avenue, Suite 2800
     Chicago, IL 60611
     Direct Dial: +1.312.777.7005
     Fax: +1.312.993.9767
     Email: kathleen.lally@lw.com
     http://www.lw.com


     This email may contain material that is confidential, privileged and/or attorney work product for the
     sole use of the intended recipient. Any review, reliance or distribution by others or forwarding without
     express permission is strictly prohibited. If you are not the intended recipient, please contact the
     sender and delete all copies.

     Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000257
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 193 of 400 PageID 7758


   From:              Kathleen.Lally@lw.com
   To:                Jon Piper
   Subject:           RE: Are you available for a call?
   Date:              Wednesday, June 15, 2016 2:46:48 PM



  Let me know when and where to call you.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Wednesday, June 15, 2016 2:45 PM
  To: Lally, Kathleen (CH)
  Subject: Re: Are you available for a call?

  In 5 minutes

  Sent from my Verizon 4G LTE Droid
  On Jun 15, 2016 2:42 PM, Kathleen.Lally@lw.com wrote:




  Kathleen P. Lally




  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000258
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 194 of 400 PageID 7759


   From:              Jon Piper
   To:                Kathleen.Lally@lw.com
   Subject:           RE: Are you available for a call?
   Date:              Wednesday, June 15, 2016 2:48:00 PM



  You can call my office now 312-609-0906

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Wednesday, June 15, 2016 2:47 PM
  To: Jon Piper
  Subject: RE: Are you available for a call?

  Let me know when and where to call you.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Wednesday, June 15, 2016 2:45 PM
  To: Lally, Kathleen (CH)
  Subject: Re: Are you available for a call?

  In 5 minutes

  Sent from my Verizon 4G LTE Droid
  On Jun 15, 2016 2:42 PM, Kathleen.Lally@lw.com wrote:




  Kathleen P. Lally




  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.



 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000259
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 195 of 400 PageID 7760


  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        TTA10262018 000260
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 196 of 400 PageID 7761



   From:                 Kathleen.Lally@lw.com
   To:                   kpasich@linerlaw.com; Jon Piper
   Subject:              Canceled: Call re Buccaneers
   Start:                Wednesday, June 15, 2016 4:00:00 PM
   End:                  Wednesday, June 15, 2016 4:30:00 PM
   Location:             Dial-in Below
   Importance:           High


  Kirk & Jon, Jon and I are working on the underlying issues right now. can we reschedule this?


    ________________________________
  This email may contain material that is confidential, privileged and/or attorney work product for the sole use of the intended recipient.
  Any review, reliance or distribution by others or forwarding without express permission is strictly prohibited. If you are not the
  intended recipient, please contact the sender and delete all copies.

  Latham & Watkins LLP
   ________________________________




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                             TTA10262018 000261
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 197 of 400 PageID 7762


   From:                 Jon Piper
   To:                   Kathleen.Lally@lw.com; kpasich@linerlaw.com
   Subject:              RE: Call re Buccaneers
   Date:                 Wednesday, June 15, 2016 4:02:00 PM




  Sure – I’m around until 5pm at least. If you want Kirk and I can talk. Kirk – have you seen the
  previously filed complaint?

  -----Original Appointment-----
  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Wednesday, June 15, 2016 3:55 PM
  To: kpasich@linerlaw.com; Jon Piper
  Subject: Canceled: Call re Buccaneers
  When: Wednesday, June 15, 2016 4:00 PM-4:30 PM (UTC-06:00) Central Time (US & Canada).
  Where: Dial-in Below
  Importance: High

  Kirk & Jon, Jon and I are working on the underlying issues right now. can we reschedule this?




    ________________________________
  This email may contain material that is confidential, privileged and/or attorney work product for the sole use of the intended recipient.
  Any review, reliance or distribution by others or forwarding without express permission is strictly prohibited. If you are not the intended
  recipient, please contact the sender and delete all copies.

  Latham & Watkins LLP


    ________________________________




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                             TTA10262018 000262
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 198 of 400 PageID 7763


   From:                 Kathleen.Lally@lw.com
   To:                   Jon Piper; kpasich@linerlaw.com
   Subject:              RE: Call re Buccaneers
   Date:                 Wednesday, June 15, 2016 4:18:51 PM



  Let’s try to do this all together, but my night has just gotten away from me. I can do tomorrow
  between 11 and 2.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Wednesday, June 15, 2016 4:06 PM
  To: Lally, Kathleen (CH); kpasich@linerlaw.com
  Subject: RE: Call re Buccaneers

  Sure – I’m around until 5pm at least. If you want Kirk and I can talk. Kirk – have you seen the
  previously filed complaint?

  -----Original Appointment-----
  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Wednesday, June 15, 2016 3:55 PM
  To: kpasich@linerlaw.com; Jon Piper
  Subject: Canceled: Call re Buccaneers
  When: Wednesday, June 15, 2016 4:00 PM-4:30 PM (UTC-06:00) Central Time (US & Canada).
  Where: Dial-in Below
  Importance: High



  Kirk & Jon, Jon and I are working on the underlying issues right now. can we reschedule this?




    ________________________________
  This email may contain material that is confidential, privileged and/or attorney work product for the sole use of the intended recipient.
  Any review, reliance or distribution by others or forwarding without express permission is strictly prohibited. If you are not the intended
  recipient, please contact the sender and delete all copies.

  Latham & Watkins LLP
    ________________________________


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                             TTA10262018 000263
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 199 of 400 PageID 7764


   From:                 Jon Piper
   To:                   Kathleen.Lally@lw.com; kpasich@linerlaw.com
   Subject:              RE: Call re Buccaneers
   Date:                 Wednesday, June 15, 2016 4:24:00 PM



  Ok – let’s plan for 11

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Wednesday, June 15, 2016 4:19 PM
  To: Jon Piper; kpasich@linerlaw.com
  Subject: RE: Call re Buccaneers

  Let’s try to do this all together, but my night has just gotten away from me. I can do tomorrow
  between 11 and 2.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Wednesday, June 15, 2016 4:06 PM
  To: Lally, Kathleen (CH); kpasich@linerlaw.com
  Subject: RE: Call re Buccaneers

  Sure – I’m around until 5pm at least. If you want Kirk and I can talk. Kirk – have you seen the
  previously filed complaint?

  -----Original Appointment-----
  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Wednesday, June 15, 2016 3:55 PM
  To: kpasich@linerlaw.com; Jon Piper
  Subject: Canceled: Call re Buccaneers
  When: Wednesday, June 15, 2016 4:00 PM-4:30 PM (UTC-06:00) Central Time (US & Canada).
  Where: Dial-in Below
  Importance: High



  Kirk & Jon, Jon and I are working on the underlying issues right now. can we reschedule this?




    ________________________________
  This email may contain material that is confidential, privileged and/or attorney work product for the sole use of the intended recipient.
  Any review, reliance or distribution by others or forwarding without express permission is strictly prohibited. If you are not the intended
  recipient, please contact the sender and delete all copies.

  Latham & Watkins LLP
    ________________________________


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                             TTA10262018 000264
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 200 of 400 PageID 7765


   From:            Jon Piper
   To:              mark.mester@lw.com
   Cc:              Kathleen.Lally@lw.com; Phil Bock; Dan Cohen - External Email
   Subject:         RE: Technology Training v. Bucs -- Proof of Claim.DOCX
   Date:            Wednesday, June 15, 2016 5:18:00 PM




  Mark -

  I've had a few discussions today with your team, and perhaps we've all reached greater clarity on what
  the respective concerns are that have prevented us from being able to close the deal. However, it is not
  obvious whether or not we are going to be able to move past the impasse.

  I am hoping that your team will be able to meet our needs on the claim form and we can get a deal
  finalized, at least by side letter and draft settlement agreement, by tomorrow. On the other issues it
  seemed we were getting closer, although the question of whether it would make sense to narrow the
  class definition did come up again in the discussion with Mr. Nussbaum this afternoon. Without giving
  you an ultimatum, to accomplish what we hope to accomplish, I think we need your client's final
  position on terms by soon after the start of business tomorrow.

  I have plans this evening but I'm open to talking if there's anything to discuss.

  Jonathan

  ________________________________
  From: Jon Piper <jon@classlawyers.com>
  Sent: Wednesday, June 15, 2016 6:28:49 AM
  To: Mester, Mark (CH)
  Cc: Lally, Kathleen (CH); Phil Bock; Dan Cohen - External Email
  Subject: RE: Technology Training v. Bucs -- Proof of Claim.DOCX

  Mark -

  In light of your client's new position on the claim form, which is a step backward from what had
  previously been agreed, we view this mediation as having reached impasse and we are withdrawing
  from negotiations.

  We intend to advise Brian Wanca of the termination of our negotiations in writing tomorrow (Thursday)
  morning.

  Jonathan Piper
  ________________________________________




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                TTA10262018 000265
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 201 of 400 PageID 7766


   From:            mark.mester@lw.com
   To:              Jon Piper
   Cc:              Kathleen.Lally@lw.com; Phil Bock; Dan Cohen - External Email
   Subject:         RE: Technology Training v. Bucs -- Proof of Claim.DOCX
   Date:            Wednesday, June 15, 2016 5:29:18 PM




  Jon - I got a full report from Kate on the last call, and I believe we are very close. It is clear we made
  a good deal of progress today and that the number of open issues is now very narrow. And whether or
  not we were ever at an impasse, I am confident we are not now.

  Mitch is talking to the Glazer's now, and I assure you will get back to you either later today or early
  tomorrow morning at the latest on the few remaining issues.

  Thank for your time today and constructive approach. It was appreciated.

  ________________________________
  From: Jon Piper <jon@classlawyers.com>
  Sent: Wednesday, June 15, 2016 3:21:50 PM
  To: Mester, Mark (CH)
  Cc: Lally, Kathleen (CH); Phil Bock; Dan Cohen - External Email
  Subject: RE: Technology Training v. Bucs -- Proof of Claim.DOCX

  Mark -

  I've had a few discussions today with your team, and perhaps we've all reached greater clarity on what
  the respective concerns are that have prevented us from being able to close the deal. However, it is not
  obvious whether or not we are going to be able to move past the impasse.

  I am hoping that your team will be able to meet our needs on the claim form and we can get a deal
  finalized, at least by side letter and draft settlement agreement, by tomorrow. On the other issues it
  seemed we were getting closer, although the question of whether it would make sense to narrow the
  class definition did come up again in the discussion with Mr. Nussbaum this afternoon. Without giving
  you an ultimatum, to accomplish what we hope to accomplish, I think we need your client's final
  position on terms by soon after the start of business tomorrow.

  I have plans this evening but I'm open to talking if there's anything to discuss.

  Jonathan

  ________________________________
  From: Jon Piper <jon@classlawyers.com>
  Sent: Wednesday, June 15, 2016 6:28:49 AM
  To: Mester, Mark (CH)
  Cc: Lally, Kathleen (CH); Phil Bock; Dan Cohen - External Email
  Subject: RE: Technology Training v. Bucs -- Proof of Claim.DOCX

  Mark -

  In light of your client's new position on the claim form, which is a step backward from what had
  previously been agreed, we view this mediation as having reached impasse and we are withdrawing
  from negotiations.

  We intend to advise Brian Wanca of the termination of our negotiations in writing tomorrow (Thursday)
  morning.

  Jonathan Piper
  ________________________________________



 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                   TTA10262018 000266
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 202 of 400 PageID 7767


  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000267
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 203 of 400 PageID 7768


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Cc:              mark.mester@lw.com
   Subject:         TTA v. BLP -- Stipulation re Settlement.DOCX
   Date:            Thursday, June 16, 2016 8:17:09 AM
   Attachments:     TTA v. BLP -- Stipulation re Settlement(7729911_1_NY).DOCX



  Jon,

          In an effort to move things forward, given our mutual desire to finalize the settlement this
  morning, we wanted to provide you with a draft of the stipulation re agreement to the settlement terms.
  We are not wed to any of the language and are comfortable doing either a stipulation or a letter, but
  wanted to provide you a draft so we can continue to move forward and provide notice of the settlement
  as soon as possible allowing us to call off the mediation. We also will be calling you shortly on the
  remaining issues.

  Thanks,
  Kate


  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000268
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 204 of 400 PageID 7769



                              STIPULATION REGARDING SETTLEMENT

         Plaintiffs Technology Training Associates, Inc. and Larry E. Schwanke, D.C. d/b/a Back
 to Basics Family Chiropractic (collectively, “Plaintiffs”) and Defendant Buccaneers Limited
 Partnership (“BLP”) (each a “Party” and collectively, the “Parties”), by and through their
 respective undersigned counsel, hereby agree as follows:

         A.     The Parties participated in two full-day mediation sessions on May 19, 2016 and
 June 1, 2016 in Tampa, Florida before mediator Peter Grilli during which they discussed the
 settlement of allegations raised by Plaintiffs that in 2009 and 2010, BLP improperly sent
 advertisements by facsimile.

         B.      At the end of the second day of mediation, the Parties had reached an agreement
 in principle that would resolve the allegations of Plaintiffs on a class-wide basis, subject to
 finalization of a mutually-agreeable settlement agreement and subject to court approval.

         C.    Since the termination of the June 1, 2016 mediation session, the Parties have
 worked diligently to finalize a mutually-agreeable settlement agreement, as well as draft notices
 and claim forms.

         D.      By the signatures of their respective counsel below, the Parties acknowledge that
 they have come to agreement to the terms set forth in the Settlement Agreement and Release
 (including all exhibits thereto) attached hereto as Exhibit A, subject to (1) the filing of a
 Complaint by Plaintiffs and (2) the selection of a mutually-agreeable Settlement Administrator.

        E.      The Parties agree to continue to work diligently and cooperatively to choose a
 mutually-agreeable Settlement Administrator, and Plaintiffs agree to file a Complaint in a timely
 manner so that the Parties may formally sign the Settlement Agreement and Release and seek
 approval of that agreement from the Court.

        IN WITNESS WHEREOF, the parties have executed and caused this agreement to be
 executed by their duly authorized representatives below.

 BOCK, HATCH, LEWIS & OPPENHEIM                         LATHAM & WATKINS

  By:     _______________________________               By:   ________________________________

 Counsel for Plaintiffs                                 Counsel for BLP

 Phillip A. Bock                                        Mark S. Mester
 Jonathan B. Piper                                      Kathleen P. Lally
 Daniel J. Cohen                                        Latham & Watkins LLP
 Bock, Hatch, Lewis & Oppenheim, LLC                    330 North Wabash Avenue, Suite 2800
 134 North La Salle Street, Suite 1000                  Chicago, Illinois 60611
 Chicago, Illinois 60602                                Telephone: (312) 876-7700
 Telephone: (312) 658-5500                              Facsimile: (312) 993-9767
 Facsimile: (312) 658-5555



 NY\7729911.1 TTA v. BLP -- Stipulation re Settlement                             10-09-2018 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000269
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 205 of 400 PageID 7770




 NY\7729911.1 TTA v. BLP -- Stipulation re Settlement           10-09-2018 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        TTA10262018 000270
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 206 of 400 PageID 7771


   From:              Kathleen.Lally@lw.com
   To:                Jon Piper
   Cc:                mark.mester@lw.com
   Subject:           RE: Settlement -- Language re Change of Law
   Date:              Thursday, June 16, 2016 8:41:46 AM




  Jon,

              Please also see below our revision to the change of law provision. Please let us know

  if this works for you.

              If, at any time prior to Final Order and Judgment, legislation is enacted, a controlling

  judicial opinion is rendered or regulatory agency action is undertaken that would entitle BLP

  to summary judgment on Plaintiffs’ claims under the TCPA, then subject to Court approval,

  BLP shall have the right to withdraw from the Settlement and terminate this Settlement

  Agreement. For the purposes of this provision, the issuance of a retroactive waiver of 47

  C.F.R. § 64.1200(a)(4)(iv) regarding the Federal Communication Commission’s opt-out

  notice requirement for faxes sent with the recipient’s prior express permission in favor of

  BLP would not be considered agency action that would entitle BLP to summary judgment on

  Plaintiffs’ claims under the TCPA and would not trigger BLP’s right to terminate the

  Settlement.



  From: Mester, Mark (CH)
  Sent: Wednesday, June 15, 2016 2:17 PM
  To: Jon Piper; Lally, Kathleen (CH)
  Subject: RE: Settlement -- Language re Change of Law

  Sure. We can do that.

  From: Jon Piper <jon@classlawyers.com>
  Sent: Wednesday, June 15, 2016 12:01:16 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: RE: Settlement -- Language re Change of Law

  Is there a way to make explicit that the opt out waiver would not constitute regulatory action?

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Wednesday, June 15, 2016 1:21 PM
  To: Jon Piper


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000271
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 207 of 400 PageID 7772


  Cc: mark.mester@lw.com
  Subject: Settlement -- Language re Change of Law

  Jon,

           We just got off the phone with the client and we will get back to you about everything else as
  soon as possible. In the meantime, however, we wanted to get you the change in law provision. You
  will note that we called out the TCPA claims. We don’t intend to make any change in common law
  claims subject to the same provision.



  If, at any time prior to Final Order and Judgment, legislation is enacted, a controlling judicial

  opinion is rendered or regulatory agency action is undertaken that would entitle BLP to

  summary judgment on Plaintiffs’ claims under the TCPA, then subject to Court approval,

  BLP shall have the right to withdraw from the Settlement and terminate this Settlement

  Agreement.


  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000272
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 208 of 400 PageID 7773


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Cc:              mark.mester@lw.com
   Subject:         Technology Training v. Bucs -- Proof of Claim.DOCX
   Date:            Thursday, June 16, 2016 9:30:12 AM
   Attachments:     Technology Training v. Bucs -- Proof of Claim(7720495_19_NY) (4).DOCX



  Jon,

           After discussions, our clients have agreed to accept your suggestion that the class be limited to
  2009/2010, allowing the list of fax numbers to speak for itself, and we have revised the claim form
  according to our discussion yesterday. We have also attempted to incorporate the other edits you
  suggested on the claim form as well as a few other tweaks in an effort to give the claim form slightly
  better flow. One of those was to add a line to sign under sections 3(a) and (b), so that we know the
  selection being made. We are happy to discuss this with you or any other suggestions you have on
  this or other pieces of the settlement. I am available this morning other than at 10 when I have a short
  meeting. Please let me know what works.

  Thanks,
  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                   TTA10262018 000273
     Case 8:13-cv-01592-AEP Document 258-6 OF
                                  PROOF     Filed 11/15/19 Page 209 of 400 PageID 7774
                                               CLAIM
                  Technology Training Association Inc., et al. v Buccaneers Limited Partnership
                                              Case No. XXXXXXXXX

                                C/O [SETTLEMENT ADMINISTRATOR ADDRESS]
                                Your Signed Claim Form Must Be Completed, Mailed
                                 And Postmarked No Later Than [________, 201_].
                            If You Do Not Submit A Claim Form By [________, 201_], You
                             Will Not Receive The Benefits Described In The Class Notice.
                                       Please Read This Entire Form Carefully.

To be eligible to receive payment under the proposed Settlement Agreement you must complete all steps to claim a share
of the settlement fund:
1.   Fax Number(s):     ___ ___ ___-___ ___ ___-___ ___ ___ ___
      _____________________________________________________________________________________________
     List all numbers on which you may have received faxes sent by or on behalf of BLP. Attach an additional sheet if
     necessary. The Settlement Administrator will verify that the fax number(s) appears in the existing records related to
     the case before approving your claim. If you believe you received more than one fax to the number(s) listed above,
     please indicate how many you believe you received at each number in parenthesis next to each number.
2. You Must Provide Your Contact Information.
     Name:
     Company:
     Address:
     City/State/Zip Code:
3. You Must Verify Ownership Of The Fax Number(s) Listed In #1 Above:
     (a) The fax number(s) identified above or attached to this Proof of Claim was/were registered to me or a company I
     owned or operated in 2009 or 2010.
     _______________________________________________________________________________________
       (Sign your name here)

                                OR

     (b) The fax number(s) identified in No. 1 above or attached to this Proof of Claim was not/were not registered to me
     or a company I owned or operated throughout 2009 and 2010. Explain when you obtained the fax number(s)
     identified in No. 1 above and how you received the faxes at issue:
     ________________________________________________________________________________________
     ______________________________________________________________________________________________
        (Sign your name here)
4.   Requested Information If The Settlement Administrator Needs To Contact You:
     Daytime Phone Number:                                     Email Address:
5.   Certification:
     PURSUANT TO 28 U.S. § 1746, I HEREBY STATE UNDER PENALTY OF PERJURY THAT I/MY
     COMPANY OWNED AND/OR USED THE FAX NUMBER(S) SPECIFIED ABOVE. I FURTHER STATE
     THAT THE INFORMATION IN THIS CLAIM FORM IS TRUE AND CORRECT.

     Signature:                                                 Date:
     Print Name:
Partial records exist of faxes allegedly sent by or on behalf of BLP, and BLP has the right to audit this claim form
and verify your statements and dispute any claims that are based on inaccurate responses. TTA10262018 000274
        CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER
If theCase   8:13-cv-01592-AEP
       Settlement                   Document
                  is granted Final Approval and258-6   Filedis 11/15/19
                                                your claim                Page
                                                               accepted, you will210 of 400aPageID
                                                                                  be mailed          7775
                                                                                             check representing
your share of the Settlement Fund. This process takes time, so please be patient. Please keep a copy of your
completed Claim Form for your records and ensure that you keep your current address on file with the Settlement
Administrator.




       CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000275
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 211 of 400 PageID 7776


   From:            Jon Piper
   To:              Kathleen.Lally@lw.com
   Cc:              mark.mester@lw.com
   Subject:         Re: Technology Training v. Bucs -- Proof of Claim.DOCX
   Date:            Thursday, June 16, 2016 9:48:29 AM



  Can we talk at 1030?

  Sent from my Verizon 4G LTE Droid
  On Jun 16, 2016 9:30 AM, Kathleen.Lally@lw.com wrote:
     Jon,



              After discussions, our clients have agreed to accept your suggestion that the class be limited
     to 2009/2010, allowing the list of fax numbers to speak for itself, and we have revised the claim form
     according to our discussion yesterday. We have also attempted to incorporate the other edits you
     suggested on the claim form as well as a few other tweaks in an effort to give the claim form slightly
     better flow. One of those was to add a line to sign under sections 3(a) and (b), so that we know the
     selection being made. We are happy to discuss this with you or any other suggestions you have on
     this or other pieces of the settlement. I am available this morning other than at 10 when I have a
     short meeting. Please let me know what works.


     Thanks,

     Kate



     Kathleen P. Lally




     LATHAM & WATKINS LLP
     330 North Wabash Avenue, Suite 2800
     Chicago, IL 60611
     Direct Dial: +1.312.777.7005
     Fax: +1.312.993.9767
     Email: kathleen.lally@lw.com
     http://www.lw.com


     This email may contain material that is confidential, privileged and/or attorney work product for the
     sole use of the intended recipient. Any review, reliance or distribution by others or forwarding without
     express permission is strictly prohibited. If you are not the intended recipient, please contact the
     sender and delete all copies.

     Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000276
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 212 of 400 PageID 7777


   From:              mark.mester@lw.com
   To:                Jon Piper; Kathleen.Lally@lw.com
   Subject:           RE: Technology Training v. Bucs -- Proof of Claim.DOCX
   Date:              Thursday, June 16, 2016 9:50:50 AM




  Sure. Kate will send a dial in and talk to you then.

  ________________________________
  From: Jon Piper <jon@classlawyers.com>
  Sent: Thursday, June 16, 2016 7:48:27 AM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: Re: Technology Training v. Bucs -- Proof of Claim.DOCX

  Can we talk at 1030?

  Sent from my Verizon 4G LTE Droid
  On Jun 16, 2016 9:30 AM, Kathleen.Lally@lw.com wrote:

  Jon,



           After discussions, our clients have agreed to accept your suggestion that the class be limited to
  2009/2010, allowing the list of fax numbers to speak for itself, and we have revised the claim form
  according to our discussion yesterday. We have also attempted to incorporate the other edits you
  suggested on the claim form as well as a few other tweaks in an effort to give the claim form slightly
  better flow. One of those was to add a line to sign under sections 3(a) and (b), so that we know the
  selection being made. We are happy to discuss this with you or any other suggestions you have on this
  or other pieces of the settlement. I am available this morning other than at 10 when I have a short
  meeting. Please let me know what works.

  Thanks,

  Kate



  Kathleen P. Lally



  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com<mailto://kathleen.lally@lw.com>
  http://www.lw.com

  ________________________________
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ________________________________


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000277
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 213 of 400 PageID 7778


  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000278
     Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 214 of 400 PageID 7779


Jon Piper

From:                          Jon Piper
Sent:                          Thursday, June 16, 2016 9:55 AM
To:                            Kathleen.Lally@lw.com
Subject:                       Accepted: Call re Settlement







                                                       1
       CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000279
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 215 of 400 PageID 7780


   From:            Jon Piper
   To:              Kathleen.Lally@lw.com
   Cc:              mark.mester@lw.com
   Subject:         RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release
   Date:            Thursday, June 16, 2016 10:30:00 AM



  Is this the right number?

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 14, 2016 2:11 PM
  To: Jon Piper
  Cc: mark.mester@lw.com; Dan Cohen - External Email
  Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  It is on the invite and below:

  United States (Toll Free): +1.877.205.3155

  ACCESS CODE: 107892



  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 14, 2016 2:09 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH); Dan Cohen - External Email
  Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Kate – is there a dial in for the call at 2:30pm?

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 14, 2016 9:27 AM
  To: Jon Piper
  Cc: mark.mester@lw.com
  Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  No problem. Talk to you soon.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 14, 2016 9:19 AM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Thanks - can you call me on my cell phone at 9:30am? 312-952-1984


  From: Kathleen.Lally@lw.com [Kathleen.Lally@lw.com]
  Sent: Tuesday, June 14, 2016 9:17 AM
  To: Jon Piper
  Cc: mark.mester@lw.com
  Subject: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Jon,


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                 TTA10262018 000280
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 216 of 400 PageID 7781



          Per my email yesterday, here are our revisions to the settlement agreement based on our
  discussions last week. We did not make any changes in this draft with respect to the two major issues
  that you flagged, but I am prepared to discuss them on our call this morning.

  Thanks,
  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000281
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 217 of 400 PageID 7782


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Cc:              mark.mester@lw.com
   Subject:         RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release
   Date:            Thursday, June 16, 2016 10:35:12 AM



  Yes:


  United States (Toll Free): +1.877.205.3155

  ACCESS CODE: 107892

  Audio Dial-In Information (By Region)




  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Thursday, June 16, 2016 10:34 AM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Is this the right number?

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 14, 2016 2:11 PM
  To: Jon Piper
  Cc: mark.mester@lw.com; Dan Cohen - External Email
  Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  It is on the invite and below:

  United States (Toll Free): +1.877.205.3155

  ACCESS CODE: 107892



  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 14, 2016 2:09 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH); Dan Cohen - External Email
  Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Kate – is there a dial in for the call at 2:30pm?

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 14, 2016 9:27 AM
  To: Jon Piper
  Cc: mark.mester@lw.com
  Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release



 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                 TTA10262018 000282
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 218 of 400 PageID 7783


  No problem. Talk to you soon.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 14, 2016 9:19 AM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Thanks - can you call me on my cell phone at 9:30am? 312-952-1984


  From: Kathleen.Lally@lw.com [Kathleen.Lally@lw.com]
  Sent: Tuesday, June 14, 2016 9:17 AM
  To: Jon Piper
  Cc: mark.mester@lw.com
  Subject: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Jon,

          Per my email yesterday, here are our revisions to the settlement agreement based on our
  discussions last week. We did not make any changes in this draft with respect to the two major issues
  that you flagged, but I am prepared to discuss them on our call this morning.

  Thanks,
  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000283
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 219 of 400 PageID 7784



  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000284
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 220 of 400 PageID 7785


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Cc:              mark.mester@lw.com
   Subject:         Technology Training v. Bucs -- Proof of Claim.DOCX
   Date:            Thursday, June 16, 2016 12:10:08 PM
   Attachments:     Technology Training v. Bucs -- Proof of Claim(7720495_20_NY).DOCX



  Jon,

         We are conforming the remainder of the documents and getting our client’s final approval, but
  we have sign off on the claim form attached hereto, which incorporates our discussion this morning.

  Thanks,
  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000285
     Case 8:13-cv-01592-AEP Document 258-6 OF
                                  PROOF     Filed 11/15/19 Page 221 of 400 PageID 7786
                                               CLAIM
                  Technology Training Association Inc., et al. v Buccaneers Limited Partnership
                                              Case No. XXXXXXXXX

                                C/O [SETTLEMENT ADMINISTRATOR ADDRESS]
                                Your Signed Claim Form Must Be Completed, Mailed
                                 And Postmarked No Later Than [________, 201_].
                            If You Do Not Submit A Claim Form By [________, 201_], You
                             Will Not Receive The Benefits Described In The Class Notice.
                                       Please Read This Entire Form Carefully.

To be eligible to receive payment under the proposed Settlement Agreement you must complete all steps to claim a share
of the settlement fund:
1.   Fax Number(s):     ___ ___ ___-___ ___ ___-___ ___ ___ ___
      _____________________________________________________________________________________________
     List all numbers on which you may have received faxes sent by or on behalf of BLP. Attach an additional sheet if
     necessary. The Settlement Administrator will verify that the fax number(s) appears in the existing records related to
     the case before approving your claim. If you believe you received more than one fax to the number(s) listed above,
     please indicate how many you believe you received at each number in parenthesis next to each number.
2. You Must Provide Your Contact Information.
     Name:
     Company:
     Address:
     City/State/Zip Code:
3.   Requested Information If The Settlement Administrator Needs To Contact You (select (a) or (b) and sign your
     name):
     Daytime Phone Number:                                     Email Address:
4.   You Must Verify Ownership Of The Fax Number(s) Listed In #1 Above:
     (a) The fax number(s) identified above or attached to this Proof of Claim was/were registered to me or a company I
     owned or operated in 2009 or 2010.
     _______________________________________________________________________________________
       (Sign your name here)

                                OR

     (b) The fax number(s) identified in No. 1 above or attached to this Proof of Claim was not/were not registered to me
     or a company I owned or operated throughout 2009 and 2010. Explain when you obtained the fax number(s)
     identified in No. 1 above and how you received the faxes at issue:
     ________________________________________________________________________________________
     ______________________________________________________________________________________________
        (Sign your name here)
     5. Certification (please sign below):
     PURSUANT TO 28 U.S. § 1746, I HEREBY STATE UNDER PENALTY OF PERJURY THAT I/MY
     COMPANY OWNED AND/OR USED THE FAX NUMBER(S) SPECIFIED ABOVE. I FURTHER STATE
     THAT THE INFORMATION IN THIS CLAIM FORM IS TRUE AND CORRECT.

     Signature:                                                 Date:
     Print Name:

        CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                               TTA10262018 000286
     Case
Partial     8:13-cv-01592-AEP
        records                       Document
                exist of faxes allegedly sent by or258-6   Filed
                                                    on behalf     11/15/19
                                                              of BLP,       Page
                                                                      and BLP      222right
                                                                              has the   of 400  PageID
                                                                                            to audit      7787 form
                                                                                                     this claim
and verify your statements and dispute any claims that are based on inaccurate responses.
If the Settlement is granted Final Approval and your claim is accepted, you will be mailed a check representing
your share of the Settlement Fund. This process takes time, so please be patient. Please keep a copy of your
completed Claim Form for your records and ensure that you keep your current address on file with the Settlement
Administrator.




       CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000287
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 223 of 400 PageID 7788


   From:            Jon Piper
   To:              Kathleen.Lally@lw.com
   Cc:              mark.mester@lw.com
   Subject:         RE: Technology Training v. Bucs -- Proof of Claim.DOCX
   Date:            Thursday, June 16, 2016 12:10:00 PM



  The parenthetical that should go with the 4. verification of ownership somehow ended up in 3.
  Requested information. That should be moved down to 4..

  3. Requested Information If The Settlement Administrator Needs To Contact You (select (a) or
     (b) and sign your name):
         Daytime Phone Number:                                               Email
         Address:
  4.     You Must Verify Ownership Of The Fax Number(s) Listed In #1 Above:
  (a) The fax number(s) identified above or attached to this Proof of Claim was/were r….

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Thursday, June 16, 2016 12:10 PM
  To: Jon Piper
  Cc: mark.mester@lw.com
  Subject: Technology Training v. Bucs -- Proof of Claim.DOCX

  Jon,

         We are conforming the remainder of the documents and getting our client’s final approval, but
  we have sign off on the claim form attached hereto, which incorporates our discussion this morning.

  Thanks,
  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000288
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 224 of 400 PageID 7789


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Cc:              mark.mester@lw.com
   Subject:         RE: Technology Training v. Bucs -- Proof of Claim.DOCX
   Date:            Thursday, June 16, 2016 12:15:54 PM



  My apologies. I will correct that right away.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Thursday, June 16, 2016 12:14 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: RE: Technology Training v. Bucs -- Proof of Claim.DOCX

  The parenthetical that should go with the 4. verification of ownership somehow ended up in 3.
  Requested information. That should be moved down to 4..

  3. Requested Information If The Settlement Administrator Needs To Contact You (select (a) or
     (b) and sign your name):
         Daytime Phone Number:                                               Email
         Address:
  4.     You Must Verify Ownership Of The Fax Number(s) Listed In #1 Above:
  (a) The fax number(s) identified above or attached to this Proof of Claim was/were r….

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Thursday, June 16, 2016 12:10 PM
  To: Jon Piper
  Cc: mark.mester@lw.com
  Subject: Technology Training v. Bucs -- Proof of Claim.DOCX

  Jon,

         We are conforming the remainder of the documents and getting our client’s final approval, but
  we have sign off on the claim form attached hereto, which incorporates our discussion this morning.

  Thanks,
  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the

 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000289
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 225 of 400 PageID 7790


  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000290
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 226 of 400 PageID 7791


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Cc:              mark.mester@lw.com
   Subject:         RE: Technology Training v. Bucs -- Proof of Claim.DOCX
   Date:            Thursday, June 16, 2016 12:17:08 PM
   Attachments:     Technology Training v. Bucs -- Proof of Claim(7720495_20_NY) (2).DOCX



  Corrected.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Thursday, June 16, 2016 12:14 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: RE: Technology Training v. Bucs -- Proof of Claim.DOCX

  The parenthetical that should go with the 4. verification of ownership somehow ended up in 3.
  Requested information. That should be moved down to 4..

  3. Requested Information If The Settlement Administrator Needs To Contact You (select (a) or
     (b) and sign your name):
         Daytime Phone Number:                                              Email
         Address:
  4.     You Must Verify Ownership Of The Fax Number(s) Listed In #1 Above:
  (a) The fax number(s) identified above or attached to this Proof of Claim was/were r….

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Thursday, June 16, 2016 12:10 PM
  To: Jon Piper
  Cc: mark.mester@lw.com
  Subject: Technology Training v. Bucs -- Proof of Claim.DOCX

  Jon,

         We are conforming the remainder of the documents and getting our client’s final approval, but
  we have sign off on the claim form attached hereto, which incorporates our discussion this morning.

  Thanks,
  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                   TTA10262018 000291
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 227 of 400 PageID 7792


  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                   TTA10262018 000292
     Case 8:13-cv-01592-AEP Document 258-6 OF
                                  PROOF     Filed 11/15/19 Page 228 of 400 PageID 7793
                                               CLAIM
                  Technology Training Association Inc., et al. v Buccaneers Limited Partnership
                                              Case No. XXXXXXXXX

                                C/O [SETTLEMENT ADMINISTRATOR ADDRESS]
                                Your Signed Claim Form Must Be Completed, Mailed
                                 And Postmarked No Later Than [________, 201_].
                            If You Do Not Submit A Claim Form By [________, 201_], You
                             Will Not Receive The Benefits Described In The Class Notice.
                                       Please Read This Entire Form Carefully.

To be eligible to receive payment under the proposed Settlement Agreement you must complete all steps to claim a share
of the settlement fund:
1.   Fax Number(s):     ___ ___ ___-___ ___ ___-___ ___ ___ ___
      _____________________________________________________________________________________________
     List all numbers on which you may have received faxes sent by or on behalf of BLP. Attach an additional sheet if
     necessary. The Settlement Administrator will verify that the fax number(s) appears in the existing records related to
     the case before approving your claim. If you believe you received more than one fax to the number(s) listed above,
     please indicate how many you believe you received at each number in parenthesis next to each number.
2. You Must Provide Your Contact Information.
     Name:
     Company:
     Address:
     City/State/Zip Code:
3. Requested Information If The Settlement Administrator Needs To Contact You:
     Daytime Phone Number:                                     Email Address:
4.   You Must Verify Ownership Of The Fax Number(s) Listed In #1 Above (select (a) or (b) and sign your name):
     (a) The fax number(s) identified above or attached to this Proof of Claim was/were registered to me or a company I
     owned or operated in 2009 or 2010.
     _______________________________________________________________________________________
       (Sign your name here)

                                OR

     (b) The fax number(s) identified in No. 1 above or attached to this Proof of Claim was not/were not registered to me
     or a company I owned or operated throughout 2009 and 2010. Explain when you obtained the fax number(s)
     identified in No. 1 above and how you received the faxes at issue:
     ________________________________________________________________________________________
     ______________________________________________________________________________________________
        (Sign your name here)
     5. Certification (please sign below):
     PURSUANT TO 28 U.S. § 1746, I HEREBY STATE UNDER PENALTY OF PERJURY THAT I/MY
     COMPANY OWNED AND/OR USED THE FAX NUMBER(S) SPECIFIED ABOVE. I FURTHER STATE
     THAT THE INFORMATION IN THIS CLAIM FORM IS TRUE AND CORRECT.

     Signature:                                                 Date:
     Print Name:
Partial records exist of faxes allegedly sent by or on behalf of BLP, and BLP has the right to audit this claim form
and verify your statements and dispute any claims that are based on inaccurate responses. TTA10262018 000293
        CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER
If theCase   8:13-cv-01592-AEP
       Settlement                   Document
                  is granted Final Approval and258-6   Filedis 11/15/19
                                                your claim                Page
                                                               accepted, you will229 of 400aPageID
                                                                                  be mailed          7794
                                                                                             check representing
your share of the Settlement Fund. This process takes time, so please be patient. Please keep a copy of your
completed Claim Form for your records and ensure that you keep your current address on file with the Settlement
Administrator.




       CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000294
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 230 of 400 PageID 7795


   From:            Jon Piper
   To:              Kathleen.Lally@lw.com
   Cc:              mark.mester@lw.com
   Subject:         RE: Technology Training v. Bucs -- Proof of Claim.DOCX
   Date:            Thursday, June 16, 2016 12:52:00 PM



  Kate – we have a few nits. What’s a good time to talk?

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Thursday, June 16, 2016 12:17 PM
  To: Jon Piper
  Cc: mark.mester@lw.com
  Subject: RE: Technology Training v. Bucs -- Proof of Claim.DOCX

  Corrected.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Thursday, June 16, 2016 12:14 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: RE: Technology Training v. Bucs -- Proof of Claim.DOCX

  The parenthetical that should go with the 4. verification of ownership somehow ended up in 3.
  Requested information. That should be moved down to 4..

  3. Requested Information If The Settlement Administrator Needs To Contact You (select (a) or
     (b) and sign your name):
         Daytime Phone Number:                                               Email
         Address:
  4.     You Must Verify Ownership Of The Fax Number(s) Listed In #1 Above:
  (a) The fax number(s) identified above or attached to this Proof of Claim was/were r….

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Thursday, June 16, 2016 12:10 PM
  To: Jon Piper
  Cc: mark.mester@lw.com
  Subject: Technology Training v. Bucs -- Proof of Claim.DOCX

  Jon,

         We are conforming the remainder of the documents and getting our client’s final approval, but
  we have sign off on the claim form attached hereto, which incorporates our discussion this morning.

  Thanks,
  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                              TTA10262018 000295
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 231 of 400 PageID 7796


  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000296
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 232 of 400 PageID 7797


   From:           Jon Piper
   To:             Kathleen.Lally@lw.com
   Cc:             mark.mester@lw.com
   Subject:        RE: Technology Training v. Bucs -- Proof of Claim.DOCX
   Date:           Thursday, June 16, 2016 1:01:00 PM



  312-906-0906

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Thursday, June 16, 2016 1:04 PM
  To: Jon Piper
  Cc: mark.mester@lw.com
  Subject: RE: Technology Training v. Bucs -- Proof of Claim.DOCX

  I can call you now. What is the best number?

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Thursday, June 16, 2016 12:56 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: RE: Technology Training v. Bucs -- Proof of Claim.DOCX

  Kate – we have a few nits. What’s a good time to talk?

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Thursday, June 16, 2016 12:17 PM
  To: Jon Piper
  Cc: mark.mester@lw.com
  Subject: RE: Technology Training v. Bucs -- Proof of Claim.DOCX

  Corrected.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Thursday, June 16, 2016 12:14 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: RE: Technology Training v. Bucs -- Proof of Claim.DOCX

  The parenthetical that should go with the 4. verification of ownership somehow ended up in 3.
  Requested information. That should be moved down to 4..

  3. Requested Information If The Settlement Administrator Needs To Contact You (select (a) or
     (b) and sign your name):
        Daytime Phone Number:                                               Email
        Address:
  4.    You Must Verify Ownership Of The Fax Number(s) Listed In #1 Above:
  (a) The fax number(s) identified above or attached to this Proof of Claim was/were r….

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000297
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 233 of 400 PageID 7798


  Sent: Thursday, June 16, 2016 12:10 PM
  To: Jon Piper
  Cc: mark.mester@lw.com
  Subject: Technology Training v. Bucs -- Proof of Claim.DOCX

  Jon,

         We are conforming the remainder of the documents and getting our client’s final approval, but
  we have sign off on the claim form attached hereto, which incorporates our discussion this morning.

  Thanks,
  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000298
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 234 of 400 PageID 7799


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Cc:              mark.mester@lw.com
   Subject:         RE: Technology Training v. Bucs -- Proof of Claim.DOCX
   Date:            Thursday, June 16, 2016 1:04:30 PM



  I can call you now. What is the best number?

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Thursday, June 16, 2016 12:56 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: RE: Technology Training v. Bucs -- Proof of Claim.DOCX

  Kate – we have a few nits. What’s a good time to talk?

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Thursday, June 16, 2016 12:17 PM
  To: Jon Piper
  Cc: mark.mester@lw.com
  Subject: RE: Technology Training v. Bucs -- Proof of Claim.DOCX

  Corrected.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Thursday, June 16, 2016 12:14 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: RE: Technology Training v. Bucs -- Proof of Claim.DOCX

  The parenthetical that should go with the 4. verification of ownership somehow ended up in 3.
  Requested information. That should be moved down to 4..

  3. Requested Information If The Settlement Administrator Needs To Contact You (select (a) or
     (b) and sign your name):
         Daytime Phone Number:                                               Email
         Address:
  4.     You Must Verify Ownership Of The Fax Number(s) Listed In #1 Above:
  (a) The fax number(s) identified above or attached to this Proof of Claim was/were r….

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Thursday, June 16, 2016 12:10 PM
  To: Jon Piper
  Cc: mark.mester@lw.com
  Subject: Technology Training v. Bucs -- Proof of Claim.DOCX

  Jon,

         We are conforming the remainder of the documents and getting our client’s final approval, but
  we have sign off on the claim form attached hereto, which incorporates our discussion this morning.

 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                              TTA10262018 000299
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 235 of 400 PageID 7800



  Thanks,
  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000300
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 236 of 400 PageID 7801


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Cc:              mark.mester@lw.com
   Subject:         Notice and Claim Form
   Date:            Thursday, June 16, 2016 2:56:46 PM
   Attachments:     Detailed Class Notice - Buccaneers(7720796_6_NY).DOCX
                    Technology Training v. Bucs -- Proof of Claim(7720495_21_NY) (2).DOCX



  Jon,

          Attached please find the notice and claim form. I will send a clean and redline of the
  Settlement Agreement soon.

  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                   TTA10262018 000301
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 237 of 400 PageID 7802

               UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA

        If You Received A Facsimile Advertising Allegedly Sent By Or On Behalf
        Of BLP In 2009 Or 2010, You May Be Part Of A Class Action Settlement
                                         IMPORTANT
                              PLEASE READ THIS NOTICE CAREFULLY
          THIS NOTICE RELATES TO THE PENDENCY OF A CLASS ACTION
           LAWSUIT AND, IF YOU ARE A MEMBER OF THE SETTLEMENT
           CLASS, CONTAINS IMPORTANT INFORMATION ABOUT YOUR
                      RIGHTS UNDER THE SETTLEMENT 1
        A federal court directed this notice. This is not a solicitation from a lawyer. You are not being sued.

           x   A Settlement has been reached in a class action lawsuit alleging that the Buccaneers Limited
               Partnership (“BLP”) improperly sent advertisements regarding tickets for Tampa Bay Buccaneer
               games by facsimile. BLP denies the allegations in the lawsuit, and the Court has not decided who
               is right.

x   Settlement Class Members who submit Valid Claims will be entitled to an Award.

x   Your legal rights are affected whether you act or do not act. Read this notice carefully.

                              YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:
        SUBMIT A CLAIM          Submit a Claim Form seeking payment.
        FORM                    Give up your right to be part of another lawsuit, arbitration or proceeding
        (________, 201_)        against BLP for the same legal claims resolved by this Settlement.
        OPT OUT OF THE          Request to be excluded and receive no benefits from the Settlement. This is the
        SETTLEMENT              only option that allows you to start or continue your own lawsuit against BLP
        (________, 201_)        for the claims at issue in the Settlement.

        OBJECT                  Remain in the Settlement and write to the Court about why you do not like the
        (________, 201_)        Settlement. If you would like benefits from the Settlement, you will need to file
                                a Valid Claim.
                                Give up your right to be part of another lawsuit, arbitration or proceeding
                                against BLP for the same legal claims resolved by this Settlement.
        GO TO A HEARING         Remain in the Settlement and ask to speak in Court about the fairness of the
        (________, 201_)        Settlement.
                                Give up your right to be part of another lawsuit, arbitration or proceeding
                                against BLP for the same legal claims resolved by this Settlement.
        DO NOTHING              Get no benefits.
                                Give up your right to be part of another lawsuit, arbitration or proceeding
                                against BLP for the same legal claims resolved by this Settlement.

x   These rights and options—and the deadlines to exercise them—are explained in this notice.
x   The Court still has to decide whether to approve the Settlement. If it does, and after any appeals are
    resolved, benefits will be distributed to those who submit qualifying claim forms. Please be patient.

    1
     Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Settlement
    Agreement and Release (“Settlement Agreement”) available from Class Counsel or by visiting the Settlement
    Website. If this notice conflicts with the Settlement Agreement, the Settlement Agreement will control.
                     QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                   TTA10262018 000302
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 238 of 400 PageID 7803




                                                WHAT THIS NOTICE CONTAINS


  BASIC INFORMATION .............................................................................................................................. PAGE 3
         1. Why is there a notice?
         2. What is this litigation about?
         3. What is the Telephone Consumer Protection Act?
         4. Why is this a class action?
         5. Why is there a settlement?

  WHO IS PART OF THE SETTLEMENT ...................................................................................................... PAGE 4
         6. Who is included in the Settlement?
         7. What if I am not sure whether I am included in the Settlement?

  THE SETTLEMENT BENEFITS................................................................................................................PAGE 4-5
         8. What does the Settlement provide?
         9. How do I file a Claim?
         10. When will I receive my payment?

  EXCLUDING YOURSELF FROM THE SETTLEMENT ............................................................................PAGE 5-6
        11. How do I get out of the Settlement?
        12. If I do not exclude myself, can I sue the Defendant for the same thing later?
        13. What am I giving up to stay in the Settlement Class?
        14. If I exclude myself, can I still get a payment?

  THE LAWYERS REPRESENTING YOU..................................................................................................... PAGE 6
        15. Do I have a lawyer in the case?
        16. How will the lawyers be paid?

  OBJECTING TO THE SETTLEMENT .......................................................................................................PAGE 6-7
         17. How do I tell the Court if I do not like the Settlement?
         18. What is the difference between objecting and asking to be excluded?

  THE FAIRNESS HEARING .....................................................................................................................PAGE 7-8
         19. When and where will the Court decide whether to approve the Settlement?
         20. Do I have to attend the hearing?
         21. May I speak at the hearing?

  IF YOU DO NOTHING ................................................................................................................................ PAGE 8
          22. What happens if I do nothing at all?

  GETTING MORE INFORMATION .............................................................................................................. PAGE 8
         23. How do I get more information?




                      QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                              2
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                                           TTA10262018 000303
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 239 of 400 PageID 7804


                                     BASIC INFORMATION
 1. Why is there a notice?

This Notice is to inform you of the proposed Settlement of a class action lawsuit and about all of your
rights and options before the Court decides whether to approve it. This Notice describes the lawsuit,
the proposed Settlement, your legal rights, what benefits are available and who can get them.
__________________ of the United States District Court for the Middle District of Florida is
overseeing the proposed Settlement in the matter of [ ] (the “Litigation”). The proposed Settlement
will resolve the claims made against BLP in the Litigation. The people who sued are called the
“Plaintiffs.” BLP is the “Defendant.”

 2. What is this Litigation about?

The Litigation alleges that in 2009 and 2010 BLP improperly sent advertisements by facsimile and
seeks actual damages, as well as statutory damages under the Telephone Consumer Protection Act of
1991, 47 U.S.C. § 227 (“TCPA”) on behalf of a proposed class of all persons who received one or
more facsimile advertisements from or on behalf of BLP in 2009 and 2010.
BLP denies each and every allegation of wrongdoing, liability and damages that were or could have
been asserted in the Litigation and further denies that the claims in the Litigation would be
appropriate for class treatment if the Litigation were to proceed through trial.
The Settlement resolves the lawsuit. The Court has not decided who is right.

 3. What is the Telephone Consumer Protection Act?

The TCPA is a federal law that restricts telephone solicitations and the use of certain automated
telephone equipment, such as automatic dialing systems, artificial or prerecorded voice messages,
SMS text messages, and fax machines for advertising and certain other purposes.

 4. Why is this a class action?

In a class action, one or more people called “Class Representatives” (in this case, Plaintiffs
Technology Training Associates, Inc. and Larry E. Schwanke, D.C. d/b/a Back to Basics Family
Chiropractic) sue on behalf of themselves and other similarly situated people. Together, all the
people with similar claims are members of a “Settlement Class.”

 5. Why is there a Settlement?

The Court has not decided in favor of Plaintiffs or BLP. Instead, both sides have agreed to a
settlement. By agreeing to the Settlement, the parties avoid the costs and uncertainty of a trial, and if
the Settlement is approved by the Court, Settlement Class Members will receive the benefits
described in this notice. The proposed Settlement does not mean that any law was broken or that
BLP did anything wrong. BLP denies all legal claims in this case. Plaintiffs and their lawyers think
the proposed Settlement is best for everyone who is affected.


                QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                        3
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000304
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 240 of 400 PageID 7805


                          WHO IS PART OF THE SETTLEMENT
 6. Who is included in the Settlement?

The Settlement includes all persons who, in 2009 or 2010, received one or more facsimile
advertisements sent by or on behalf of BLP and offering group or individual game tickets for Tampa
Bay Buccaneer games. These people are called the “Settlement Class.”

Excluded from the Settlement Class are (a) BLP and its respective parents, subsidiaries, divisions,
affiliates, associated entities, business units, predecessors in interest, successors, successors in
interest and representatives and each of their respective immediate family members; (b) Class
Counsel; and (c) the Judges who have presided over the Litigation and any related cases.

 7. What if I am not sure whether I am included in the Settlement?

If you are not sure whether you are in the Settlement Class, or have any other questions about the
Settlement, call the toll free number, 1-8XX-XXX-XXXX, visit the Settlement
Website, www.__________, or send questions to the Settlement Administrator at
________________, PO Box XXXX, [City], [State] XXXXX-XXXX. You may also call Class
Counsel at the number listed in Question 17.

                               THE SETTLEMENT BENEFITS
 8. What does the Settlement provide?

BLP has agreed to pay up to $19.5 million to create a “Settlement Fund.” The Settlement Fund will
be used to pay Awards, the Attorneys’ Fee Awards, and Incentive Awards to Plaintiffs. Awards will
be distributed to Settlement Class Members who submit Valid Claims. Each Settlement Class
Member who received one or more unsolicited facsimile advertisements sent by or on behalf of BLP
and who submit a Valid Claim shall be eligible to receive up to: (i) $350 for the first such facsimile;
(ii) $100 for the second such facsimile; (iii) $75 for the third such facsimile; (iv) $20 for the fourth
such facsimile; and (v) $20 for the fifth such facsimile.

 9. How do I file a Claim?

To receive a payment, you must submit a Valid Claim. To submit a Valid Claim, you must timely
and fully complete and submit a Claim Form by mail on or before Month DD, 201_. Claim Forms
may be obtained on the Settlement Website, www.______________________.
You can submit your Claim Form via regular mail. Claim Forms submitted by mail must be
postmarked on or before Month Day, 2016 to:
                                   ________ Settlement Administrator
                                             PO Box XXX
                                      City, State XXXXX-XXXX
Please read the Claim Form carefully and provide all the information required.



                QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                        4
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000305
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 241 of 400 PageID 7806




 10. When will I receive my payment?

Payments for Valid Claims will be made only after the Court enters a Final Order and Judgment
granting approval of the Settlement and after any appeals are resolved (see “Fairness Hearing”
below). If there are appeals, resolving them can take time. Please be patient.

                 EXCLUDING YOURSELF FROM THE SETTLEMENT

 11. How do I get out of the Settlement?

If you want to keep any right you might have to sue BLP about the issues in this case and if you do
not want benefits from the Settlement, then you must take steps to exclude yourself from the
Settlement. This is called “opting-out” of the Settlement Class.
To exclude yourself from the Settlement, you must send a letter or other written document by mail to:
                                  __________ Settlement Administrator
                                            PO Box XXXX
                                      City, State XXXXX-XXXX
Your request to be excluded from the Settlement must be personally signed by you and contain a
statement that you are a member of the Settlement Class but desire to be excluded from it.
Your exclusion request must be postmarked no later than Month Day, 2016. You cannot ask to be
excluded on the phone, by email or in any other manner.
You may opt-out of the Settlement Class only for yourself. So-called “mass” or “class” opt outs,
whether filed by third parties on behalf of a “mass” or “class” of members of the Settlement Class or
multiple members of the Settlement Class where no personal statement has been signed by each and
every individual member of the Settlement Class, are not allowed.

 12. If I do not exclude myself, can I sue the Defendant for the same thing later?

No. Unless you exclude yourself, you give up any right you might have to sue BLP for legal claims
that the Settlement resolves. You must exclude yourself from the Settlement Class in order to try to
maintain your own lawsuit. If you start your own lawsuit, you will have to hire your own lawyer and
you will have to prove your claims.

 13. What am I giving up to stay in the Settlement Class?

Unless you exclude yourself from the Settlement, you cannot sue or be part of any other lawsuit
against BLP about the issues in this case, including any existing litigation, arbitration, or proceeding.
Unless you exclude yourself, all of the decisions and judgments by the Court will bind you. If you
file a Claim Form for benefits or do nothing at all, you will be releasing BLP from all of the claims
described and identified in Section [ ] of the Settlement Agreement.
The Settlement Agreement is available by calling [SA Number] or writing to [SA ADDRESS]. The
Settlement Agreement provides more detail regarding the release and describes the released claims
                QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                        5
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000306
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 242 of 400 PageID 7807


with specific descriptions in necessary, accurate legal terminology, so read it carefully. You can talk
to the law firm seeking to represent the Settlement Class and listed in Question 15 for free or you can,
at your own expense, talk to your own lawyer if you have any questions about the released claims or
what they mean.

 14. If I exclude myself, can I still get a payment?

No. You will not get a payment from the Settlement Fund if you exclude yourself from the
settlement.

                          THE LAWYERS REPRESENTING YOU
 15. Do I have a lawyer in the case?

The Court has appointed Phillip A. Bock, Jonathan B. Piper, Daniel J. Cohen of Bock, Hatch, Lewis
& Oppenheim, LLC as “Class Counsel” to represent all members of the Settlement Class.
You will not be charged for these lawyers’ services. The Attorneys’ Fee Awards will be paid directly
from the Settlement Fund. If you want to be represented by another lawyer, you may hire one to
appear in Court for you at your own expense.

 16. How will the lawyers be paid?

Class Counsel intend to request up to twenty-five percent (25%) ($4,875,000) of the Settlement Fund
for attorneys’ fees and reasonable, actual out-of-pocket expenses incurred in the Litigation. The fees
and expenses awarded by the Court will be paid out of the Settlement Fund. The Court will decide
the amount of fees and expenses to award.
Plaintiffs will apply for Incentive Awards in an amount to be paid from the Settlement Fund.
Plaintiff Technology Training Associates will apply for an award of $20,000 and Plaintiff Larry E.
Schwanke, D.C. d/b/a Back to Basics Family Chiropractic will apply for $3,000.

                            OBJECTING TO THE SETTLEMENT
 17. How do I tell the Court if I do not like the Settlement?

If you are a Settlement Class Member (and do not exclude yourself from the Settlement Class), you
can object to any part of the Settlement. To object, you must submit a letter or other written
document that includes the following:
   1) A heading that includes the case name and case number - [ ].
   2) Your name, address, telephone number and, if represented by counsel, the name, bar number,
      address and telephone number of your counsel;
   3) A signed declaration stating that you are a member of the Settlement Class and in 2009 and/or
      2010, received one or more facsimile advertisements sent by or on behalf of BLP;
   4) A statement of all your objections to the Settlement; and


                QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                        6
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000307
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 243 of 400 PageID 7808


   5) A statement of whether you intend to appear at the Fairness Hearing, either with or without
      counsel, and if with counsel, the name, bar number, address, and telephone number of your
      counsel who will attend.
You must file your objection with the Court and mail or email your objection to each of the following
postmarked or emailed by Month Day, 2016:

   Settlement Administrator          Class Counsel                    Defendant’s Counsel

                                     Phillip A. Bock                  Mark S. Mester
                                     Jonathan B. Piper                Kathleen P. Lally
                                     Daniel J. Cohen                  Latham & Watkins LLP
                                     Bock, Hatch, Lewis &             330 N. Wabash Avenue
                                     Oppenheim, LLC                   Suite 2800
                                     134 North La Salle Street,       Chicago, Illinois 60611
                                     Suite 1000
                                     Chicago, Illinois 60602

 18. What is the difference between objecting and asking to be excluded?

Objecting is simply telling the Court that you do not like something about the Settlement. You can
object to the Settlement only if you do not exclude yourself. Excluding yourself is telling the Court
that you do not want to be part of the Settlement. If you exclude yourself, you have no basis to object
to the Settlement because it no longer affects you.

                                 THE FAIRNESS HEARING
The Court will hold a hearing to decide whether to approve the Settlement and any requests for fees
and expenses (“Fairness Hearing”).

 19. When and where will the Court decide whether to approve the Settlement?

The Court has scheduled a Fairness Hearing on Month Day, 2016 at __:__ _m, at the [address]. The
hearing may be moved to a different date or time without additional notice. At this hearing, the Court
will consider whether the Settlement is fair, reasonable, and adequate. The Court will also consider
the requests by Class Counsel for Attorneys’ Fee Award and for Inventive Awards to the Class
Representatives. If there are objections, the Court will consider them at that time. After the hearing,
the Court will decide whether to approve the Settlement. It is unknown how long these decisions will
take.

 20. Do I have to attend the hearing?

No. Class Counsel will answer any questions the Court may have. But, you are welcome to attend
the hearing at your own expense. If you send an objection, you do not have to come to Court to talk
about it. As long as you submitted your written objection on time, to the proper addresses, and it
complies with the other requirements set forth above, the Court will consider it. You also may pay
your own lawyer to attend the hearing, but it is not necessary.


                QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                        7
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000308
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 244 of 400 PageID 7809




 21. May I speak at the hearing?

You may ask the Court for permission to speak at the Fairness Hearing. To do so, your filed
objection must include a statement of whether you intend to appear at the Fairness Hearing (See
question 17 above).
You cannot speak at the hearing if you exclude yourself from the Settlement.

                                    IF YOU DO NOTHING
 22. What happens if I do nothing at all?

If you are a member of the Settlement Class and do nothing, you will not get benefits from the
Settlement. And, unless you exclude yourself, you will be bound by the judgment entered by the Court.
This means you will not be able to start a lawsuit, continue with a lawsuit, or be part of any other
lawsuit or proceeding against BLP about the claims at issue in this case.

                              GETTING MORE INFORMATION
 23. How do I get more information?

This notice summarizes the proposed Settlement. More details are in the Settlement Agreement. For
a complete, definitive statement of the settlement terms visit the Settlement Website at ___________,
write with questions to the Settlement Administrator at ___________ Settlement Administrator, PO
Box XXXX, City, State XXXXX-XXXX, or call the toll-free number, 1-8XX-XXX-XXXX.




                QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                        8
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000309
     Case 8:13-cv-01592-AEP Document 258-6 OF
                                  PROOF     Filed 11/15/19 Page 245 of 400 PageID 7810
                                               CLAIM
                  Technology Training Associates, Inc., et al. v Buccaneers Limited Partnership
                                              Case No. XXXXXXXXX

                                C/O [SETTLEMENT ADMINISTRATOR ADDRESS]
                                Your Signed Claim Form Must Be Completed, Mailed
                                 And Postmarked No Later Than [________, 201_].
                            If You Do Not Submit A Claim Form By [________, 201_], You
                             Will Not Receive The Benefits Described In The Class Notice.
                                       Please Read This Entire Form Carefully.

To be eligible to receive payment under the proposed Settlement Agreement you must complete all steps to claim a share
of the settlement fund:
1.   Fax Number(s):     ___ ___ ___-___ ___ ___-___ ___ ___ ___
      _____________________________________________________________________________________________
     List all numbers on which you may have received faxes sent by or on behalf of BLP. Attach an additional sheet if
     necessary. The Settlement Administrator will verify that the fax number(s) appears in the existing records related to
     the case before approving your claim. If you believe you received more than one fax to the number(s) listed above,
     you may indicate how many you believe you received at each number in parenthesis next to each number.
2. You Must Provide Your Contact Information.
     Name:
     Company:
     Address:
     City/State/Zip Code:
3. Requested Information If The Settlement Administrator Needs To Contact You:
     Daytime Phone Number:                                     Email Address:
4.   You Must Verify Ownership Of The Fax Number(s) Listed In #1 Above (select (a) or (b) and sign your name):
     (a) The fax number(s) identified above or attached to this Proof of Claim was/were registered to me or a company I
     owned or operated in 2009 or 2010.
     _______________________________________________________________________________________
       (Sign your name here)

                                OR

     (b) The fax number(s) identified in No. 1 above or attached to this Proof of Claim was not/were not registered to me
     or a company I owned or operated throughout 2009 and 2010. Explain when you obtained the fax number(s)
     identified in No. 1 above and how you received the faxes at issue:
     ________________________________________________________________________________________
     ______________________________________________________________________________________________
        (Sign your name here)
     5. Certification (please sign below):
     PURSUANT TO 28 U.S. § 1746, I HEREBY STATE UNDER PENALTY OF PERJURY THAT I/MY
     COMPANY OWNED AND/OR USED THE FAX NUMBER(S) SPECIFIED ABOVE. I FURTHER STATE
     THAT THE INFORMATION IN THIS CLAIM FORM IS TRUE AND CORRECT.

     Signature:                                                 Date:
     Print Name:
Partial records exist of faxes allegedly sent by or on behalf of BLP, and BLP has the right to audit this claim form
and verify your statements and dispute any claims that are based on inaccurate responses. TTA10262018 000310
        CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER
If theCase   8:13-cv-01592-AEP
       Settlement                   Document
                  is granted Final Approval and258-6   Filedis 11/15/19
                                                your claim                Page
                                                               accepted, you will246 of 400aPageID
                                                                                  be mailed          7811
                                                                                             check representing
your share of the Settlement Fund. This process takes time, so please be patient. Please keep a copy of your
completed Claim Form for your records and ensure that you keep your current address on file with the Settlement
Administrator.




       CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000311
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 247 of 400 PageID 7812


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Cc:              mark.mester@lw.com
   Subject:         Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release
   Date:            Thursday, June 16, 2016 3:01:29 PM
   Attachments:     NY-7719933-v11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release.docx
                    CP_Redline - NY-7719933-v10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and
                    Release and NY-7719933-v11 Technology Training.pdf



  Jon,

         Attached is a clean and redline of the Settlement Agreement. My clients are looking at this
  one more time as well, though, just FYI.

  Thanks,
  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                               TTA10262018 000312
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 248 of 400 PageID 7813



                            SETTLEMENT AGREEMENT AND RELEASE

          This Settlement Agreement and Release is entered into between Plaintiffs Technology

 Training Associates, Inc., Spicola International, Inc. and Larry E. Schwanke, D.C. d/b/a

 Back to Basics Family Chiropractic and Defendant Buccaneers Limited Partnership in order to

 effect a full and final settlement and dismissal with prejudice of all claims against Buccaneers

 Limited Partnership as alleged in the case captioned

 ________________________________________ on the terms set forth below and to the full

 extent reflected herein, subject to approval of the Court. Capitalized terms shall have the

 meaning ascribed to them in Section II of this Settlement Agreement.

                                                I.       RECITALS

          A.       On or about May 6, 2016, Plaintiff Technology Training Associates, Inc. filed a

 complaint in the Circuit Court of the 13th Judicial Circuit in and for Hillsborough County,

 Florida alleging that in 2009 and 2010 BLP improperly sent advertisements by facsimile.

 Technology Training Associates, Inc. sought actual damages and statutory damages under the

 TCPA on behalf of itself and a proposed class of “[a]ll persons who, from July 1, 2009, to

 present, were sent one or more facsimile advertisements offering group or individual game

 tickets for Tampa Bay Buccaneer games, but not stating on the first page that the fax recipient

 may make a request to the sender not to send any future ads and that failure to comply, within

 30 days, with such a request is unlawful.”

          B.       The complaint filed by Technology Training Associates, Inc. addressed the

 samesimilar conduct and sought to represent essentially the same class as a case pending in

 the United States District Court for the Middle District of Florida before Magistrate Judge

 Anthony E. Porcelli, captioned Cin-Q Automobiles, Inc., et al. v. Buccaneers Limited




 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000313
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 249 of 400 PageID 7814



 Partnership, et al., Case No. 8:13-cv-01592-AEP (“Cin-Q”). The parties in Cin-Q had been

 engaged in mediation and attempting to reach a settlement for more than eight (8) months, but

 had been unsuccessful. Indeed, on April 18, 2016, BLP had filed a motion for a settlement

 conference in Cin-Q, offering to waive the mediation privilege, relying on the Court’s

 supervisory authority under Fed. R. Civ. P. 23(g) and requesting that the Court or its designee

 hold a settlement conference. The Cin-Q plaintiffs and their counsel, however, opposed any

 settlement conference before the Court or its designee, insisted that the mediator in the prior

 mediation declare an impasse (which he did) and flatly refused to waive the mediation privilege.

          C.       After the complaint on behalf of Technology Training Associates, Inc. was filed,

 Class Counsel contacted BLP Counsel and indicated that they were aware of and had reviewed

 the motion for a settlement conference filed by BLP in Cin-Q and understood that Cin-Q’s

 counsel had opposed that motion and had filed a notice of impasse. Class Counsel then asked

 if BLP would have any interest in an early mediation of the new case, pointing out that the

 parties in that case would apparently be required to engage in alternative dispute resolution

 under the applicable court rules. The Parties agreed to a mediation and scheduled an initial

 mediation session for May 19, 2016.

          D.       Prior to the May 19, 2016 mediation, however, Plaintiff Technology Training

 Associates, Inc. dismissed, without prejudice, the complaint filed in Hillsborough County,

 Florida due to efforts by counsel for the plaintiffs in Cin-Q to interfere with the Parties’

 mediation and settlement discussion. Class Counsel indicated to BLP, however, that they were

 maintaining the claims and that they intended to formally re-file that complaint once settlement

 discussions had concluded, whether or not those discussions resulted in a settlement.




                                                            2
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000314
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 250 of 400 PageID 7815



          E.       Thereafter, the Parties participated in a full-day mediation on May 19, 2016 in

 Tampa, Florida before mediator Peter Grilli. The Parties were not able to reach a settlement

 during that mediation, but made progress and agreed to continue negotiations.

          F.       Over the next two (2) weeks, theThe Parties continued their settlement

 discussions, which culminated in a second full-day mediation session on June 1, 2016 in

 Tampa, Florida with Mr. Grilli. At the end of that mediation session, the Parties had reached

 an agreement in principalprinciple that would resolve the claims in Plaintiffs’ Complaint on a

 class-wide basis, subject to finalization of a mutually-agreeable settlement agreement and

 subject to court approval.

          G.       On or about ___________, Plaintiffs filed their Complaint in the

 _________________United States District Court for the Middle District of Florida,

 alleging that in 2009 and 2010 BLP improperly sent advertisements by facsimile, seeking actual

 damages, as well as statutory damages under the TCPA on behalf of themselves and a

 proposed class of “_____________________________.”

          H.       BLP denies all material allegations in the Litigation and have asserted a variety

 of affirmative defenses. BLP specifically denies that they haveit has engaged in any

 wrongdoing whatsoever, that they haveit has any liability in connection with the claims

 asserted or that could have been asserted in the Litigation and further deny that the claims in

 the Litigation can properly be maintained as a class action, other than for the purposes of

 settlement.

          I.       Plaintiffs and Class Counsel have conducted an examination of the facts and

 documents relating to the Litigation, including documents and information produced by BLP

 prior to and during mediation, and have concluded that this Settlement provides substantial


                                                            3
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000315
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 251 of 400 PageID 7816



 benefits to Plaintiffs and the Settlement Class and resolves all issues that were or could have

 been raised in the Litigation without prolonged litigation and the risks and uncertainties

 inherent in litigation. Plaintiffs, Class Counsel and Mr. Grilli have further concluded that this

 Settlement is fair, reasonable, adequate and in the best interest of the Settlement Class.

          J.       BLP denies each and every allegation of wrongdoing, liability and damages that

 were or could have been asserted in the Litigation and further deny that the claims in the

 Litigation would be appropriate for class treatment if the Litigation were to proceed through

 litigation and trial. Nonetheless, without admitting or conceding any wrongdoing, liability or

 damages or the appropriateness of Plaintiffs’ claims or similar claims for class treatment, BLP

 consents to the Settlement solely to avoid the expense, inconvenience and inherent risk of

 litigation as well as continued disruption of their business operations.

          K.       Nothing in this Settlement or Settlement Agreement shall be construed as an

 admission or concession by BLP of the truth of any allegations raised in the Litigation or of

 any fault, wrongdoing, liability or damages of any kind.

          L.       This Settlement Agreement, its terms, documents related to it and the

 negotiations or proceedings connected with it shall not be offered or received into evidence in

 the Litigation or in any other action or proceeding to establish any liability or admission by

 BLP.

          NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,

 promises and general releases set forth below and subject to preliminary and final approval of

 the Court, the Parties hereby agree as follows:

                                              II.      DEFINITIONS

          As used herein, the following terms have the meanings set forth below.



                                                            4
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000316
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 252 of 400 PageID 7817



           A.      “Attorneys’ Fee Award” means the Court-approved award to Class Counsel as

 defined in Section __VI, Paragraph __A and payable from the Net Settlement Fund.

           B.      “Available Award Total” means the amount of money in the Net Settlement

 Fund available to pay such Awards.

           C.      “Award” means the cash compensation that Settlement Class Members who

 submit Valid Claims shall be entitled to receive as detailed in Section __Sections IV and VIII

 and payable from the Net Settlement Fund.

           D.      “BLP” shall mean Defendant Buccaneers Limited Partnership.

           E.      “BLP Counsel” means Latham & Watkins LLP and Holland & Knight.

           F.      “CAFA Notices” means the notice of this settlement to be served upon State

 and Federal regulatory authorities as required by the Class Action Fairness Act of 2005, 28

 U.S.C. § 1715.

           G.      “Claim Deadline” means the date by which Class Members must submit Claims

 Forms to be eligible for the benefits described herein, which date will be specified in the Class

 Notice.

           H.      “Claim Form” means the claim form that Settlement Class Members must

 complete and submit on or before the Claim Deadline to be eligible for the benefits described

 herein, which document shall be submitted to the Court when the Parties seek

 preliminary approval of the Settlementshall be without material alteration from Exhibit

 A. Claim Forms will be processed after the Effective Date.

           I.      “Class Counsel” means Phillip A. Bock, Jonathan B. Piper and Daniel J. Cohen

 of Bock, Hatch, Lewis & Oppenheim, LLC.




                                                            5
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000317
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 253 of 400 PageID 7818



          J.       “Class Notice” means the Court-approved forms of notice to the Settlement

 Class, which will notify members of the Settlement Class of entry of the Preliminary Approval

 Order and the scheduling of the Fairness Hearing, among other things.

          K.       “Court” means the United States District Court for the Middle District of

 Florida.

          L.       “Days” means calendar days, except that when computing any period of time

 prescribed or allowed by this Settlement Agreement, the day of the act, event or default from

 which the designated period of time begins to run shall not be included. Furthermore, when

 computing any period of time prescribed or allowed by this Settlement Agreement, the last day

 of the period so computed shall be included, unless it is a Saturday, a Sunday or a Federal or

 State of Florida legal holiday, in which event the period runs until the end of the next day

 which is not a Saturday, Sunday or Federal or State of Florida legal holiday.

          M.       “Effective Date” means the date defined in Section __XIII.

          N.       “Fairness Hearing” means the hearing at which the Court orders final approval

 of the Settlement.

          O.       “Final” means final as defined in Section __XIII, Paragraph __B.

          P.       “Final Order and Judgment” means a final order entered by the Court after the

 Fairness Hearing, granting approval of the Settlement as further described in Section __.

          Q.       “Incentive Award” means the Court-approved award, if any, to the individual

 class representative as defined in Section __VI, Paragraph __B and payable from the Net

 Settlement Fund.

          R.       “Litigation” means the action captioned ________________________________.




                                                            6
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000318
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 254 of 400 PageID 7819



          S.       “Mailed Notice” shall mean the notice of the settlement provided to the

 Settlement Class by first class mail, postage pre-paid, which shall be without material alteration

 from Exhibit __B.

          T.       “Net Settlement Fund” means the Settlement Fund, less the amounts paid for the

 Attorneys’ Fee Award and Incentive Awards, as described in more detail in Section __IV.

          U.       “Notice And Administration Costs” means the reasonable and authorized costs

 and expenses of the Settlement Class Notice Program and all reasonable and authorized costs

 and expenses incurred by the Settlement Administrator or BLP in administering the Settlement,

 including but not limited to costs and expenses associated with assisting members of the

 Settlement Class, processing claims, escrowing funds, issuing and mailing the benefits provided

 by the Settlement and other reasonable and authorized fees and expenses of the Settlement

 Administrator.

          V.       “Notice Date” means the first day on which the Settlement Administrator begins

 disseminating the Class Notice.

          W.       “Opt-Out” shall refer to a member of the Settlement Class who properly and

 timely submits a request for exclusion from the Settlement Class as set forth in Section __IX,

 Paragraph __B. An Opt-Out may rescind a request for exclusion by submitting a Claim Form

 to the Settlement Administrator to obtain benefits under the Settlement.

          X.       “Opt-Out List” shall refer to the list compiled by the Settlement Administrator

 identifying those who properly and timely submit a request for exclusion from the Settlement

 Class and become Opt-Outs.

          Y.        “Opt-Out and Objection Date” means the date by which a request for exclusion

 must be filed with the Settlement Administrator in order for a member of the Settlement Class


                                                            7
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000319
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 255 of 400 PageID 7820



 to be excluded from the Settlement Class, and the date by which Settlement Class Members

 must file objections, if any, to the Settlement.

          Z.       “Parties” means Plaintiffs and Settlement Class Members together with BLP.

 Plaintiffs and Settlement Class Members shall be collectively referred to as one “Party,” with

 BLP as the other “Party.”

          AA.      “Person” means an individual, corporation, partnership, limited partnership,

 limited liability company, association, member, joint stock company, estate, legal representative,

 trust, unincorporated association, any business or legal entity and such individual’s or entity’s

 spouse, heirs, predecessors, successors, representatives and assignees.

          BB.      “Plaintiffs” means Technology Training Associates, Inc., Spicola International,

 Inc. and Larry E. Schwanke, D.C. d/b/a Back to Basics Family Chiropractic.

          CC.      “Preliminary Approval Date” means the date the Preliminary Approval Order has

 been executed and entered by the Court and received by counsel for the Parties.

          DD.      “Preliminary Approval Order” means the order defined in Section __X and

 entered by the Court preliminary approving the Settlement.

          EE. “Published Notice” shall mean the notice published as part of the Settlement

 Class Notice Program, which shall be without material alteration from Exhibit __.

          EE.      FF. “Release” means the release and discharge, as of the Effective Date, by

 Plaintiffs and all Settlement Class Members (and their respective present, former and future

 administrators, agents, assigns, attorneys, executors, heirs, partners, predecessors-in-interest and

 successors), who have not excluded themselves from the Settlement Class, of the Released

 Persons and shall include the agreement and commitment by Plaintiffs and all Settlement Class

 Members to not now or hereafter initiate, maintain or assert against the Released Persons or


                                                            8
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000320
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 256 of 400 PageID 7821



 any of them any and all causes of action, claims, rights, demands, actions, claims for damages,

 equitable, legal and/or administrative relief, interest, demands or rights, including without

 limitation, claims for damages of any kind, including those in excess of actual damages,

 whether based on federal, state or local law, statute, ordinance, regulation, contract, common

 law or any other sources that have been, could have been, may be or could be alleged or

 asserted now or in the future by Plaintiffs or any Settlement Class Members against the

 Released Persons, or any of them, in the Litigation or in any other court action or before any

 administrative body (including any regulatory entity or organization), tribunal, arbitration panel

 or other adjudicating body arising out of or related to the Released Claims.

          FF.      GG. “Released Claims” means any and all claims, actions, causes of action,

 rights, demands, suits, debts, liens, contracts, agreements, offsets or liabilities, including but not

 limited to statutory consumer protection claims, tort claims, conversion claims, negligence

 claims, claims for breach of contract, breach of the duty of good faith and fair dealing, breach

 of statutory duties, actual or constructive fraud, misrepresentations, fraudulent inducement,

 statutory and consumer fraud, breach of fiduciary duty, unfair business or trade practices,

 conversion, restitution, rescission, compensatory and punitive damages, injunctive or

 declaratory relief, attorneys’ fees, interests, costs, penalties and any other claims, whether

 known or unknown, alleged or not alleged in the Litigation, suspected or unsuspected,

 contingent or matured, under federal, state or local law, which Plaintiffs and/or any Settlement

 Class Member had, now have or may in the future have with respect to any conduct, act,

 omissions, facts, matters, transactions or oral or written statements or occurrences on or prior

 to the Preliminary Approval Date arising from or relating to facsimilesfacsimile

 advertisements offering group or individual game tickets for Tampa Bay Buccaneer


                                                            9
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000321
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 257 of 400 PageID 7822



 games sent by and/or on behalf of the Released Persons, FaxQom and/or any entities hired

 by FaxQom to the Releasing Persons, including, without limitation, the causes of action and

 allegations made by Plaintiffs in the Litigation as well as claims and allegations that the

 Released Persons violated any consumer protection, deceptive trade practices acts, privacy

 laws, the TCPA and/or and common law of any state or the District of Columbia.

          GG.      HH. “Released Persons” means BLP, its affiliates, past, present and future direct

 and indirect predecessors, successors, assigns, parents, subsidiaries, affiliates, joint venturers,

 partnerships, limited liability companies, corporations, unincorporated entities, divisions, groups,

 directors, officers, shareholders, members, employees, partners, agents, insurers and attorneys.

 Released Persons does not include FaxQom or any entities hired by FaxQom to send

 facsimile advertisements offering group or individual game tickets for Tampa Bay

 Buccaneer games.

          HH.      II. “Releasing Persons” means Plaintiffs and all Settlement Class Members, and

 the respective present, former and future administrators, agents, assigns, attorneys, executors,

 heirs, partners, predecessors-in-interest and successors of each of Plaintiffs and Settlement

 Class Members.

          II.      JJ. “Settlement” means the settlement set forth in this Settlement Agreement.

          JJ.      KK. “Settlement Administrator” means the independent professional service

 company to be selected by the Parties, subject to approval of the Court, which will administer

 Class Notice, administer the Settlement in accordance with this Settlement Agreement,

 maintain the Settlement Website and engage in any other tasks directed by the Court, Class

 Counsel or BLP Counsel.




                                                           10
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000322
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 258 of 400 PageID 7823



          KK.      LL. “Settlement Agreement” or “Agreement” means this Settlement Agreement

 and Release, including all exhibits hereto.

          LL.      MM. “Settlement Class” means all Persons who fall within the definition of the

 class identified in Section ___III, Paragraph __A.

          MM. NN. “Settlement Class Members” means all Persons in the Settlement Class who

 do not exclude themselves (i.e., become Opt-Outs) pursuant to Section __IX, Paragraph __A.

          NN.      OO. “Settlement Class Notice Program” means the process devised by the

 Parties and the Settlement Administrator, and approved by the Court, for notifying the

 Settlement Class of the Settlement and Settlement Agreement.

          OO.      PP. “Settlement Fund” means $19,500,000 as described in more detail in

 Section __, Paragraph __IV.

          PP.      “Settlement Website” means the dedicated website created and maintained

 by the Settlement Administrator, which will contain relevant documents and information

 about the Settlement, including this Settlement Agreement, the Class Notice and the

 Claim Form.

          QQ.      “TCPA” means the Telephone Consumer Protection Act of 1991, 47 U.S.C.

 § 227.

          RR.      “Valid Claim” means a timely and fully completed Claim Form submitted by a

 Settlement Class Member as more fully described in Section __VIII.

          SS.      The plural of any defined term includes the singular, and vice versa, as made

 necessary in context.




                                                           11
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000323
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 259 of 400 PageID 7824



                  III.     PROPOSED CLASS FOR SETTLEMENT PURPOSES

          A.       Pursuant to Fed. R. Civ. P. 23, the Parties hereto agree to certification, for

 settlement purposes only, of the following Settlement Class:

          All persons who, from July 1,in 2009 to presentor 2010, received one or more
          facsimile advertisements sent by or on behalf of BLP and offering group or
          individual game tickets for Tampa Bay Buccaneer games.

          Specifically excluded from the Settlement Class are the following Persons:

          (i)      BLP and its respective parents, subsidiaries, divisions, affiliates,
                   associated entities, business units, predecessors in interest, successors,
                   successors in interest and representatives and each of their respective
                   immediate family members;

          (ii)     Class Counsel; and

          (iii)    The judges who have presided over the Litigation and any related cases.

          B.       Solely for the purpose of implementing this Settlement Agreement and

 effectuating the Settlement, the Parties stipulate to the entry of an order preliminarily certifying

 the Settlement Class, appointing Plaintiffs as representative of the Settlement Class and

 appointing the following as counsel for the Settlement Class:

                                      Phillip A. Bock
                                      Jonathan B. Piper
                                      Daniel J. Cohen
                                      Bock, Hatch, Lewis & Oppenheim, LLC
                                      134 North La Salle Street, Suite 1000
                                      Chicago, Illinois 60602
                                      Telephone: (312) 658-5500
                                      Facsimile: (312) 658-5555

          C.       Solely for the purpose of implementing this Settlement Agreement and

 effectuating the Settlement, the Parties stipulate to the Court entering an order preliminarily

 finding that Plaintiffs and Class Counsel are adequate representatives of the Settlement Class.




                                                           12
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000324
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 260 of 400 PageID 7825



          D.       In the event that the Settlement Agreement is terminated pursuant to its terms

 or is not approved in any material respect (including with respect to the Settlement Class

 Notice Program) by the Court, or such approval is reversed, vacated or modified in any

 material respect by the Court or by any other court, the certification of the Settlement Class

 shall be deemed vacated, the Litigation shall proceed as if the Settlement Class had never been

 certified and no reference to the Settlement Class, this Settlement Agreement or any other

 Settlement documents, shall be made for any purpose in the Litigation or in any other action or

 proceeding.

                                   IV.       BENEFITS TO THE CLASS

          A.       Pursuant to the terms and conditions set forth below in Section __, Paragraph

 __in this Agreement, BLP agrees to fund a Settlement Fund of up to $19,500,000, which will

 be used to pay all Awards, Attorneys’ Fee Awards and Incentive Awards.

          B.       Subject to the terms of this Agreement, Settlement Class Members who received

 one or more unsolicited facsimile advertisements sent by or on behalf of BLP and who submit

 a Valid Claim shall be eligible to receive up to:

                   (i)      $350 for the first such facsimile;

                   (ii)     $100 for the second such facsimile;

                   (iii)    $75 for the third such facsimile;

                   (iv)     $20 for the fourth such facsimile; and

                   (v)      $20 for the fifth such facsimile.

          C.       No later than seven (7) Days after the Parties have resolved any disputes

 regarding rejected claims, the Settlement Administrator will provide Class Counsel and

 BLP Counsel with a report identifying the total of the Awards and the amount of money



                                                           13
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000325
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 261 of 400 PageID 7826



 in the Net Settlement Fund available to pay such Awards (“Available Award Total”). If

 the Awards exceed the Available Award Total, the Awards to the Settlement Class

 Members who submitted Valid Claims will be reduced on a pro rata basis until the

 Awards equal the Available Award Total.

          D.       C. Without admitting wrongdoing or liability and solely to avoid the cost and

 disruption of further litigation, BLP further agrees to not send any unsolicited, facsimile

 advertisements that do not otherwise comply with the TCPA.

                                     V.      THE SETTLEMENT FUND

          A.       BLP shall have no obligation to make any payments under this Settlement

 Agreement until the Court enters a Preliminary Approval Order. Once the Court enters a

 Preliminary Approval Order, BLP shall pay reasonable Notice and Administration Costs arising

 under this Settlement Agreement by making such payments directly to the Settlement

 Administrator (or to such other party incurring such costs) as those costs are incurred and

 payment becomes due.

          B.       Within forty-five (45) Days of the Effective Date, BLP will cause an amount

 sufficient to cover all Valid Claims, Attorneys’ Fees and Costs and Incentive Awards, but not

 to exceed $19,500,000, to be transferred into an interest-bearing bank account (the “Settlement

 Account”) designated by the Settlement Administrator. Any interest that accrues on the

 Settlement Fund in the Settlement Account will be added to the Settlement Fund.

          C.       Any amounts remaining in the Settlement Fund following disbursement of all

 Awards, Attorneys’ Fee Award and Incentive Awards shall revert in full to BLP.




                                                           14
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000326
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 262 of 400 PageID 7827



          D.       Under no circumstances shall BLP be obligated to pay more under this

 Settlement Agreement than $19,500,000 to the Settlement Fund and, excluding costs for

 Notice and Administration Costs.

           VI.       ATTORNEYS’ FEES AND COSTS AND INCENTIVE AWARD

          A.       Class Counsel will apply to the Court for an aggregate award of attorneys’ fees

 and reimbursement of costs in an amount not to exceed in total 25% of the Settlement Fund

 and to be paid from the Settlement Fund. BLP will not oppose Class Counsel’s application for

 said award of fees, costs and expenses. Class Counsel agree that once BLP has funded the

 Settlement Fund, BLP’s obligations to Class Counsel shall be fully satisfied and discharged,

 Class Counsel shall have no further or other claim against BLP, including but not limited to

 any attorneys’ lien claim, and that BLP shall have fully discharged their obligation to pay fees,

 costs and expenses to any lawyers claiming to represent the interests of the Settlement Class.

          B.       Plaintiffs will apply for Incentive Awards in an amount to be paid from the

 Settlement Fund. Plaintiff Technology Training Associates shall apply for an award of $20,000

 and Plaintiffs Spicola International, Inc. andPlaintiff Larry E. Schwanke, D.C. d/b/a Back

 to Basics Family Chiropractic shall apply for $3,000 each. Plaintiffs agree that once BLP has

 funded the Settlement Fund and paid Notice and Administration Costs, BLP’s obligations to

 Plaintiffs and the Settlement Class shall be fully satisfied and discharged, and Plaintiffs and the

 Settlement Class shall have no further or other claim against BLP.

          C.       Any order or proceedings relating to the applications for the Attorneys’ Fee

 Award and the Incentive Awards, or any appeal from any order relating thereto or reversal or

 modification thereof, will not operate to terminate or cancel this Agreement or affect or delay




                                                           15
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000327
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 263 of 400 PageID 7828



 the finality of Final Order and Judgment approving the Settlement Agreement and the

 Settlement.

                          VII.   SETTLEMENT CLASS NOTICE PROGRAM

          A.       The Parties agree the following Settlement Class Notice Program provides

 reasonable notice to the Settlement Class.

          B.       BLP will bear all Notice and Administration Costs.

          C.       The Parties have agreed to have __________________ serve as the Settlement

 Administrator and will request that the Court appoint __________________ as Settlement

 Administrator. Once approved by the Court, the Settlement Administrator will be an agent of

 the Court and will be subject to the Court’s supervision and direction as circumstances may

 require. The Settlement Administrator will be responsible for administering:

                   (i)       The CAFA Notice as required by statute;

                   (ii)      The Settlement Class Notice Program as set forth below; and

                   (iii)     The Settlement Website; and

                   (iv)      (iii) The claims’ process set forth in Section __VIII as well as

          any additional processes agreed to by Class Counsel and BLP Counsel and

          subject to the Court’s supervision and direction as circumstances may require.

          D.       Within ten (10) Days of the Preliminary Approval Date, the Parties shall provide

 to the Settlement Administrator records identifying the fax numbers to which the unsolicited

 facsimile advertisements offering group or individual game tickets for Tampa Bay Buccaneer

 games were sent. The Settlement Administrator will then use these records to determine the

 mailing addresses for as many members of the Settlement Class as possible. The Parties will

 work cooperatively with the Settlement Administrator to mutually-agree upon the most



                                                           16
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000328
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 264 of 400 PageID 7829



 practicable methods under the circumstances by which the addresses of the members of the

 Settlement Class can be derived. The mailing addresses will be updated with the National

 Change of Address Database maintained by the United States Postal Service before mailing.

          E.       No later than 30 Days after the Preliminary Approval Date, the Settlement

 Administrator shall create the Settlement Website. The Settlement Website shall provide

 information and relevant documents related to this Settlement, including but not limited

 to, the following: applicable deadlines; Mailed Notice; a downloadable Claim Form that

 may be submitted by U.S. Mail; FAQs and answers; orders of the Court pertaining to

 the Settlement; this Agreement; and contact address for questions. The Settlement

 Website shall be rendered inactive five (5) Days after the Claim Deadline has passed.

 Class Counsel and the BLP Counsel shall agree on all information and documents to be

 posted on the Settlement Website.

          F.       E. No later than sixty (60) Days after the Preliminary Approval Date, the

 Settlement Administrator will mail the Court-approved Mailed Notice (Exhibit __B) to all

 members of the Settlement Class whose addresses were derived as part of the process

 described in Paragraph __D above.

          G.       F. No later than sixty (60) Days after the Preliminary Approval Date, the

 Settlement Administrator will cause the Published Notice (Exhibit __)notice to be published

 in a manner that satisfies due process when considered in conjunction with the mailed notice

 portion of the Settlement Class Notice Program discussed in Paragraph __Paragraphs D and

 F above.




                                                           17
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000329
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 265 of 400 PageID 7830



          H.       G. Prior to the Fairness Hearing, the Settlement Administrator shall provide to

 the Court documentation reflecting that the Settlement Class Notice Program has been

 executed in accordance with the Settlement Agreement and Preliminary Approval Order.

          I.       H. The Settlement Administrator, Class Counsel or any Person acting on behalf

 of Class Counsel shall not provide or publish any form of notice other than the agreed-upon

 Class Notice without prior written approval of the content of any such notice by BLP Counsel.

VIII.     CLAIMS PROCESS AND PAYMENTS TO SETTLEMENT CLASS MEMBERS

          A.       Class Notice shall be sent to all Settlement Class Members for whom the

 Settlement Administrator is able to determine a mailing address.

          B.       To file a Valid Claim, Settlement Class Members must:

                   (i)      Complete a Claim Form, providing all of the information required

          by the Settlement Agreement and the Claim Form;

                   (ii)     Sign the Claim Form and state under penalty of perjury that

          they received one or more unsolicited facsimile advertisements sent by or

          on behalf of BLP at the telephone number provided by the Settlement

          Class Member on the Claim Form; and

                   (iii)    Return the completed and signed Claim Form to the Settlement

          Administrator on or before the Claim Deadline.

 Only Settlement Class Members who submit Valid Claims shall be entitled to an Award.

          C.       The Settlement Administrator shall be responsible for reviewing all claims to

 determine their validity.




                                                           18
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000330
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 266 of 400 PageID 7831



                   (i)      Any claim that is not substantially in compliance with the

          instructions on the Claim Form or the terms of this Settlement Agreement or is

          postmarked later than the Claim Deadline shall be rejected.

                   (ii)     Following the Claim Deadline, the Settlement Administrator shall

          provide a report of any rejected claims to BLP Counsel and Class Counsel. If

          Class Counsel do not agree with the rejection of a claim, they shall bring it to

          the attention of BLP Counsel, and the Parties shall meet and confer and attempt,

          in good faith, to resolve any dispute regarding the rejected claim. Following

          their meet and confer, the Parties will provide the Settlement Administrator with

          their positions regarding the disputed, rejected claim. The Settlement

          Administrator, after considering the positions of the Parties and, if appropriate,

          seeking any additional information from the Settlement Class Member, will make

          the final decision in its sole discretion, subject only to review by the Court.

          D.       BLP shall have the right to audit Claim Forms for validity and fraud. In the

 event that BLP determines that a Claim Form is invalid or fraudulent and should be rejected,

 they shall bring it to the attention of Class Counsel, and the Parties shall meet and confer and

 attempt, in good faith, to resolve any dispute regarding the rejected claim. Following their

 meet and confer, the Parties will provide the Settlement Administrator with their positions

 regarding the disputed, rejected claim. The Settlement Administrator, after considering the

 positions of the Parties and, if appropriate, seeking any additional information from the

 Settlement Class Member, will make the final decision in its sole discretion, subject only to

 review by the Court.




                                                           19
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000331
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 267 of 400 PageID 7832



          E.       At any time during the claims’ process, if the Settlement Administrator has a

 reasonable suspicion of fraud, the Settlement Administrator shall immediately notify both Class

 Counsel and BLP Counsel of that fact and the basis for its suspicion. Class Counsel and BLP

 Counsel shall endeavor to reach an agreed-upon solution to any suspected fraud and, if

 necessary, BLP may suspend the claims’ process, and the Parties will promptly seek assistance

 from the Court.

          F. No later than seven (7) Days after the Parties have resolved any disputes

 regarding rejected claims, the Settlement Administrator will provide Class Counsel and

 BLP Counsel with a report identifying the total of the Awards and the amount of money

 in the Net Settlement Fund available to pay such Awards (“Available Award Total”). If

 the Awards exceed the Available Award Total, the Awards to the Settlement Class

 Members who submitted Valid Claims will be reduced on a pro rata basis until the

 Awards equal the Available Award Total.

          F.       G. Within forty-five (45) DaysAs soon as practicable after the Effective Date,

 or another such time as the Parties agree upon, the Settlement Administrator shall cause the

 Awards in the form of checks to be distributed to members of the Settlement Class, and shall

 remit the Attorneys’ Fee Award and Incentive Award as approved by the Court.

                           IX.       OBJECTIONS AND OPT-OUT RIGHTS

          A.       Any Settlement Class Member who intends to object must do so on or before

 the Opt-Out and Objection Date. In order to object, the Settlement Class Member must

 include in the objection submitted to the Court and served on Class Counsel and BLP Counsel

 the following:




                                                           20
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000332
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 268 of 400 PageID 7833



                   (i)      The name, address, telephone number of the Person objecting

          and, if represented by counsel, of his/her counsel;

                   (ii)     A signed declaration stating that he or she is a member of the

          Settlement Class and between July 1,in 2009 to presentand/or 2010, received

          one or more facsimile advertisements sent by or on behalf of BLP;

                   (iii)    A statement of all objections to the Settlement; and

                   (iv)     A statement of whether he or she intends to appear at the

          Fairness Hearing, either with or without counsel, and if with counsel, the name

          of his or her counsel who will attend. Any Settlement Class Member who fails

          to file and serve a timely written objection and notice of his or her intent to

          appear at the Fairness Hearing pursuant to this Paragraph and as detailed in the

          Class Notice shall not be permitted to object to the approval of the Settlement

          at the Fairness Hearing and shall be foreclosed from seeking any review of the

          Settlement or the terms of the Settlement Agreement by appeal or other means.

          B.       A member of the Settlement Class who wishes to opt out of the Settlement

 Class must complete and send to the Settlement Administrator a request for exclusion that is

 post-marked no later than the Opt-Out and Objection Date. The request for exclusion must be

 personally signed by the member of the Settlement Class requesting exclusion, contain a

 statement that indicates his or her desire to be excluded from the Settlement Class and contain

 a statement that he or she is otherwise a member of the Settlement Class. A member of the

 Settlement Class may opt-out on an individual basis only. So-called “mass” or “class” opt-

 outs, whether filed by third parties on behalf of a “mass” or “class” of class members or




                                                           21
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000333
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 269 of 400 PageID 7834



 multiple class members where no personal statement has been signed by each and every

 individual class members, shall not be allowed.

          C.       Except for those members of the Settlement Class who timely and properly file a

 request for exclusion, all members of the Settlement Class will be deemed to be Settlement

 Class Members for all purposes under the Settlement Agreement, and upon the Effective Date,

 will be bound by its terms, regardless of whether they file a Claim Form or receive any

 monetary relief.

          D.       Any member of the Settlement Class who properly opts out of the Settlement

 Class shall not: (i) be bound by any orders or judgments entered in the Litigation or relating

 to the Settlement; (ii) be entitled to relief under, or be affected by, the Settlement Agreement;

 (iii) gain any rights by virtue of the Settlement Agreement; or (iv) be entitled to object to any

 aspect of the Settlement.

          E.       The Settlement Administrator shall provide Class Counsel and BLP Counsel

 with the Opt-Out List within seven (7) Days after the Opt-Out and Objection Date.

            X.       PRELIMINARY APPROVAL PROCESS AND CLASS NOTICE

          After execution of this Settlement Agreement, Class Counsel shall promptly move the

 Court for a Preliminary Approval Order preliminarily approving the Settlement and the

 Settlement Class Notice Program. The Preliminary Approval Order will:

          A.       Preliminarily approve this Settlement Agreement.

          B.       Preliminarily certify the Settlement Class.

          C.       Find that the proposed Settlement is sufficiently fair, reasonable and adequate to

 warrant providing notice to the Settlement Class, which notice will: (i) describe the essential

 terms of the Settlement; (ii) disclose any special benefits or incentives to the Class



                                                           22
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000334
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 270 of 400 PageID 7835



 Representatives; (iii) provide information regarding the Attorneys’ Fee Award; (iv) indicate the

 time and place of the hearing to consider final approval of the Settlement, and the method for

 objection to and/or opting out of the Settlement; (v) explain the procedures for allocating and

 distributing the Settlement Fund; and (vi) prominently display the address of Class Counsel and

 the procedure for making inquiries.

          D.       Schedule a Fairness Hearing on final approval of this Settlement and Settlement

 Agreement to consider the fairness, reasonableness and adequacy of the proposed Settlement

 and whether it should be finally approved by the Court.

          E.       Appoint the Settlement Administrator.

          F.       Approve the Class Notice, and directs the Settlement Administrator to

 disseminate the Class Notice in accordance with the Settlement Class Notice Program.

          G.       Find that the Settlement Class Notice Program: (i) is the best practicable notice;

 (ii) is reasonably calculated, under the circumstances, to apprise the Settlement Class of the

 pendency of the Litigation and of their right to object to or to exclude themselves from the

 proposed settlement; (iii) is reasonable and constitutes due, adequate and sufficient notice to all

 Persons entitled to receive notice; and (iv) meets all requirements of applicable law.

          H.       Require the Settlement Administrator to file proof of compliance with the

 Settlement Class Notice Program at or before the Fairness Hearing.

          I.       Approve the Claim Form and sets a Claim Deadline.

          J.       Require any member of the Settlement Class who wishes to exclude himself or

 herself from the Settlement Class to submit an appropriate, timely request for exclusion,

 postmarked no later than the Opt-Out and Objection Date, or as the Court may otherwise

 direct, to the Settlement Administrator at the address on the Class Notice.


                                                           23
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000335
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 271 of 400 PageID 7836



          K.       Order that any member of the Settlement Class who does not submit a timely,

 written request for exclusion from the Settlement Class (i.e., becomes an Opt-Out) will be

 bound by all proceedings, orders and judgments in the Litigation, even if such Settlement Class

 Member has previously initiated or subsequently initiates individual litigation or other

 proceedings encompassed by the Release.

          L.       Require any Settlement Class Member who does not become an Opt-Out and

 who wishes to object to the fairness, reasonableness or adequacy of this Settlement or

 Settlement Agreement to file with the Court and serve on Class Counsel and BLP Counsel no

 later than the Opt-Out and Objection Date, or as the court may otherwise direct, a statement

 of the objection signed by the Settlement Class Member containing all of the following

 information:

                   (i)      The objector’s name, address, telephone number and, if

          represented by counsel, of his/her counsel;

                   (ii)     A declaration stating that he or she is a member of the Settlement

          Class and received one or more unsolicited facsimile advertisements offering

          group or individual game tickets for Tampa Bay Buccaneer games;

                   (iii)    A statement of all objections to the Settlement; and

                   (iv)     A statement of whether the objector intends to appear at the

          Fairness Hearing, either with or without counsel, and if with counsel, the name

          of counsel who will attend.

          M.       Order that any response to an objection shall be filed with the Court no later

 than seven (7) Days prior to the Fairness Hearing.




                                                           24
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000336
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 272 of 400 PageID 7837



          N.       Specify that any Settlement Class Member who does not file a timely written

 objection to the Settlement or who fails to otherwise comply with applicable requirements shall

 be foreclosed from seeking any adjudication or review of this Settlement by appeal or

 otherwise.

          O.       Require that any attorney, hired by a Settlement Class Member for the purpose

 of objecting to the proposed Settlement, the Attorneys’ Fee Award or the Incentive Award and

 who intends to make an appearance at the Fairness Hearing, shall provide to the Settlement

 Administrator (who shall forward it to Class Counsel and BLP Counsel) and file with the Clerk

 of the Court a notice of intention to appear no later than the Opt-Out and Objection Date or

 as the Court may otherwise direct.

          P.       Require any Settlement Class Member who files and serves a written objection

 and who intends to make an appearance at the Fairness Hearing shall so state in their objection

 papers or as the Court otherwise may direct.

          Q.       Direct the Settlement Administrator to establish a post office box in the name of

 the Settlement Administrator to be used for receiving requests for exclusion and any other

 communications, and providing that only the Settlement Administrator, Class Counsel, BLP

 Counsel, the Court, the Clerk of the Court and their designated agents shall have access to this

 post office box, except as otherwise provided in this Settlement Agreement.

          R.       Direct that Class Counsel shall file their applications for the Attorneys’ Fee

 Award and Plaintiffs’ Incentive Award at least fourteen (14) Days prior to the Opt-Out and

 Objection Date.

          S.       Order the Settlement Administrator to provide the Opt-Out List to Class

 Counsel and BLP Counsel no later than seven (7) Days after the Opt-Out and Objection Date


                                                           25
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000337
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 273 of 400 PageID 7838



 and then file with the Court the Opt-Out List with an affidavit attesting to the completeness

 and accuracy thereof no later than five (5) Days thereafter or on such other date as the Parties

 may direct.

          T.       Preliminarily enjoin all members of the Settlement Class unless and until they

 have timely excluded themselves from the Settlement Class from (i) filing, commencing,

 prosecuting, intervening in or participating as plaintiff, claimant or class member in any other

 lawsuit or administrative, regulatory, arbitration or other proceeding in any jurisdiction based

 on, relating to or arising out of the claims and causes of action or the facts and circumstances

 giving rise to the Litigation and/or the Released Claims; (ii) filing, commencing, participating in

 or prosecuting a lawsuit or administrative, regulatory, arbitration or other proceeding as a class

 action on behalf of any member of the Settlement Class who has not timely excluded himself or

 herself (including by seeking to amend a pending complaint to include class allegations or

 seeking class certification in a pending action), based on, relating to or arising out of the claims

 and causes of action or the facts and circumstances giving rise to the Litigation and/or the

 Released Claims; and (iii) attempting to effect Opt-Outs of a class of individuals in any lawsuit

 or administrative, regulatory, arbitration or other proceeding based on, relating to or arising out

 of the claims and causes of action or the facts and circumstances giving rise to the Litigation

 and/or the Released Claims. Any Person who knowingly violates such injunction shall pay the

 attorneys’ fees and costs incurred by BLP, any other Released Person and Class Counsel as a

 result of the violation. This Settlement Agreement is not intended to prevent members of the

 Settlement Class from participating in any action or investigation initiated by a state or federal

 agency.




                                                           26
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000338
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 274 of 400 PageID 7839



          U.       Contain any additional provisions agreeable to the Parties that might be

 necessary or advisable to implement the terms of this Settlement Agreement and the proposed

 settlement.

                  XI.       FINAL ORDER AND JUDGMENT AND RELEASES

          A.       If this Settlement Agreement (including any modification thereto made with the

 consent of the Parties as provided for herein) is approved by the Court following the Fairness

 Hearing scheduled by the Court in its Preliminary Approval Order, the Parties shall request the

 Court to enter a Final Order and Judgment pursuant to the Federal Rules of Civil Procedure

 and all applicable laws that, among other things:

                   (i)      Finds that the Court has personal jurisdiction over Plaintiffs and

          all Settlement Class Members and that the Court has subject matter jurisdiction

          to approve this Settlement and Settlement Agreement and all exhibits thereto;

                   (ii)     Certifies a Settlement Class solely for purposes of this Settlement;

                   (iii)    Grants final approval to this Settlement Agreement as being fair,

          reasonable and adequate as to all Parties and consistent and in compliance with

          all requirements of due process and applicable law, as to and in the best

          interests of all Parties and directs the Parties and their counsel to implement and

          consummate this Settlement Agreement in accordance with its terms and

          provisions;

                   (iv)     Declares this Settlement Agreement and the Final Order and

          Judgment to be binding on and have res judicata and preclusive effect in all

          pending and future lawsuits or other proceedings encompassed by the Release

          maintained by or on behalf of Plaintiffs and all Settlement Class Members, as



                                                           27
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000339
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 275 of 400 PageID 7840



          well as their respective present, former and future administrators, agents,

          assigns, attorneys, executors, heirs, partners, predecessors-in-interest and

          successors;

                   (v)      Finds that the Settlement Class Notice Program: (1) constituted

          the best practicable notice; (2) constituted notice that was reasonably calculated

          under the circumstances to apprise the Settlement Class of the pendency of the

          Litigation, of their right to object to or exclude themselves from the proposed

          Settlement, of their right to appear at the Fairness Hearing and of their right to

          seek monetary and other relief; (3) constituted reasonable, due, adequate and

          sufficient notice to all Persons entitled to receive notice; and (4) met all

          requirements of due process and any other applicable law;

                   (vi)     Approves the Claim Form that was distributed to the Settlement

          Class;

                   (vii)    Finds that Class Counsel and Plaintiffs adequately represented the

          Settlement Class for purposes of entering into and implementing the Settlement

          and Settlement Agreement;

                   (viii)   Dismisses the Litigation now pending before the Court on the

          merits and with prejudice and without fees or costs except as provided herein, in

          accordance with the terms of the Final Order and Judgment;

                   (ix)     Adjudges that Plaintiffs and the Settlement Class have

          conclusively compromised, settled, dismissed and released any and all Released

          Claims against BLP and the Released Persons;




                                                           28
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000340
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 276 of 400 PageID 7841



                   (x)      Approves payment of the Attorneys’ Fee Award and Incentive

          Awards as determined by the Court;

                   (xi)     Without affecting the finality of the Final Order and Judgment for

          purposes of appeal, reserves jurisdiction over the Settlement Administrator,

          BLP, Plaintiffs and the Settlement Class Members as to all matters relating to

          the administration, consummation, enforcement and interpretation of the terms of

          the Settlement, the Settlement Agreement and Final Order and Judgment and for

          any other necessary purposes;

                   (xii)    Provides that upon the Effective Date, Plaintiffs and all

          Settlement Class Members, whether or not they return a Claim Form within the

          time and in the manner provided for, shall be barred from asserting any Released

          Claims against BLP and/or any Released Persons, and any such Settlement Class

          Members shall have released any and all Released Claims as against BLP and all

          Released Persons;

                   (xiii)   Determines that the Settlement Agreement and the Settlement

          provided for therein and any proceedings taken pursuant thereto are not and

          should not in any event be offered or received as evidence of, a presumption,

          concession or an admission of liability or of any misrepresentation or omission in

          any statement or written document approved or made by BLP or any Released

          Persons or of the suitability of these or similar claims to class treatment in active

          litigation and trial; provided, however, that reference may be made to this

          Settlement Agreement and the Settlement provided for therein in such

          proceedings solely as may be necessary to effectuate the Settlement Agreement;


                                                           29
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000341
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 277 of 400 PageID 7842



                   (xiv)    Bars and permanently enjoins all Settlement Class Members from

          (1) filing, commencing, prosecuting, intervening in or participating (as class

          members or otherwise) in any other lawsuit or administrative, regulatory,

          arbitration or other proceeding in any jurisdiction based on, relating to or arising

          out of the claims and causes of action or the facts and circumstances giving rise

          to the Litigation and/or the Released Claims; and (2) organizing Settlement

          Class Members who have not excluded themselves from the Settlement Class

          into a separate class for purposes of pursuing as a purported class action any

          lawsuit or arbitration or other proceeding (including by seeking to amend a

          pending complaint to include class allegations or seeking class certification in a

          pending action) based on, relating to or arising out of the claims and causes of

          action or the facts and circumstances giving rise to the Litigation and/or the

          Released Claims, except that Settlement Class Members are not precluded from

          participating in any investigation or suit initiated by a state or federal agency;

                   (xv)     States that any Person who knowingly violates such injunction

          shall pay the attorneys’ fees and costs incurred by BLP and/or any other

          Released Persons and Class Counsel as a result of the violation;

                   (xvi)    Approves the Opt-Out List and determines that the Opt-Out List

          is a complete list of all members of the Settlement Class who have timely

          requested exclusion from the Settlement Class and, accordingly, shall neither

          share in nor be bound by the Final Order and Judgment, except for Opt-Outs

          who subsequently elect to submit Claim Forms during the Claim Period; and




                                                           30
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000342
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 278 of 400 PageID 7843



                   (xvii) Authorizes the Parties, without further approval from the Court,

          to agree to and adopt such amendments, modifications and expansions of this

          Settlement Agreement and all exhibits hereto as (1) shall be consistent in all

          material respects with the Final Order and Judgment; and (2) do not limit the

          rights of the Parties or Settlement Class Members.

          B.       As of the Effective Date, the Releasing Persons are deemed to have fully

 released and forever discharged the Released Persons of and from all Released Claims by

 operation of entry of the Final Order and Judgment.

                   (i)      Subject to Court approval, all Settlement Class Members who

          have not excluded themselves from the Settlement Class shall be bound by this

          Settlement Agreement and the Release and all of their claims shall be dismissed

          with prejudice and released, irrespective of whether they received actual notice

          of the Litigation or this Settlement.

                   (ii)     Without in any way limiting the scope of the Release, this Release

          covers any and all claims for attorneys’ fees, costs or disbursements incurred by

          Class Counsel or any other counsel representing Plaintiffs or Settlement Class

          Members, or any of them, in connection with or related in any manner to the

          Litigation, the Settlement, the administration of such Settlement and/or the

          Released Claims as well as any and all claims for the Incentive Award to

          Plaintiffs and the Attorneys’ Fee Award to Class Counsel.

                   (iii)    The Releasing Persons and the Released Persons expressly

          acknowledge that they are familiar with principles of law such as Section 1542

          of the Civil Code of the State of California, which provides:


                                                           31
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000343
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 279 of 400 PageID 7844



          A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
          THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
          OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
          WHICH IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY
          AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

 Notwithstanding California or other law, the Releasing Persons and the Released Persons

 hereby expressly agree that the provisions, rights and benefits of Section 1542 and all similar

 federal or state laws, rights, rules or legal principles of any other jurisdiction that may be

 applicable herein are hereby knowingly and voluntarily waived, released and relinquished to the

 fullest extent permitted by law solely in connection with unknown claims that are the same as,

 substantially similar to, or overlap the Released Claims, and the Releasing Persons and the

 Released Persons hereby agree and acknowledge that this is an essential term of the Releases.

 In connection with the Release, the Releasing Persons and the Released Persons acknowledge

 that they are aware that they may hereafter discover claims presently unknown and unsuspected

 or facts in addition to or different from those which they now know or believe to be true with

 respect to matters released herein, and that such claims, to the extent that they are the same as,

 substantially similar to, or overlap the Released Claims, are hereby released, relinquished and

 discharged.

                   (iv)     Nothing in the Releases shall preclude any action to enforce the

          terms of this Settlement Agreement, including participation in any of the

          processes detailed herein.

         XII.      WITHDRAWAL FROM OR TERMINATION OF SETTLEMENT

          A.       Within fifteen (15) Days after the occurrence of any of the following events and

 upon written notice to counsel for all Parties, a Party shall have the right to withdraw from the

 Settlement and terminate this Settlement Agreement:



                                                           32
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000344
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 280 of 400 PageID 7845



                   (i)      If the Court failsdeclines to approve the Settlement Agreement

          as written or if on appeal the Court’s approval is reversed or modified;

                   (ii)     If the Court materially alters any of the terms of the Settlement

          Agreement, except that a reduction in the Attorneys’ Fee Award or the

          Incentive Awards shall not be deemed to be a material alteration; or

                   (iii)    If the Preliminary Approval Order or the Final Order and

          Judgment is not entered by the Court or is reversed or modified on appeal, or

          otherwise fails for any reason.

          B.       If, at any time prior to Final Order and Judgment, legislation is enacted or, a

 controlling judicial or regulatory decision or other administrative guidance or

 actionopinion is rendered or regulatory agency action is undertaken that impacts or

 addresses this Litigation, thenwould entitle BLP to summary judgment on Plaintiffs’

 claims under the TCPA, then subject to Court approval, BLP shall have the right to

 withdraw from the Settlement and terminate this Settlement Agreement. For the purposes of

 this provision, the issuance of a retroactive waiver of 47 C.F.R. § 64.1200(a)(4)(iv)

 regarding the Federal Communication Commission’s opt-out notice requirement for faxes

 sent with the recipient’s prior express permission in favor of BLP would not be

 considered agency action that would entitle BLP to summary judgment on Plaintiffs’

 claims under the TCPA and would not trigger BLP’s right to terminate the Settlement.

          C.       In the event of a withdrawal pursuant to Paragraphs __A or ___B above, any

 certification of a Settlement Class will be vacated, without prejudice to any Party’s position on

 the issue of class certification and the amenability of the claims asserted in the Litigation to




                                                           33
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000345
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 281 of 400 PageID 7846



 class treatment, and the Parties shall be restored to their litigation position existing immediately

 before the execution of this Settlement Agreement.

          D.       If members of the Settlement Class properly and timely submit requests for

 exclusion from the Settlement Class thereby becoming Opt-Outs in a number exceeding the

 number submitted to the Court under seal by the Parties, then BLP may elect in their sole

 discretion to withdraw from the Settlement and terminate this Settlement Agreement. In that

 event, all of BLP’s obligations under this Agreement shall cease to be of any force and effect;

 the certification of the Settlement Class shall be vacated without prejudice to BLP’s position

 on the issue of class certification; and BLP shall be restored to their litigation position existing

 immediately before the execution of this Settlement Agreement.

                   (i)      In order to elect to withdraw from the Settlement and terminate

          this Settlement Agreement on the basis set forth above, BLP must notify Class

          Counsel in writing of their election to do so within fourteen (14) Days after the

          Opt-Out List has been served on the Parties.

                   (ii)     In the event that BLP exercises such right, Class Counsel shall

          have, at their discretion, fourteen (14) Days or such longer period as agreed to

          by the Parties to address the concerns of the Opt-Outs. If through such efforts

          the total number on the Opt-Out List subsequently becomes and remains fewer

          than the number submitted to the Court under seal at the time of filing the

          Motion For Preliminary Approval, BLP shall withdraw their election to

          withdraw from the Settlement and terminate the Settlement Agreement. In no

          event, however, shall BLP have any further obligation under this Agreement to

          any Opt-Out unless he or she withdraws his or her request for exclusion.


                                                           34
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000346
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 282 of 400 PageID 7847



                   (iii)    For purposes of this Paragraph, Opt-Outs shall not include

          (1) Persons who are specifically excluded from the Settlement Class definition;

          (2) Opt-Outs who elect to withdraw their request for exclusion; and (3) Opt-

          Outs who agree to sign an undertaking that they will not pursue an individual

          claim, class claim or any other claim that would otherwise be a Released Claim

          as defined in this Settlement Agreement.

          E.       In the event of withdrawal by any Party in accordance with the terms set forth

 in this Section, the Settlement Agreement shall be null and void, shall have no further force and

 effect with respect to any Party in the Litigation and shall not be offered in evidence or used in

 any litigation for any purpose, including the existence, certification or maintenance of any

 proposed or existing class or the amenability of these or similar claims to class treatment. In

 the event of such withdrawal, this Settlement Agreement and all negotiations, proceedings,

 documents prepared and statements made in connection herewith shall be without prejudice to

 BLP, Plaintiffs and the Settlement Class Members and shall not be deemed or construed to be

 an admission or confession in any way by any Party of any fact, matter or proposition of law

 and shall not be used in any manner for any purpose, and the Parties to the Litigation shall

 stand in the same position as if this Settlement Agreement had not been negotiated, made or

 filed with the Court.

                                        XIII.      EFFECTIVE DATE

          A.       The Effective Date of this Settlement Agreement shall be the date when each

 and all of the following conditions have occurred:

                   (i)      This Settlement Agreement has been fully executed by all Parties

          and their counsel;



                                                           35
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000347
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 283 of 400 PageID 7848



                   (ii)     Orders have been entered by the Court certifying the Settlement

          Class, granting preliminary approval of this Settlement and approving the forms

          of Class Notice and Claim Form, all as provided above;

                   (iii)    The Settlement Class Notice Program has been executed in

          accordance with the Preliminary Approval Order;

                   (iv)     The Court has entered a Final Order and Judgment finally

          approving this Agreement, as provided above; and

                   (v)      The Final Order and Judgment has become Final as defined in

          Paragraph __B below.

          B.       “Final,” when referring to a judgment or order means that (i) the judgment is a

 final, appealable judgment; and (ii) either (1) no appeal has been taken from the judgment as of

 the date on which all deadlines to appeal therefrom have expired; or (2) an appeal or other

 review proceeding of the judgment having been commenced, the date by which such appeal or

 other review is finally concluded and no longer is subject to review by any court, whether by

 appeal, petitions or rehearing or re-argument, petitions for rehearing en banc, petitions for writ

 of certiorari, or otherwise, and such appeal or other review has been finally resolved in a

 manner that affirms the Final Order and Judgment in all material respects.

          C.       If, for any reason, this Settlement Agreement fails to become Final pursuant to

 the foregoing Paragraph __B, the orders, judgment and dismissal to be entered pursuant to this

 Settlement Agreement shall be vacated, and the Parties will be returned to the status quo ante

 with respect to the Litigation as if this Settlement Agreement had never been entered into.




                                                           36
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000348
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 284 of 400 PageID 7849



                                               XIV.       NOTICES

           A.      All Notices (other than the Class Notice and CAFA Notices) required by the

 Settlement Agreement shall be made in writing and communicated by mail to the following

 addresses:

           All Notices to the Settlement Class or Class Counsel shall be sent to Class Counsel,

 c/o:

                                      Phillip A. Bock
                                      Jonathan B. Piper
                                      Daniel J. Cohen
                                      Bock, Hatch, Lewis & Oppenheim, LLC
                                      134 North La Salle Street, Suite 1000
                                      Chicago, Illinois 60602
                                      Telephone: (312) 658-5500
                                      Facsimile: (312) 658-5555

           All Notices to BLP or BLP Counsel provided herein shall be sent to BLP Counsel, c/o:

                                      Mark S. Mester
                                      Kathleen P. Lally
                                      Latham & Watkins LLP
                                      330 North Wabash Avenue, Suite 2800
                                      Chicago, Illinois 60611
                                      Telephone: (312) 876-7700
                                      Facsimile: (312) 993-9767

           B.      The notice recipients and addresses designated above may be changed by written

 notice.

           C.      Upon the request of any of the Parties, the Parties agree to promptly provide

 each other with copies of comments, objections, requests for exclusion, or other documents or

 filings received as a result of the Class Notice.

                               XV.       MISCELLANEOUS PROVISIONS

           A.      Interpretation. This Settlement Agreement contains the entire agreement

 among the Parties hereto and supersedes any prior discussions, agreements or understandings


                                                           37
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000349
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 285 of 400 PageID 7850



 among them as well as any and all prior drafts of this Settlement Agreement. All terms are

 contractual. For the purpose of construing or interpreting this Settlement Agreement, the

 Parties agree that the Settlement Agreement is to be deemed to have been drafted equally by

 all Parties hereto and shall not be construed strictly for or against any Party, and the Parties

 further agree that any prior drafts may not be used to construe or interpret this Settlement

 Agreement.

          B.       Binding Effect. The terms are and shall be binding upon each of the Parties

 hereto, their administrators, agents, assigns, attorneys, executors, heirs, partners,

 representatives, predecessors-in-interest and successors as well as upon all other Persons

 claiming any interest in the subject matter hereto through any of the Parties hereto including

 any Settlement Class Members.

          C.       Headings. The headings contained in this Settlement Agreement are for

 reference purposes only and shall not affect in any way the meaning or interpretation of this

 Settlement Agreement.

          D.       No Rescission on Grounds of Mistake. The Parties acknowledge that they

 have made their own investigations of the matters covered by this Settlement Agreement to the

 extent they have deemed it necessary to do so. Therefore, the Parties agree that they will not

 seek to set aside any part of the Settlement Agreement on the grounds of mistake. Moreover,

 the Parties understand, agree and expressly assume the risk that any fact not recited, contained,

 or embodied in the Settlement Agreement may turn out hereinafter to be other than, different

 from, or contrary to the facts now known to them or believed by them to be true, and further

 agree that the Settlement Agreement shall be effective in all respects notwithstanding and shall




                                                           38
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000350
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 286 of 400 PageID 7851



 not be subject to termination, modification, or rescission by reason of any such difference in

 facts.

          E.       Amendment. This Settlement Agreement may be amended or modified only by

 a written instrument signed by the Parties or their counsel. Amendments and modifications

 may be made without notice to the Settlement Class unless notice is required by law or by the

 Court.

          F.       Integration Of Exhibits. Any exhibits to this Settlement Agreement are hereby

 incorporated and made a part of the Settlement Agreement.

          G.       Jurisdiction. The United States District Court for the Middle District of

 Florida has jurisdiction over the Parties to this Settlement Agreement and the Settlement Class.

          H.       Waiver of Statute of Limitations. BLP waives any affirmative defense

 regarding the statute of limitations that it may have had to Plaintiffs’ claims. This

 waiver shall survive in the event of the termination of this Agreement.

          I.       H. No Admission. Neither this Settlement Agreement nor any of its provisions,

 its exhibits or related documents (including but not limited to drafts of the Settlement

 Agreement, the Preliminary Approval Order or the Final Order and Judgment), its negotiation

 or any proceedings relating in any way to the Settlement shall be construed as or deemed to be

 evidence of an admission or concession by any person, including BLP, and shall not be offered

 or received in evidence, or subject to discovery, in this or any other action or proceeding

 except in an action brought to enforce its terms or except as may be required by law or Court

 order. The provisions of this Paragraph shall become effective when this Settlement

 Agreement has been signed by the Parties and shall be binding on the Parties and their counsel




                                                           39
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000351
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 287 of 400 PageID 7852



 regardless of whether the Settlement Agreement is approved by this Court or any other court

 and regardless of whether the Settlement Agreement is otherwise rendered null and void.

          J.       I. Governing Law. This Settlement Agreement shall be governed by and

 construed in accordance with the internal laws (as opposed to the conflicts of law provisions)

 of the State of Florida.

          K.       J. Counterparts. This Settlement Agreement may be executed in counterparts

 and may be executed by facsimile, and as so executed shall constitute one agreement.

          L.       K. No Media Statements. BLP, BLP Counsel, Plaintiffs, Class Counsel and

 all other counsel of record for Plaintiffs agree not to issue any press releases regarding this

 settlement or publicize it in any way and further agree not to engage in any communications

 with the media or the press, on the internet, or in any public forum, orally or in writing, that

 relate to this Settlement or the Litigation other than statements that are fully consistent with

 the Mailed Notice and Published Notice. Notwithstanding the foregoing, nothing in this

 Settlement Agreement shall preclude Plaintiffs or Class Counsela Party from making a public

 statement in support of the Settlement. For example, Plaintiffs or Class Counsel may state that

 the Settlement is a good result for the Class. In addition, nothing in this Settlement Agreement

 shall preclude Plaintiffs or Class Counsel from making a public statement that is consistent with

 the language of the Settlement Agreement or any motions submitted for approval of the

 Settlement.

          M.       L. Confidentiality. All agreements made and orders entered during the course

 of the Litigation relating to the confidentiality of information shall survive this Settlement

 Agreement.




                                                           40
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000352
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 288 of 400 PageID 7853



          N.       M. Return Of Material. Within thirty (30) Days after the Effective Date,

 Class Counsel and BLP Counsel will return all material produced by one to the other in

 discovery or otherwise in connection with the Litigation.

          O.       N. No Assignment. Plaintiffs represent and warrant that no portion of any

 claim, right, demand, action, or cause of action against the Released Persons that Plaintiffs

 have or may have arising out of any allegations made in any of the actions comprising the

 Litigation or pertaining to any of the Released Claims, and no portion of any recovery or

 settlement to which Plaintiffs may be entitled, has been assigned, transferred, or conveyed by or

 for Plaintiffs in any manner; and no Person other than Plaintiffs have any legal or equitable

 interest in the claims, demands, actions, or causes of action referred to in this Agreement as

 those of Plaintiffs.

          P.       O. Stay. The Parties stipulate to stay all proceedings in the Litigation until the

 approval of this Settlement Agreement has been finally determined, except the stay of

 proceedings shall not prevent the filing of any motions, affidavits and other matters necessary

 to obtain and preserve final judicial approval of this Settlement Agreement.

          Q.       P. Best Efforts. In the event that there are any developments in the

 effectuation and administration of this Agreement that are not dealt with by the terms of this

 Agreement, then such matters shall be dealt with as agreed upon by the Parties, and failing

 agreement, as shall be ordered by the Court. The Parties shall execute all documents and use

 their best efforts to perform all acts necessary and proper to promptly effectuate the terms of

 this Agreement and to take all necessary or appropriate actions to obtain judicial approval of

 this Agreement in order to give this Agreement full force and effect. The execution of

 documents must take place prior to the date scheduled for the Preliminary Approval Hearing.


                                                           41
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000353
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 289 of 400 PageID 7854



          IN WITNESS WHEREOF, the Parties have executed and caused this Agreement to be

 executed by their duly authorized representatives below.

 Plaintiffs:

 Technology Training Associates, Inc.


 By:


 Spicola International, Inc.


 By:


 Larry E. Schwanke, D.C. d/b/a
 Back to Basics Family Chiropractic


 By:


 Approved as to form:                                   BOCK, HATCH, LEWIS & OPPENHEIM,
                                                        LLC


                                                        By:
                                                              Phillip A. Bock
                                                              Jonathan B. Piper
                                                              Daniel J. Cohen
                                                              Bock, Hatch, Lewis & Oppenheim,
                                                              LLC
                                                              134 North La Salle Street, Suite 1000
                                                              Chicago, Illinois 60602
                                                              Telephone: (312) 658-5500
                                                              Facsimile: (312) 658-5555




                                                           42
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000354
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 290 of 400 PageID 7855



 Defendant:

 BUCCANEERS LIMITED PARTNERSHIP


 By:

 Its:


 Approved as to form:                                  LATHAM & WATKINS LLP


                                                        By:
                                                              Mark S. Mester
                                                              Kathleen P. Lally
                                                              Latham & Watkins LLP
                                                              330 North Wabash Avenue, Suite 2800
                                                              Chicago, Illinois 60611
                                                              Telephone: (312) 876-7700
                                                              Facsimile: (312) 993-9767




                                                           43
 NY\7719933.10 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release DRAFT 06-16-2016 14:53 056866-0001
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000355
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 291 of 400 PageID 7856




                                    Summary report:
            Litéra® Change-Pro TDC 7.5.0.145 Document comparison done on
                                  6/16/2016 2:53:38 PM
        Style name: L&W without Moves
        Intelligent Table Comparison: Active
        Original DMS:iw://US-DOCS/NY/7719933/10
        Modified DMS: iw://US-DOCS/NY/7719933/11
        Changes:
        Add                                                  96
        Delete                                               100
        Move From                                            0
        Move To                                              0
        Table Insert                                         0
        Table Delete                                         0
        Table moves to                                       0
        Table moves from                                     0
        Embedded Graphics (Visio, ChemDraw, Images etc.)     0
        Embedded Excel                                       0
        Format changes                                       0
        Total Changes:                                       196




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                           TTA10262018 000356
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 292 of 400 PageID 7857


   From:            Jon Piper
   To:              Kathleen.Lally@lw.com
   Subject:         RE: Detailed Class Notice - Buccaneers.DOCX
   Date:            Thursday, June 16, 2016 4:39:00 PM



  This is ok. If you can send me the settlement agreement with the last set of changes red-lined I
  think we’re done and can sign.

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Thursday, June 16, 2016 4:40 PM
  To: Jon Piper
  Subject: Detailed Class Notice - Buccaneers.DOCX




  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000402
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 293 of 400 PageID 7858


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Subject:         Detailed Class Notice - Buccaneers.DOCX
   Date:            Thursday, June 16, 2016 4:40:15 PM
   Attachments:     Detailed Class Notice - Buccaneers(7720796_6_NY) (2).DOCX




  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000403
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 294 of 400 PageID 7859

               UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA

        If You Received A Facsimile Advertising Allegedly Sent By Or On Behalf
        Of BLP In 2009 Or 2010, You May Be Part Of A Class Action Settlement
                                         IMPORTANT
                              PLEASE READ THIS NOTICE CAREFULLY
          THIS NOTICE RELATES TO THE PENDENCY OF A CLASS ACTION
           LAWSUIT AND, IF YOU ARE A MEMBER OF THE SETTLEMENT
           CLASS, CONTAINS IMPORTANT INFORMATION ABOUT YOUR
                      RIGHTS UNDER THE SETTLEMENT 1
        A federal court directed this notice. This is not a solicitation from a lawyer. You are not being sued.

           x   A Settlement has been reached in a class action lawsuit alleging that the Buccaneers Limited
               Partnership (“BLP”) improperly sent advertisements regarding tickets for Tampa Bay Buccaneer
               games by facsimile. BLP denies the allegations in the lawsuit, and the Court has not decided who
               is right.

x   Settlement Class Members who submit Valid Claims will be entitled to an Award.

x   Your legal rights are affected whether you act or do not act. Read this notice carefully.

                              YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:
        SUBMIT A CLAIM          Submit a Claim Form seeking payment.
        FORM                    Give up your right to be part of another lawsuit, arbitration or proceeding
        (________, 201_)        against BLP for the same legal claims resolved by this Settlement.
        OPT OUT OF THE          Request to be excluded and receive no benefits from the Settlement. This is the
        SETTLEMENT              only option that allows you to start or continue your own lawsuit against BLP
        (________, 201_)        for the claims at issue in the Settlement.

        OBJECT                  Remain in the Settlement and write to the Court about why you do not like the
        (________, 201_)        Settlement. If you would like benefits from the Settlement, you will need to file
                                a Valid Claim.
                                Give up your right to be part of another lawsuit, arbitration or proceeding
                                against BLP for the same legal claims resolved by this Settlement.
        GO TO A HEARING         Remain in the Settlement and ask to speak in Court about the fairness of the
        (________, 201_)        Settlement.
                                Give up your right to be part of another lawsuit, arbitration or proceeding
                                against BLP for the same legal claims resolved by this Settlement.
        DO NOTHING              Get no benefits.
                                Give up your right to be part of another lawsuit, arbitration or proceeding
                                against BLP for the same legal claims resolved by this Settlement.

x   These rights and options—and the deadlines to exercise them—are explained in this notice.
x   The Court still has to decide whether to approve the Settlement. If it does, and after any appeals are
    resolved, benefits will be distributed to those who submit qualifying claim forms. Please be patient.

    1
     Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Settlement
    Agreement and Release (“Settlement Agreement”) available from Class Counsel or by visiting the Settlement
    Website. If this notice conflicts with the Settlement Agreement, the Settlement Agreement will control.
                     QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                   TTA10262018 000404
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 295 of 400 PageID 7860




                                                WHAT THIS NOTICE CONTAINS


  BASIC INFORMATION .............................................................................................................................. PAGE 3
         1. Why is there a notice?
         2. What is this litigation about?
         3. What is the Telephone Consumer Protection Act?
         4. Why is this a class action?
         5. Why is there a settlement?

  WHO IS PART OF THE SETTLEMENT ...................................................................................................... PAGE 4
         6. Who is included in the Settlement?
         7. What if I am not sure whether I am included in the Settlement?

  THE SETTLEMENT BENEFITS................................................................................................................PAGE 4-5
         8. What does the Settlement provide?
         9. How do I file a Claim?
         10. When will I receive my payment?

  EXCLUDING YOURSELF FROM THE SETTLEMENT ............................................................................PAGE 5-6
        11. How do I get out of the Settlement?
        12. If I do not exclude myself, can I sue the Defendant for the same thing later?
        13. What am I giving up to stay in the Settlement Class?
        14. If I exclude myself, can I still get a payment?

  THE LAWYERS REPRESENTING YOU..................................................................................................... PAGE 6
        15. Do I have a lawyer in the case?
        16. How will the lawyers be paid?

  OBJECTING TO THE SETTLEMENT .......................................................................................................PAGE 6-7
         17. How do I tell the Court if I do not like the Settlement?
         18. What is the difference between objecting and asking to be excluded?

  THE FAIRNESS HEARING .....................................................................................................................PAGE 7-8
         19. When and where will the Court decide whether to approve the Settlement?
         20. Do I have to attend the hearing?
         21. May I speak at the hearing?

  IF YOU DO NOTHING ................................................................................................................................ PAGE 8
          22. What happens if I do nothing at all?

  GETTING MORE INFORMATION .............................................................................................................. PAGE 8
         23. How do I get more information?




                      QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                              2
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                                           TTA10262018 000405
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 296 of 400 PageID 7861


                                     BASIC INFORMATION
 1. Why is there a notice?

This Notice is to inform you of the proposed Settlement of a class action lawsuit and about all of your
rights and options before the Court decides whether to approve it. This Notice describes the lawsuit,
the proposed Settlement, your legal rights, what benefits are available and who can get them.
__________________ of the United States District Court for the Middle District of Florida is
overseeing the proposed Settlement in the matter of [ ] (the “Litigation”). The proposed Settlement
will resolve the claims made against BLP in the Litigation. The people who sued are called the
“Plaintiffs.” BLP is the “Defendant.”

 2. What is this Litigation about?

The Litigation alleges that in 2009 and 2010 BLP improperly sent advertisements by facsimile and
seeks actual damages, as well as statutory damages under the Telephone Consumer Protection Act of
1991, 47 U.S.C. § 227 (“TCPA”) on behalf of a proposed class of all persons who received one or
more facsimile advertisements from or on behalf of BLP in 2009 and 2010.
BLP denies each and every allegation of wrongdoing, liability and damages that were or could have
been asserted in the Litigation and further denies that the claims in the Litigation would be
appropriate for class treatment if the Litigation were to proceed through trial.
The Settlement resolves the lawsuit. The Court has not decided who is right.

 3. What is the Telephone Consumer Protection Act?

The TCPA is a federal law that restricts telephone solicitations and the use of certain automated
telephone equipment, such as automatic dialing systems, artificial or prerecorded voice messages,
SMS text messages, and fax machines for advertising and certain other purposes.

 4. Why is this a class action?

In a class action, one or more people called “Class Representatives” (in this case, Plaintiffs
Technology Training Associates, Inc. and Larry E. Schwanke, D.C. d/b/a Back to Basics Family
Chiropractic) sue on behalf of themselves and other similarly situated people. Together, all the
people with similar claims are members of a “Settlement Class.”

 5. Why is there a Settlement?

The Court has not decided in favor of Plaintiffs or BLP. Instead, both sides have agreed to a
settlement. By agreeing to the Settlement, the parties avoid the costs and uncertainty of a trial, and if
the Settlement is approved by the Court, Settlement Class Members will receive the benefits
described in this notice. The proposed Settlement does not mean that any law was broken or that
BLP did anything wrong. BLP denies all legal claims in this case. Plaintiffs and their lawyers think
the proposed Settlement is best for everyone who is affected.


                QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                        3
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000406
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 297 of 400 PageID 7862


                          WHO IS PART OF THE SETTLEMENT
 6. Who is included in the Settlement?

The Settlement includes all persons who, in 2009 or 2010, received one or more facsimile
advertisements sent by or on behalf of BLP and offering group or individual game tickets for Tampa
Bay Buccaneer games. These people are called the “Settlement Class.”

Excluded from the Settlement Class are (a) BLP and its respective parents, subsidiaries, divisions,
affiliates, associated entities, business units, predecessors in interest, successors, successors in
interest and representatives and each of their respective immediate family members; (b) Class
Counsel; and (c) the Judges who have presided over the Litigation and any related cases.

 7. What if I am not sure whether I am included in the Settlement?

If you are not sure whether you are in the Settlement Class, or have any other questions about the
Settlement, call the toll free number, 1-8XX-XXX-XXXX, visit the Settlement
Website, www.__________, or send questions to the Settlement Administrator at
________________, PO Box XXXX, [City], [State] XXXXX-XXXX. You may also call Class
Counsel at the number listed in Question 17.

                               THE SETTLEMENT BENEFITS
 8. What does the Settlement provide?

BLP has agreed to pay up to $19.5 million to create a “Settlement Fund.” The Settlement Fund will
be used to pay Awards, the Attorneys’ Fee Awards, and Incentive Awards to Plaintiffs. Awards will
be distributed to Settlement Class Members who submit Valid Claims. Each Settlement Class
Member who received one or more unsolicited facsimile advertisements sent by or on behalf of BLP
and who submit a Valid Claim shall be eligible to receive up to: (i) $350 for the first such facsimile;
(ii) $100 for the second such facsimile; (iii) $75 for the third such facsimile; (iv) $20 for the fourth
such facsimile; and (v) $20 for the fifth such facsimile.

 9. How do I file a Claim?

To receive a payment, you must submit a Valid Claim. To submit a Valid Claim, you must timely
and fully complete and submit a Claim Form by mail on or before Month DD, 201_. Claim Forms
may be obtained on the Settlement Website, www.______________________.
You can submit your Claim Form via regular mail. Claim Forms submitted by mail must be
postmarked on or before Month Day, 2016 to:
                                   ________ Settlement Administrator
                                             PO Box XXX
                                      City, State XXXXX-XXXX
Please read the Claim Form carefully and provide all the information required.



                QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                        4
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000407
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 298 of 400 PageID 7863




 10. When will I receive my payment?

Payments for Valid Claims will be made only after the Court enters a Final Order and Judgment
granting approval of the Settlement and after any appeals are resolved (see “Fairness Hearing”
below). If there are appeals, resolving them can take time. Please be patient.

                 EXCLUDING YOURSELF FROM THE SETTLEMENT

 11. How do I get out of the Settlement?

If you want to keep any right you might have to sue BLP about the issues in this case and if you do
not want benefits from the Settlement, then you must take steps to exclude yourself from the
Settlement. This is called “opting-out” of the Settlement Class.
To exclude yourself from the Settlement, you must send a letter or other written document by mail to:
                                  __________ Settlement Administrator
                                            PO Box XXXX
                                      City, State XXXXX-XXXX
Your request to be excluded from the Settlement must be personally signed by you and contain a
statement that you are a member of the Settlement Class but desire to be excluded from it.
Your exclusion request must be postmarked no later than Month Day, 2016. You cannot ask to be
excluded on the phone, by email or in any other manner.
You may opt-out of the Settlement Class only for yourself. So-called “mass” or “class” opt outs,
whether filed by third parties on behalf of a “mass” or “class” of members of the Settlement Class or
multiple members of the Settlement Class where no personal statement has been signed by each and
every individual member of the Settlement Class, are not allowed.

 12. If I do not exclude myself, can I sue the Defendant for the same thing later?

No. Unless you exclude yourself, you give up any right you might have to sue BLP for legal claims
that the Settlement resolves. You must exclude yourself from the Settlement Class in order to try to
maintain your own lawsuit. If you start your own lawsuit, you will have to hire your own lawyer and
you will have to prove your claims.

 13. What am I giving up to stay in the Settlement Class?

Unless you exclude yourself from the Settlement, you cannot sue or be part of any other lawsuit
against BLP about the issues in this case, including any existing litigation, arbitration, or proceeding.
Unless you exclude yourself, all of the decisions and judgments by the Court will bind you. If you
file a Claim Form for benefits or do nothing at all, you will be releasing BLP from all of the claims
described and identified in Section [ ] of the Settlement Agreement.
The Settlement Agreement is available by visiting the Settlement Website [WEBSITE], calling [SA
Number] or writing to [SA ADDRESS]. The Settlement Agreement provides more detail regarding
                QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                        5
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000408
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 299 of 400 PageID 7864


the release and describes the released claims with specific descriptions in necessary, accurate legal
terminology, so read it carefully. You can talk to the law firm seeking to represent the Settlement
Class and listed in Question 15 for free or you can, at your own expense, talk to your own lawyer if
you have any questions about the released claims or what they mean.

 14. If I exclude myself, can I still get a payment?

No. You will not get a payment from the Settlement Fund if you exclude yourself from the
settlement.

                          THE LAWYERS REPRESENTING YOU
 15. Do I have a lawyer in the case?

The Court has appointed Phillip A. Bock, Jonathan B. Piper, Daniel J. Cohen of Bock, Hatch, Lewis
& Oppenheim, LLC as “Class Counsel” to represent all members of the Settlement Class.
You will not be charged for these lawyers’ services. The Attorneys’ Fee Awards will be paid directly
from the Settlement Fund. If you want to be represented by another lawyer, you may hire one to
appear in Court for you at your own expense.

 16. How will the lawyers be paid?

Class Counsel intend to request up to twenty-five percent (25%) ($4,875,000) of the Settlement Fund
for attorneys’ fees and reasonable, actual out-of-pocket expenses incurred in the Litigation. The fees
and expenses awarded by the Court will be paid out of the Settlement Fund. The Court will decide
the amount of fees and expenses to award.
Plaintiffs will apply for Incentive Awards in an amount to be paid from the Settlement Fund.
Plaintiff Technology Training Associates will apply for an award of $20,000 and Plaintiff Larry E.
Schwanke, D.C. d/b/a Back to Basics Family Chiropractic will apply for $3,000.

                           OBJECTING TO THE SETTLEMENT
 17. How do I tell the Court if I do not like the Settlement?

If you are a Settlement Class Member (and do not exclude yourself from the Settlement Class), you
can object to any part of the Settlement. To object, you must submit a letter or other written
document that includes the following:
   1) A heading that includes the case name and case number - [ ].
   2) Your name, address, telephone number and, if represented by counsel, the name, bar number,
      address and telephone number of your counsel;
   3) A signed declaration stating that you are a member of the Settlement Class and in 2009 and/or
      2010, received one or more facsimile advertisements sent by or on behalf of BLP;
   4) A statement of all your objections to the Settlement; and


                QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                        6
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000409
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 300 of 400 PageID 7865


   5) A statement of whether you intend to appear at the Fairness Hearing, either with or without
      counsel, and if with counsel, the name, bar number, address, and telephone number of your
      counsel who will attend.
You must file your objection with the Court and mail or email your objection to each of the following
postmarked or emailed by Month Day, 2016:

   Settlement Administrator          Class Counsel                    Defendant’s Counsel

                                     Phillip A. Bock                  Mark S. Mester
                                     Jonathan B. Piper                mark.mester@lw.com
                                     Daniel J. Cohen                  Kathleen P. Lally
                                     Bock, Hatch, Lewis &             kathleen.lally@lw.com
                                     Oppenheim, LLC                   Latham & Watkins LLP
                                     134 North La Salle Street,       330 N. Wabash Avenue
                                     Suite 1000                       Suite 2800
                                     Chicago, Illinois 60602          Chicago, Illinois 60611
                                     Phone: _______________
                                     Email: _______________

 18. What is the difference between objecting and asking to be excluded?

Objecting is simply telling the Court that you do not like something about the Settlement. You can
object to the Settlement only if you do not exclude yourself. Excluding yourself is telling the Court
that you do not want to be part of the Settlement. If you exclude yourself, you have no basis to object
to the Settlement because it no longer affects you.

                                 THE FAIRNESS HEARING
The Court will hold a hearing to decide whether to approve the Settlement and any requests for fees
and expenses (“Fairness Hearing”).

 19. When and where will the Court decide whether to approve the Settlement?

The Court has scheduled a Fairness Hearing on Month Day, 2016 at __:__ _m, at the [address]. The
hearing may be moved to a different date or time without additional notice. At this hearing, the Court
will consider whether the Settlement is fair, reasonable, and adequate. The Court will also consider
the requests by Class Counsel for Attorneys’ Fee Award and for Inventive Awards to the Class
Representatives. If there are objections, the Court will consider them at that time. After the hearing,
the Court will decide whether to approve the Settlement. It is unknown how long these decisions will
take.

 20. Do I have to attend the hearing?

No. Class Counsel will answer any questions the Court may have. But, you are welcome to attend
the hearing at your own expense. If you send an objection, you do not have to come to Court to talk
about it. As long as you submitted your written objection on time, to the proper addresses, and it
complies with the other requirements set forth above, the Court will consider it. You also may pay
your own lawyer to attend the hearing, but it is not necessary.
                QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                        7
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000410
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 301 of 400 PageID 7866




 21. May I speak at the hearing?

You may ask the Court for permission to speak at the Fairness Hearing. To do so, your filed
objection must include a statement of whether you intend to appear at the Fairness Hearing (See
question 17 above).
You cannot speak at the hearing if you exclude yourself from the Settlement.

                                    IF YOU DO NOTHING
 22. What happens if I do nothing at all?

If you are a member of the Settlement Class and do nothing, you will not get benefits from the
Settlement. And, unless you exclude yourself, you will be bound by the judgment entered by the Court.
This means you will not be able to start a lawsuit, continue with a lawsuit, or be part of any other
lawsuit or proceeding against BLP about the claims at issue in this case.

                              GETTING MORE INFORMATION
 23. How do I get more information?

This notice summarizes the proposed Settlement. More details are in the Settlement Agreement. For
a complete, definitive statement of the settlement terms visit the Settlement Website at ___________,
write with questions to the Settlement Administrator at ___________ Settlement Administrator, PO
Box XXXX, City, State XXXXX-XXXX, or call the toll-free number, 1-8XX-XXX-XXXX.




                QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                        8
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000411
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 302 of 400 PageID 7867


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Date:            Thursday, June 16, 2016 4:47:42 PM




           A.                 The Claim Form shall be removed from the Settlement Website five

  (5) Days after the Claim Deadline has passed. The Settlement Website will be deactivated at

  a time agreed upon by the Parties.


  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000412
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 303 of 400 PageID 7868


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Subject:         Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release
   Date:            Thursday, June 16, 2016 4:53:19 PM
   Attachments:     NY-7719933-v12 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release.docx
                    CP_Redline - NY-7719933-v11 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and
                    Release and NY-7719933-v12 Technology Training.pdf



  Also sending to my client.

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                               TTA10262018 000413
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 304 of 400 PageID 7869



                       SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release is entered into between Plaintiffs Technology

 Training Associates, Inc. and Larry E. Schwanke, D.C. d/b/a Back to Basics Family

 Chiropractic and Defendant Buccaneers Limited Partnership in order to effect a full and final

 settlement and dismissal with prejudice of all claims against Buccaneers Limited Partnership as

 alleged in the case captioned ________________________________________ on the terms set

 forth below and to the full extent reflected herein, subject to approval of the Court.

 Capitalized terms shall have the meaning ascribed to them in Section II of this Settlement

 Agreement.

                                       I.     RECITALS

        A.      On or about May 6, 2016, Plaintiff Technology Training Associates, Inc. filed a

 complaint in the Circuit Court of the 13th Judicial Circuit in and for Hillsborough County,

 Florida alleging that in 2009 and 2010 BLP improperly sent advertisements by facsimile.

 Technology Training Associates, Inc. sought actual damages and statutory damages under the

 TCPA on behalf of itself and a proposed class of “[a]ll persons who, from July 1, 2009, to

 present, were sent one or more facsimile advertisements offering group or individual game

 tickets for Tampa Bay Buccaneer games, but not stating on the first page that the fax recipient

 may make a request to the sender not to send any future ads and that failure to comply, within

 30 days, with such a request is unlawful.”

        B.      The complaint filed by Technology Training Associates, Inc. addressed similar

 conduct and sought to represent essentially the same class as a case pending in the United

 States District Court for the Middle District of Florida before Magistrate Judge Anthony E.

 Porcelli, captioned Cin-Q Automobiles, Inc., et al. v. Buccaneers Limited Partnership, et al.,




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000414
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 305 of 400 PageID 7870



 Case No. 8:13-cv-01592-AEP (“Cin-Q”). The parties in Cin-Q had been engaged in mediation

 and attempting to reach a settlement for more than eight (8) months, but had been

 unsuccessful. Indeed, on April 18, 2016, BLP had filed a motion for a settlement conference

 in Cin-Q, offering to waive the mediation privilege, relying on the Court’s supervisory authority

 under Fed. R. Civ. P. 23(g) and requesting that the Court or its designee hold a settlement

 conference. The Cin-Q plaintiffs and their counsel, however, opposed any settlement

 conference before the Court or its designee, insisted that the mediator in the prior mediation

 declare an impasse (which he did) and flatly refused to waive the mediation privilege.

        C.      After the complaint on behalf of Technology Training Associates, Inc. was filed,

 Class Counsel contacted BLP Counsel and indicated that they were aware of and had reviewed

 the motion for a settlement conference filed by BLP in Cin-Q and understood that Cin-Q’s

 counsel had opposed that motion and had filed a notice of impasse. Class Counsel then asked

 if BLP would have any interest in an early mediation of the new case, pointing out that the

 parties in that case would apparently be required to engage in alternative dispute resolution

 under the applicable court rules. The Parties agreed to a mediation and scheduled an initial

 mediation session for May 19, 2016.

        D.      Prior to the May 19, 2016 mediation, however, Plaintiff Technology Training

 Associates, Inc. dismissed, without prejudice, the complaint filed in Hillsborough County,

 Florida due to efforts by counsel for the plaintiffs in Cin-Q to interfere with the Parties’

 mediation and settlement discussion. Class Counsel indicated to BLP, however, that they were

 maintaining the claims and that they intended to formally re-file that complaint once settlement

 discussions had concluded, whether or not those discussions resulted in a settlement.




                                                  2
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000415
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 306 of 400 PageID 7871



        E.      Thereafter, the Parties participated in a full-day mediation on May 19, 2016 in

 Tampa, Florida before mediator Peter Grilli. The Parties were not able to reach a settlement

 during that mediation, but made progress and agreed to continue negotiations.

        F.      The Parties continued their settlement discussions in a second full-day mediation

 session on June 1, 2016 in Tampa, Florida with Mr. Grilli. At the end of that mediation

 session, the Parties had reached an agreement in principle that would resolve the claims in

 Plaintiffs’ Complaint on a class-wide basis, subject to finalization of a mutually-agreeable

 settlement agreement and subject to court approval.

        G.      On or about ___________, Plaintiffs filed their Complaint in the United States

 District Court for the Middle District of Florida, alleging that in 2009 and 2010 BLP

 improperly sent advertisements by facsimile, seeking actual damages, as well as statutory

 damages under the TCPA on behalf of themselves and a proposed class of

 “_____________________________.”

        H.      BLP denies all material allegations in the Litigation and have asserted a variety

 of affirmative defenses. BLP specifically denies that it has engaged in any wrongdoing

 whatsoever, that it has any liability in connection with the claims asserted or that could have

 been asserted in the Litigation and further deny that the claims in the Litigation can properly be

 maintained as a class action, other than for the purposes of settlement.

        I.      Plaintiffs and Class Counsel have conducted an examination of the facts and

 documents relating to the Litigation, including documents and information produced by BLP

 prior to and during mediation, and have concluded that this Settlement provides substantial

 benefits to Plaintiffs and the Settlement Class and resolves all issues that were or could have

 been raised in the Litigation without prolonged litigation and the risks and uncertainties



                                                 3
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000416
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 307 of 400 PageID 7872



 inherent in litigation. Plaintiffs, Class Counsel and Mr. Grilli have further concluded that this

 Settlement is fair, reasonable, adequate and in the best interest of the Settlement Class.

        J.      BLP denies each and every allegation of wrongdoing, liability and damages that

 were or could have been asserted in the Litigation and further deny that the claims in the

 Litigation would be appropriate for class treatment if the Litigation were to proceed through

 litigation and trial. Nonetheless, without admitting or conceding any wrongdoing, liability or

 damages or the appropriateness of Plaintiffs’ claims or similar claims for class treatment, BLP

 consents to the Settlement solely to avoid the expense, inconvenience and inherent risk of

 litigation as well as continued disruption of their business operations.

        K.      Nothing in this Settlement or Settlement Agreement shall be construed as an

 admission or concession by BLP of the truth of any allegations raised in the Litigation or of

 any fault, wrongdoing, liability or damages of any kind.

        L.      This Settlement Agreement, its terms, documents related to it and the

 negotiations or proceedings connected with it shall not be offered or received into evidence in

 the Litigation or in any other action or proceeding to establish any liability or admission by

 BLP.

        NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,

 promises and general releases set forth below and subject to preliminary and final approval of

 the Court, the Parties hereby agree as follows:

                                      II.    DEFINITIONS

        As used herein, the following terms have the meanings set forth below.

        A.      “Attorneys’ Fee Award” means the Court-approved award to Class Counsel as

 defined in Section VI, Paragraph A and payable from the Net Settlement Fund.



                                                   4
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000417
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 308 of 400 PageID 7873



           B.   “Available Award Total” means the amount of money in the Net Settlement

 Fund available to pay such Awards.

           C.   “Award” means the cash compensation that Settlement Class Members who

 submit Valid Claims shall be entitled to receive as detailed in Sections IV and VIII and payable

 from the Net Settlement Fund.

           D.   “BLP” shall mean Defendant Buccaneers Limited Partnership.

           E.   “BLP Counsel” means Latham & Watkins LLP and Holland & Knight.

           F.   “CAFA Notices” means the notice of this settlement to be served upon State

 and Federal regulatory authorities as required by the Class Action Fairness Act of 2005, 28

 U.S.C. § 1715.

           G.   “Claim Deadline” means the date by which Class Members must submit Claims

 Forms to be eligible for the benefits described herein, which date will be specified in the Class

 Notice.

           H.   “Claim Form” means the claim form that Settlement Class Members must

 complete and submit on or before the Claim Deadline to be eligible for the benefits described

 herein, which shall be without material alteration from Exhibit A. Claim Forms will be

 processed after the Effective Date.

           I.   “Class Counsel” means Phillip A. Bock, Jonathan B. Piper and Daniel J. Cohen

 of Bock, Hatch, Lewis & Oppenheim, LLC.

           J.   “Class Notice” means the Court-approved forms of notice to the Settlement

 Class, which will notify members of the Settlement Class of entry of the Preliminary Approval

 Order and the scheduling of the Fairness Hearing, among other things.




                                                 5
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000418
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 309 of 400 PageID 7874



         K.     “Court” means the United States District Court for the Middle District of

 Florida.

         L.     “Days” means calendar days, except that when computing any period of time

 prescribed or allowed by this Settlement Agreement, the day of the act, event or default from

 which the designated period of time begins to run shall not be included. Furthermore, when

 computing any period of time prescribed or allowed by this Settlement Agreement, the last day

 of the period so computed shall be included, unless it is a Saturday, a Sunday or a Federal or

 State of Florida legal holiday, in which event the period runs until the end of the next day

 which is not a Saturday, Sunday or Federal or State of Florida legal holiday.

         M.     “Effective Date” means the date defined in Section XIII.

         N.     “Fairness Hearing” means the hearing at which the Court orders final approval

 of the Settlement.

         O.     “Final” means final as defined in Section XIII, Paragraph B.

         P.     “Final Order and Judgment” means a final order entered by the Court after the

 Fairness Hearing, granting approval of the Settlement as further described in Section __XI.

         Q.     “Incentive Award” means the Court-approved award, if any, to the individual

 class representative as defined in Section VI, Paragraph B and payable from the Net Settlement

 Fund.

         R.     “Litigation” means the action captioned ________________________________.

         S.     “Mailed Notice” shall mean the notice of the settlement provided to the

 Settlement Class by first class mail, postage pre-paid, which shall be without material alteration

 from Exhibit B.




                                                 6
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000419
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 310 of 400 PageID 7875



        T.        “Net Settlement Fund” means the Settlement Fund, less the amounts paid for the

 Attorneys’ Fee Award and Incentive Awards, as described in more detail in Section IV.

        U.        “Notice And Administration Costs” means the reasonable and authorized costs

 and expenses of the Settlement Class Notice Program and all reasonable and authorized costs

 and expenses incurred by the Settlement Administrator or BLP in administering the Settlement,

 including but not limited to costs and expenses associated with assisting members of the

 Settlement Class, processing claims, escrowing funds, issuing and mailing the benefits provided

 by the Settlement and other reasonable and authorized fees and expenses of the Settlement

 Administrator.

        V.        “Notice Date” means the first day on which the Settlement Administrator begins

 disseminating the Class Notice.

        W.        “Opt-Out” shall refer to a member of the Settlement Class who properly and

 timely submits a request for exclusion from the Settlement Class as set forth in Section IX,

 Paragraph B. An Opt-Out may rescind a request for exclusion by submitting a Claim Form to

 the Settlement Administrator to obtain benefits under the Settlement.

        X.        “Opt-Out List” shall refer to the list compiled by the Settlement Administrator

 identifying those who properly and timely submit a request for exclusion from the Settlement

 Class and become Opt-Outs.

        Y.        “Opt-Out and Objection Date” means the date by which a request for exclusion

 must be filed with the Settlement Administrator in order for a member of the Settlement Class

 to be excluded from the Settlement Class, and the date by which Settlement Class Members

 must file objections, if any, to the Settlement.




                                                    7
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000420
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 311 of 400 PageID 7876



        Z.      “Parties” means Plaintiffs and Settlement Class Members together with BLP.

 Plaintiffs and Settlement Class Members shall be collectively referred to as one “Party,” with

 BLP as the other “Party.”

        AA.     “Person” means an individual, corporation, partnership, limited partnership,

 limited liability company, association, member, joint stock company, estate, legal representative,

 trust, unincorporated association, any business or legal entity and such individual’s or entity’s

 spouse, heirs, predecessors, successors, representatives and assignees.

        BB.     “Plaintiffs” means Technology Training Associates, Inc. and Larry E. Schwanke,

 D.C. d/b/a Back to Basics Family Chiropractic.

        CC.     “Preliminary Approval Date” means the date the Preliminary Approval Order has

 been executed and entered by the Court and received by counsel for the Parties.

        DD.     “Preliminary Approval Order” means the order defined in Section X and entered

 by the Court preliminary approving the Settlement.

        EE.     “Release” means the release and discharge, as of the Effective Date, by Plaintiffs

 and all Settlement Class Members (and their respective present, former and future

 administrators, agents, assigns, attorneys, executors, heirs, partners, predecessors-in-interest and

 successors), who have not excluded themselves from the Settlement Class, of the Released

 Persons and shall include the agreement and commitment by Plaintiffs and all Settlement Class

 Members to not now or hereafter initiate, maintain or assert against the Released Persons or

 any of them any and all causes of action, claims, rights, demands, actions, claims for damages,

 equitable, legal and/or administrative relief, interest, demands or rights, including without

 limitation, claims for damages of any kind, including those in excess of actual damages,

 whether based on federal, state or local law, statute, ordinance, regulation, contract, common



                                                  8
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000421
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 312 of 400 PageID 7877



 law or any other sources that have been, could have been, may be or could be alleged or

 asserted now or in the future by Plaintiffs or any Settlement Class Members against the

 Released Persons, or any of them, in the Litigation or in any other court action or before any

 administrative body (including any regulatory entity or organization), tribunal, arbitration panel

 or other adjudicating body arising out of or related to the Released Claims.

        FF.     “Released Claims” means any and all claims, actions, causes of action, rights,

 demands, suits, debts, liens, contracts, agreements, offsets or liabilities, including but not

 limited to statutory consumer protection claims, tort claims, conversion claims, negligence

 claims, claims for breach of contract, breach of the duty of good faith and fair dealing, breach

 of statutory duties, actual or constructive fraud, misrepresentations, fraudulent inducement,

 statutory and consumer fraud, breach of fiduciary duty, unfair business or trade practices,

 conversion, restitution, rescission, compensatory and punitive damages, injunctive or

 declaratory relief, attorneys’ fees, interests, costs, penalties and any other claims, whether

 known or unknown, alleged or not alleged in the Litigation, suspected or unsuspected,

 contingent or matured, under federal, state or local law, which Plaintiffs and/or any Settlement

 Class Member had, now have or may in the future have with respect to any conduct, act,

 omissions, facts, matters, transactions or oral or written statements or occurrences on or prior

 to the Preliminary Approval Date arising from or relating to facsimile advertisements offering

 group or individual game tickets for Tampa Bay Buccaneer games sent in 2009 or 2010 by

 and/or on behalf of the Released Persons, FaxQom and/or any entities hired directly or

 indirectly by FaxQom to the Releasing Persons, including, without limitation, the causes of

 action and allegations made by Plaintiffs in the Litigation as well as claims and allegations that




                                                   9
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000422
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 313 of 400 PageID 7878



 the Released Persons violated any consumer protection, deceptive trade practices acts, privacy

 laws, the TCPA and/or and common law of any state or the District of Columbia.

        GG.     “Released Persons” means BLP, its affiliates, past, present and future direct and

 indirect predecessors, successors, assigns, parents, subsidiaries, affiliates, joint venturers,

 partnerships, limited liability companies, corporations, unincorporated entities, divisions, groups,

 directors, officers, shareholders, members, employees, partners, agents, insurers and attorneys.

 Released Persons does not include FaxQom or any entities hired by FaxQom to send facsimile

 advertisements offering group or individual game tickets for Tampa Bay Buccaneer games.

        HH.     “Releasing Persons” means Plaintiffs and all Settlement Class Members, and the

 respective present, former and future administrators, agents, assigns, attorneys, executors, heirs,

 partners, predecessors-in-interest and successors of each of Plaintiffs and Settlement Class

 Members.

        II.     “Settlement” means the settlement set forth in this Settlement Agreement.

        JJ.     “Settlement Administrator” means the independent professional service company

 to be selected by the Parties, subject to approval of the Court, which will administer Class

 Notice, administer the Settlement in accordance with this Settlement Agreement, maintain the

 Settlement Website and engage in any other tasks directed by the Court, Class Counsel or BLP

 Counsel.

        KK.     “Settlement Agreement” or “Agreement” means this Settlement Agreement and

 Release, including all exhibits hereto.

        LL.      “Settlement Class” means all Persons who fall within the definition of the class

 identified in Section III, Paragraph A.




                                                   10
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000423
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 314 of 400 PageID 7879



          MM. “Settlement Class Members” means all Persons in the Settlement Class who do

 not exclude themselves (i.e., become Opt-Outs) pursuant to Section IX, Paragraph A.

          NN.    “Settlement Class Notice Program” means the process devised by the Parties and

 the Settlement Administrator, and approved by the Court, for notifying the Settlement Class of

 the Settlement and Settlement Agreement.

          OO.    “Settlement Fund” means $19,500,000 as described in more detail in Section IV.

          PP.    “Settlement Website” means the dedicated website created and maintained by the

 Settlement Administrator, which will contain relevant documents and information about the

 Settlement, including this Settlement Agreement, the Class Notice and the Claim Form.

          QQ.    “TCPA” means the Telephone Consumer Protection Act of 1991, 47 U.S.C.

 § 227.

          RR.    “Valid Claim” means a timely and fully completed Claim Form submitted by a

 Settlement Class Member as more fully described in Section VIII.

          SS.    The plural of any defined term includes the singular, and vice versa, as made

 necessary in context.

                III.     PROPOSED CLASS FOR SETTLEMENT PURPOSES

          A.     Pursuant to Fed. R. Civ. P. 23, the Parties hereto agree to certification, for

 settlement purposes only, of the following Settlement Class:

          All persons who, in 2009 or 2010, received one or more facsimile
          advertisements sent by or on behalf of BLP and offering group or individual
          game tickets for Tampa Bay Buccaneer games.

          Specifically excluded from the Settlement Class are the following Persons:

          (i)    BLP and its respective parents, subsidiaries, divisions, affiliates,
                 associated entities, business units, predecessors in interest, successors,




                                                  11
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000424
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 315 of 400 PageID 7880



                successors in interest and representatives and each of their respective
                immediate family members;

        (ii)    Class Counsel; and

        (iii)   The judges who have presided over the Litigation and any related cases.

        B.      Solely for the purpose of implementing this Settlement Agreement and

 effectuating the Settlement, the Parties stipulate to the entry of an order preliminarily certifying

 the Settlement Class, appointing Plaintiffs as representative of the Settlement Class and

 appointing the following as counsel for the Settlement Class:

                                Phillip A. Bock
                                Jonathan B. Piper
                                Daniel J. Cohen
                                Bock, Hatch, Lewis & Oppenheim, LLC
                                134 North La Salle Street, Suite 1000
                                Chicago, Illinois 60602
                                Telephone: (312) 658-5500
                                Facsimile: (312) 658-5555

        C.      Solely for the purpose of implementing this Settlement Agreement and

 effectuating the Settlement, the Parties stipulate to the Court entering an order preliminarily

 finding that Plaintiffs and Class Counsel are adequate representatives of the Settlement Class.

        D.      In the event that the Settlement Agreement is terminated pursuant to its terms

 or is not approved in any material respect (including with respect to the Settlement Class

 Notice Program) by the Court, or such approval is reversed, vacated or modified in any

 material respect by the Court or by any other court, the certification of the Settlement Class

 shall be deemed vacated, the Litigation shall proceed as if the Settlement Class had never been

 certified and no reference to the Settlement Class, this Settlement Agreement or any other

 Settlement documents, shall be made for any purpose in the Litigation or in any other action or

 proceeding.




                                                  12
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000425
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 316 of 400 PageID 7881



                             IV.     BENEFITS TO THE CLASS

        A.      Pursuant to the terms and conditions set forth in this Agreement, BLP agrees to

 fund a Settlement Fund of up to $19,500,000, which will be used to pay all Awards,

 Attorneys’ Fee Awards and Incentive Awards.

        B.      Subject to the terms of this Agreement, Settlement Class Members who received

 one or more unsolicited facsimile advertisements sent by or on behalf of BLP and who submit

 a Valid Claim shall be eligible to receive up to:

                (i)     $350 for the first such facsimile;

                (ii)    $100 for the second such facsimile;

                (iii)   $75 for the third such facsimile;

                (iv)    $20 for the fourth such facsimile; and

                (v)     $20 for the fifth such facsimile.

        C.      No later than seven (7) Days after the Parties have resolved any disputes

 regarding rejected claims, the Settlement Administrator will provide Class Counsel and BLP

 Counsel with a report identifying the total of the Awards and the amount of money in the Net

 Settlement Fund available to pay such Awards (“Available Award Total”). If the Awards

 exceed the Available Award Total, the Awards to the Settlement Class Members who

 submitted Valid Claims will be reduced on a pro rata basis until the Awards equal the

 Available Award Total.

        D.      Without admitting wrongdoing or liability and solely to avoid the cost and

 disruption of further litigation, BLP further agrees to not send any unsolicited, facsimile

 advertisements that do not otherwise comply with the TCPA.




                                                 13
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000426
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 317 of 400 PageID 7882



                              V.     THE SETTLEMENT FUND

          A.     BLP shall have no obligation to make any payments under this Settlement

 Agreement until the Court enters a Preliminary Approval Order. Once the Court enters a

 Preliminary Approval Order, BLP shall pay reasonable Notice and Administration Costs arising

 under this Settlement Agreement by making such payments directly to the Settlement

 Administrator (or to such other party incurring such costs) as those costs are incurred and

 payment becomes due.

          B.     Within forty-five (45) Days of the Effective Date, BLP will cause an amount

 sufficient to cover all Valid Claims, Attorneys’ Fees and Costs and Incentive Awards, but not

 to exceed $19,500,000, to be transferred into an interest-bearing bank account (the “Settlement

 Account”) designated by the Settlement Administrator. Any interest that accrues on the

 Settlement Fund in the Settlement Account will be added to the Settlement Fund.

          C.     Any amounts remaining in the Settlement Fund following disbursement of all

 Awards, Attorneys’ Fee Award and Incentive Awards shall revert in full to BLP.

          D.     Under no circumstances shall BLP be obligated to pay more under this

 Settlement Agreement than $19,500,000 to the Settlement Fund, excluding costs for Notice

 and Administration Costs.

    VI.        ATTORNEYS’ FEES AND COSTS AND INCENTIVE AWARDAWARDS

          A.     Class Counsel will apply to the Court for an aggregate award of attorneys’ fees

 and reimbursement of costs in an amount not to exceed in total 25% of the Settlement Fund

 and to be paid from the Settlement Fund. BLP will not oppose Class Counsel’s application for

 said award of fees, costs and expenses. Class Counsel agree that once BLP has funded the

 Settlement Fund, BLP’s obligations to Class Counsel shall be fully satisfied and discharged,




                                                14
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000427
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 318 of 400 PageID 7883



 Class Counsel shall have no further or other claim against BLP, including but not limited to

 any attorneys’ lien claim, and that BLP shall have fully discharged their obligation to pay fees,

 costs and expenses to any lawyers claiming to represent the interests of the Settlement Class.

        B.      Plaintiffs will apply for Incentive Awards in an amount to be paid from the

 Settlement Fund. Plaintiff Technology Training Associates shall apply for an award of $20,000

 and Plaintiff Larry E. Schwanke, D.C. d/b/a Back to Basics Family Chiropractic shall apply for

 $3,000. Plaintiffs agree that once BLP has funded the Settlement Fund and paid Notice and

 Administration Costs, BLP’s obligations to Plaintiffs and the Settlement Class shall be fully

 satisfied and discharged, and Plaintiffs and the Settlement Class shall have no further or other

 claim against BLP.

        C.      Any order or proceedings relating to the applications for the Attorneys’ Fee

 Award and the Incentive Awards, or any appeal from any order relating thereto or reversal or

 modification thereof, will not operate to terminate or cancel this Agreement or affect or delay

 the finality of Final Order and Judgment approving the Settlement Agreement and the

 Settlement.

                   VII.    SETTLEMENT CLASS NOTICE PROGRAM

        A.      The Parties agree the following Settlement Class Notice Program provides

 reasonable notice to the Settlement Class.

        B.      BLP will bear all Notice and Administration Costs.

        C.      The Parties have agreed to have __________________ serve as the Settlement

 Administrator and will request that the Court appoint __________________ as Settlement

 Administrator. Once approved by the Court, the Settlement Administrator will be an agent of




                                                15
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000428
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 319 of 400 PageID 7884



 the Court and will be subject to the Court’s supervision and direction as circumstances may

 require. The Settlement Administrator will be responsible for administering:

               (i)     The CAFA Notice as required by statute;

               (ii)    The Settlement Class Notice Program as set forth below;

               (iii)   The Settlement Website; and

               (iv)    The claims’ process set forth in Section VIII as well as any

        additional processes agreed to by Class Counsel and BLP Counsel and subject

        to the Court’s supervision and direction as circumstances may require.

        D.     Within ten (10) Days of the Preliminary Approval Date, the Parties shall provide

 to the Settlement Administrator records identifying the fax numbers to which the facsimile

 advertisements offering group or individual game tickets for Tampa Bay Buccaneer games

 were sent. The Settlement Administrator will then use these records to determine the mailing

 addresses for as many members of the Settlement Class as possible. The Parties will work

 cooperatively with the Settlement Administrator to mutually-agree upon the most practicable

 methods under the circumstances by which the addresses of the members of the Settlement

 Class can be derived. The mailing addresses will be updated with the National Change of

 Address Database maintained by the United States Postal Service before mailing.

        E.     No later than 30 Days after the Preliminary Approval Date, the Settlement

 Administrator shall create the Settlement Website. The Settlement Website shall provide

 information and relevant documents related to this Settlement, including but not limited to, the

 following: applicable deadlines; Mailed Notice; a downloadable Claim Form that may be

 submitted by U.S. Mail; FAQs and answers; orders of the Court pertaining to the Settlement;

 this Agreement; and contact address for questions. The Settlement Website shall be



                                                16
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000429
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 320 of 400 PageID 7885



 rendered inactive five (5) Days after the Claim Deadline has passed. Class Counsel and

 the BLP Counsel shall agree on all information and documents to be posted on the Settlement

 Website. The Claim Form shall be removed from the Settlement Website five (5) Days

 after the Claim Deadline has passed. The Settlement Website will be deactivated at a

 time agreed upon by the Parties.

        F.     No later than sixty (60) Days after the Preliminary Approval Date, the

 Settlement Administrator will mail the Court-approved Mailed Notice (Exhibit B) to all

 members of the Settlement Class whose addresses were derived as part of the process

 described in Paragraph D above.

        G.     No later than sixty (60) Days after the Preliminary Approval Date, the

 Settlement Administrator will cause notice to be published in a manner that satisfies due

 process when considered in conjunction with the mailed notice portion of the Settlement Class

 Notice Program discussed in Paragraphs D and F above.

        H.     Prior to the Fairness Hearing, the Settlement Administrator shall provide to the

 Court documentation reflecting that the Settlement Class Notice Program has been executed in

 accordance with the Settlement Agreement and Preliminary Approval Order.

        I.     The Settlement Administrator, Class Counsel or any Person acting on behalf of

 Class Counsel shall not provide or publish any form of notice other than the agreed-upon Class

 Notice without prior written approval of the content of any such notice by BLP Counsel.

VIII.   CLAIMS PROCESS AND PAYMENTS TO SETTLEMENT CLASS MEMBERS

        A.     Class Notice shall be sent to all Settlement Class Members for whom the

 Settlement Administrator is able to determine a mailing address.

        B.     To file a Valid Claim, Settlement Class Members must:



                                                17
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000430
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 321 of 400 PageID 7886



                (i)     Complete a Claim Form, providing all of the information required

        by the Settlement Agreement and the Claim Form;

                (ii)    Sign the Claim Form under penalty of perjury; and

                (iii)   Return the completed and signed Claim Form to the Settlement

        Administrator on or before the Claim Deadline.

 Only Settlement Class Members who submit Valid Claims shall be entitled to an Award.

        C.      The Settlement Administrator shall be responsible for reviewing all claims to

 determine their validity.

                (i)     Any claim that is not substantially in compliance with the

        instructions on the Claim Form or the terms of this Settlement Agreement or is

        postmarked later than the Claim Deadline shall be rejected.

                (ii)    Following the Claim Deadline, the Settlement Administrator shall

        provide a report of any rejected claims to BLP Counsel and Class Counsel. If

        Class Counsel do not agree with the rejection of a claim, they shall bring it to

        the attention of BLP Counsel, and the Parties shall meet and confer and attempt,

        in good faith, to resolve any dispute regarding the rejected claim. Following

        their meet and confer, the Parties will provide the Settlement Administrator with

        their positions regarding the disputed, rejected claim. The Settlement

        Administrator, after considering the positions of the Parties and, if appropriate,

        seeking any additional information from the Settlement Class Member, will make

        the final decision in its sole discretion, subject only to review by the Court.

        D.      BLP shall have the right to audit Claim Forms for validity and fraud. In the

 event that BLP determines that a Claim Form is invalid or fraudulent and should be rejected,



                                                 18
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000431
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 322 of 400 PageID 7887



 they shall bring it to the attention of Class Counsel, and the Parties shall meet and confer and

 attempt, in good faith, to resolve any dispute regarding the rejected claim. Following their

 meet and confer, the Parties will provide the Settlement Administrator with their positions

 regarding the disputed, rejected claim. The Settlement Administrator, after considering the

 positions of the Parties and, if appropriate, seeking any additional information from the

 Settlement Class Member, will make the final decision in its sole discretion, subject only to

 review by the Court.

          E.      At any time during the claims’ process, if the Settlement Administrator has a

 reasonable suspicion of fraud, the Settlement Administrator shall immediately notify both Class

 Counsel and BLP Counsel of that fact and the basis for its suspicion. Class Counsel and BLP

 Counsel shall endeavor to reach an agreed-upon solution to any suspected fraud and, if

 necessary, BLP may suspend the claims’ process, and the Parties will promptly seek assistance

 from the Court.

          F.      As soon as practicable after the Effective Date, the Settlement Administrator

 shall cause the Awards in the form of checks to be distributed to members of the Settlement

 Class, and shall remit the Attorneys’ Fee Award and Incentive Award as approved by the

 Court.

                        IX.    OBJECTIONS AND OPT-OUT RIGHTS

          A.      Any Settlement Class Member who intends to object must do so on or before

 the Opt-Out and Objection Date. In order to object, the Settlement Class Member must

 include in the objection submitted to the Court and served on Class Counsel and BLP Counsel

 the following:




                                                  19
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000432
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 323 of 400 PageID 7888



               (i)     The name, address, telephone number of the Person objecting

        and, if represented by counsel, of his/her counsel;

               (ii)    A signed declaration stating that he or she is a member of the

        Settlement Class and in 2009 and/or 2010, received one or more facsimile

        advertisements sent by or on behalf of BLP;

               (iii)   A statement of all objections to the Settlement; and

               (iv)    A statement of whether he or she intends to appear at the

        Fairness Hearing, either with or without counsel, and if with counsel, the name

        of his or her counsel who will attend. Any Settlement Class Member who fails

        to file and serve a timely written objection and notice of his or her intent to

        appear at the Fairness Hearing pursuant to this Paragraph and as detailed in the

        Class Notice shall not be permitted to object to the approval of the Settlement

        at the Fairness Hearing and shall be foreclosed from seeking any review of the

        Settlement or the terms of the Settlement Agreement by appeal or other means.

        B.     A member of the Settlement Class who wishes to opt out of the Settlement

 Class must complete and send to the Settlement Administrator a request for exclusion that is

 post-marked no later than the Opt-Out and Objection Date. The request for exclusion must be

 personally signed by the member of the Settlement Class requesting exclusion, contain a

 statement that indicates his or her desire to be excluded from the Settlement Class and contain

 a statement that he or she is otherwise a member of the Settlement Class. A member of the

 Settlement Class may opt-out on an individual basis only. So-called “mass” or “class” opt-

 outs, whether filed by third parties on behalf of a “mass” or “class” of class members or




                                                20
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000433
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 324 of 400 PageID 7889



 multiple class members where no personal statement has been signed by each and every

 individual class members, shall not be allowed.

        C.      Except for those members of the Settlement Class who timely and properly file a

 request for exclusion, all members of the Settlement Class will be deemed to be Settlement

 Class Members for all purposes under the Settlement Agreement, and upon the Effective Date,

 will be bound by its terms, regardless of whether they file a Claim Form or receive any

 monetary relief.

        D.      Any member of the Settlement Class who properly opts out of the Settlement

 Class shall not: (i) be bound by any orders or judgments entered in the Litigation or relating

 to the Settlement; (ii) be entitled to relief under, or be affected by, the Settlement Agreement;

 (iii) gain any rights by virtue of the Settlement Agreement; or (iv) be entitled to object to any

 aspect of the Settlement.

        E.      The Settlement Administrator shall provide Class Counsel and BLP Counsel

 with the Opt-Out List within seven (7) Days after the Opt-Out and Objection Date.

          X.        PRELIMINARY APPROVAL PROCESS AND CLASS NOTICE

        After execution of this Settlement Agreement, Class Counsel shall promptly move the

 Court for a Preliminary Approval Order preliminarily approving the Settlement and the

 Settlement Class Notice Program. The Preliminary Approval Order will:

        A.      Preliminarily approve this Settlement Agreement.

        B.      Preliminarily certify the Settlement Class.

        C.      Find that the proposed Settlement is sufficiently fair, reasonable and adequate to

 warrant providing notice to the Settlement Class, which notice will: (i) describe the essential

 terms of the Settlement; (ii) disclose any special benefits or incentives to the Class



                                                   21
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000434
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 325 of 400 PageID 7890



 Representatives; (iii) provide information regarding the Attorneys’ Fee Award; (iv) indicate the

 time and place of the hearing to consider final approval of the Settlement, and the method for

 objection to and/or opting out of the Settlement; (v) explain the procedures for allocating and

 distributing the Settlement Fund; and (vi) prominently display the address of Class Counsel and

 the procedure for making inquiries.

        D.      Schedule a Fairness Hearing on final approval of this Settlement and Settlement

 Agreement to consider the fairness, reasonableness and adequacy of the proposed Settlement

 and whether it should be finally approved by the Court.

        E.      Appoint the Settlement Administrator.

        F.      Approve the Class Notice, and directsdirect the Settlement Administrator to

 disseminate the Class Notice in accordance with the Settlement Class Notice Program.

        G.      Find that the Settlement Class Notice Program: (i) is the best practicable notice;

 (ii) is reasonably calculated, under the circumstances, to apprise the Settlement Class of the

 pendency of the Litigation and of their right to object to or to exclude themselves from the

 proposed settlement; (iii) is reasonable and constitutes due, adequate and sufficient notice to all

 Persons entitled to receive notice; and (iv) meets all requirements of applicable law.

        H.      Require the Settlement Administrator to file proof of compliance with the

 Settlement Class Notice Program at or before the Fairness Hearing.

        I.      Approve the Claim Form and setsset a Claim Deadline.

        J.      Require any member of the Settlement Class who wishes to exclude himself or

 herself from the Settlement Class to submit an appropriate, timely request for exclusion,

 postmarked no later than the Opt-Out and Objection Date, or as the Court may otherwise

 direct, to the Settlement Administrator at the address on the Class Notice.



                                                 22
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000435
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 326 of 400 PageID 7891



        K.      Order that any member of the Settlement Class who does not submit a timely,

 written request for exclusion from the Settlement Class (i.e., becomes an Opt-Out) will be

 bound by all proceedings, orders and judgments in the Litigation, even if such Settlement Class

 Member has previously initiated or subsequently initiates individual litigation or other

 proceedings encompassed by the Release.

        L.      Require any Settlement Class Member who does not become an Opt-Out and

 who wishes to object to the fairness, reasonableness or adequacy of this Settlement or

 Settlement Agreement to file with the Court and serve on Class Counsel and BLP Counsel no

 later than the Opt-Out and Objection Date, or as the court may otherwise direct, a statement

 of the objection signed by the Settlement Class Member containing all of the following

 information:

                (i)     The objector’s name, address, telephone number and, if

        represented by counsel, of his/her counsel;

                (ii)    A declaration stating that he or she is a member of the Settlement

        Class and received one or more unsolicited facsimile advertisements offering

        group or individual game tickets for Tampa Bay Buccaneer games;

                (iii)   A statement of all objections to the Settlement; and

                (iv)    A statement of whether the objector intends to appear at the

        Fairness Hearing, either with or without counsel, and if with counsel, the name

        of counsel who will attend.

        M.      Order that any response to an objection shall be filed with the Court no later

 than seven (7) Days prior to the Fairness Hearing.




                                                 23
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000436
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 327 of 400 PageID 7892



        N.     Specify that any Settlement Class Member who does not file a timely written

 objection to the Settlement or who fails to otherwise comply with applicable requirements shall

 be foreclosed from seeking any adjudication or review of this Settlement by appeal or

 otherwise.

        O.     Require that any attorney, hired by a Settlement Class Member for the purpose

 of objecting to the proposed Settlement, the Attorneys’ Fee Award or the Incentive Award and

 who intends to make an appearance at the Fairness Hearing, shall provide to the Settlement

 Administrator (who shall forward it to Class Counsel and BLP Counsel) and file with the Clerk

 of the Court a notice of intention to appear no later than the Opt-Out and Objection Date or

 as the Court may otherwise direct.

        P.     Require any Settlement Class Member who files and serves a written objection

 and who intends to make an appearance at the Fairness Hearing shallto so state in their

 objection papers or as the Court otherwise may direct.

        Q.     Direct the Settlement Administrator to establish a post office box in the name of

 the Settlement Administrator to be used for receiving requests for exclusion and any other

 communications, and providing that only the Settlement Administrator, Class Counsel, BLP

 Counsel, the Court, the Clerk of the Court and their designated agents shall have access to this

 post office box, except as otherwise provided in this Settlement Agreement.

        R.     Direct that Class Counsel shall file their applications for the Attorneys’ Fee

 Award and Plaintiffs’ Incentive Award at least fourteen (14) Days prior to the Opt-Out and

 Objection Date.

        S.     Order the Settlement Administrator to provide the Opt-Out List to Class

 Counsel and BLP Counsel no later than seven (7) Days after the Opt-Out and Objection Date



                                                24
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000437
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 328 of 400 PageID 7893



 and then file with the Court the Opt-Out List with an affidavit attesting to the completeness

 and accuracy thereof no later than five (5) Days thereafter or on such other date as the Parties

 may direct.

        T.      Preliminarily enjoin all members of the Settlement Class unless and until they

 have timely excluded themselves from the Settlement Class from (i) filing, commencing,

 prosecuting, intervening in or participating as plaintiff, claimant or class member in any other

 lawsuit or administrative, regulatory, arbitration or other proceeding in any jurisdiction based

 on, relating to or arising out of the claims and causes of action or the facts and circumstances

 giving rise to the Litigation and/or the Released Claims; (ii) filing, commencing, participating in

 or prosecuting a lawsuit or administrative, regulatory, arbitration or other proceeding as a class

 action on behalf of any member of the Settlement Class who has not timely excluded himself or

 herself (including by seeking to amend a pending complaint to include class allegations or

 seeking class certification in a pending action), based on, relating to or arising out of the claims

 and causes of action or the facts and circumstances giving rise to the Litigation and/or the

 Released Claims; and (iii) attempting to effect Opt-Outs of a class of individuals in any lawsuit

 or administrative, regulatory, arbitration or other proceeding based on, relating to or arising out

 of the claims and causes of action or the facts and circumstances giving rise to the Litigation

 and/or the Released Claims. Any Person who knowingly violates such injunction shall pay the

 attorneys’ fees and costs incurred by BLP, any other Released Person and Class Counsel as a

 result of the violation. This Settlement Agreement is not intended to prevent members of the

 Settlement Class from participating in any action or investigation initiated by a state or federal

 agency.




                                                 25
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000438
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 329 of 400 PageID 7894



        U.     Contain any additional provisions agreeable to the Parties that might be

 necessary or advisable to implement the terms of this Settlement Agreement and the proposed

 settlement.

               XI.     FINAL ORDER AND JUDGMENT AND RELEASES

        A.     If this Settlement Agreement (including any modification thereto made with the

 consent of the Parties as provided for herein) is approved by the Court following the Fairness

 Hearing scheduled by the Court in its Preliminary Approval Order, the Parties shall request the

 Court to enter a Final Order and Judgment pursuant to the Federal Rules of Civil Procedure

 and all applicable laws that, among other things:

               (i)     Finds that the Court has personal jurisdiction over Plaintiffs and

        all Settlement Class Members and that the Court has subject matter jurisdiction

        to approve this Settlement and Settlement Agreement and all exhibits thereto;

               (ii)    Certifies a Settlement Class solely for purposes of this Settlement;

               (iii)   Grants final approval to this Settlement Agreement as being fair,

        reasonable and adequate as to all Parties and consistent and in compliance with

        all requirements of due process and applicable law, as to and in the best

        interests of all Parties and directs the Parties and their counsel to implement and

        consummate this Settlement Agreement in accordance with its terms and

        provisions;

               (iv)    Declares this Settlement Agreement and the Final Order and

        Judgment to be binding on and have res judicata and preclusive effect in all

        pending and future lawsuits or other proceedings encompassed by the Release

        maintained by or on behalf of Plaintiffs and all Settlement Class Members, as



                                                26
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000439
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 330 of 400 PageID 7895



        well as their respective present, former and future administrators, agents,

        assigns, attorneys, executors, heirs, partners, predecessors-in-interest and

        successors;

                 (v)      Finds that the Settlement Class Notice Program: (1) constituted

        the best practicable notice; (2) constituted notice that was reasonably calculated

        under the circumstances to apprise the Settlement Class of the pendency of the

        Litigation, of their right to object to or exclude themselves from the proposed

        Settlement, of their right to appear at the Fairness Hearing and of their right to

        seek monetary and other relief; (3) constituted reasonable, due, adequate and

        sufficient notice to all Persons entitled to receive notice; and (4) met all

        requirements of due process and any other applicable law;

                 (vi)     Approves the Claim Form that was distributed to the Settlement

        Class;

                 (vii)    Finds that Class Counsel and Plaintiffs adequately represented the

        Settlement Class for purposes of entering into and implementing the Settlement

        and Settlement Agreement;

                 (viii)   Dismisses the Litigation now pending before the Court on the

        merits and with prejudice and without fees or costs except as provided herein, in

        accordance with the terms of the Final Order and Judgment;

                 (ix)     Adjudges that Plaintiffs and the Settlement Class have

        conclusively compromised, settled, dismissed and released any and all Released

        Claims against BLP and the Released Persons;




                                                  27
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                              TTA10262018 000440
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 331 of 400 PageID 7896



               (x)      Approves payment of the Attorneys’ Fee Award and Incentive

        Awards as determined by the Court;

               (xi)     Without affecting the finality of the Final Order and Judgment for

        purposes of appeal, reserves jurisdiction over the Settlement Administrator,

        BLP, Plaintiffs and the Settlement Class Members as to all matters relating to

        the administration, consummation, enforcement and interpretation of the terms of

        the Settlement, the Settlement Agreement and Final Order and Judgment and for

        any other necessary purposes;

               (xii)    Provides that upon the Effective Date, Plaintiffs and all

        Settlement Class Members, whether or not they return a Claim Form within the

        time and in the manner provided for, shall be barred from asserting any Released

        Claims against BLP and/or any Released Persons, and any such Settlement Class

        Members shall have released any and all Released Claims as against BLP and all

        Released Persons;

               (xiii)   Determines that the Settlement Agreement and the Settlement

        provided for therein and any proceedings taken pursuant thereto are not and

        should not in any event be offered or received as evidence of, a presumption,

        concession or an admission of liability or of any misrepresentation or omission in

        any statement or written document approved or made by BLP or any Released

        Persons or of the suitability of these or similar claims to class treatment in active

        litigation and trial; provided, however, that reference may be made to this

        Settlement Agreement and the Settlement provided for therein in such

        proceedings solely as may be necessary to effectuate the Settlement Agreement;



                                                 28
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000441
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 332 of 400 PageID 7897



               (xiv)   Bars and permanently enjoins all Settlement Class Members from

        (1) filing, commencing, prosecuting, intervening in or participating (as class

        members or otherwise) in any other lawsuit or administrative, regulatory,

        arbitration or other proceeding in any jurisdiction based on, relating to or arising

        out of the claims and causes of action or the facts and circumstances giving rise

        to the Litigation and/or the Released Claims; and (2) organizing Settlement

        Class Members who have not excluded themselves from the Settlement Class

        into a separate class for purposes of pursuing as a purported class action any

        lawsuit or arbitration or other proceeding (including by seeking to amend a

        pending complaint to include class allegations or seeking class certification in a

        pending action) based on, relating to or arising out of the claims and causes of

        action or the facts and circumstances giving rise to the Litigation and/or the

        Released Claims, except that Settlement Class Members are not precluded from

        participating in any investigation or suit initiated by a state or federal agency;

               (xv)    States that any Person who knowingly violates such injunction

        shall pay the attorneys’ fees and costs incurred by BLP and/or any other

        Released Persons and Class Counsel as a result of the violation;

               (xvi)   Approves the Opt-Out List and determines that the Opt-Out List

        is a complete list of all members of the Settlement Class who have timely

        requested exclusion from the Settlement Class and, accordingly, shall neither

        share in nor be bound by the Final Order and Judgment, except for Opt-Outs

        who subsequently elect to submit Claim Forms during the Claim Period; and




                                                 29
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000442
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 333 of 400 PageID 7898



               (xvii) Authorizes the Parties, without further approval from the Court,

        to agree to and adopt such amendments, modifications and expansions of this

        Settlement Agreement and all exhibits hereto as (1) shall be consistent in all

        material respects with the Final Order and Judgment; and (2) do not limit the

        rights of the Parties or Settlement Class Members.

        B.     As of the Effective Date, the Releasing Persons are deemed to have fully

 released and forever discharged the Released Persons of and from all Released Claims by

 operation of entry of the Final Order and Judgment.

               (i)     Subject to Court approval, all Settlement Class Members who

        have not excluded themselves from the Settlement Class shall be bound by this

        Settlement Agreement and the Release and all of their claims shall be dismissed

        with prejudice and released, irrespective of whether they received actual notice

        of the Litigation or this Settlement.

               (ii)    Without in any way limiting the scope of the Release, this Release

        covers any and all claims for attorneys’ fees, costs or disbursements incurred by

        Class Counsel or any other counsel representing Plaintiffs or Settlement Class

        Members, or any of them, in connection with or related in any manner to the

        Litigation, the Settlement, the administration of such Settlement and/or the

        Released Claims as well as any and all claims for the Incentive Award to

        Plaintiffs and the Attorneys’ Fee Award to Class Counsel.

               (iii)   The Releasing Persons and the Released Persons expressly

        acknowledge that they are familiar with principles of law such as Section 1542

        of the Civil Code of the State of California, which provides:



                                                30
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000443
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 334 of 400 PageID 7899



        A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
        THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
        OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
        WHICH IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY
        AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

 Notwithstanding California or other law, the Releasing Persons and the Released Persons

 hereby expressly agree that the provisions, rights and benefits of Section 1542 and all similar

 federal or state laws, rights, rules or legal principles of any other jurisdiction that may be

 applicable herein are hereby knowingly and voluntarily waived, released and relinquished to the

 fullest extent permitted by law solely in connection with unknown claims that are the same as,

 substantially similar to, or overlap the Released Claims, and the Releasing Persons and the

 Released Persons hereby agree and acknowledge that this is an essential term of the Releases.

 In connection with the Release, the Releasing Persons and the Released Persons acknowledge

 that they are aware that they may hereafter discover claims presently unknown and unsuspected

 or facts in addition to or different from those which they now know or believe to be true with

 respect to matters released herein, and that such claims, to the extent that they are the same as,

 substantially similar to, or overlap the Released Claims, are hereby released, relinquished and

 discharged.

                (iv)    Nothing in the Releases shall preclude any action to enforce the

        terms of this Settlement Agreement, including participation in any of the

        processes detailed herein.

        XII.    WITHDRAWAL FROM OR TERMINATION OF SETTLEMENT

        A.      Within fifteen (15) Days after the occurrence of any of the following events and

 upon written notice to counsel for all Parties, a Party shall have the right to withdraw from the

 Settlement and terminate this Settlement Agreement:




                                                  31
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000444
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 335 of 400 PageID 7900



                (i)     If the Court declines to approve the Settlement Agreement as

        written or if on appeal the Court’s approval is reversed or modified;

                (ii)    If the Court materially alters any of the terms of the Settlement

        Agreement, except that a reduction in the Attorneys’ Fee Award or the

        Incentive Awards shall not be deemed to be a material alteration; or

                (iii)   If the Preliminary Approval Order or the Final Order and

        Judgment is not entered by the Court or is reversed or modified on appeal, or

        otherwise fails for any reason.

        B.      If, at any time prior to Final Order and Judgment, legislation is enacted, a

 controlling judicial opinion is rendered or regulatory agency action is undertaken that would

 entitle BLP to summary judgment on Plaintiffs’ claims under the TCPA, then subject to Court

 approval, BLP shall have the right to withdraw from the Settlement and terminate this

 Settlement Agreement. For the purposes of this provision, the issuance of a retroactive waiver

 of 47 C.F.R. § 64.1200(a)(4)(iv) regarding the Federal Communication Commission’s opt-out

 notice requirement for faxes sent with the recipient’s prior express permission in favor of BLP

 would not be considered agency action that would entitle BLP to summary judgment on

 Plaintiffs’ claims under the TCPA and would not trigger BLP’s right to terminate the

 Settlement.

        C.      In the event of a withdrawal pursuant to Paragraphs A or B above, any

 certification of a Settlement Class will be vacated, without prejudice to any Party’s position on

 the issue of class certification and the amenability of the claims asserted in the Litigation to

 class treatment, and the Parties shall be restored to their litigation position existing immediately

 before the execution of this Settlement Agreement.



                                                  32
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000445
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 336 of 400 PageID 7901



        D.      If members of the Settlement Class properly and timely submit requests for

 exclusion from the Settlement Class thereby becoming Opt-Outs in a number exceeding the

 number submitted to the Court under seal by the Parties, then BLP may elect in their sole

 discretion to withdraw from the Settlement and terminate this Settlement Agreement. In that

 event, all of BLP’s obligations under this Agreement shall cease to be of any force and effect;

 the certification of the Settlement Class shall be vacated without prejudice to BLP’s position

 on the issue of class certification; and BLP shall be restored to their litigation position existing

 immediately before the execution of this Settlement Agreement.

                (i)     In order to elect to withdraw from the Settlement and terminate

        this Settlement Agreement on the basis set forth above, BLP must notify Class

        Counsel in writing of their election to do so within fourteen (14) Days after the

        Opt-Out List has been served on the Parties.

                (ii)    In the event that BLP exercises such right, Class Counsel shall

        have, at their discretion, fourteen (14) Days or such longer period as agreed to

        by the Parties to address the concerns of the Opt-Outs. If through such efforts

        the total number on the Opt-Out List subsequently becomes and remains fewer

        than the number submitted to the Court under seal at the time of filing the

        Motion For Preliminary Approval, BLP shall withdraw their election to

        withdraw from the Settlement and terminate the Settlement Agreement. In no

        event, however, shall BLP have any further obligation under this Agreement to

        any Opt-Out unless he or she withdraws his or her request for exclusion.

                (iii)   For purposes of this Paragraph, Opt-Outs shall not include

        (1) Persons who are specifically excluded from the Settlement Class definition;



                                                  33
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000446
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 337 of 400 PageID 7902



        (2) Opt-Outs who elect to withdraw their request for exclusion; and (3) Opt-

        Outs who agree to sign an undertaking that they will not pursue an individual

        claim, class claim or any other claim that would otherwise be a Released Claim

        as defined in this Settlement Agreement.

        E.      In the event of withdrawal by any Party in accordance with the terms set forth

 in this Section, the Settlement Agreement shall be null and void, shall have no further force and

 effect with respect to any Party in the Litigation and shall not be offered in evidence or used in

 any litigation for any purpose, including the existence, certification or maintenance of any

 proposed or existing class or the amenability of these or similar claims to class treatment. In

 the event of such withdrawal, this Settlement Agreement and all negotiations, proceedings,

 documents prepared and statements made in connection herewith shall be without prejudice to

 BLP, Plaintiffs and the Settlement Class Members and shall not be deemed or construed to be

 an admission or confession in any way by any Party of any fact, matter or proposition of law

 and shall not be used in any manner for any purpose, and the Parties to the Litigation shall

 stand in the same position as if this Settlement Agreement had not been negotiated, made or

 filed with the Court.

                                  XIII.     EFFECTIVE DATE

        A.      The Effective Date of this Settlement Agreement shall be the date when each

 and all of the following conditions have occurred:

                (i)      This Settlement Agreement has been fully executed by all Parties

        and their counsel;




                                                 34
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000447
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 338 of 400 PageID 7903



                (ii)    Orders have been entered by the Court certifying the Settlement

        Class, granting preliminary approval of this Settlement and approving the forms

        of Class Notice and Claim Form, all as provided above;

                (iii)   The Settlement Class Notice Program has been executed in

        accordance with the Preliminary Approval Order;

                (iv)    The Court has entered a Final Order and Judgment finally

        approving this Agreement, as provided above; and

                (v)     The Final Order and Judgment has become Final as defined in

        Paragraph B below.

        B.      “Final,” when referring to a judgment or order means that (i) the judgment is a

 final, appealable judgment; and (ii) either (1) no appeal has been taken from the judgment as of

 the date on which all deadlines to appeal therefrom have expired; or (2) an appeal or other

 review proceeding of the judgment having been commenced, the date by which such appeal or

 other review is finally concluded and no longer is subject to review by any court, whether by

 appeal, petitions or rehearing or re-argument, petitions for rehearing en banc, petitions for writ

 of certiorari, or otherwise, and such appeal or other review has been finally resolved in a

 manner that affirms the Final Order and Judgment in all material respects.

        C.      If, for any reason, this Settlement Agreement fails to become Final pursuant to

 the foregoing Paragraph B, the orders, judgment and dismissal to be entered pursuant to this

 Settlement Agreement shall be vacated, and the Parties will be returned to the status quo ante

 with respect to the Litigation as if this Settlement Agreement had never been entered into.




                                                 35
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000448
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 339 of 400 PageID 7904



                                        XIV.    NOTICES

           A.     All Notices (other than the Class Notice and CAFA Notices) required by the

 Settlement Agreement shall be made in writing and communicated by mail to the following

 addresses:

           All Notices to the Settlement Class or Class Counsel shall be sent to Class Counsel,

 c/o:

                                 Phillip A. Bock
                                 Jonathan B. Piper
                                 Daniel J. Cohen
                                 Bock, Hatch, Lewis & Oppenheim, LLC
                                 134 North La Salle Street, Suite 1000
                                 Chicago, Illinois 60602
                                 Telephone: (312) 658-5500
                                 Facsimile: (312) 658-5555

           All Notices to BLP or BLP Counsel provided herein shall be sent to BLP Counsel, c/o:

                                 Mark S. Mester
                                 Kathleen P. Lally
                                 Latham & Watkins LLP
                                 330 North Wabash Avenue, Suite 2800
                                 Chicago, Illinois 60611
                                 Telephone: (312) 876-7700
                                 Facsimile: (312) 993-9767

           B.     The notice recipients and addresses designated above may be changed by written

 notice.

           C.     Upon the request of any of the Parties, the Parties agree to promptly provide

 each other with copies of comments, objections, requests for exclusion, or other documents or

 filings received as a result of the Class Notice.

                           XV.     MISCELLANEOUS PROVISIONS

           A.     Interpretation. This Settlement Agreement contains the entire agreement

 among the Parties hereto and supersedes any prior discussions, agreements or understandings



                                                     36
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000449
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 340 of 400 PageID 7905



 among them as well as any and all prior drafts of this Settlement Agreement. All terms are

 contractual. For the purpose of construing or interpreting this Settlement Agreement, the

 Parties agree that the Settlement Agreement is to be deemed to have been drafted equally by

 all Parties hereto and shall not be construed strictly for or against any Party, and the Parties

 further agree that any prior drafts may not be used to construe or interpret this Settlement

 Agreement.

        B.      Binding Effect. The terms are and shall be binding upon each of the Parties

 hereto, their administrators, agents, assigns, attorneys, executors, heirs, partners,

 representatives, predecessors-in-interest and successors as well as upon all other Persons

 claiming any interest in the subject matter hereto through any of the Parties hereto including

 any Settlement Class Members.

        C.      Headings. The headings contained in this Settlement Agreement are for

 reference purposes only and shall not affect in any way the meaning or interpretation of this

 Settlement Agreement.

        D.      No Rescission on Grounds of Mistake. The Parties acknowledge that they

 have made their own investigations of the matters covered by this Settlement Agreement to the

 extent they have deemed it necessary to do so. Therefore, the Parties agree that they will not

 seek to set aside any part of the Settlement Agreement on the grounds of mistake. Moreover,

 the Parties understand, agree and expressly assume the risk that any fact not recited, contained,

 or embodied in the Settlement Agreement may turn out hereinafter to be other than, different

 from, or contrary to the facts now known to them or believed by them to be true, and further

 agree that the Settlement Agreement shall be effective in all respects notwithstanding and shall




                                                  37
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000450
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 341 of 400 PageID 7906



 not be subject to termination, modification, or rescission by reason of any such difference in

 facts.

          E.    Amendment. This Settlement Agreement may be amended or modified only by

 a written instrument signed by the Parties or their counsel. Amendments and modifications

 may be made without notice to the Settlement Class unless notice is required by law or by the

 Court.

          F.    Integration Of Exhibits. Any exhibits to this Settlement Agreement are hereby

 incorporated and made a part of the Settlement Agreement.

          G.    Jurisdiction. The United States District Court for the Middle District of

 Florida has jurisdiction over the Parties to this Settlement Agreement and the Settlement Class.

          H.    Waiver of Statute of Limitations. BLP waives any affirmative defense

 regarding the statute of limitations that it may have had to Plaintiffs’ claims. This waiver shall

 survive in the event of the termination of this Agreement.

          I.    No Admission. Neither this Settlement Agreement nor any of its provisions, its

 exhibits or related documents (including but not limited to drafts of the Settlement Agreement,

 the Preliminary Approval Order or the Final Order and Judgment), its negotiation or any

 proceedings relating in any way to the Settlement shall be construed as or deemed to be

 evidence of an admission or concession by any person, including BLP, and shall not be offered

 or received in evidence, or subject to discovery, in this or any other action or proceeding

 except in an action brought to enforce its terms or except as may be required by law or Court

 order. The provisions of this Paragraph shall become effective when this Settlement

 Agreement has been signed by the Parties and shall be binding on the Parties and their counsel




                                                 38
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000451
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 342 of 400 PageID 7907



 regardless of whether the Settlement Agreement is approved by this Court or any other court

 and regardless of whether the Settlement Agreement is otherwise rendered null and void.

        J.      Governing Law. This Settlement Agreement shall be governed by and

 construed in accordance with the internal laws (as opposed to the conflicts of law provisions)

 of the State of Florida.

        K.      Counterparts. This Settlement Agreement may be executed in counterparts and

 may be executed by facsimile, and as so executed shall constitute one agreement.

        L.      No Media Statements. BLP, BLP Counsel, Plaintiffs, Class Counsel and all

 other counsel of record for Plaintiffs agree not to issue any press releases regarding this

 settlement or publicize it in any way and further agree not to engage in any communications

 with the media or the press, on the internet, or in any public forum, orally or in writing, that

 relate to this Settlement or the Litigation other than statements that are fully consistent with

 the Mailed Notice. Notwithstanding the foregoing, nothing in this Settlement Agreement shall

 preclude a Party from making a public statement in support of the Settlement. For example,

 Plaintiffs or Class Counsel may state that the Settlement is a good result for the Class. In

 addition, nothing in this Settlement Agreement shall preclude Plaintiffs or Class Counsel from

 making a public statement that is consistent with the language of the Settlement Agreement or

 any motions submitted for approval of the Settlement.

        M.      Confidentiality. All agreements made and orders entered during the course of

 the Litigation relating to the confidentiality of information shall survive this Settlement

 Agreement.




                                                  39
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000452
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 343 of 400 PageID 7908



         N.     Return Of Material. Within thirty (30) Days after the Effective Date, Class

 Counsel and BLP Counsel will return all material produced by one to the other in discovery or

 otherwise in connection with the Litigation.

         O.     No Assignment. Plaintiffs represent and warrant that no portion of any claim,

 right, demand, action, or cause of action against the Released Persons that Plaintiffs have or

 may have arising out of any allegations made in any of the actions comprising the Litigation or

 pertaining to any of the Released Claims, and no portion of any recovery or settlement to

 which Plaintiffs may be entitled, has been assigned, transferred, or conveyed by or for Plaintiffs

 in any manner; and no Person other than Plaintiffs have any legal or equitable interest in the

 claims, demands, actions, or causes of action referred to in this Agreement as those of

 Plaintiffs.

         P.     Stay. The Parties stipulate to stay all proceedings in the Litigation until the

 approval of this Settlement Agreement has been finally determined, except the stay of

 proceedings shall not prevent the filing of any motions, affidavits and other matters necessary

 to obtain and preserve final judicial approval of this Settlement Agreement.

         Q.     Best Efforts. In the event that there are any developments in the effectuation

 and administration of this Agreement that are not dealt with by the terms of this Agreement,

 then such matters shall be dealt with as agreed upon by the Parties, and failing agreement, as

 shall be ordered by the Court. The Parties shall execute all documents and use their best

 efforts to perform all acts necessary and proper to promptly effectuate the terms of this

 Agreement and to take all necessary or appropriate actions to obtain judicial approval of this

 Agreement in order to give this Agreement full force and effect. The execution of documents

 must take place prior to the date scheduled for the Preliminary Approval Hearing.



                                                 40
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000453
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 344 of 400 PageID 7909



        IN WITNESS WHEREOF, the Parties have executed and caused this Agreement to be

 executed by their duly authorized representatives below.

 Plaintiffs:

 Technology Training Associates, Inc.


 By:


 Larry E. Schwanke, D.C. d/b/a
 Back to Basics Family Chiropractic


 By:


 Approved as to form:                        BOCK, HATCH, LEWIS & OPPENHEIM,
                                             LLC


                                             By:
                                                   Phillip A. Bock
                                                   Jonathan B. Piper
                                                   Daniel J. Cohen
                                                   Bock, Hatch, Lewis & Oppenheim,
                                                   LLC
                                                   134 North La Salle Street, Suite 1000
                                                   Chicago, Illinois 60602
                                                   Telephone: (312) 658-5500
                                                   Facsimile: (312) 658-5555

 Defendant:

 BUCCANEERS LIMITED PARTNERSHIP


 By:

 Its:


 Approved as to form:                       LATHAM & WATKINS LLP


                                             By:



                                               41
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000454
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 345 of 400 PageID 7910



                                             Mark S. Mester
                                             Kathleen P. Lally
                                             Latham & Watkins LLP
                                             330 North Wabash Avenue, Suite 2800
                                             Chicago, Illinois 60611
                                             Telephone: (312) 876-7700
                                             Facsimile: (312) 993-9767




                                            42
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                TTA10262018 000455
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 346 of 400 PageID 7911




                                    Summary report:
            Litéra® Change-Pro TDC 7.5.0.145 Document comparison done on
                                  6/16/2016 4:50:12 PM
        Style name: L&W without Moves
        Intelligent Table Comparison: Active
        Original DMS:iw://US-DOCS/NY/7719933/11
        Modified DMS: iw://US-DOCS/NY/7719933/12
        Changes:
        Add                                                  8
        Delete                                               12
        Move From                                            0
        Move To                                              0
        Table Insert                                         0
        Table Delete                                         0
        Table moves to                                       0
        Table moves from                                     0
        Embedded Graphics (Visio, ChemDraw, Images etc.)     0
        Embedded Excel                                       0
        Format changes                                       0
        Total Changes:                                       20




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                           TTA10262018 000456
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 347 of 400 PageID 7912


   From:             Kathleen.Lally@lw.com
   To:               Jon Piper
   Subject:          TTA v. BLP -- Stipulation re Settlement.DOCX
   Date:             Thursday, June 16, 2016 4:59:18 PM
   Attachments:      TTA v. BLP -- Stipulation re Settlement(7729911_1_NY) (2).DOCX



  I think I fixed the formatting.

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000498
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 348 of 400 PageID 7913



                          STIPULATION REGARDING SETTLEMENT

         Plaintiffs Technology Training Associates, Inc. and Larry E. Schwanke, D.C. d/b/a Back
 to Basics Family Chiropractic (collectively, “Plaintiffs”) and Defendant Buccaneers Limited
 Partnership (“BLP”) (each a “Party” and collectively, the “Parties”), by and through their
 respective undersigned counsel, hereby agree as follows:

         A.     The Parties participated in two full-day mediation sessions on May 19, 2016 and
 June 1, 2016 in Tampa, Florida before mediator Peter Grilli during which they discussed the
 settlement of allegations raised by Plaintiffs that in 2009 and 2010, BLP improperly sent
 advertisements by facsimile.

         B.      At the end of the second day of mediation, the Parties had reached an agreement
 in principle that would resolve the allegations of Plaintiffs on a class-wide basis, subject to
 finalization of a mutually-agreeable settlement agreement and subject to court approval.

         C.    Since the termination of the June 1, 2016 mediation session, the Parties have
 worked diligently to finalize a mutually-agreeable settlement agreement, as well as draft notices
 and claim forms.

         D.      By the signatures of their respective counsel below, the Parties acknowledge that
 they have come to agreement to the terms set forth in the Settlement Agreement and Release
 (including all exhibits thereto) attached hereto as Exhibit A, subject to (1) the filing of a
 Complaint by Plaintiffs and (2) the selection of a mutually-agreeable Settlement Administrator.

        E.      The Parties agree to continue to work diligently and cooperatively to choose a
 mutually-agreeable Settlement Administrator, and Plaintiffs agree to file a Complaint in a timely
 manner so that the Parties may formally sign the Settlement Agreement and Release and seek
 approval of that agreement from the Court.

        IN WITNESS WHEREOF, the parties have executed and caused this agreement to be
 executed by their duly authorized representatives below.

 BOCK, HATCH, LEWIS & OPPENHEIM                    LATHAM & WATKINS

  By:   _______________________________            By:    ________________________________

 Counsel for Plaintiffs                            Counsel for BLP

 Phillip A. Bock                                   Mark S. Mester
 Jonathan B. Piper                                 Kathleen P. Lally
 Daniel J. Cohen                                   Latham & Watkins LLP
 Bock, Hatch, Lewis & Oppenheim, LLC               330 North Wabash Avenue, Suite 2800
 134 North La Salle Street, Suite 1000             Chicago, Illinois 60611
 Chicago, Illinois 60602                           Telephone: (312) 876-7700
 Telephone: (312) 658-5500                         Facsimile: (312) 993-9767
 Facsimile: (312) 658-5555




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000499
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 349 of 400 PageID 7914




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        TTA10262018 000500
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 350 of 400 PageID 7915


   From:             Jon Piper
   To:               Kathleen.Lally@lw.com
   Subject:          RE: TTA v. BLP -- Stipulation re Settlement.DOCX
   Date:             Thursday, June 16, 2016 5:02:00 PM
   Attachments:      TTA v. BLP -- Stipulation re Settlement(7729911_1_NY) (2).docx



  The signature lines were still printing funny. I de-underscored both lines and it worked. Attached.

  The agreement looks good. I can send you a signed copy of the stip when you are ready to go.

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Thursday, June 16, 2016 4:59 PM
  To: Jon Piper
  Subject: TTA v. BLP -- Stipulation re Settlement.DOCX

  I think I fixed the formatting.

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000501
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 351 of 400 PageID 7916



                          STIPULATION REGARDING SETTLEMENT

         Plaintiffs Technology Training Associates, Inc. and Larry E. Schwanke, D.C. d/b/a Back
 to Basics Family Chiropractic (collectively, “Plaintiffs”) and Defendant Buccaneers Limited
 Partnership (“BLP”) (each a “Party” and collectively, the “Parties”), by and through their
 respective undersigned counsel, hereby agree as follows:

         A.     The Parties participated in two full-day mediation sessions on May 19, 2016 and
 June 1, 2016 in Tampa, Florida before mediator Peter Grilli during which they discussed the
 settlement of allegations raised by Plaintiffs that in 2009 and 2010, BLP improperly sent
 advertisements by facsimile.

         B.      At the end of the second day of mediation, the Parties had reached an agreement
 in principle that would resolve the allegations of Plaintiffs on a class-wide basis, subject to
 finalization of a mutually-agreeable settlement agreement and subject to court approval.

         C.    Since the termination of the June 1, 2016 mediation session, the Parties have
 worked diligently to finalize a mutually-agreeable settlement agreement, as well as draft notices
 and claim forms.

         D.      By the signatures of their respective counsel below, the Parties acknowledge that
 they have come to agreement to the terms set forth in the Settlement Agreement and Release
 (including all exhibits thereto) attached hereto as Exhibit A, subject to (1) the filing of a
 Complaint by Plaintiffs and (2) the selection of a mutually-agreeable Settlement Administrator.

        E.      The Parties agree to continue to work diligently and cooperatively to choose a
 mutually-agreeable Settlement Administrator, and Plaintiffs agree to file a Complaint in a timely
 manner so that the Parties may formally sign the Settlement Agreement and Release and seek
 approval of that agreement from the Court.

        IN WITNESS WHEREOF, the parties have executed and caused this agreement to be
 executed by their duly authorized representatives below.

 BOCK, HATCH, LEWIS & OPPENHEIM                    LATHAM & WATKINS

  By: _______________________________              By: ________________________________

 Counsel for Plaintiffs                            Counsel for BLP

 Phillip A. Bock                                   Mark S. Mester
 Jonathan B. Piper                                 Kathleen P. Lally
 Daniel J. Cohen                                   Latham & Watkins LLP
 Bock, Hatch, Lewis & Oppenheim, LLC               330 North Wabash Avenue, Suite 2800
 134 North La Salle Street, Suite 1000             Chicago, Illinois 60611
 Chicago, Illinois 60602                           Telephone: (312) 876-7700
 Telephone: (312) 658-5500                         Facsimile: (312) 993-9767
 Facsimile: (312) 658-5555




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000502
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 352 of 400 PageID 7917




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        TTA10262018 000503
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 353 of 400 PageID 7918


   From:           Jon Piper
   To:             Kathleen.Lally@lw.com
   Cc:             Phil Bock; Dan Cohen - External Email; Hatch, Robert (shinhatch@outlook.com) (shinhatch@outlook.com); Jim
                   Smith
   Subject:        FW:
   Date:           Thursday, June 16, 2016 5:13:00 PM
   Attachments:    doc07138320160616171226.pdf




  Kate - Here is my signature. Please send me clean copies of the final versions of the settlement
  agreement and exhibits.




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                TTA10262018 000504
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 354 of 400 PageID 7919




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        TTA10262018 000505
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 355 of 400 PageID 7920


   From:             Kathleen.Lally@lw.com
   To:               Jon Piper
   Subject:          RE: TTA v. BLP -- Stipulation re Settlement.DOCX
   Date:             Thursday, June 16, 2016 5:15:41 PM



  We are ready to sign.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Thursday, June 16, 2016 5:06 PM
  To: Lally, Kathleen (CH)
  Subject: RE: TTA v. BLP -- Stipulation re Settlement.DOCX

  The signature lines were still printing funny. I de-underscored both lines and it worked. Attached.

  The agreement looks good. I can send you a signed copy of the stip when you are ready to go.

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Thursday, June 16, 2016 4:59 PM
  To: Jon Piper
  Subject: TTA v. BLP -- Stipulation re Settlement.DOCX

  I think I fixed the formatting.

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000506
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 356 of 400 PageID 7921


   From:              Kathleen.Lally@lw.com
   To:                Jon Piper
   Cc:                Phil Bock; Dan Cohen - External Email; Robert Hatch - Outlook.com; Jim Smith
   Subject:           RE:
   Date:              Thursday, June 16, 2016 5:29:14 PM




  Putting it all together and will send shortly.

  -----Original Message-----
  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Thursday, June 16, 2016 5:17 PM
  To: Lally, Kathleen (CH)
  Cc: Phil Bock; Dan Cohen - External Email; Robert Hatch - Outlook.com; Jim Smith
  Subject: FW:

  Kate - Here is my signature. Please send me clean copies of the final versions of the settlement
  agreement and exhibits.
  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                            TTA10262018 000507
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 357 of 400 PageID 7922


   From:              Jon Piper
   To:                Kathleen.Lally@lw.com
   Cc:                Phil Bock; Dan Cohen - External Email; Robert Hatch - Outlook.com; Jim Smith; mark.mester@lw.com
   Subject:           RE: TTA v. BLP -- Stipulation
   Date:              Thursday, June 16, 2016 5:30:00 PM




  Thanks for all your efforts, Kate. We should talk tomorrow morning about the remaining tasks to get
  this moving in court.

  -----Original Message-----
  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Thursday, June 16, 2016 5:33 PM
  To: Jon Piper
  Cc: Phil Bock; Dan Cohen - External Email; Robert Hatch - Outlook.com; Jim Smith;
  mark.mester@lw.com
  Subject: TTA v. BLP -- Stipulation

  All,

         Please find the executed stipulation and exhibits.

  Kate

  -----Original Message-----
  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Thursday, June 16, 2016 5:17 PM
  To: Lally, Kathleen (CH)
  Cc: Phil Bock; Dan Cohen - External Email; Robert Hatch - Outlook.com; Jim Smith
  Subject: FW:

  Kate - Here is my signature. Please send me clean copies of the final versions of the settlement
  agreement and exhibits.
  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                  TTA10262018 000508
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 358 of 400 PageID 7923


   From:              Kathleen.Lally@lw.com
   To:                Jon Piper
   Cc:                Phil Bock; Dan Cohen - External Email; Robert Hatch - Outlook.com; Jim Smith; mark.mester@lw.com
   Subject:           TTA v. BLP -- Stipulation
   Date:              Thursday, June 16, 2016 5:32:52 PM
   Attachments:       Stipulation.pdf




  All,

         Please find the executed stipulation and exhibits.

  Kate

  -----Original Message-----
  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Thursday, June 16, 2016 5:17 PM
  To: Lally, Kathleen (CH)
  Cc: Phil Bock; Dan Cohen - External Email; Robert Hatch - Outlook.com; Jim Smith
  Subject: FW:

  Kate - Here is my signature. Please send me clean copies of the final versions of the settlement
  agreement and exhibits.
  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                  TTA10262018 000509
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 359 of 400 PageID 7924




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        TTA10262018 000510
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 360 of 400 PageID 7925




                          EXHIBIT A




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        TTA10262018 000511
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 361 of 400 PageID 7926



                        SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release is entered into between Plaintiffs Technology

 Training Associates, Inc. and Larry E. Schwanke, D.C. d/b/a Back to Basics Family Chiropractic

 and Defendant Buccaneers Limited Partnership in order to effect a full and final settlement and

 dismissal with prejudice of all claims against Buccaneers Limited Partnership as alleged in the

 case captioned ________________________________________ on the terms set forth below

 and to the full extent reflected herein, subject to approval of the Court. Capitalized terms shall

 have the meaning ascribed to them in Section II of this Settlement Agreement.

                                        I.     RECITALS

        A.      On or about May 6, 2016, Plaintiff Technology Training Associates, Inc. filed a

 complaint in the Circuit Court of the 13th Judicial Circuit in and for Hillsborough County,

 Florida alleging that in 2009 and 2010 BLP improperly sent advertisements by facsimile.

 Technology Training Associates, Inc. sought actual damages and statutory damages under the

 TCPA on behalf of itself and a proposed class of “[a]ll persons who, from July 1, 2009, to

 present, were sent one or more facsimile advertisements offering group or individual game

 tickets for Tampa Bay Buccaneer games, but not stating on the first page that the fax recipient

 may make a request to the sender not to send any future ads and that failure to comply, within 30

 days, with such a request is unlawful.”

        B.      The complaint filed by Technology Training Associates, Inc. addressed similar

 conduct and sought to represent essentially the same class as a case pending in the United States

 District Court for the Middle District of Florida before Magistrate Judge Anthony E. Porcelli,

 captioned Cin-Q Automobiles, Inc., et al. v. Buccaneers Limited Partnership, et al., Case No.

 8:13-cv-01592-AEP (“Cin-Q”). The parties in Cin-Q had been engaged in mediation and

 attempting to reach a settlement for more than eight (8) months, but had been unsuccessful.



 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000512
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 362 of 400 PageID 7927



 Indeed, on April 18, 2016, BLP had filed a motion for a settlement conference in Cin-Q, offering

 to waive the mediation privilege, relying on the Court’s supervisory authority under Fed. R. Civ.

 P. 23(g) and requesting that the Court or its designee hold a settlement conference. The Cin-Q

 plaintiffs and their counsel, however, opposed any settlement conference before the Court or its

 designee, insisted that the mediator in the prior mediation declare an impasse (which he did) and

 flatly refused to waive the mediation privilege.

        C.      After the complaint on behalf of Technology Training Associates, Inc. was filed,

 Class Counsel contacted BLP Counsel and indicated that they were aware of and had reviewed

 the motion for a settlement conference filed by BLP in Cin-Q and understood that Cin-Q’s

 counsel had opposed that motion and had filed a notice of impasse. Class Counsel then asked if

 BLP would have any interest in an early mediation of the new case, pointing out that the parties

 in that case would apparently be required to engage in alternative dispute resolution under the

 applicable court rules. The Parties agreed to a mediation and scheduled an initial mediation

 session for May 19, 2016.

        D.      Prior to the May 19, 2016 mediation, however, Plaintiff Technology Training

 Associates, Inc. dismissed, without prejudice, the complaint filed in Hillsborough County,

 Florida due to efforts by counsel for the plaintiffs in Cin-Q to interfere with the Parties’

 mediation and settlement discussion. Class Counsel indicated to BLP, however, that they were

 maintaining the claims and that they intended to formally re-file that complaint once settlement

 discussions had concluded, whether or not those discussions resulted in a settlement.

        E.      Thereafter, the Parties participated in a full-day mediation on May 19, 2016 in

 Tampa, Florida before mediator Peter Grilli. The Parties were not able to reach a settlement

 during that mediation, but made progress and agreed to continue negotiations.




                                                    2
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000513
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 363 of 400 PageID 7928



        F.      The Parties continued their settlement discussions in a second full-day mediation

 session on June 1, 2016 in Tampa, Florida with Mr. Grilli. At the end of that mediation session,

 the Parties had reached an agreement in principle that would resolve the claims in Plaintiffs’

 Complaint on a class-wide basis, subject to finalization of a mutually-agreeable settlement

 agreement and subject to court approval.

        G.      On or about ___________, Plaintiffs filed their Complaint in the United States

 District Court for the Middle District of Florida, alleging that in 2009 and 2010 BLP improperly

 sent advertisements by facsimile, seeking actual damages, as well as statutory damages under the

 TCPA on behalf of themselves and a proposed class of “_____________________________.”

        H.      BLP denies all material allegations in the Litigation and have asserted a variety of

 affirmative defenses. BLP specifically denies that it has engaged in any wrongdoing whatsoever,

 that it has any liability in connection with the claims asserted or that could have been asserted in

 the Litigation and further deny that the claims in the Litigation can properly be maintained as a

 class action, other than for the purposes of settlement.

        I.      Plaintiffs and Class Counsel have conducted an examination of the facts and

 documents relating to the Litigation, including documents and information produced by BLP

 prior to and during mediation, and have concluded that this Settlement provides substantial

 benefits to Plaintiffs and the Settlement Class and resolves all issues that were or could have

 been raised in the Litigation without prolonged litigation and the risks and uncertainties inherent

 in litigation. Plaintiffs, Class Counsel and Mr. Grilli have further concluded that this Settlement

 is fair, reasonable, adequate and in the best interest of the Settlement Class.

        J.      BLP denies each and every allegation of wrongdoing, liability and damages that

 were or could have been asserted in the Litigation and further deny that the claims in the




                                                   3
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000514
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 364 of 400 PageID 7929



 Litigation would be appropriate for class treatment if the Litigation were to proceed through

 litigation and trial. Nonetheless, without admitting or conceding any wrongdoing, liability or

 damages or the appropriateness of Plaintiffs’ claims or similar claims for class treatment, BLP

 consents to the Settlement solely to avoid the expense, inconvenience and inherent risk of

 litigation as well as continued disruption of their business operations.

        K.      Nothing in this Settlement or Settlement Agreement shall be construed as an

 admission or concession by BLP of the truth of any allegations raised in the Litigation or of any

 fault, wrongdoing, liability or damages of any kind.

        L.      This Settlement Agreement, its terms, documents related to it and the negotiations

 or proceedings connected with it shall not be offered or received into evidence in the Litigation

 or in any other action or proceeding to establish any liability or admission by BLP.

        NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,

 promises and general releases set forth below and subject to preliminary and final approval of the

 Court, the Parties hereby agree as follows:

                                      II.      DEFINITIONS

        As used herein, the following terms have the meanings set forth below.

        A.      “Attorneys’ Fee Award” means the Court-approved award to Class Counsel as

 defined in Section VI, Paragraph A and payable from the Net Settlement Fund.

        B.      “Available Award Total” means the amount of money in the Net Settlement Fund

 available to pay such Awards.

        C.      “Award” means the cash compensation that Settlement Class Members who

 submit Valid Claims shall be entitled to receive as detailed in Sections IV and VIII and payable

 from the Net Settlement Fund.

        D.      “BLP” shall mean Defendant Buccaneers Limited Partnership.


                                                   4
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000515
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 365 of 400 PageID 7930



           E.   “BLP Counsel” means Latham & Watkins LLP and Holland & Knight.

           F.   “CAFA Notices” means the notice of this settlement to be served upon State and

 Federal regulatory authorities as required by the Class Action Fairness Act of 2005, 28 U.S.C.

 § 1715.

           G.   “Claim Deadline” means the date by which Class Members must submit Claims

 Forms to be eligible for the benefits described herein, which date will be specified in the Class

 Notice.

           H.   “Claim Form” means the claim form that Settlement Class Members must

 complete and submit on or before the Claim Deadline to be eligible for the benefits described

 herein, which shall be without material alteration from Exhibit A. Claim Forms will be

 processed after the Effective Date.

           I.   “Class Counsel” means Phillip A. Bock, Jonathan B. Piper and Daniel J. Cohen of

 Bock, Hatch, Lewis & Oppenheim, LLC.

           J.   “Class Notice” means the Court-approved forms of notice to the Settlement Class,

 which will notify members of the Settlement Class of entry of the Preliminary Approval Order

 and the scheduling of the Fairness Hearing, among other things.

           K.   “Court” means the United States District Court for the Middle District of Florida.

           L.   “Days” means calendar days, except that when computing any period of time

 prescribed or allowed by this Settlement Agreement, the day of the act, event or default from

 which the designated period of time begins to run shall not be included. Furthermore, when

 computing any period of time prescribed or allowed by this Settlement Agreement, the last day

 of the period so computed shall be included, unless it is a Saturday, a Sunday or a Federal or




                                                  5
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000516
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 366 of 400 PageID 7931



 State of Florida legal holiday, in which event the period runs until the end of the next day which

 is not a Saturday, Sunday or Federal or State of Florida legal holiday.

         M.     “Effective Date” means the date defined in Section XIII.

         N.        “Fairness Hearing” means the hearing at which the Court orders final approval of

 the Settlement.

         O.        “Final” means final as defined in Section XIII, Paragraph B.

         P.     “Final Order and Judgment” means a final order entered by the Court after the

 Fairness Hearing, granting approval of the Settlement as further described in Section XI.

         Q.        “Incentive Award” means the Court-approved award, if any, to the individual

 class representative as defined in Section VI, Paragraph B and payable from the Net Settlement

 Fund.

         R.        “Litigation” means the action captioned ________________________________.

         S.        “Mailed Notice” shall mean the notice of the settlement provided to the

 Settlement Class by first class mail, postage pre-paid, which shall be without material alteration

 from Exhibit B.

         T.     “Net Settlement Fund” means the Settlement Fund, less the amounts paid for the

 Attorneys’ Fee Award and Incentive Awards, as described in more detail in Section IV.

         U.        “Notice And Administration Costs” means the reasonable and authorized costs

 and expenses of the Settlement Class Notice Program and all reasonable and authorized costs and

 expenses incurred by the Settlement Administrator or BLP in administering the Settlement,

 including but not limited to costs and expenses associated with assisting members of the

 Settlement Class, processing claims, escrowing funds, issuing and mailing the benefits provided




                                                   6
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000517
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 367 of 400 PageID 7932



 by the Settlement and other reasonable and authorized fees and expenses of the Settlement

 Administrator.

         V.       “Notice Date” means the first day on which the Settlement Administrator begins

 disseminating the Class Notice.

         W.       “Opt-Out” shall refer to a member of the Settlement Class who properly and

 timely submits a request for exclusion from the Settlement Class as set forth in Section IX,

 Paragraph B. An Opt-Out may rescind a request for exclusion by submitting a Claim Form to

 the Settlement Administrator to obtain benefits under the Settlement.

         X.       “Opt-Out List” shall refer to the list compiled by the Settlement Administrator

 identifying those who properly and timely submit a request for exclusion from the Settlement

 Class and become Opt-Outs.

         Y.       “Opt-Out and Objection Date” means the date by which a request for exclusion

 must be filed with the Settlement Administrator in order for a member of the Settlement Class to

 be excluded from the Settlement Class, and the date by which Settlement Class Members must

 file objections, if any, to the Settlement.

         Z.       “Parties” means Plaintiffs and Settlement Class Members together with BLP.

 Plaintiffs and Settlement Class Members shall be collectively referred to as one “Party,” with

 BLP as the other “Party.”

         AA.      “Person” means an individual, corporation, partnership, limited partnership,

 limited liability company, association, member, joint stock company, estate, legal representative,

 trust, unincorporated association, any business or legal entity and such individual’s or entity’s

 spouse, heirs, predecessors, successors, representatives and assignees.




                                                   7
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000518
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 368 of 400 PageID 7933



        BB.     “Plaintiffs” means Technology Training Associates, Inc. and Larry E. Schwanke,

 D.C. d/b/a Back to Basics Family Chiropractic.

        CC.     “Preliminary Approval Date” means the date the Preliminary Approval Order has

 been executed and entered by the Court and received by counsel for the Parties.

        DD.     “Preliminary Approval Order” means the order defined in Section X and entered

 by the Court preliminary approving the Settlement.

        EE.     “Release” means the release and discharge, as of the Effective Date, by Plaintiffs

 and all Settlement Class Members (and their respective present, former and future administrators,

 agents, assigns, attorneys, executors, heirs, partners, predecessors-in-interest and successors),

 who have not excluded themselves from the Settlement Class, of the Released Persons and shall

 include the agreement and commitment by Plaintiffs and all Settlement Class Members to not

 now or hereafter initiate, maintain or assert against the Released Persons or any of them any and

 all causes of action, claims, rights, demands, actions, claims for damages, equitable, legal and/or

 administrative relief, interest, demands or rights, including without limitation, claims for

 damages of any kind, including those in excess of actual damages, whether based on federal,

 state or local law, statute, ordinance, regulation, contract, common law or any other sources that

 have been, could have been, may be or could be alleged or asserted now or in the future by

 Plaintiffs or any Settlement Class Members against the Released Persons, or any of them, in the

 Litigation or in any other court action or before any administrative body (including any

 regulatory entity or organization), tribunal, arbitration panel or other adjudicating body arising

 out of or related to the Released Claims.

        FF.     “Released Claims” means any and all claims, actions, causes of action, rights,

 demands, suits, debts, liens, contracts, agreements, offsets or liabilities, including but not limited




                                                   8
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000519
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 369 of 400 PageID 7934



 to statutory consumer protection claims, tort claims, conversion claims, negligence claims,

 claims for breach of contract, breach of the duty of good faith and fair dealing, breach of

 statutory duties, actual or constructive fraud, misrepresentations, fraudulent inducement,

 statutory and consumer fraud, breach of fiduciary duty, unfair business or trade practices,

 conversion, restitution, rescission, compensatory and punitive damages, injunctive or declaratory

 relief, attorneys’ fees, interests, costs, penalties and any other claims, whether known or

 unknown, alleged or not alleged in the Litigation, suspected or unsuspected, contingent or

 matured, under federal, state or local law, which Plaintiffs and/or any Settlement Class Member

 had, now have or may in the future have with respect to any conduct, act, omissions, facts,

 matters, transactions or oral or written statements or occurrences on or prior to the Preliminary

 Approval Date arising from or relating to facsimile advertisements offering tickets for Tampa

 Bay Buccaneer games sent in 2009 or 2010 by and/or on behalf of the Released Persons,

 FaxQom and/or any entities hired directly or indirectly by FaxQom to the Releasing Persons,

 including, without limitation, the causes of action and allegations made by Plaintiffs in the

 Litigation as well as claims and allegations that the Released Persons violated any consumer

 protection, deceptive trade practices acts, privacy laws, the TCPA and/or and common law of

 any state or the District of Columbia.

        GG.     “Released Persons” means BLP, its affiliates, past, present and future direct and

 indirect predecessors, successors, assigns, parents, subsidiaries, affiliates, joint venturers,

 partnerships, limited liability companies, corporations, unincorporated entities, divisions, groups,

 directors, officers, shareholders, members, employees, partners, agents, insurers and attorneys.

 Released Persons does not include FaxQom or any entities hired by FaxQom to send facsimile

 advertisements offering tickets for Tampa Bay Buccaneer games.




                                                    9
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                              TTA10262018 000520
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 370 of 400 PageID 7935



        HH.     “Releasing Persons” means Plaintiffs and all Settlement Class Members, and the

 respective present, former and future administrators, agents, assigns, attorneys, executors, heirs,

 partners, predecessors-in-interest and successors of each of Plaintiffs and Settlement Class

 Members.

        II.     “Settlement” means the settlement set forth in this Settlement Agreement.

        JJ.     “Settlement Administrator” means the independent professional service company

 to be selected by the Parties, subject to approval of the Court, which will administer Class

 Notice, administer the Settlement in accordance with this Settlement Agreement, maintain the

 Settlement Website and engage in any other tasks directed by the Court, Class Counsel or BLP

 Counsel.

        KK.     “Settlement Agreement” or “Agreement” means this Settlement Agreement and

 Release, including all exhibits hereto.

        LL.      “Settlement Class” means all Persons who fall within the definition of the class

 identified in Section III, Paragraph A.

        MM. “Settlement Class Members” means all Persons in the Settlement Class who do

 not exclude themselves (i.e., become Opt-Outs) pursuant to Section IX, Paragraph A.

        NN.     “Settlement Class Notice Program” means the process devised by the Parties and

 the Settlement Administrator, and approved by the Court, for notifying the Settlement Class of

 the Settlement and Settlement Agreement.

        OO.     “Settlement Fund” means $19,500,000 as described in more detail in Section IV.

        PP.     “Settlement Website” means the dedicated website created and maintained by the

 Settlement Administrator, which will contain relevant documents and information about the

 Settlement, including this Settlement Agreement, the Class Notice and the Claim Form.




                                                  10
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000521
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 371 of 400 PageID 7936



          QQ.      “TCPA” means the Telephone Consumer Protection Act of 1991, 47 U.S.C.

 § 227.

          RR.      “Valid Claim” means a timely and fully completed Claim Form submitted by a

 Settlement Class Member as more fully described in Section VIII.

          SS.      The plural of any defined term includes the singular, and vice versa, as made

 necessary in context.

                  III.    PROPOSED CLASS FOR SETTLEMENT PURPOSES

          A.       Pursuant to Fed. R. Civ. P. 23, the Parties hereto agree to certification, for

 settlement purposes only, of the following Settlement Class:

          All persons who, in 2009 or 2010, received one or more facsimile advertisements
          sent by or on behalf of BLP and offering tickets for Tampa Bay Buccaneer games.

          Specifically excluded from the Settlement Class are the following Persons:

          (i)      BLP and its respective parents, subsidiaries, divisions, affiliates,
                   associated entities, business units, predecessors in interest, successors,
                   successors in interest and representatives and each of their respective
                   immediate family members;

          (ii)     Class Counsel; and

          (iii)    The judges who have presided over the Litigation and any related cases.

          B.       Solely for the purpose of implementing this Settlement Agreement and

 effectuating the Settlement, the Parties stipulate to the entry of an order preliminarily certifying

 the Settlement Class, appointing Plaintiffs as representative of the Settlement Class and

 appointing the following as counsel for the Settlement Class:




                                                     11
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                               TTA10262018 000522
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 372 of 400 PageID 7937



                                Phillip A. Bock
                                Jonathan B. Piper
                                Daniel J. Cohen
                                Bock, Hatch, Lewis & Oppenheim, LLC
                                134 North La Salle Street, Suite 1000
                                Chicago, Illinois 60602
                                Telephone: (312) 658-5500
                                Facsimile: (312) 658-5555

        C.      Solely for the purpose of implementing this Settlement Agreement and

 effectuating the Settlement, the Parties stipulate to the Court entering an order preliminarily

 finding that Plaintiffs and Class Counsel are adequate representatives of the Settlement Class.

        D.      In the event that the Settlement Agreement is terminated pursuant to its terms or is

 not approved in any material respect (including with respect to the Settlement Class Notice

 Program) by the Court, or such approval is reversed, vacated or modified in any material respect

 by the Court or by any other court, the certification of the Settlement Class shall be deemed

 vacated, the Litigation shall proceed as if the Settlement Class had never been certified and no

 reference to the Settlement Class, this Settlement Agreement or any other Settlement documents,

 shall be made for any purpose in the Litigation or in any other action or proceeding.

                              IV.     BENEFITS TO THE CLASS

        A.      Pursuant to the terms and conditions set forth in this Agreement, BLP agrees to

 fund a Settlement Fund of up to $19,500,000, which will be used to pay all Awards, Attorneys’

 Fee Awards and Incentive Awards.

        B.      Subject to the terms of this Agreement, Settlement Class Members who received

 one or more unsolicited facsimile advertisements sent by or on behalf of BLP and who submit a

 Valid Claim shall be eligible to receive up to:

                (i)     $350 for the first such facsimile;

                (ii)    $100 for the second such facsimile;



                                                   12
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000523
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 373 of 400 PageID 7938



                (iii)   $75 for the third such facsimile;

                (iv)    $20 for the fourth such facsimile; and

                (v)     $20 for the fifth such facsimile.

        C.      No later than seven (7) Days after the Parties have resolved any disputes

 regarding rejected claims, the Settlement Administrator will provide Class Counsel and BLP

 Counsel with a report identifying the total of the Awards and the amount of money in the Net

 Settlement Fund available to pay such Awards (“Available Award Total”). If the Awards exceed

 the Available Award Total, the Awards to the Settlement Class Members who submitted Valid

 Claims will be reduced on a pro rata basis until the Awards equal the Available Award Total.

        D.      Without admitting wrongdoing or liability and solely to avoid the cost and

 disruption of further litigation, BLP further agrees to not send any unsolicited, facsimile

 advertisements that do not otherwise comply with the TCPA.

                               V.     THE SETTLEMENT FUND

        A.      BLP shall have no obligation to make any payments under this Settlement

 Agreement until the Court enters a Preliminary Approval Order. Once the Court enters a

 Preliminary Approval Order, BLP shall pay reasonable Notice and Administration Costs arising

 under this Settlement Agreement by making such payments directly to the Settlement

 Administrator (or to such other party incurring such costs) as those costs are incurred and

 payment becomes due.

        B.      Within forty-five (45) Days of the Effective Date, BLP will cause an amount

 sufficient to cover all Valid Claims, Attorneys’ Fees and Costs and Incentive Awards, but not to

 exceed $19,500,000, to be transferred into an interest-bearing bank account (the “Settlement

 Account”) designated by the Settlement Administrator. Any interest that accrues on the

 Settlement Fund in the Settlement Account will be added to the Settlement Fund.


                                                  13
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000524
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 374 of 400 PageID 7939



        C.      Any amounts remaining in the Settlement Fund following disbursement of all

 Awards, Attorneys’ Fee Award and Incentive Awards shall revert in full to BLP.

        D.      Under no circumstances shall BLP be obligated to pay more under this Settlement

 Agreement than $19,500,000 to the Settlement Fund, excluding costs for Notice and

 Administration Costs.

         VI.     ATTORNEYS’ FEES AND COSTS AND INCENTIVE AWARDS

        A.      Class Counsel will apply to the Court for an aggregate award of attorneys’ fees

 and reimbursement of costs in an amount not to exceed in total 25% of the Settlement Fund and

 to be paid from the Settlement Fund. BLP will not oppose Class Counsel’s application for said

 award of fees, costs and expenses. Class Counsel agree that once BLP has funded the Settlement

 Fund, BLP’s obligations to Class Counsel shall be fully satisfied and discharged, Class Counsel

 shall have no further or other claim against BLP, including but not limited to any attorneys’ lien

 claim, and that BLP shall have fully discharged their obligation to pay fees, costs and expenses

 to any lawyers claiming to represent the interests of the Settlement Class.

        B.      Plaintiffs will apply for Incentive Awards in an amount to be paid from the

 Settlement Fund. Plaintiff Technology Training Associates shall apply for an award of $20,000

 and Plaintiff Larry E. Schwanke, D.C. d/b/a Back to Basics Family Chiropractic shall apply for

 $3,000. Plaintiffs agree that once BLP has funded the Settlement Fund and paid Notice and

 Administration Costs, BLP’s obligations to Plaintiffs and the Settlement Class shall be fully

 satisfied and discharged, and Plaintiffs and the Settlement Class shall have no further or other

 claim against BLP.

        C.      Any order or proceedings relating to the applications for the Attorneys’ Fee

 Award and the Incentive Awards, or any appeal from any order relating thereto or reversal or




                                                 14
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000525
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 375 of 400 PageID 7940



 modification thereof, will not operate to terminate or cancel this Agreement or affect or delay the

 finality of Final Order and Judgment approving the Settlement Agreement and the Settlement.

                       VII.   SETTLEMENT CLASS NOTICE PROGRAM

        A.      The Parties agree the following Settlement Class Notice Program provides

 reasonable notice to the Settlement Class.

        B.      BLP will bear all Notice and Administration Costs.

        C.      The Parties have agreed to have __________________ serve as the Settlement

 Administrator and will request that the Court appoint __________________ as Settlement

 Administrator. Once approved by the Court, the Settlement Administrator will be an agent of the

 Court and will be subject to the Court’s supervision and direction as circumstances may require.

 The Settlement Administrator will be responsible for administering:

                (i)       The CAFA Notice as required by statute;

                (ii)      The Settlement Class Notice Program as set forth below;

                (iii)     The Settlement Website; and

                (iv)      The claims’ process set forth in Section VIII as well as any

        additional processes agreed to by Class Counsel and BLP Counsel and subject to

        the Court’s supervision and direction as circumstances may require.

        D.      Within ten (10) Days of the Preliminary Approval Date, the Parties shall provide

 to the Settlement Administrator records identifying the fax numbers to which the facsimile

 advertisements offering tickets for Tampa Bay Buccaneer games were sent. The Settlement

 Administrator will then use these records to determine the mailing addresses for as many

 members of the Settlement Class as possible. The Parties will work cooperatively with the

 Settlement Administrator to mutually-agree upon the most practicable methods under the

 circumstances by which the addresses of the members of the Settlement Class can be derived.


                                                   15
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000526
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 376 of 400 PageID 7941



 The mailing addresses will be updated with the National Change of Address Database

 maintained by the United States Postal Service before mailing.

          E.    No later than 30 Days after the Preliminary Approval Date, the Settlement

 Administrator shall create the Settlement Website. The Settlement Website shall provide

 information and relevant documents related to this Settlement, including but not limited to, the

 following: applicable deadlines; Mailed Notice; a downloadable Claim Form that may be

 submitted by U.S. Mail; FAQs and answers; orders of the Court pertaining to the Settlement; this

 Agreement; and contact address for questions. Class Counsel and the BLP Counsel shall agree

 on all information and documents to be posted on the Settlement Website. The Claim Form shall

 be removed from the Settlement Website five (5) Days after the Claim Deadline has passed. The

 Settlement Website will be deactivated at a time agreed upon by the Parties.

          F.    No later than sixty (60) Days after the Preliminary Approval Date, the Settlement

 Administrator will mail the Court-approved Mailed Notice (Exhibit B) to all members of the

 Settlement Class whose addresses were derived as part of the process described in Paragraph D

 above.

          G.    No later than sixty (60) Days after the Preliminary Approval Date, the Settlement

 Administrator will cause notice to be published in a manner that satisfies due process when

 considered in conjunction with the mailed notice portion of the Settlement Class Notice Program

 discussed in Paragraphs D and F above.

          H.    Prior to the Fairness Hearing, the Settlement Administrator shall provide to the

 Court documentation reflecting that the Settlement Class Notice Program has been executed in

 accordance with the Settlement Agreement and Preliminary Approval Order.




                                                 16
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000527
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 377 of 400 PageID 7942



         I.     The Settlement Administrator, Class Counsel or any Person acting on behalf of

 Class Counsel shall not provide or publish any form of notice other than the agreed-upon Class

 Notice without prior written approval of the content of any such notice by BLP Counsel.

 VIII.   CLAIMS PROCESS AND PAYMENTS TO SETTLEMENT CLASS MEMBERS

         A.     Class Notice shall be sent to all Settlement Class Members for whom the

 Settlement Administrator is able to determine a mailing address.

         B.     To file a Valid Claim, Settlement Class Members must:

                (i)     Complete a Claim Form, providing all of the information required

         by the Settlement Agreement and the Claim Form;

                (ii)    Sign the Claim Form under penalty of perjury; and

                (iii)   Return the completed and signed Claim Form to the Settlement

         Administrator on or before the Claim Deadline.

 Only Settlement Class Members who submit Valid Claims shall be entitled to an Award.

         C.     The Settlement Administrator shall be responsible for reviewing all claims to

 determine their validity.

                (i)     Any claim that is not substantially in compliance with the

         instructions on the Claim Form or the terms of this Settlement Agreement or is

         postmarked later than the Claim Deadline shall be rejected.

                (ii)    Following the Claim Deadline, the Settlement Administrator shall

         provide a report of any rejected claims to BLP Counsel and Class Counsel. If

         Class Counsel do not agree with the rejection of a claim, they shall bring it to the

         attention of BLP Counsel, and the Parties shall meet and confer and attempt, in

         good faith, to resolve any dispute regarding the rejected claim. Following their

         meet and confer, the Parties will provide the Settlement Administrator with their


                                                  17
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000528
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 378 of 400 PageID 7943



        positions regarding the disputed, rejected claim. The Settlement Administrator,

        after considering the positions of the Parties and, if appropriate, seeking any

        additional information from the Settlement Class Member, will make the final

        decision in its sole discretion, subject only to review by the Court.

        D.      BLP shall have the right to audit Claim Forms for validity and fraud. In the event

 that BLP determines that a Claim Form is invalid or fraudulent and should be rejected, they shall

 bring it to the attention of Class Counsel, and the Parties shall meet and confer and attempt, in

 good faith, to resolve any dispute regarding the rejected claim. Following their meet and confer,

 the Parties will provide the Settlement Administrator with their positions regarding the disputed,

 rejected claim. The Settlement Administrator, after considering the positions of the Parties and,

 if appropriate, seeking any additional information from the Settlement Class Member, will make

 the final decision in its sole discretion, subject only to review by the Court.

        E.      At any time during the claims’ process, if the Settlement Administrator has a

 reasonable suspicion of fraud, the Settlement Administrator shall immediately notify both Class

 Counsel and BLP Counsel of that fact and the basis for its suspicion. Class Counsel and BLP

 Counsel shall endeavor to reach an agreed-upon solution to any suspected fraud and, if

 necessary, BLP may suspend the claims process, and the Parties will promptly seek assistance

 from the Court.

        F.      As soon as practicable after the Effective Date, the Settlement Administrator shall

 cause the Awards in the form of checks to be distributed to members of the Settlement Class, and

 shall remit the Attorneys’ Fee Award and Incentive Award as approved by the Court.

                       IX.      OBJECTIONS AND OPT-OUT RIGHTS

        A.      Any Settlement Class Member who intends to object must do so on or before the

 Opt-Out and Objection Date. In order to object, the Settlement Class Member must include in


                                                  18
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000529
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 379 of 400 PageID 7944



 the objection submitted to the Court and served on Class Counsel and BLP Counsel the

 following:

                (i)     The name, address, telephone number of the Person objecting and,

        if represented by counsel, of his/her counsel;

                (ii)    A signed declaration stating that he or she is a member of the

        Settlement Class and in 2009 and/or 2010, received one or more facsimile

        advertisements sent by or on behalf of BLP;

                (iii)   A statement of all objections to the Settlement; and

                (iv)    A statement of whether he or she intends to appear at the Fairness

        Hearing, either with or without counsel, and if with counsel, the name of his or

        her counsel who will attend. Any Settlement Class Member who fails to file and

        serve a timely written objection and notice of his or her intent to appear at the

        Fairness Hearing pursuant to this Paragraph and as detailed in the Class Notice

        shall not be permitted to object to the approval of the Settlement at the Fairness

        Hearing and shall be foreclosed from seeking any review of the Settlement or the

        terms of the Settlement Agreement by appeal or other means.

        B.      A member of the Settlement Class who wishes to opt out of the Settlement Class

 must complete and send to the Settlement Administrator a request for exclusion that is post-

 marked no later than the Opt-Out and Objection Date. The request for exclusion must be

 personally signed by the member of the Settlement Class requesting exclusion, contain a

 statement that indicates his or her desire to be excluded from the Settlement Class and contain a

 statement that he or she is otherwise a member of the Settlement Class. A member of the

 Settlement Class may opt-out on an individual basis only. So-called “mass” or “class” opt-outs,




                                                 19
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000530
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 380 of 400 PageID 7945



 whether filed by third parties on behalf of a “mass” or “class” of class members or multiple class

 members where no personal statement has been signed by each and every individual class

 members, shall not be allowed.

        C.      Except for those members of the Settlement Class who timely and properly file a

 request for exclusion, all members of the Settlement Class will be deemed to be Settlement Class

 Members for all purposes under the Settlement Agreement, and upon the Effective Date, will be

 bound by its terms, regardless of whether they file a Claim Form or receive any monetary relief.

        D.      Any member of the Settlement Class who properly opts out of the Settlement

 Class shall not: (i) be bound by any orders or judgments entered in the Litigation or relating to

 the Settlement; (ii) be entitled to relief under, or be affected by, the Settlement Agreement;

 (iii) gain any rights by virtue of the Settlement Agreement; or (iv) be entitled to object to any

 aspect of the Settlement.

        E.      The Settlement Administrator shall provide Class Counsel and BLP Counsel with

 the Opt-Out List within seven (7) Days after the Opt-Out and Objection Date.

          X.      PRELIMINARY APPROVAL PROCESS AND CLASS NOTICE

        After execution of this Settlement Agreement, Class Counsel shall promptly move the

 Court for a Preliminary Approval Order preliminarily approving the Settlement and the

 Settlement Class Notice Program. The Preliminary Approval Order will:

        A.      Preliminarily approve this Settlement Agreement.

        B.      Preliminarily certify the Settlement Class.

        C.      Find that the proposed Settlement is sufficiently fair, reasonable and adequate to

 warrant providing notice to the Settlement Class, which notice will: (i) describe the essential

 terms of the Settlement; (ii) disclose any special benefits or incentives to the Class

 Representatives; (iii) provide information regarding the Attorneys’ Fee Award; (iv) indicate the


                                                  20
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000531
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 381 of 400 PageID 7946



 time and place of the hearing to consider final approval of the Settlement, and the method for

 objection to and/or opting out of the Settlement; (v) explain the procedures for allocating and

 distributing the Settlement Fund; and (vi) prominently display the address of Class Counsel and

 the procedure for making inquiries.

        D.      Schedule a Fairness Hearing on final approval of this Settlement and Settlement

 Agreement to consider the fairness, reasonableness and adequacy of the proposed Settlement and

 whether it should be finally approved by the Court.

        E.      Appoint the Settlement Administrator.

        F.      Approve the Class Notice, and direct the Settlement Administrator to disseminate

 the Class Notice in accordance with the Settlement Class Notice Program.

        G.      Find that the Settlement Class Notice Program: (i) is the best practicable notice;

 (ii) is reasonably calculated, under the circumstances, to apprise the Settlement Class of the

 pendency of the Litigation and of their right to object to or to exclude themselves from the

 proposed settlement; (iii) is reasonable and constitutes due, adequate and sufficient notice to all

 Persons entitled to receive notice; and (iv) meets all requirements of applicable law.

        H.      Require the Settlement Administrator to file proof of compliance with the

 Settlement Class Notice Program at or before the Fairness Hearing.

        I.      Approve the Claim Form and set a Claim Deadline.

        J.      Require any member of the Settlement Class who wishes to exclude himself or

 herself from the Settlement Class to submit an appropriate, timely request for exclusion,

 postmarked no later than the Opt-Out and Objection Date, or as the Court may otherwise direct,

 to the Settlement Administrator at the address on the Class Notice.




                                                  21
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000532
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 382 of 400 PageID 7947



        K.      Order that any member of the Settlement Class who does not submit a timely,

 written request for exclusion from the Settlement Class (i.e., becomes an Opt-Out) will be bound

 by all proceedings, orders and judgments in the Litigation, even if such Settlement Class

 Member has previously initiated or subsequently initiates individual litigation or other

 proceedings encompassed by the Release.

        L.      Require any Settlement Class Member who does not become an Opt-Out and who

 wishes to object to the fairness, reasonableness or adequacy of this Settlement or Settlement

 Agreement to file with the Court and serve on Class Counsel and BLP Counsel no later than the

 Opt-Out and Objection Date, or as the court may otherwise direct, a statement of the objection

 signed by the Settlement Class Member containing all of the following information:

                (i)     The objector’s name, address, telephone number and, if

        represented by counsel, of his/her counsel;

                (ii)    A declaration stating that he or she is a member of the Settlement

        Class and received one or more unsolicited facsimile advertisements offering

        tickets for Tampa Bay Buccaneer games;

                (iii)   A statement of all objections to the Settlement; and

                (iv)    A statement of whether the objector intends to appear at the

        Fairness Hearing, either with or without counsel, and if with counsel, the name of

        counsel who will attend.

        M.      Order that any response to an objection shall be filed with the Court no later than

 seven (7) Days prior to the Fairness Hearing.




                                                 22
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000533
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 383 of 400 PageID 7948



        N.      Specify that any Settlement Class Member who does not file a timely written

 objection to the Settlement or who fails to otherwise comply with applicable requirements shall

 be foreclosed from seeking any adjudication or review of this Settlement by appeal or otherwise.

        O.      Require that any attorney, hired by a Settlement Class Member for the purpose of

 objecting to the proposed Settlement, the Attorneys’ Fee Award or the Incentive Award and who

 intends to make an appearance at the Fairness Hearing, shall provide to the Settlement

 Administrator (who shall forward it to Class Counsel and BLP Counsel) and file with the Clerk

 of the Court a notice of intention to appear no later than the Opt-Out and Objection Date or as

 the Court may otherwise direct.

        P.      Require any Settlement Class Member who files and serves a written objection

 and who intends to make an appearance at the Fairness Hearing to so state in their objection

 papers or as the Court otherwise may direct.

        Q.      Direct the Settlement Administrator to establish a post office box in the name of

 the Settlement Administrator to be used for receiving requests for exclusion and any other

 communications, and providing that only the Settlement Administrator, Class Counsel, BLP

 Counsel, the Court, the Clerk of the Court and their designated agents shall have access to this

 post office box, except as otherwise provided in this Settlement Agreement.

        R.      Direct that Class Counsel shall file their applications for the Attorneys’ Fee

 Award and Plaintiffs’ Incentive Award at least fourteen (14) Days prior to the Opt-Out and

 Objection Date.

        S.      Order the Settlement Administrator to provide the Opt-Out List to Class Counsel

 and BLP Counsel no later than seven (7) Days after the Opt-Out and Objection Date and then file




                                                 23
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000534
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 384 of 400 PageID 7949



 with the Court the Opt-Out List with an affidavit attesting to the completeness and accuracy

 thereof no later than five (5) Days thereafter or on such other date as the Parties may direct.

        T.      Preliminarily enjoin all members of the Settlement Class unless and until they

 have timely excluded themselves from the Settlement Class from (i) filing, commencing,

 prosecuting, intervening in or participating as plaintiff, claimant or class member in any other

 lawsuit or administrative, regulatory, arbitration or other proceeding in any jurisdiction based on,

 relating to or arising out of the claims and causes of action or the facts and circumstances giving

 rise to the Litigation and/or the Released Claims; (ii) filing, commencing, participating in or

 prosecuting a lawsuit or administrative, regulatory, arbitration or other proceeding as a class

 action on behalf of any member of the Settlement Class who has not timely excluded himself or

 herself (including by seeking to amend a pending complaint to include class allegations or

 seeking class certification in a pending action), based on, relating to or arising out of the claims

 and causes of action or the facts and circumstances giving rise to the Litigation and/or the

 Released Claims; and (iii) attempting to effect Opt-Outs of a class of individuals in any lawsuit

 or administrative, regulatory, arbitration or other proceeding based on, relating to or arising out

 of the claims and causes of action or the facts and circumstances giving rise to the Litigation

 and/or the Released Claims. Any Person who knowingly violates such injunction shall pay the

 attorneys’ fees and costs incurred by BLP, any other Released Person and Class Counsel as a

 result of the violation. This Settlement Agreement is not intended to prevent members of the

 Settlement Class from participating in any action or investigation initiated by a state or federal

 agency.

        U.      Contain any additional provisions agreeable to the Parties that might be necessary

 or advisable to implement the terms of this Settlement Agreement and the proposed settlement.




                                                  24
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000535
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 385 of 400 PageID 7950



                XI.     FINAL ORDER AND JUDGMENT AND RELEASES

        A.      If this Settlement Agreement (including any modification thereto made with the

 consent of the Parties as provided for herein) is approved by the Court following the Fairness

 Hearing scheduled by the Court in its Preliminary Approval Order, the Parties shall request the

 Court to enter a Final Order and Judgment pursuant to the Federal Rules of Civil Procedure and

 all applicable laws that, among other things:

                (i)     Finds that the Court has personal jurisdiction over Plaintiffs and all

        Settlement Class Members and that the Court has subject matter jurisdiction to

        approve this Settlement and Settlement Agreement and all exhibits thereto;

                (ii)    Certifies a Settlement Class solely for purposes of this Settlement;

                (iii)   Grants final approval to this Settlement Agreement as being fair,

        reasonable and adequate as to all Parties and consistent and in compliance with all

        requirements of due process and applicable law, as to and in the best interests of

        all Parties and directs the Parties and their counsel to implement and consummate

        this Settlement Agreement in accordance with its terms and provisions;

                (iv)    Declares this Settlement Agreement and the Final Order and

        Judgment to be binding on and have res judicata and preclusive effect in all

        pending and future lawsuits or other proceedings encompassed by the Release

        maintained by or on behalf of Plaintiffs and all Settlement Class Members, as well

        as their respective present, former and future administrators, agents, assigns,

        attorneys, executors, heirs, partners, predecessors-in-interest and successors;

                (v)     Finds that the Settlement Class Notice Program: (1) constituted

        the best practicable notice; (2) constituted notice that was reasonably calculated

        under the circumstances to apprise the Settlement Class of the pendency of the


                                                  25
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000536
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 386 of 400 PageID 7951



        Litigation, of their right to object to or exclude themselves from the proposed

        Settlement, of their right to appear at the Fairness Hearing and of their right to

        seek monetary and other relief; (3) constituted reasonable, due, adequate and

        sufficient notice to all Persons entitled to receive notice; and (4) met all

        requirements of due process and any other applicable law;

                 (vi)    Approves the Claim Form that was distributed to the Settlement

        Class;

                 (vii)   Finds that Class Counsel and Plaintiffs adequately represented the

        Settlement Class for purposes of entering into and implementing the Settlement

        and Settlement Agreement;

                 (viii) Dismisses the Litigation now pending before the Court on the

        merits and with prejudice and without fees or costs except as provided herein, in

        accordance with the terms of the Final Order and Judgment;

                 (ix)    Adjudges that Plaintiffs and the Settlement Class have

        conclusively compromised, settled, dismissed and released any and all Released

        Claims against BLP and the Released Persons;

                 (x)     Approves payment of the Attorneys’ Fee Award and Incentive

        Awards as determined by the Court;

                 (xi)    Without affecting the finality of the Final Order and Judgment for

        purposes of appeal, reserves jurisdiction over the Settlement Administrator, BLP,

        Plaintiffs and the Settlement Class Members as to all matters relating to the

        administration, consummation, enforcement and interpretation of the terms of the




                                                  26
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                              TTA10262018 000537
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 387 of 400 PageID 7952



        Settlement, the Settlement Agreement and Final Order and Judgment and for any

        other necessary purposes;

               (xii)   Provides that upon the Effective Date, Plaintiffs and all Settlement

        Class Members, whether or not they return a Claim Form within the time and in

        the manner provided for, shall be barred from asserting any Released Claims

        against BLP and/or any Released Persons, and any such Settlement Class

        Members shall have released any and all Released Claims as against BLP and all

        Released Persons;

               (xiii) Determines that the Settlement Agreement and the Settlement

        provided for therein and any proceedings taken pursuant thereto are not and

        should not in any event be offered or received as evidence of, a presumption,

        concession or an admission of liability or of any misrepresentation or omission in

        any statement or written document approved or made by BLP or any Released

        Persons or of the suitability of these or similar claims to class treatment in active

        litigation and trial; provided, however, that reference may be made to this

        Settlement Agreement and the Settlement provided for therein in such

        proceedings solely as may be necessary to effectuate the Settlement Agreement;

               (xiv)   Bars and permanently enjoins all Settlement Class Members from

        (1) filing, commencing, prosecuting, intervening in or participating (as class

        members or otherwise) in any other lawsuit or administrative, regulatory,

        arbitration or other proceeding in any jurisdiction based on, relating to or arising

        out of the claims and causes of action or the facts and circumstances giving rise to

        the Litigation and/or the Released Claims; and (2) organizing Settlement Class




                                                  27
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000538
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 388 of 400 PageID 7953



        Members who have not excluded themselves from the Settlement Class into a

        separate class for purposes of pursuing as a purported class action any lawsuit or

        arbitration or other proceeding (including by seeking to amend a pending

        complaint to include class allegations or seeking class certification in a pending

        action) based on, relating to or arising out of the claims and causes of action or

        the facts and circumstances giving rise to the Litigation and/or the Released

        Claims, except that Settlement Class Members are not precluded from

        participating in any investigation or suit initiated by a state or federal agency;

               (xv)    States that any Person who knowingly violates such injunction

        shall pay the attorneys’ fees and costs incurred by BLP and/or any other Released

        Persons and Class Counsel as a result of the violation;

               (xvi)   Approves the Opt-Out List and determines that the Opt-Out List is

        a complete list of all members of the Settlement Class who have timely requested

        exclusion from the Settlement Class and, accordingly, shall neither share in nor be

        bound by the Final Order and Judgment, except for Opt-Outs who subsequently

        elect to submit Claim Forms during the Claim Period; and

               (xvii) Authorizes the Parties, without further approval from the Court, to

        agree to and adopt such amendments, modifications and expansions of this

        Settlement Agreement and all exhibits hereto as (1) shall be consistent in all

        material respects with the Final Order and Judgment; and (2) do not limit the

        rights of the Parties or Settlement Class Members.




                                                  28
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000539
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 389 of 400 PageID 7954



        B.      As of the Effective Date, the Releasing Persons are deemed to have fully released

 and forever discharged the Released Persons of and from all Released Claims by operation of

 entry of the Final Order and Judgment.

                (i)     Subject to Court approval, all Settlement Class Members who have

        not excluded themselves from the Settlement Class shall be bound by this

        Settlement Agreement and the Release and all of their claims shall be dismissed

        with prejudice and released, irrespective of whether they received actual notice of

        the Litigation or this Settlement.

                (ii)    Without in any way limiting the scope of the Release, this Release

        covers any and all claims for attorneys’ fees, costs or disbursements incurred by

        Class Counsel or any other counsel representing Plaintiffs or Settlement Class

        Members, or any of them, in connection with or related in any manner to the

        Litigation, the Settlement, the administration of such Settlement and/or the

        Released Claims as well as any and all claims for the Incentive Award to

        Plaintiffs and the Attorneys’ Fee Award to Class Counsel.

                (iii)   The Releasing Persons and the Released Persons expressly

        acknowledge that they are familiar with principles of law such as Section 1542 of

        the Civil Code of the State of California, which provides:

        A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
        CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
        HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
        IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY
        AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

 Notwithstanding California or other law, the Releasing Persons and the Released Persons hereby

 expressly agree that the provisions, rights and benefits of Section 1542 and all similar federal or

 state laws, rights, rules or legal principles of any other jurisdiction that may be applicable herein


                                                  29
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000540
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 390 of 400 PageID 7955



 are hereby knowingly and voluntarily waived, released and relinquished to the fullest extent

 permitted by law solely in connection with unknown claims that are the same as, substantially

 similar to, or overlap the Released Claims, and the Releasing Persons and the Released Persons

 hereby agree and acknowledge that this is an essential term of the Releases. In connection with

 the Release, the Releasing Persons and the Released Persons acknowledge that they are aware

 that they may hereafter discover claims presently unknown and unsuspected or facts in addition

 to or different from those which they now know or believe to be true with respect to matters

 released herein, and that such claims, to the extent that they are the same as, substantially similar

 to, or overlap the Released Claims, are hereby released, relinquished and discharged.

                (iv)      Nothing in the Releases shall preclude any action to enforce the

        terms of this Settlement Agreement, including participation in any of the

        processes detailed herein.

        XII.     WITHDRAWAL FROM OR TERMINATION OF SETTLEMENT

        A.      Within fifteen (15) Days after the occurrence of any of the following events and

 upon written notice to counsel for all Parties, a Party shall have the right to withdraw from the

 Settlement and terminate this Settlement Agreement:

                (i)       If the Court declines to approve the Settlement Agreement as

        written or if on appeal the Court’s approval is reversed or modified;

                (ii)      If the Court materially alters any of the terms of the Settlement

        Agreement, except that a reduction in the Attorneys’ Fee Award or the Incentive

        Awards shall not be deemed to be a material alteration; or

                (iii)     If the Preliminary Approval Order or the Final Order and Judgment

        is not entered by the Court or is reversed or modified on appeal, or otherwise fails

        for any reason.


                                                   30
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000541
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 391 of 400 PageID 7956



        B.      If, at any time prior to Final Order and Judgment, legislation is enacted, a

 controlling judicial opinion is rendered or regulatory agency action is undertaken that would

 entitle BLP to summary judgment on Plaintiffs’ claims under the TCPA, then subject to Court

 approval, BLP shall have the right to withdraw from the Settlement and terminate this Settlement

 Agreement. For the purposes of this provision, the issuance of a retroactive waiver of 47 C.F.R.

 § 64.1200(a)(4)(iv) regarding the Federal Communication Commission’s opt-out notice

 requirement for faxes sent with the recipient’s prior express permission in favor of BLP would

 not be considered agency action that would entitle BLP to summary judgment on Plaintiffs’

 claims under the TCPA and would not trigger BLP’s right to terminate the Settlement.

        C.      In the event of a withdrawal pursuant to Paragraphs A or B above, any

 certification of a Settlement Class will be vacated, without prejudice to any Party’s position on

 the issue of class certification and the amenability of the claims asserted in the Litigation to class

 treatment, and the Parties shall be restored to their litigation position existing immediately before

 the execution of this Settlement Agreement.

        D.      If members of the Settlement Class properly and timely submit requests for

 exclusion from the Settlement Class thereby becoming Opt-Outs in a number exceeding the

 number submitted to the Court under seal by the Parties, then BLP may elect in their sole

 discretion to withdraw from the Settlement and terminate this Settlement Agreement. In that

 event, all of BLP’s obligations under this Agreement shall cease to be of any force and effect; the

 certification of the Settlement Class shall be vacated without prejudice to BLP’s position on the

 issue of class certification; and BLP shall be restored to their litigation position existing

 immediately before the execution of this Settlement Agreement.




                                                   31
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000542
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 392 of 400 PageID 7957



                (i)     In order to elect to withdraw from the Settlement and terminate

        this Settlement Agreement on the basis set forth above, BLP must notify Class

        Counsel in writing of their election to do so within fourteen (14) Days after the

        Opt-Out List has been served on the Parties.

                (ii)    In the event that BLP exercises such right, Class Counsel shall

        have, at their discretion, fourteen (14) Days or such longer period as agreed to by

        the Parties to address the concerns of the Opt-Outs. If through such efforts the

        total number on the Opt-Out List subsequently becomes and remains fewer than

        the number submitted to the Court under seal at the time of filing the Motion For

        Preliminary Approval, BLP shall withdraw their election to withdraw from the

        Settlement and terminate the Settlement Agreement. In no event, however, shall

        BLP have any further obligation under this Agreement to any Opt-Out unless he

        or she withdraws his or her request for exclusion.

                (iii)   For purposes of this Paragraph, Opt-Outs shall not include

        (1) Persons who are specifically excluded from the Settlement Class definition;

        (2) Opt-Outs who elect to withdraw their request for exclusion; and (3) Opt-Outs

        who agree to sign an undertaking that they will not pursue an individual claim,

        class claim or any other claim that would otherwise be a Released Claim as

        defined in this Settlement Agreement.

        E.      In the event of withdrawal by any Party in accordance with the terms set forth in

 this Section, the Settlement Agreement shall be null and void, shall have no further force and

 effect with respect to any Party in the Litigation and shall not be offered in evidence or used in

 any litigation for any purpose, including the existence, certification or maintenance of any




                                                  32
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000543
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 393 of 400 PageID 7958



 proposed or existing class or the amenability of these or similar claims to class treatment. In the

 event of such withdrawal, this Settlement Agreement and all negotiations, proceedings,

 documents prepared and statements made in connection herewith shall be without prejudice to

 BLP, Plaintiffs and the Settlement Class Members and shall not be deemed or construed to be an

 admission or confession in any way by any Party of any fact, matter or proposition of law and

 shall not be used in any manner for any purpose, and the Parties to the Litigation shall stand in

 the same position as if this Settlement Agreement had not been negotiated, made or filed with the

 Court.

                                  XIII.     EFFECTIVE DATE

          A.     The Effective Date of this Settlement Agreement shall be the date when each and

 all of the following conditions have occurred:

                 (i)     This Settlement Agreement has been fully executed by all Parties

          and their counsel;

                 (ii)    Orders have been entered by the Court certifying the Settlement

          Class, granting preliminary approval of this Settlement and approving the forms

          of Class Notice and Claim Form, all as provided above;

                 (iii)   The Settlement Class Notice Program has been executed in

          accordance with the Preliminary Approval Order;

                 (iv)    The Court has entered a Final Order and Judgment finally

          approving this Agreement, as provided above; and

                 (v)     The Final Order and Judgment has become Final as defined in

          Paragraph B below.

          B.     “Final,” when referring to a judgment or order means that (i) the judgment is a

 final, appealable judgment; and (ii) either (1) no appeal has been taken from the judgment as of


                                                  33
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000544
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 394 of 400 PageID 7959



 the date on which all deadlines to appeal therefrom have expired; or (2) an appeal or other

 review proceeding of the judgment having been commenced, the date by which such appeal or

 other review is finally concluded and no longer is subject to review by any court, whether by

 appeal, petitions or rehearing or re-argument, petitions for rehearing en banc, petitions for writ of

 certiorari, or otherwise, and such appeal or other review has been finally resolved in a manner

 that affirms the Final Order and Judgment in all material respects.

        C.      If, for any reason, this Settlement Agreement fails to become Final pursuant to the

 foregoing Paragraph B, the orders, judgment and dismissal to be entered pursuant to this

 Settlement Agreement shall be vacated, and the Parties will be returned to the status quo ante

 with respect to the Litigation as if this Settlement Agreement had never been entered into.

                                       XIV.     NOTICES

        A.      All Notices (other than the Class Notice and CAFA Notices) required by the

 Settlement Agreement shall be made in writing and communicated by mail to the following

 addresses:

        All Notices to the Settlement Class or Class Counsel shall be sent to Class Counsel, c/o:

                                Phillip A. Bock
                                Jonathan B. Piper
                                Daniel J. Cohen
                                Bock, Hatch, Lewis & Oppenheim, LLC
                                134 North La Salle Street, Suite 1000
                                Chicago, Illinois 60602
                                Telephone: (312) 658-5500
                                Facsimile: (312) 658-5555

        All Notices to BLP or BLP Counsel provided herein shall be sent to BLP Counsel, c/o:

                                Mark S. Mester
                                Kathleen P. Lally
                                Latham & Watkins LLP
                                330 North Wabash Avenue, Suite 2800
                                Chicago, Illinois 60611



                                                  34
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000545
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 395 of 400 PageID 7960



                                Telephone: (312) 876-7700
                                Facsimile: (312) 993-9767

           B.   The notice recipients and addresses designated above may be changed by written

 notice.

           C.   Upon the request of any of the Parties, the Parties agree to promptly provide each

 other with copies of comments, objections, requests for exclusion, or other documents or filings

 received as a result of the Class Notice.

                          XV.      MISCELLANEOUS PROVISIONS

           A.   Interpretation. This Settlement Agreement contains the entire agreement among

 the Parties hereto and supersedes any prior discussions, agreements or understandings among

 them as well as any and all prior drafts of this Settlement Agreement. All terms are contractual.

 For the purpose of construing or interpreting this Settlement Agreement, the Parties agree that

 the Settlement Agreement is to be deemed to have been drafted equally by all Parties hereto and

 shall not be construed strictly for or against any Party, and the Parties further agree that any prior

 drafts may not be used to construe or interpret this Settlement Agreement.

           B.   Binding Effect. The terms are and shall be binding upon each of the Parties

 hereto, their administrators, agents, assigns, attorneys, executors, heirs, partners, representatives,

 predecessors-in-interest and successors as well as upon all other Persons claiming any interest in

 the subject matter hereto through any of the Parties hereto including any Settlement Class

 Members.

           C.   Headings. The headings contained in this Settlement Agreement are for

 reference purposes only and shall not affect in any way the meaning or interpretation of this

 Settlement Agreement.




                                                   35
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000546
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 396 of 400 PageID 7961



        D.      No Rescission on Grounds of Mistake. The Parties acknowledge that they have

 made their own investigations of the matters covered by this Settlement Agreement to the extent

 they have deemed it necessary to do so. Therefore, the Parties agree that they will not seek to set

 aside any part of the Settlement Agreement on the grounds of mistake. Moreover, the Parties

 understand, agree and expressly assume the risk that any fact not recited, contained, or embodied

 in the Settlement Agreement may turn out hereinafter to be other than, different from, or contrary

 to the facts now known to them or believed by them to be true, and further agree that the

 Settlement Agreement shall be effective in all respects notwithstanding and shall not be subject

 to termination, modification, or rescission by reason of any such difference in facts.

        E.      Amendment. This Settlement Agreement may be amended or modified only by a

 written instrument signed by the Parties or their counsel. Amendments and modifications may

 be made without notice to the Settlement Class unless notice is required by law or by the Court.

        F.      Integration Of Exhibits. Any exhibits to this Settlement Agreement are hereby

 incorporated and made a part of the Settlement Agreement.

        G.      Jurisdiction. The United States District Court for the Middle District of Florida

 has jurisdiction over the Parties to this Settlement Agreement and the Settlement Class.

        H.      Waiver of Statute of Limitations. BLP waives any affirmative defense

 regarding the statute of limitations that it may have had to Plaintiffs’ claims. This waiver shall

 survive in the event of the termination of this Agreement.

        I.      No Admission. Neither this Settlement Agreement nor any of its provisions, its

 exhibits or related documents (including but not limited to drafts of the Settlement Agreement,

 the Preliminary Approval Order or the Final Order and Judgment), its negotiation or any

 proceedings relating in any way to the Settlement shall be construed as or deemed to be evidence




                                                  36
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000547
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 397 of 400 PageID 7962



 of an admission or concession by any person, including BLP, and shall not be offered or received

 in evidence, or subject to discovery, in this or any other action or proceeding except in an action

 brought to enforce its terms or except as may be required by law or Court order. The provisions

 of this Paragraph shall become effective when this Settlement Agreement has been signed by the

 Parties and shall be binding on the Parties and their counsel regardless of whether the Settlement

 Agreement is approved by this Court or any other court and regardless of whether the Settlement

 Agreement is otherwise rendered null and void.

        J.      Governing Law. This Settlement Agreement shall be governed by and construed

 in accordance with the internal laws (as opposed to the conflicts of law provisions) of the State

 of Florida.

        K.      Counterparts. This Settlement Agreement may be executed in counterparts and

 may be executed by facsimile, and as so executed shall constitute one agreement.

        L.      No Media Statements. BLP, BLP Counsel, Plaintiffs, Class Counsel and all

 other counsel of record for Plaintiffs agree not to issue any press releases regarding this

 settlement or publicize it in any way and further agree not to engage in any communications with

 the media or the press, on the internet, or in any public forum, orally or in writing, that relate to

 this Settlement or the Litigation other than statements that are fully consistent with the Mailed

 Notice. Notwithstanding the foregoing, nothing in this Settlement Agreement shall preclude a

 Party from making a public statement in support of the Settlement. For example, Plaintiffs or

 Class Counsel may state that the Settlement is a good result for the Class. In addition, nothing in

 this Settlement Agreement shall preclude Plaintiffs or Class Counsel from making a public

 statement that is consistent with the language of the Settlement Agreement or any motions

 submitted for approval of the Settlement.




                                                   37
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000548
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 398 of 400 PageID 7963



        M.      Confidentiality. All agreements made and orders entered during the course of

 the Litigation relating to the confidentiality of information shall survive this Settlement

 Agreement.

        N.      Return Of Material. Within thirty (30) Days after the Effective Date, Class

 Counsel and BLP Counsel will return all material produced by one to the other in discovery or

 otherwise in connection with the Litigation.

        O.      No Assignment. Plaintiffs represent and warrant that no portion of any claim,

 right, demand, action, or cause of action against the Released Persons that Plaintiffs have or may

 have arising out of any allegations made in any of the actions comprising the Litigation or

 pertaining to any of the Released Claims, and no portion of any recovery or settlement to which

 Plaintiffs may be entitled, has been assigned, transferred, or conveyed by or for Plaintiffs in any

 manner; and no Person other than Plaintiffs have any legal or equitable interest in the claims,

 demands, actions, or causes of action referred to in this Agreement as those of Plaintiffs.

        P.      Stay. The Parties stipulate to stay all proceedings in the Litigation until the

 approval of this Settlement Agreement has been finally determined, except the stay of

 proceedings shall not prevent the filing of any motions, affidavits and other matters necessary to

 obtain and preserve final judicial approval of this Settlement Agreement.

        Q.      Best Efforts. In the event that there are any developments in the effectuation and

 administration of this Agreement that are not dealt with by the terms of this Agreement, then

 such matters shall be dealt with as agreed upon by the Parties, and failing agreement, as shall be

 ordered by the Court. The Parties shall execute all documents and use their best efforts to

 perform all acts necessary and proper to promptly effectuate the terms of this Agreement and to

 take all necessary or appropriate actions to obtain judicial approval of this Agreement in order to




                                                  38
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000549
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 399 of 400 PageID 7964



 give this Agreement full force and effect. The execution of documents must take place prior to

 the date scheduled for the Preliminary Approval Hearing.




                                               39
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                       TTA10262018 000550
Case 8:13-cv-01592-AEP Document 258-6 Filed 11/15/19 Page 400 of 400 PageID 7965



        IN WITNESS WHEREOF, the Parties have executed and caused this Agreement to be

 executed by their duly authorized representatives below.

 Plaintiffs:

 Technology Training Associates, Inc.


 By:


 Larry E. Schwanke, D.C. d/b/a
 Back to Basics Family Chiropractic


 By:


 Approved as to form:                        BOCK, HATCH, LEWIS & OPPENHEIM, LLC


                                             By:
                                                   Phillip A. Bock
                                                   Jonathan B. Piper
                                                   Daniel J. Cohen
                                                   Bock, Hatch, Lewis & Oppenheim, LLC
                                                   134 North La Salle Street, Suite 1000
                                                   Chicago, Illinois 60602
                                                   Telephone: (312) 658-5500
                                                   Facsimile: (312) 658-5555

 Defendant:

 BUCCANEERS LIMITED PARTNERSHIP


 By:

 Its:


 Approved as to form:                       LATHAM & WATKINS LLP


                                             By:
                                                   Mark S. Mester
                                                   Kathleen P. Lally
                                                   Latham & Watkins LLP


                                                40
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                       TTA10262018 000551
